--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


THIRD AMENDMENT AGREEMENT
 
This THIRD AMENDMENT AGREEMENT, dated as of September 19, 2019 (this
“Agreement”), is entered into by and among each undersigned existing Lender and
each undersigned Additional Lender, in each case with Refinancing Term
Commitments in respect of the Tranche B-6 Term Loans (as defined herein) (each,
a “Tranche B-6 Term Lender” and, collectively, the “Tranche B-6 Lenders”), each
undersigned Additional Lender with Refinancing Revolving Commitments as
contemplated herein (each, a “Third Amendment Effective Date Revolving Lender”
and collectively, the “Third Amendment Effective Date Revolving Lenders”), KAR
AUCTION SERVICES, INC., a Delaware corporation (the “Borrower”), the other Loan
Parties party hereto, JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) and an Issuing Lender, and each other Issuing Lender
party hereto.
 
PRELIMINARY STATEMENTS
 
WHEREAS, reference is made to the Amended and Restated Credit Agreement, dated
as of March 11, 2014 (as amended by that certain Incremental Commitment
Agreement and First Amendment, dated March 9, 2016 and that certain Incremental
Commitment Agreement and Second Amendment, dated as of May 31, 2017, as further
amended by this Agreement, and as it may be further amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders and agents party thereto from time
to time, the Administrative Agent, and the other parties signatory thereto.
Capitalized terms used but not otherwise defined herein are used with the
meanings given in the Credit Agreement and the Amended and Restated Guarantee
and Collateral Agreement, as applicable;
 
WHEREAS, on the terms and subject to the conditions of the Credit Agreement,
pursuant to Section 4.19 thereof, the Borrower may obtain Refinancing Term
Commitments and Refinancing Revolving Commitments by entering into one or more
Refinancing Amendments with the applicable existing Lenders or Additional
Lenders that agree to provide such commitments;
 
WHEREAS, on the terms and subject to the conditions of the Credit Agreement, the
Borrower hereby requests Refinancing Term Commitments in an aggregate principal
amount of $950,000,000 (the “Tranche B-6 Term Loan Commitments”);
 
WHEREAS, on the Third Amendment Effective Date (as defined below), the Borrower
shall borrow Refinancing Term Loans in an aggregate principal amount of
$950,000,000 from the Tranche B-6 Term Lenders incurred as a new tranche of term
loans (the “Tranche B-6 Term Loans”) under and in accordance with Section 4.19
of the Credit Agreement and each Tranche B-6 Term Lender severally agrees to
fund the amount set forth under “Tranche B-6 Term Loan Commitment” in Schedule A
in Exhibit C annexed hereto, on the terms and subject to the conditions set
forth herein;
 
WHEREAS, the proceeds of the Tranche B-6 Term Loans will be used by the Borrower
on the Third Amendment Effective Date to (i) prepay in full (A) the Tranche B-4
Term Loans and Tranche B-5 Term Loans outstanding immediately before the Third
Amendment Effective Date (and immediately after all Cashless Rollover Lenders
(as defined below) exchange the principal amount of their Tranche B-4 Term Loans
and/or Tranche B-5 Term Loans, as applicable, on a cashless basis for Tranche
B-6 Term Loans in an equal principal amount) and (B) the Revolving Loans
outstanding immediately before the Third Amendment Effective Date and (ii) to
pay fees and expenses accrued in connection with the transactions contemplated
by this Agreement, and any amounts that remain unutilized after the consummation
of the Third Amendment Effective Date Transactions may be used by the Borrower
and its

--------------------------------------------------------------------------------

Subsidiaries on or after the Third Amendment Effective Date for ongoing working
capital needs and general corporate purposes;
 
WHEREAS, each Lender holding Tranche B-4 Term Loans and/or Tranche B-5 Term
Loans (collectively, the “Existing Term Lenders”) that on the Third Amendment
Effective Date executes and delivers a consent to this Agreement in the form of
the “Existing Term Lender Consent” annexed hereto as Annex I (an “Existing Term
Lender Consent”) will be deemed (i) to have agreed to the terms of this
Agreement, (ii) to have agreed (as further described in the Existing Term Lender
Consent) to exchange an aggregate principal amount of its Tranche B-4 Term Loans
and/or Tranche B-5 Term Loans, as applicable, for Tranche B-6 Term Loans on a
cashless basis (the “Cashless Rollover Option” and, such Existing Term Lenders
agreeing to the Cashless Rollover Option, the “Cashless Rollover Lenders”) and
(iii) upon the Third Amendment Effective Date, to have exchanged (as further
described in the Existing Term Lender Consent) such amount of its Tranche B-4
Term Loans and/or Tranche B-5 Term Loans, as applicable, for Tranche B-6 Term
Loans in an equal principal amount;
 
WHEREAS, on the terms and subject to the conditions of the Credit Agreement, the
Borrower hereby requests Refinancing Revolving Commitments in an aggregate
principal amount of $325,000,000, which will replace and refinance in full all
existing Revolving Commitments under the Revolving Facility;
 
WHEREAS, on the Third Amendment Effective Date, the Borrower shall obtain
Refinancing Revolving Commitments in an aggregate principal amount of
$325,000,000 from the Third Amendment Effective Date Revolving Lenders (the
“Refinancing Revolving Facility”) under and in accordance with Section 4.19 of
the Credit Agreement and each Third Amendment Effective Date Revolving Lender
severally agrees to commit to provide its respective Refinancing Revolving
Commitments as set forth on Schedule B in Exhibit C annexed hereto and from time
to time to make Revolving Loans, on the terms and subject to the conditions set
forth herein;
 
WHEREAS, each Existing Letter of Credit set forth in Schedule C in Exhibit C
annexed hereto shall be deemed to be a Letter of Credit pursuant to the
Revolving Facility in effect on and after the Third Amendment Effective Date;
 
WHEREAS, the Borrower, the other Loan Parties party hereto, the undersigned
Lenders, the Administrative Agent and the Issuing Lenders have agreed to amend
the Credit Agreement as provided in Section 3 hereof on the Third Amendment
Effective Date (the “Third Amendment Effective Date Amendments”);
 
WHEREAS, the Borrower, the other Loan Parties party hereto, the undersigned
Lenders and the Administrative Agent have agreed to amend the Amended and
Restated Guarantee and Collateral Agreement as provided in Section 4 hereof on
the Third Amendment Effective Date (as amended hereby, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Amended Guarantee and Collateral Agreement”); and
 
WHEREAS, the Borrower and each of the other entities identified as “Loan
Parties” on the signature pages hereto (each, a “Reaffirming Party” and,
collectively, the “Reaffirming Parties”) expect to realize substantial direct
and indirect benefits as a result of this Agreement (including the agreements
set forth in Section 3 hereof becoming effective and the consummation of the
transactions contemplated thereby) and desire to reaffirm their obligations
pursuant to the Security Documents to which they are a party.
2

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1.          Refinancing Term Facility. (a)  Each Tranche B-6 Term Lender
severally commits to provide its respective Tranche B-6 Term Loan Commitment as
set forth in Schedule A in Exhibit C annexed hereto, and to make its Tranche B-6
Term Loans subject to the conditions set forth herein including the following
terms and conditions:
 
(i)            Availability.  Subject to the occurrence of the Third Amendment
Effective Date, each Tranche B-6 Term Lender severally agrees to make a Tranche
B-6 Term Loan in Dollars to the Borrower on the date specified in the notice of
borrowing delivered pursuant to Section 5(d) hereof, in an amount equal to such
Tranche B-6 Term Lender’s Tranche B-6 Term Loan Commitment. Amounts of Tranche
B-6 Term Loans repaid or prepaid may not be reborrowed. To the extent not
previously utilized, all Tranche B-6 Term Loan Commitments shall terminate at
5:00 p.m., New York City time, on the Third Amendment Effective Date.
 
(ii)           Maturity Date and Amortization.  All Tranche B-6 Term Loans shall
mature and be payable in full on September 19, 2026 and shall have quarterly
amortization as set forth in Section 2.3 of the Credit Agreement.
 
(b)           By executing and delivering this Agreement, each Tranche B-6 Term
Lender shall be deemed to confirm to and agree with the other parties signatory
hereto as follows: (i) such Tranche B-6 Term Lender has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement; (ii) such Tranche B-6 Term Lender confirms that it has received a
copy of this Agreement, the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and the Credit
Agreement, as applicable, and that it is sophisticated with respect to decisions
to make loans similar to those contemplated to be made hereunder and that it is
experienced in making loans of such type; (iii) such Tranche B-6 Term Lender
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, make its own credit decisions in taking or
not taking action under this Agreement and the Credit Agreement; (iv) such
Tranche B-6 Term Lender appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement, the Credit Agreement and the other Loan Documents as are delegated to
the Administrative Agent, as the case may be, by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto; and (v) such
Tranche B-6 Term Lender agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and the Credit
Agreement it is required to perform as a Tranche B-6 Term Lender.
 
(c)           Status as a Lender; Status as Term Loans.  Each Loan Party and
each Tranche B-6 Term Lender acknowledges and agrees that (i) upon its execution
of this Agreement and the occurrence of the Third Amendment Effective Date, each
Tranche B-6 Term Lender shall become a “Lender” under, and for all purposes of,
the Credit Agreement and the other Loan Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder; (ii) notwithstanding anything to the
contrary in the Credit Agreement or any Loan Document, each Tranche B-6 Term
Loan shall be deemed (A) a “Term Loan” and (B) to have terms identical to a
“Term Loan” and be part of the same Tranche as all Tranche B-6 Term Loans made
on the Third Amendment Effective Date, as the applicable context requires,
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, with such terms and conditions applicable thereto in each case
 
3

--------------------------------------------------------------------------------

as specified in the Credit Agreement or such Loan Document, unless otherwise
separately and specifically stated therefor in this Agreement; (iii) for
purposes of Section 11.1 of the Credit Agreement, the Tranche B-6 Term Loans
shall be considered collectively with all other Loans for purposes of making
determinations of “Required Lenders” (or for any consent requiring the consent
of affected Lenders or of all of the Lenders); and (iv) the definition
“Obligations” shall be deemed to include all unpaid principal of and accrued and
unpaid interest on all Tranche B-6 Term Loans. For the avoidance of doubt, each
party hereto acknowledges and agrees that it is the intention of such party that
except as otherwise separately and specifically stated therefor in this
Agreement or the Credit Agreement, the terms and conditions applicable to, and
the provisions in the Credit Agreement and the other Loan Documents relating to,
the Tranche B-6 Term Loans shall be identical to the terms and conditions
applicable to, and the provisions in the Credit Agreement and the other Loan
Documents relating to, the Term Loans.
 
SECTION 2.          Refinancing Revolving Facility. (a)          Each Third
Amendment Effective Date Revolving Lender hereby severally commits to provide
its respective Refinancing Revolving Commitments as set forth on Schedule B in
Exhibit C annexed hereto and to make its Refinancing Revolving Loans, on the
terms and subject to the conditions set forth herein.
 
(b)           By executing and delivering this Agreement, each Third Amendment
Effective Date Revolving Lender shall be deemed to confirm to and agree with the
other parties signatory hereto as follows: (i) such Third Amendment Effective
Date Revolving Lender has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement; (ii) such Third Amendment
Effective Date Revolving Lender confirms that it has received a copy of this
Agreement, the Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and the Credit Agreement, as applicable,
and that it is sophisticated with respect to decisions to make loans similar to
those contemplated to be made hereunder and that it is experienced in making
loans of such type; (iii) such Third Amendment Effective Date Revolving Lender
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, make its own credit decisions in taking or
not taking action under this Agreement and the Credit Agreement; (iv) such Third
Amendment Effective Date Revolving Lender appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement, the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent, as the case may be, by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and (v) such Third Amendment Effective Date Revolving Lender
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the Credit Agreement it is
required to perform as a Third Amendment Effective Date Revolving Lender.
 
(c)           Status as a Lender; Status as Refinancing Revolving Loans.  Each
Loan Party and each Third Amendment Effective Date Revolving Lender acknowledges
and agrees that (i) upon its execution of this Agreement and the occurrence of
the Third Amendment Effective Date, each Third Amendment Effective Date
Revolving Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder; (ii) notwithstanding anything to the contrary
in the Credit Agreement or any Loan Document, each Refinancing Revolving
Commitment shall be deemed (A) a “Revolving Commitment” under the “Revolving
Facility”, and (B) to have terms identical to and form part of the “Revolving
Facility”, in each case, as the applicable context requires, under, and for all
purposes of, the Credit Agreement and the other Loan Documents, with such terms
and conditions applicable thereto in each case as specified in the Credit
Agreement or such Loan Document, unless otherwise separately and specifically
stated therefor in this Agreement; (iii) for purposes of Section 11.1 of the
Credit Agreement, the Refinancing Revolving Loans shall be considered
4

--------------------------------------------------------------------------------

collectively with all other Loans for purposes of making determinations of
“Required Lenders” (or for any consent requiring the consent of affected Lenders
or of all of the Lenders) and shall be treated as Revolving Loans for all other
purposes thereunder in accordance with the Credit Agreement; and (iv) the
definition “Obligations” shall be deemed to include all unpaid principal of and
accrued and unpaid interest on all Refinancing Revolving Loans. For the
avoidance of doubt, each party hereto acknowledges and agrees that it is the
intention of such party that except as otherwise separately and specifically
stated therefor in this Agreement or the Credit Agreement, the terms and
conditions applicable to, and the provisions in the Credit Agreement and the
other Loan Documents relating to, the Refinancing Revolving Loans shall be
identical to the terms and conditions applicable to, and the provisions in the
Credit Agreement and the other Loan Documents relating to, the Revolving Loans
incurred under the Revolving Facility.
 
SECTION 3.          Amendments to Credit Agreement as of the Third Amendment
Effective Date.  (a)          Effective as of the Third Amendment Effective
Date, the Credit Agreement shall be amended, in accordance with the provisions
of Section 4.19 and Section 11.1 thereof, in the form of the Credit Agreement
set forth in Exhibit A hereto: (i) by deleting each term thereof which is
reflected in strike-through font and (ii) by inserting each term thereof which
is reflected in double underlined font, in each case in the place where such
term appears therein.
 
(b)           Effective as of the Third Amendment Effective Date,
 
(i)            the schedules set forth in Exhibit C hereto shall be added as new
schedules to the Credit Agreement; and
 
(ii)           Schedule 1.1(a), Schedule 1.1(b), Schedule 1.1(c), Schedule 5.4,
Schedule 5.6, Schedule 5.15, Schedule 5.17, Schedule 8.2(d), Schedule 8.3(i),
Schedule 8.7(e) and Schedule 8.9(i) of the Credit Agreement are hereby replaced
by the schedules set forth in Exhibit D hereto.
 
SECTION 4.          Amendments to Amended and Restated Guarantee and Collateral
Agreement as of the Third Amendment Effective Date; Termination of Amended and
Restated Guranty as of the Third Amendment Effective Date.  (a)         
Effective as of the Third Amendment Effective Date, the Amended and Restated
Guarantee and Collateral Agreement shall be amended, in accordance with the
provisions of Section 8.1 thereof and Section 11.1 of the Credit Agreement, in
the form of the Amended and Restated Guarantee and Collateral Agreement set
forth in Exhibit B hereto: (i) by deleting each term thereof which is reflected
in strike-through font and (ii) by inserting each term thereof which is
reflected in double underlined font, in each case in the place where such term
appears therein.
 
(b)           Effective as of the Third Amendment Effective Date, Schedules 1
through 7 of the Amended and Restated Guarantee and Collateral Agreement are
hereby replaced by the schedules set forth in Exhibit E hereto.
 
(c)           Effective as of the Third Amendment Effective Date, that certain
Amended and Restated Guaranty, dated as of March 9, 2016, made by the Borrower
in favor of the Administrative Agent for the Qualified Counterparties (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time) is hereby terminated in its entirety and shall be of no further
force or effect (other than any provisions thereof which expressly survive such
termination in accordance with the terms thereof).
 
SECTION 5.          Conditions to the Third Amendment Effective Date.  This
Agreement shall become a binding agreement of the parties hereto and the
agreements set forth herein and
5

--------------------------------------------------------------------------------

the amendments set forth in Sections 3 and 4 shall each become effective on the
date of the satisfaction (or waiver) of the following conditions (the date such
conditions are satisfied or waived, the “Third Amendment Effective Date”):
 
(a)           this Agreement shall have been duly executed by the Borrower, each
other Loan Party, the Administrative Agent, the Issuing Lenders, each Tranche
B-6 Term Lender and each Third Amendment Effective Date Revolving Lender, and
delivered to the Administrative Agent;
 
(b)           the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that at the time of and
immediately after the Third Amendment Effective Date, the incurrence of the
Refinancing Revolving Commitments and the making of the Tranche B-6 Term Loans
on the Third Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing;
 
(c)           the representations and warranties set forth in each Loan Document
(including those set forth in Section 7 of this Agreement) shall be true and
correct in all material respects (other than where a representation or warranty
is already qualified by materiality, in which case such representation or
warranty shall be true and correct in all respects) on and as of the Third
Amendment Effective Date with the same effect as though made on and as of such
date except, to the extent such representations and warranties refer to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or true and correct in all respects where
a representation or warranty is already qualified by materiality) as of such
earlier date;
 
(d)           the Administrative Agent shall have received (1) a notice of
borrowing from the Borrower with respect to the Tranche B-6 Term Loans prior to
1:00 p.m., New York City time, one Business Day prior to the anticipated Third
Amendment Effective Date, setting forth the information required pursuant to
Section 2.2 of the Credit Agreement and (2) a notice of prepayment from the
Borrower with respect to the Tranche B-4 Term Loans, the Tranche B-5 Term Loans
and all Revolving Loans outstanding immediately prior to the Third Amendment
Effective Date;
 
(e)           the Administrative Agent shall have received, on behalf of itself,
the Tranche B-6 Term Lenders and the Third Amendment Effective Date Revolving
Lenders, satisfactory written opinions of (i) Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Loan Parties and (ii) local counsel in such
jurisdictions reasonably requested by the Administrative Agent, in each case (x)
dated the Third Amendment Effective Date, (y) addressed to the Administrative
Agent, the Tranche B-6 Term Lenders, the Third Amendment Effective Date
Revolving Lenders, and in each case, each of their permitted assigns and (z)
otherwise in form and substance reasonably acceptable to the Administrative
Agent;
 
(f)            the Borrower shall compensate the Administrative Agent in
immediately available funds for (i) all accrued costs, fees and expenses
(including reasonable fees, expenses and other charges of counsel) of the
Administrative Agent and (ii) all other compensation required to be paid on the
Third Amendment Effective Date to the Administrative Agent and its Affiliates,
in each case, as required by the Credit Agreement and to the extent invoiced at
least two (2) Business Day prior to the Third Amendment Effective Date;
 
(g)           the Administrative Agent shall have received a certificate from
the chief financial officer of the Borrower substantially in the form of Exhibit
I to the Credit Agreement certifying that the Loan Parties, on a consolidated
basis, immediately after the consummation of the Third Amendment Effective Date
Transactions, are Solvent;
 
6

--------------------------------------------------------------------------------

(h)           the Administrative Agent shall have received with respect to each
Loan Party organized in a jurisdiction with respect to which opinions are
required to be delivered pursuant to Section 5(e): (i) Organizational Documents
certified to be true and complete as of a recent date (provided that, the
certified Organizational Documents last delivered to the Administrative Agent on
February 17, 2016, March 9, 2016, January 11, 2017 or May 31, 2017, as
applicable, shall be deemed satisfactory to the Administrative Agent) by the
appropriate Governmental Authority of the state or jurisdiction of its
incorporation or organization, where applicable, and certified by a corporate
secretary or assistant corporate secretary of such Loan Party to be true and
complete as of the Third Amendment Effective Date, or a certification that such
Organizational Documents have not changed from the certified Organizational
Documents last delivered to the Administrative Agent on February 17, 2016, March
9, 2016, January 11, 2017 or May 31, 2017, as applicable, and that such
Organizational Documents remain in full force and effect; (ii) resolutions or
other action duly adopted by the board of directors (or other governing body) of
such Loan Party authorizing and approving the transactions contemplated by this
Agreement and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party; (iii) incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may reasonably require providing evidence as to the identity, authority and
capacity of each such Responsible Officer thereof authorized to act in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and (iv) such certificates of good standing or the equivalent
from such Loan Party’s jurisdiction of organization or formation, as applicable,
relating to the existence of each Loan Party, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel;
 
(i)            subject to Section 6, the Administrative Agent shall have
received the results of a recent lien search with respect to each Loan Party in
the jurisdiction where each such Loan Party is located, and such search shall
reveal no liens on any of the assets of the Loan Parties except for liens
permitted by Section 8.3 of the Credit Agreement or discharged on or prior to
the Third Amendment Effective Date pursuant to documentation reasonably
satisfactory to the Administrative Agent;
 
(j)            the Administrative Agent shall have received updated flood
certifications with respect to each Mortgaged Property and evidence of flood
insurance with respect to each Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the
Board, in form and substance reasonably satisfactory to the Administrative
Agent;
 
(k)           subject to Section 6, for each Mortgaged Property for which
Mortgages are existing prior to the Third Amendment Effective Date, the Borrower
shall deliver or cause to be delivered to Administrative Agent either:
 
(i)          (1) written confirmation (which confirmation may be provided in the
form of an electronic mail acknowledgment in form and substance reasonably
satisfactory to the Administrative Agent) from local counsel in the jurisdiction
in which the Mortgaged Property is located substantially to the effect that: (x)
the recording of the existing Mortgages is the only filing or recording
necessary to give constructive notice to third parties of the Lien created by
such Mortgages as security for the Loans, including the Loans evidenced by the
Credit Agreement, for the benefit of the Secured Parties; and (y) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the Lien
created by such Mortgages as security for the Loans, including the Loans
evidenced by the Credit Agreement, for the benefit of the Secured Parties; and
(2) an updated title search report (in form
7

--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Administrative Agent) for the
Mortgaged Property applicable to such Mortgages; or
 
(ii)           (1) a Modification; (2) an endorsement to the existing title
insurance policy, date down(s) or other evidence reasonably satisfactory to the
Administrative Agent insuring that the priority of the Lien of such Mortgages as
security for the Loans has not changed and confirming and/or insuring that since
the issuance of the existing title insurance policy there has been no change in
the condition of title and there are no intervening liens or encumbrances that
may then or thereafter take priority over the Lien of such Mortgages (other than
Permitted Encumbrances), a copy of all recorded documents referred to, or listed
as exceptions to title in, the title policies and a copy of all other material
documents affecting the Mortgaged Properties; (3) such owner’s title affidavits
as may be reasonably required by the title insurer with respect to such
Mortgages, including therein any so-called “no change” survey affidavit; (4) any
other documents or items reasonably necessary to maintain the continuing
priority of the Lien of such Mortgages as security for the Loans or required in
connection with the recording of such Modifications and issuance of such
endorsements, including evidence reasonably satisfactory to Administrative Agent
that all premiums in respect of each such endorsement, all charges for mortgage
recording tax, and all related expenses, if any, have been paid; and (5) an
opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in each state in which a Mortgaged Property has a value,
in the reasonable opinion of the Borrower, equal to or in excess of $9,000,000
(and shall cover any other Mortgaged Property located in such same state even if
the value is less than $9,000,000), with respect to the enforceability of the
Modifications recorded in such state and the underlying Mortgage for such
Modification, together with such other matters as Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to Administrative Agent;
 
(l)            the Borrower shall have provided to the Administrative Agent, the
Tranche B-6 Term Lenders and the Third Amendment Effective Date Revolving
Lenders (x) to the extent reasonably requested by the Tranche B-6 Term Lenders
and the Third Amendment Effective Date Revolving Lenders at least seven (7)
Business Days prior to the Third Amendment Effective Date, the documentation and
other information that are required by regulatory authorities under the
applicable “know-your-customer” rules and regulations and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation and (y) a certification regarding beneficial ownership required by
the Beneficial Ownership Regulation;
 
(m)          each “Agent” as defined in the engagement and commitment letter
dated as of September 3, 2019, by and among the Borrower, the Joint Bookrunners,
the Documentation Agents and the other financial institutions party thereto,
shall have received all compensation required to be paid to it (or its
affiliates) on or prior to the Third Amendment Effective Date (including such
fees set forth in separate fee letters, between each such “Agent” and the
Borrower, dated September 3, 2019); and
 
(n)           substantially concurrently with the occurrence of the Third
Amendment Effective Date, (i) the Tranche B-4 Term Loans, Tranche B-5 Term Loans
and the Revolving Loans outstanding immediately prior to the Third Amendment
Effective Date (and immediately after all Cashless Rollover Lenders exchange the
principal amount of their Tranche B-4 Term Loans and Tranche B-5 Term Loans, as
applicable, on a cashless basis for Tranche B-6 Term Loans in an equal principal
amount) shall be prepaid in full and (ii) the Refinancing Revolving Commitments
hereunder shall become effective and shall replace and refinance in full the
Revolving Commitments immediately prior to the Third Amendment Effective Date.
 
SECTION 6.          Post-Effective Date Conditions.  To the extent the
requirements of Section 5(i) or 5(k), as the case may be, have not been
satisfied on or prior to the Third Amendment
 
8

--------------------------------------------------------------------------------

Effective Date after the use of the Borrower’s commercially reasonable efforts
to do so, the Borrower shall deliver, or cause to be delivered, to the
Administrative Agent within ninety (90) days after the Third Amendment Effective
Date (or such longer period as the Administrative Agent may agree in its sole
discretion), the documents specified in Section 5(i) or 5(k).
 
SECTION 7.          Representations and Warranties.  The Borrower represents and
warrants that:
 
(a)           Authority.  The Borrower and the other Loan Parties have the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and the Credit Agreement, as applicable.  Each Loan Party
has the requisite power and authority to execute, deliver and perform its
obligations under the Loan Documents, as amended hereby.  The execution,
delivery and performance by the Borrower and the other Loan Parties of this
Agreement, and the performance by each Loan Party of each Loan Document (as
amended hereby) to which it is a party have been duly approved by all necessary
organizational action of such Loan Party.
 
(b)           Enforceability.  This Agreement has been duly executed and
delivered by the Borrower and each other Loan Party.  When the conditions to
effectiveness in Section 5 of this Agreement have been satisfied, each of this
Agreement and each Loan Document (as amended hereby) is the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought in proceedings in equity or
at law).
 
(c)           Representations and Warranties.  The representations and
warranties made by any Loan Party in or pursuant to the Loan Documents are true
and correct in all material respects (other than where a representation or
warranty is already qualified by materiality, in which case such representation
or warranty shall be true and correct in all respects) on and as of the Third
Amendment Effective Date as if made on and as of such date, except to the extent
that such representations and warranties refer to an earlier date (in which case
they are true and correct in all material respects (or true and correct in all
respects where a representation or warranty is already qualified by materiality)
as of such earlier date).
 
(d)           No Default.  No Default or Event of Default shall have occurred
and be continuing on the date hereof or after giving effect to this Agreement.
 
(e)           Use of Proceeds.  The Borrower shall use the proceeds of the
Tranche B-6 Term Loans pursuant to the terms of Section 8 of this Agreement.
 
SECTION 8.          Use of Proceeds.  The proceeds of the Tranche B-6 Term Loans
shall be used (i) to prepay all Tranche B-4 Term Loans and Tranche B-5 Term
Loans existing prior to the Third Amendment Effective Date (and immediately
after all Cashless Rollover Lenders exchange the principal amount of their
Tranche B-4 Term Loans and Tranche B-5 Term Loans on a cashless basis for
Tranche B-6 Term Loans in an equal principal amount), (ii) to repay all
Revolving Loans outstanding immediately prior to giving effect to the Third
Amendment Effective Date and (iii) to pay fees and expenses accrued in
connection with the transactions contemplated by this Agreement, and any amounts
that remain unutilized after the consummation of the Third Amendment Effective
Date Transactions may be used by the Borrower and its Subsidiaries on or after
the Third Amendment Effective Date for ongoing working capital needs and general
corporate purposes.
 
9

--------------------------------------------------------------------------------

SECTION 9.          Reference to and Effect on the Loan Documents.
 
(a)           On and after the Third Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.
 
(b)           On and after the Third Amendment Effective Date, each reference in
the Amended and Restated Guarantee and Collateral Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Amended and
Restated Guarantee and Collateral Agreement and each reference in the other Loan
Documents to the “Amended and Restated Guarantee and Collateral Agreement”,
“thereunder”, “thereof” or words of like import referring to the Amended and
Restated Guarantee and Collateral Credit Agreement, shall mean and be a
reference to the Amended and Restated Guarantee and Collateral Agreement as
amended hereby.
 
(c)           The Credit Agreement and the Amended and Restated Guarantee and
Collateral Agreement and the other Loan Documents are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
 
(d)           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver or
amendment of any provision of any of the Loan Documents.
 
(e)           The Borrower and the other parties hereto acknowledge and agree
that, on and after the Third Amendment Effective Date, this Agreement and each
of the other Loan Documents to be executed and delivered by a Loan Party shall
constitute a Loan Document for all purposes of the Credit Agreement.
 
(f)            The provisions of Sections 11.12 and 11.16 of the Credit
Agreement shall apply with like effect to this Agreement.
 
SECTION 10.        Reaffirmation and Grant of Security Interest.  Each of the
Reaffirming Parties hereby (i) confirms and agrees that the Amended and Restated
Guarantee and Collateral Agreement, the other Security Documents and all of the
Collateral described in the foregoing do, and shall continue to, secure the
payment and performance of all of the Secured Obligations (as defined in the
Amended and Restated Guarantee and Collateral Agreement), (ii) grants the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Reaffirming Party’s right, title and interest in the Collateral
(as defined in the Amended and Restated Guarantee and Collateral Agreement) to
secure the Secured Obligations (as defined in the Amended and Restated Guarantee
and Collateral Agreement), (iii) reaffirms the security interest granted by each
Reaffirming Party to the Administrative Agent and the Secured Parties prior to
the date hereof and reaffirm the guaranties made pursuant to the Amended and
Restated Guarantee and Collateral Agreement and (iv) acknowledges and agrees
that the grant of security interests by, and the guaranties of, the Reaffirming
Parties contained in the Amended and Restated Guarantee and Collateral Agreement
are, and shall remain, in full force and effect after giving effect to this
Agreement.
 
SECTION 11.        Financing Statements.  Each Reaffirming Party hereby
authorizes the filing of any financing statements or continuation statements,
and amendments to financing statements, or any similar document in any
jurisdictions and with any filing offices as the Administrative Agent may
determine, in its reasonable discretion, are necessary or advisable to perfect
or otherwise
 
10

--------------------------------------------------------------------------------

protect the security interest granted to the Administrative Agent herein. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to the Administrative Agent
herein, including describing such property as “all assets” or “all personal
property” or words of similar import and may (but need not) add thereto “whether
now owned or hereafter acquired.” Each Reaffirming Party hereby ratifies and
authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.
 
SECTION 12.        Counterparts.  This Agreement (including all consents and
authorizations relating hereto) may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement (or any consent or
authorization relating hereto) by electronic transmission or facsimile shall be
effective and enforceable as delivery of a manually executed counterpart
thereof.  The Administrative Agent will not have any responsibility for
determining whether (and makes no representation as to whether) any such
counterpart has been duly authorized, executed or delivered or is enforceable
against any party hereto.
 
SECTION 13.       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 14.        FATCA.  For purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Tranche B-6 Term
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).
 
[signature pages follow]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 

 
LOAN PARTIES:
         
KAR AUCTION SERVICES, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA CORPORATION, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------


 

 
A.D.E. OF ARK-LA-TEX, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
A.D.E. OF KNOXVILLE, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA ARK-LA-TEX, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA ARKANSAS, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA ATLANTA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
ADESA BIRMINGHAM, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA CALIFORNIA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA CHARLOTTE, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA COLORADO, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA DES MOINES, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
ADESA FLORIDA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA IDAHO, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA INDIANAPOLIS, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA LANSING, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA LEXINGTON, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
       

KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
ADESA MISSOURI, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA NEW JERSEY, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA NEW YORK, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA OHIO, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA OKLAHOMA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
ADESA OREGON, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA PENNSYLVANIA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA PHOENIX, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA SAN DIEGO, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA-SOUTH FLORIDA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
ADESA TEXAS, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA UTAH, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA WISCONSIN, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ASSET HOLDINGS III, LP
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AUTO DEALERS EXCHANGE OF CONCORD, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
   

KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 

 
AUTO DEALERS EXCHANGE OF MEMPHIS, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AUTOMOTIVE FINANCE CORPORATION
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AUTOVIN, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
PAR, INC.
           
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AFC CAL, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
ZABEL & ASSOCIATES, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
SIOUX FALLS AUTO AUCTION, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
TRI-STATE AUCTION CO., INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
LIVEBLOCK AUCTIONS INTERNATIONAL, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA DEALER SERVICES, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
   

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
ADESA MINNESOTA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA NEVADA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
OPENLANE, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
RECOVERY DATABASE NETWORK, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
CARSARRIVE NETWORK, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
       

KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
AUCTIONTRAC, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
MOBILETRAC LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
PREFERRED WARRANTIES OF FLORIDA, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA ILLINOIS, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AUTOMOTIVE FINANCE CONSUMER DIVISION, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
   

KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
HIGH TECH NATIONAL, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AUTOMOTIVE KEY CONTROLS, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
HT LOCKSMITHS, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
PWI HOLDINGS, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
PREFERRED WARRANTIES, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
       

KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

         
SUPERIOR WARRANTIES, INC.
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
ADESA VIRGINIA, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
AUTONIQ, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
CARCO TECHNOLOGIES, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
111 REMARKETING, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
       

KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
STRATIM SYSTEMS INCORPORATED
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
CLEARPLAN, LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
NTH GEN SOFTWARE (FLORIDA) LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer
         
TRADEREV USA LLC
         
By:
  /s/ Eric M. Loughmiller
   
Name:
Eric M. Loughmiller
   
Title:
Executive Vice President and
     
Chief Financial Officer

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

       
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent, an Issuing Lender, a Third Amendment Effective Date
Revolving Lender and a Tranche B-6 Term Lender
       
By:
/s/ Brendan Korb
         
     Name: Brendan Korb
   
      Title:  Vice President

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
 
as an Issuing Lender and a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Brian D. Smith
   
Name: Brian D. Smith
   
Title:   Senior Vice President

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA,
 
as an Issuing Lender and a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Charles D. Johnston
   
Name:  Charles D. Johnston
   
Title:    Authorized Signatory

 
KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,
 
as an Issuing Lender and a Third Amendment Effective Date Revolving Lender
   
By:
/s/ Craig Malloy
   
Name:  Craig Malloy
   
Title:    Director

 
KAR - THIRD AMENDMENT AGREEMENT
 

--------------------------------------------------------------------------------

       
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as an Issuing Lender and a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Judith E. Smith
   
Name: Judith E. Smith
   
Title: Authorized Signatory
       
By:
/s/ Nicolas Thierry
   
Name: Nicolas Thierry
   
Title: Authorized Signatory

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
FIFTH THIRD BANK,
 
as an Issuing Lender and a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Jim Esinduy
   
Name:  Jim Esinduy
   
Title:   Vice President

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 

 
U.S. BANK NATIONAL ASSOCIATION,
 
as an Issuing Lender and a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Kathleen D. Schurr
   
Name: Kathleen D. Schurr
   
Title:   Vice President



KAR - THIRD AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

 

 
BMO HARRIS BANK, N.A.,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Patrick Hartweger
   
Name: Patrick Hartweger
   
Title:   Managing Director



KAR - THIRD AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

 

 
KEYBANK NATIONAL ASSOCIATION,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Christopher H. Susott
   
Name: Christopher H. Susott
   
Title:    SVP



KAR - THIRD AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Christopher Johnson
   
Name: Christopher Johnson
   
Title:   Senior Vice President



KAR - THIRD AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

 

 
ROYAL BANK OF CANADA,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Nicholas Heslip
   
Name: Nicholas Heslip
   
Title: Authorized Signatory



KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
SUNTRUST BANK,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Lisa Garling
   
Name:  Lisa Garling
   
Title:    Director



KAR - THIRD AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

 

 
THE HUNTINGTON NATIONAL BANK,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ Mike Kelly
   
Name: Mike Kelly
   
Title:  V.P.



KAR - THIRD AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Third Amendment Effective Date Revolving Lender
       
By:
/s/ G. William Wallace
   
Name: G. William Wallace
   
Title:  Senior Vice President

 
KAR - THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------

 
[The executed Existing Term Lender Consents are on file with the Administrative
Agent]
 

--------------------------------------------------------------------------------

ANNEX I
   
EXISTING TERM LENDER CONSENT TO THIRD AMENDMENT AGREEMENT
 
see attached
 

--------------------------------------------------------------------------------

EXISTING TERM LENDER CONSENT TO THIRD AMENDMENT AGREEMENT
 
EXISTING TERM LENDER CONSENT (this “Lender Consent”) to the Third Amendment
Agreement (the “Third Amendment Agreement”), by and among KAR AUCTION SERVICES,
INC., a Delaware corporation (the “Borrower”), the other Loan Parties party
thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative
Agent”) and an Issuing Lender, and the other Lenders and Issuing Lenders party
thereto, which amends the Amended and Restated Credit Agreement, dated as of
March 11, 2014 (as amended by that certain Incremental Commitment Agreement and
First Amendment, dated as of March 9, 2016, that certain Incremental Commitment
Agreement and Second Amendment, dated as of May 31, 2017, as further amended by
the Third Amendment Agreement and as it may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders and agents party thereto
from time to time, the Administrative Agent, and the other parties signatory
thereto.  All capitalized terms used but not defined herein shall have the
meaning ascribed thereto in the Credit Agreement or the Third Amendment
Agreement, as applicable.
 
The undersigned Existing Term Lender hereby irrevocably and unconditionally
approves of and consents to the Third Amendment Agreement and consents to the
exchange (on a cashless basis) of 100% of the outstanding principal amount of
the Tranche B-4 Term Loans and/or Tranche B-5 Term Loans, as applicable, held by
such Lender (or such lesser amount allocated to such Lender by the
Administrative Agent) with a Tranche B-6 Term Loan in a like principal amount.
 

 
[NAME OF EXISTING TERM LENDER],
 
as an Existing Term Lender and a Tranche B-6 Term Lender
     
By:
     
Name:
 
Title:




--------------------------------------------------------------------------------

Exhibit A
 
Credit Agreement
 
see attached
 
Exhibit 1

--------------------------------------------------------------------------------

Exhibit 2 
EXHIBIT A TO
THIRD AMENDMENT AGREEMENT

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT


Amendedamended and Restatedrestated as of March 11, 2014
 
, and Amendedas amended by that certain First Amendment Agreement as of March 9,
2016, and Amended by that Certaincertain Second Amendment Agreement as of May
31, 2017 and that certain Third Amendment Agreement as of September 19, 2019
 
among
 
KAR AUCTION SERVICES, INC.,
as Borrower,
 
the Lenders party heretoTHE LENDERS PARTY HERETO,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
___________________________________________
 
JPMORGAN CHASE BANK, N.A.,
as Sole Lead Arranger,
 
and
 
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLCBOFA SECURITIES, INC.,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC,
FIFTH THIRD BANK
and
U.S. BANK NATIONAL ASSOCIATION,
FIFTH THIRD BANK,
and
SUMITOMO MITSUI BANKING CORPORATION


as Joint Bookrunners,
 
BMO HARRIS BANK, N.A.,
KEYBANC CAPITAL MARKETS INC.,
PNC CAPITAL MARKETS LLC,
RBC CAPITAL MARKETS,1
 

--------------------------------------------------------------------------------

1
RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC.,
THE HUNTINGTON NATIONAL BANK
and
WELLS FARGO SECURITIES, LLC,
as Documentation Agents


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
Page

   
SECTION 1. DEFINITIONS
35
     
1.1.
Defined Terms
35
1.2.
Other Definitional Provisions
5054
1.3.
Certain Calculations and Tests
5055
1.4.
Divisions
59
1.5.
Interest Rates; LIBOR Notification
59
1.6.
Cashless Rollovers
60
   
SECTION 2. AMOUNT AND TERMS OF TERM LOANS
5160
     
2.1.
Term Loans
5160
2.2.
Procedure for the Term Loan Borrowing
5260
2.3.
Repayment of Term Loans
5360
   
SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
5361
     
3.1.
Revolving Commitments
5361
3.2.
Procedure for Revolving Loan Borrowing
5461
3.3.
Swingline Commitment
5462
3.4.
Procedure for Swingline Borrowing; Refunding of Swingline Loans; Successor
Swingline Lenders
5562
3.5.
Commitment Fees, etc.
5664
3.6.
Termination or Reduction of Revolving Commitments
5764
3.7.
Letter of Credit SubcommitmentCommitment
5764
3.8.
Procedure for Issuance of LetterLetters of Credit
5966
3.9.
Fees and Other Charges
6067
3.10.
L/CLetter of Credit Participations
6067
3.11.
Reimbursement Obligation of the Borrower
6168
3.12.
Obligations Absolute
6168
3.13.
Letter of Credit Payments
6269
   
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND  LETTERS OF CREDIT
6269
     
4.1.
Optional Prepayments
6269
4.2.
Mandatory Prepayments
6370
4.3.
Conversion and Continuation Options
6472
4.4.
Limitations on Eurodollar Tranches
6573
4.5.
Interest Rates and Payment Dates; Administrative Agent Fees; Other Fees
6573
4.6.
Computation of Interest and Fees
6674
4.7.
Inability to Determine Interest Rate
6675
4.8.
Pro Rata Treatment and Payments
6776
4.9.
Requirements of Law
6877

 
i

--------------------------------------------------------------------------------

4.10.
Taxes
7079
4.11.
Indemnity
7383
4.12.
Change of Lending Office
7483
4.13.
Replacement of Lenders
7483
4.14.
Evidence of Debt
7484
4.15.
Illegality
7585
4.16.
Defaulting Lenders
7585
4.17.
Incremental Facilities
7787
4.18.
Extension Amendments
8090
4.19.
Refinancing Facilities
8392
   
SECTION 5. REPRESENTATIONS AND WARRANTIES
8594
     
5.1.
Financial Condition
8594
5.2.
No Change
8594
5.3.
Corporate Existence; Compliance with Law
8595
5.4.
Power; Authorization; Enforceable Obligations
8595
5.5.
No Legal Bar
8695
5.6.
Litigation
8696
5.7.
No Default
8696
5.8.
Ownership of Property; Liens; Insurance
8696
5.9.
Intellectual Property
8696
5.10.
Taxes
8796
5.11.
Federal Regulations
8796
5.12.
Labor Matters
8797
5.13.
ERISA
8797
5.14.
Investment Company Act; Other Regulations 88
97
5.15.
Restricted Subsidiaries
8897
5.16.
Use of Proceeds
8898
5.17.
Environmental Matters
8898
5.18.
Accuracy of Information, etc.
8999
5.19.
Security Documents
9099
5.20.
Solvency
91100
5.21.
Regulation H
91101
5.22.
Anti-Terrorism Laws
91101
5.23.
Anti-Corruption Laws and Sanctions
92102
5.24.
EEA Financial Institutions
92102
5.25.
Beneficial Ownership Certificate
102
   
SECTION 6. CONDITIONS PRECEDENT
92102
     
6.1.
Conditions to Each Extension of Credit
92102
   
SECTION 7. AFFIRMATIVE COVENANTS
93103
     
7.1.
Financial Statements
93103
7.2.
Certificates; Other Information
94104

 
ii

--------------------------------------------------------------------------------


 
7.3.
Payment of Obligations; Payment of Taxes
95105
7.4.
Maintenance of Existence; Compliance
96106
7.5.
Maintenance of Property; Insurance
96106
7.6.
Inspection of Property; Books and Records; Discussions
96106
7.7.
Notices
96106
7.8.
Environmental Laws
97107
7.9.
Additional Collateral, etc.
98108
7.10.
Use of Proceeds
100111
7.11.
Further Assurances
100111
7.12.
Ratings
111
7.127.13.
Post-Closing Items
100112
   
SECTION 8. NEGATIVE COVENANTS
100112
     
8.1.
Financial Condition Covenant
100112
8.2.
Indebtedness
101112
8.3.
Liens
105116
8.4.
Fundamental Changes
107120
8.5.
Disposition of Property
108120
8.6.
Restricted Payments
110123
8.7.
Investments
112125
8.8.
Optional Payments and Modifications of Certain Debt Instruments; Certain
Modifications
115128
8.9.
Transactions with Affiliates
116129
8.10.
Sales and Leasebacks 117[Reserved]
130
8.11.
Hedge Agreements
117130
8.12.
Changes in Fiscal Periods
117131
8.13.
Negative Pledge Clauses
117131
8.14.
Clauses Restricting Subsidiary Distributions
118132
8.15.
Lines of Business
119133
   
SECTION 9. EVENTS OF DEFAULT
119133
   
SECTION 10. THE AGENTSADMINISTRATIVE AGENT AND OTHER REPRESENTATIVES
123137
     
10.1.
Appointment
123137
10.2.
Delegation of Duties
123137
10.3.
Exculpatory Provisions
123137
10.4.
Reliance by Agents 124the Administrative Agent
138
10.5.
Notice of Default
124138
10.6.
Non‑Reliance on AgentsAdministrative Agent and Other Lenders
124139
10.7.
Indemnification
125139
10.8.
Agent in Its Individual Capacity
125140
10.9.
Successor Administrative Agent
126140
10.10.
AgentsAdministrative Agent Generally
126140
10.11.
Other Representatives
126140

 
iii

--------------------------------------------------------------------------------

10.12.
Withholding Tax
126141
10.13.
Administrative Agent May File Proofs of Claim
127141
10.14.
Certain ERISA Matters
142
10.15.
Intercreditor Agreements
143
   
SECTION 11. MISCELLANEOUS
127143
     
11.1.
Amendments and Waivers
127143
11.2.
Notices
129145
11.3.
No Waiver; Cumulative Remedies
131147
11.4.
Survival of Representations and Warranties
131147
11.5.
Payment of Expenses; Indemnity
131147
11.6.
Successors and Assigns; Participations and Assignments
133150
11.7.
Adjustments; Set‑off
139155
11.8.
Counterparts
139156
11.9.
Severability
140156
11.10.
Integration
140156
11.11.
GOVERNING LAW
140156
11.12.
Submission To Jurisdiction; Waivers
140156
11.13.
Acknowledgments
141157
11.14.
Releases of Guarantees and Liens
141157
11.15.
Confidentiality
142158
11.16.
WAIVERS OF JURY TRIAL
142159
11.17.
[Reserved]
143159
11.18.
USA PATRIOT Act
143159
11.19.
Lender Action
143159
11.20.
Certain Undertakings with Respect to Securitization Subsidiaries
143159
11.21.
Certain Undertakings with Respect to Certain Affiliate Lenders
144160
11.22.
No Fiduciary Duty
144161
11.23.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
145162
11.24.
Effect of Amendment and Restatement of Existing Credit Agreement
146Acknowledgment Regarding Any Supported QFCs
162

 
iv

--------------------------------------------------------------------------------

SCHEDULES:
 

1.1(a)
Mortgaged Property

1.1(b)
RestatementThird Amendment Effective Date Unrestricted Subsidiaries

1.1(c)
Existing Letters of Credit

1.1(d)
Tranche B-1 Term Loan Allocations

1.1(e)
Tranche B-2 Term Loan Allocations

1.1(f)
Revolving Commitment Allocations

5.4
Consents, Authorizations, Filings and Notices

5.6
Litigation

5.15
Restricted Subsidiaries

5.17
Environmental Matters

7.127.13
Post-Closing Items

8.2(d)
Scheduled Existing Indebtedness

8.3(i)
Scheduled Existing Liens

8.7(e)
Scheduled Existing Investments

8.9(i)
Transactions with Affiliates

 
EXHIBITS:
 

A
[Reserved]

B
Form of Compliance Certificate

C
Form of Closing Certificate of the Guarantors

D
Form of Mortgage

E-1
Form of Assignment and Assumption

E-2
Form of Affiliated Lender Assignment and Assumption

F
Form of Exemption Certificate

G-1
Form of Term Note

G-2
Form of Revolving Note

G-3
Form of Swingline Note

H
[Reserved]

I
Form of Solvency Certificate

J
Form of Closing Certificate of the Borrower

K-1
Form of Intercreditor Agreement

K-2
Form of Pari Debt Intercreditor Agreement



1

--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED CREDIT AGREEMENT, amended and restateddated as of
March 11, 2014, (as amended by that certainthe First Amendment Agreement as of
March 9, 2016 and amended by that certain, the Second Amendment Agreement as of
May 31, 2017 (asand the Third Amendment Agreement, and as further amended,
supplemented, restated, amended and restated, supplemented or otherwise modified
from time to time, this “Agreement”), is by and among, KAR Auction Services,
Inc., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
Recitals
 
WHEREAS, the Borrower is party to that certain Credit Agreement dated as of May
19, 2011 (as amended, supplemented, restated or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”), among the
lenders party thereto and JPMorgan Chase Bank, N.A., as the administrative agent
thereunder;
 
WHEREAS, on the Restatement Effective Date, the Lenders party to the Amendment
and Restatement Agreement agreed to amend and restate the Existing Credit
Agreement in its entirety to read as set forth in this Agreement (prior to
giving effect to any changes being contemplated on the Incremental Effective
Date, the First Amendment Effective Date and, the Refinancing Effective Date and
the Third Amendment Effective Date), and it had been agreed by such parties that
the Loans and any Letters of Credit outstanding as of the Restatement Effective
Date and other “Obligations” under and as defined in the Existing Credit
Agreement (including indemnities) would be governed by and deemed to be
outstanding under this Agreement with the intent that the terms of this
Agreement would supersede the terms of the Existing Credit Agreement (which
after the Restatement Effective Date had no further effect upon the parties
thereto other than with respect to any action, event, representation, warranty
or covenant occurring, made or applying prior to the Restatement Effective
Date), and all references to the “Credit Agreement” in any Loan Document or
other document or instrument delivered in connection therewith were deemed to
refer to this Agreement and the provisions hereof; provided, that (1) the grants
of security interests, Mortgages and Liens under and pursuant to the Loan
Documents continued unaltered to secure, guarantee, support and otherwise
benefit the Obligations of the Borrower and the other Loan Parties under the
Existing Credit Agreement and this Agreement and each other Loan Document and
each of the foregoing continued in full force and effect in accordance with its
terms except as expressly amended thereby or hereby or by the Amendment and
Restatement Agreement, and the parties hereto ratified and confirmed the terms
thereof as being in full force and effect and unaltered by this Agreement and
(2) it was agreed and understood that this Agreement did not constitute a
novation, satisfaction, payment or reborrowing of any Obligation under the
Existing Credit Agreement or any other Loan Document except as expressly
modified by this Agreement, nor did it operate as a waiver of any right, power
or remedy of any Lender under any Loan Document;
 
WHEREAS, on the Restatement Effective Date, pursuant to the Amendment and
Restatement Agreement, (a) (i) each Existing Term Lender that was an Exchanging
Term Lender exchanged their Existing Term Loans on a dollar-for dollar basis for
Tranche B-1 Term Loans and/or Tranche B-2 Term Loans in an amount equal to such
Term Lender’s Tranche B-1 Term
1

--------------------------------------------------------------------------------

 Loan Allocation and/or Tranche B-2 Term Loan Allocation, respectively, and any
of its Existing Term Loans in excess of its applicable Tranche B-1 Term Loan
Allocation and/or Tranche B-2 Term Loan Allocation was repaid in full, (ii) each
Existing Term Lender that did not agree to be an Exchanging Term Lender had its
Existing Term Loans repaid in full and (iii) each Additional Term Lender who
committed to provide Term Loans pursuant to a Term Loan Joinder extended Tranche
B-1 Term Loans and/or Tranche B-2 Term Loans in an amount equal to such Term
Lender’s Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan
Allocation, respectively and (b) (i) each Existing Revolving Lender that was an
Exchanging Revolving Lender exchanged its Existing Revolving Commitments on a
dollar-for-dollar basis into Revolving Commitments hereunder in an amount equal
to its Revolving Commitment Allocation and any of its Existing Revolving
Commitments in excess of its Revolving Commitment Allocation was terminated,
(ii) each Existing Revolving Lender that did not agree to be an Exchanging
Revolving Lender had its Existing Revolving Commitments terminated and (iii)
each Additional Revolving Lender who committed to provide Revolving Commitments
pursuant to a Revolving Loan Joinder agreed to extend Revolving Commitments
hereunder in an amount equal to its Revolving Commitment Allocation
(collectively, the “Restatement Effective Date Transactions”); and
 
WHEREAS, as of the Restatement Effective Date, the Lenders agreed to extend
certain credit facilities to Borrower, in an aggregate amount not to exceed
$2,020,000,000, in the form of (a) Term Loans consisting of (x) Tranche B-1 Term
Loans in an aggregate principal amount of $650,000,000 and (y) Tranche B-2 Term
Loans in an aggregate principal amount of $1,120,000,000, the proceeds of which
were used to consummate the Restatement Effective Date Transactions on the
Restatement Effective Date,; provided that, any proceeds of any Term Loans
extended by the Additional Term Lenders in cash that were not applied to prepay
Existing Term Loans and that remained unutilized after the consummation of the
Restatement Effective Date Transactions were permitted to be used by Borrower
and its Subsidiaries after the Restatement Effective Date for ongoing working
capital needs and general corporate purposes of the Borrower and its
Subsidiaries and (b) Revolving Commitments in an aggregate principal amount not
to exceed $250,000,000, the proceeds of which were permitted to be used for
ongoing working capital needs and general corporate purposes of the Borrower and
its Subsidiaries; and
 
WHEREAS, pursuant to the First Amendment Agreement, the Borrower requested (A)
that the Incremental Tranche B-3 Term Lenders provide to the Borrower, on the
Incremental Effective Date, Tranche B-3 Term Loans in an aggregate principal
amount of $1,350,000,000, the proceeds of which were used on the Incremental
Effective Date to prepay in full (i) the Tranche B-1 Term Loans outstanding
immediately before the Incremental Effective Date and (ii) the Revolving Loans
outstanding immediately before the Incremental Effective Date (and the Borrower
terminated all Revolving Commitments under the Revolving Facility immediately
before the Incremental Effective Date) and (B) that, concurrently with the
termination of all Revolving Commitments under the Revolving Facility, the
Incremental Effective Date Revolving Lenders provide to the Borrower Incremental
Revolving Commitments under the Revolving Facility in an aggregate principal
amount of $300,000,000 (collectively, the “Incremental Effective Date
Transactions”); and
 
WHEREAS, on the Incremental Effective Date, the Incremental Tranche B-3 Term
Lenders and the Incremental Effective Date Revolving Lenders, as applicable,
agreed to extend certain credit facilities to the Borrower in the form of (i)
Tranche B-3 Term Loans in an aggregate
2

--------------------------------------------------------------------------------

principal amount of $1,350,000,000, the proceeds of which were used to
consummate the Incremental Effective Date Transactions on the Incremental
Effective Date,; provided that, any proceeds of any Tranche B-3 Term Loans
extended by the Incremental Tranche B-3 Term Lenders in cash that were not
applied to prepay Tranche B-1 Term Loans and Revolving Loans outstanding
immediately before the Incremental Effective Date and that remained unutilized
after the consummation of the Incremental Effective Date Transactions were
permitted to be used by the Borrower and its Subsidiaries after the Incremental
Effective Date for ongoing working capital needs and general corporate purposes
of the Borrower and its Subsidiaries and (ii) Revolving Commitments in an
aggregate principal amount of $300,000,000, the proceeds of which were used for
ongoing working capital needs, Permitted Acquisitions and general corporate
purposes of the Borrower and its Subsidiaries, on the terms and conditions set
forth in the First Amendment Agreement and in this Agreement (as amended by the
Incremental Amendments); and
 
WHEREAS, on the Incremental Effective Date, it was agreed by the parties to the
First Amendment Agreement that any Letters of Credit outstanding under the
Revolving Facility immediately before the Incremental Effective Date would be
governed by and deemed to be outstanding under this Agreement as amended by the
Incremental Amendments;
 
WHEREAS, on the First Amendment Effective Date, the Lenders party to the First
Amendment Agreement agreed with the Borrower, the other Loan Parties party to
the First Amendment Agreement, the Administrative Agent and JPMorgan Chase Bank,
N.A., as an Issuing Lender, to make the First Amendment Effective Date
Amendments pursuant to the terms of the First Amendment Agreement.;
 
WHEREAS, pursuant to the Second Amendment Agreement, the Borrower requested (A)
(x) that the Refinancing Tranche B-4 Term Lenders provide to the Borrower, on
the Refinancing Effective Date, Tranche B-4 Term Loans in an aggregate principal
amount not to exceedof $717,000,000 and (y) that the Refinancing Tranche B-5
Term Lenders provide to the Borrower, on the Refinancing Effective Date, Tranche
B-5 Term Loans in an aggregate principal amount not to exceedof $1,050,000,000,
the proceeds of which will bewere used on the Refinancing Effective Date to
prepay in full (i) the Tranche B-2 Term Loans outstanding immediately before the
Refinancing Effective Date, (ii) the Tranche B-3 Term Loans outstanding
immediately before the Refinancing Effective Date and (iii) the Revolving Loans
outstanding immediately before the Refinancing Effective Date (and the Borrower
will terminateterminated all Revolving Commitments under the Revolving Facility
immediately before the Refinancing Effective Date) and (B) that, concurrently
with the termination of all Revolving Commitments under the Revolving Facility,
the Refinancing Effective Date Revolving Lenders provide to the Borrower
Incremental Revolving Commitments under the Revolving Facility in an aggregate
principal amount of $350,000,000 (the foregoing transactions, together with the
payment of fees and expenses incurred in connection therewith, collectively, the
“Refinancing Effective Date Transactions”); and
 
WHEREAS, on the Refinancing Effective Date, the Refinancing Tranche B-4 Term
Lenders, the Refinancing Tranche B-5 Term Lenders and the Refinancing Effective
Date Revolving Lenders, as applicable, agreed to extend certain credit
facilities to the Borrower in the form of (i) Tranche B-4 Term Loans in an
aggregate principal amount not to exceedof $717,000,000 and Tranche B-5 Term
Loans in an aggregate principal amount not to exceedof
3

--------------------------------------------------------------------------------

 $1,050,000,000, the proceeds of which will bewere used to consummate the
Refinancing Effective Date Transactions on the Refinancing Effective
Date,; provided that, any proceeds of any Tranche B-4 Term Loans and Tranche B-5
Term Loans extended by the Refinancing Tranche B-4 Term Lenders and the Tranche
B-5 Term Lenders, as applicable, in cash that were not applied to prepay Tranche
B-2 Term Loans, Tranche B-3 Term Loans and Revolving Loans outstanding
immediately before the Refinancing Effective Date, and that remainremained
unutilized after the consummation of the Refinancing Effective Date Transactions
maywere permitted to be used by the Borrower and its Subsidiaries after the
Refinancing Effective Date for ongoing working capital needs and general
corporate purposes of the Borrower and its Subsidiaries and (ii) Revolving
Commitments in an aggregate principal amount of $350,000,000, the proceeds of
which willwere permitted to be used for ongoing working capital needs, Permitted
Acquisitions and general corporate purposes of the Borrower and its
Subsidiaries, on the terms and conditions set forth in the Second Amendment
Agreement and in this Agreement (as amended by the Refinancing 2017 Amendments);
and
 
WHEREAS, it has beenon the Refinancing Effective Date, it was agreed by the
parties to the Second Amendment Agreement that any Letters of Credit outstanding
under the Revolving Facility immediately before the Refinancing Effective Date
shallwould be governed by and deemed to be outstanding under this Agreement (as
amended by the Refinancing 2017 Amendments);
 
WHEREAS, on the Refinancing Effective Date, the Lenders party to the Second
Amendment Agreement agreed with the Borrower, the other Loan Parties party to
the Second Amendment Agreement, the Administrative Agent and JPMorgan Chase
Bank, N.A., as an Issuing Lender, to make the Refinancing 2017 Amendments
pursuant to the terms of the Second Amendment Agreement.;
 
WHEREAS, pursuant to the Third Amendment Agreement, the Borrower requested (A)
that the Tranche B-6 Term Lenders provide to the Borrower, on the Third
Amendment Effective Date, Tranche B-6 Term Loans in an aggregate principal
amount of $950,000,000, the proceeds of which will be used on the Third
Amendment Effective Date to prepay in full (i) the Tranche B-4 Term Loans
outstanding immediately before the Third Amendment Effective Date and (ii) the
Tranche B-5 Term Loans outstanding immediately before the Third Amendment
Effective Date and (iii) the Revolving Loans outstanding immediately before the
Third Amendment Effective Date and (B) that the Third Amendment Effective Date
Revolving Lenders provide to the Borrower Refinancing Revolving Commitments
under the Revolving Facility in an aggregate principal amount of $325,000,000,
which shall replace and refinance in full all Revolving Commitments under the
Revolving Facility immediately before the Third Amendment Effective Date (the
foregoing transactions, together with the payment of fees and expenses incurred
in connection therewith, collectively, the “Third Amendment Effective Date
Transactions”);
 
WHEREAS, on the Third Amendment Effective Date, the Tranche B-6 Term Lenders and
the Third Amendment Effective Date Revolving Lenders, as applicable, agreed to
extend certain credit facilities to the Borrower in the form of (i) Tranche B-6
Term Loans in an aggregate principal amount of $950,000,000, the proceeds of
which will be used to consummate the Third Amendment Effective Date Transactions
on the Third Amendment
4

--------------------------------------------------------------------------------

Effective Date; provided that, any proceeds of any Tranche B-6 Term Loans
extended by the Tranche B-6 Term Lenders in cash that are not applied to prepay
Tranche B-4 Term Loans, Tranche B-5 Term Loans and Revolving Loans outstanding
immediately before the Third Amendment Effective Date and that remain unutilized
after the consummation of the Third Amendment Effective Date Transactions may be
used by the Borrower and its Subsidiaries on or after the Third
Amendment Effective Date for ongoing working capital needs and general corporate
purposes of the Borrower and its Subsidiaries and (ii) Revolving Commitments in
an aggregate principal amount of $325,000,000, the proceeds of which will be
used for ongoing working capital needs, Permitted Acquisitions and general
corporate purposes of the Borrower and its Subsidiaries, on the terms and
conditions set forth in the Third Amendment Agreement and in this Agreement (as
amended by the Third Amendment Effective Date Amendments);
 
WHEREAS, it has been agreed by the parties to the Third Amendment Agreement that
any Letters of Credit outstanding under the Revolving Facility immediately
before the Third Amendment Effective Date shall be governed by and deemed to be
outstanding under this Agreement (as amended by the Third Amendment Effective
Date Amendments); and
 
WHEREAS, on the Third Amendment Effective Date, the Lenders party to the Third
Amendment Agreement agreed with the Borrower, the other Loan Parties party to
the Third Amendment Agreement, the Administrative Agent and JPMorgan Chase Bank,
N.A., as an Issuing Lender, to make the Third Amendment Effective Date
Amendments pursuant to the terms of the Third Amendment Agreement.
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and, the Lenders and the Issuing Lenders to enter into this
Agreement and to induce the Lenders and the Issuing Lenders to make their
respective extensions of credit to the Borrower hereunder, the parties hereto
hereby agree as follows:
 
SECTION 1. DEFINITIONS
 
1.1.          Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“Addendum”:  an instrument, substantially in the form of Exhibit H or otherwise
satisfactory to the Administrative Agent, by which a Person becomes a party to
this Agreement as a Lender.
 
“Additional Lender”:  as defined in Section 4.17(b).
 
“Additional Term Lender”:  as defined in the Amendment and Restatement
Agreement.
 
“Additional Term Loans”:  as defined in the Amendment and Restatement Agreement.
 
“Adjustment Date”:  as defined in the definition of “Applicable Margin”.
5

--------------------------------------------------------------------------------

“Administrative Agent”:  as defined in the preamble to this Agreement.
 
“AFC – Canada”: Automotive Finance Canada Inc., an Ontario corporation.
 
“AFC – US”:  Automotive Finance Corporation, an Indiana corporation.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Affiliated Lender Assignment and Assumption”:  an Affiliated Lender Assignment
and Assumption, substantially in the form of Exhibit E-2.
 
“Affiliated Lenders”:  the Borrower, its Subsidiaries, and their respective
Affiliates.
 
“Agents”:  the collective reference to the Administrative Agent and, solely for
purposes of Section 10, the Issuing Lenders.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Restatementimmediately prior to the Third Amendment Effective
Date, the aggregate amount of such Lender’s Commitments at such time,
(b) thereafter, the sum of (i) the aggregate then unpaid principal amount of
such Lender’s Term Loans and (ii) the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of (a) such Lender’s Aggregate Exposure at
such time to (b) the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble to this Agreement.
 
“All-In Yield”:  as to any Indebtedness, the yield thereof, whether in the form
of interest rate, margin, original issue discount, upfront fees or Eurodollar
Rate or Base Rate “floor”; provided that original issue discount and upfront
fees shall be equated to interest based on assumed four-year life to maturity
(or, if less, the stated life to maturity at the time of incurrence of the
applicable Indebtedness); provided, further, that “All-In Yield” shall not
include customary arrangement or commitment fees payable to any of the Other
Representatives (or their respective affiliates) in connection with the Loans or
to one or more arrangers (or their respective affiliates) in connection with the
Incremental Loans (and any fee payable to any Additional Lender in lieu of any
portion of any such fee payable to any such arranger or affiliate thereof).
 
“Amended and Restated Guarantee and Collateral Agreement”:  that certain Amended
and Restated Guarantee and Collateral Agreement, dated as of March 11, 2014, as
6

--------------------------------------------------------------------------------

 amended pursuant to the Third Amendment Agreement and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
 
“Amended and Restated Guaranty Agreement”: that certain Amended and Restated
Guaranty Agreement, dated as of March 9, 2016, made by the Borrower in favor of
the Administrative Agent for the Qualified Parties.
 
“Amendment and Restatement Agreement”:  that certain Amendment and Restatement
Agreement, dated as of the Restatement Effective Date, among the Borrower, the
Lenders party thereto and the Administrative Agent.
 
“Anti-Corruption Laws”:  all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Affiliated PersonsAffiliates from time to time
concerning or relating to bribery or corruption.
 
“Applicable Margin”:  for any day (a) (i) with respect to Base Rate
TermRevolving Loans hereunderand Swingline Loans, the applicable rate per annum
set forth for Base Rate Term Loans in clause (b) or (ca) of the definition of
“Pricing Grid” as applicable and (ii) with respect to Eurodollar Rate Term Loans
hereunder, the applicable rate per annum set forth for Eurodollar Rate Term
Loans in clause (b) or (c) of the definition of “Pricing Grid”, as applicable
and (b) (i) with respect to Base Rate Revolving Loans and Swingline Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for Base Rate Revolving Loans and Swingline Loans” on the applicable
Pricing Grid which corresponds to the Consolidated Senior Secured Net Leverage
Ratio as of the relevant date of determination and, (iib) with respect to
Eurodollar Rate RevolvingTranche B-6 Term Loans hereunder, the applicable rate
per annum set forth under the heading “Applicable Margin for Eurodollar Rate
Revolving Loans” on the applicable Pricing Grid which corresponds to the
Consolidated Senior Secured Leverage Ratio as of the relevant date of
determinationin clause (b) of the definition of “Pricing Grid” and (c) with
respect to any Incremental Term Loans, the rate per annum set forth in the
applicable Incremental Commitment Agreement with respect thereto.  Each change
in the Applicable Margin resulting from a change in the Consolidated Senior
Secured Net Leverage Ratio shall be effective with respect to all Revolving
Loans and Swingline Loans outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
SectionsSection 7.1(a)(i) or 7.1(ba)(ii) and Section 7.2(a), respectively,
indicating such change until the date immediately preceding the next date of
delivery of such financial statements and certificates indicating another such
change.  Notwithstanding the foregoing, until the Borrower shall have delivered
the financial statements and certificates required by SectionsSection 7.1(a)(i)
or 7.1(ba)(ii) and Section 7.2(a), respectively, for the period ended September
30, 2017December 31, 2019 (such date, the “Adjustment Date”), the Consolidated
Senior Secured Net Leverage Ratio shall be deemed to be in Category 23 for
purposes of determining the Applicable Margin in respect of Revolving Loans and
Swingline Loans.  In addition, (a) at any time during which the Borrower has
failed to deliver the financial statements and certificates required by
SectionsSection 7.1(a)(i) or 7.1(ba)(ii) and Section 7.2(a), respectively, or
(b) at any time after the occurrence and during the continuance of an Event of
Default, the Consolidated Senior Secured Net Leverage Ratio shall be deemed to
be in Category 1 for purposes of determining the Applicable Margin in respect of
Revolving Loans and Swingline Loans.
7

--------------------------------------------------------------------------------

“Applicable Period”:  as defined in Section 4.6(c).
 
“Application”:  an application, in a form as the applicable Issuing Lender may
reasonably specify from time to time to request such Issuing Lender issue a
Letter of Credit.
 
“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.
 
“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (including any issuance or sale of Capital Stock of any Restricted
Subsidiary of the Borrower, but excluding any Disposition permitted by Section
8.5 (other than any Dispositions permitted pursuant to Section 8.5(rs) thereof))
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $10,000,000.
 
“Asset Swap” means a concurrent purchase and sale or exchange of Property
between the Borrower or any of its Restricted Subsidiaries and another Person;
provided that (i) the Borrower or such Restricted Subsidiary, as the case may
be, receives consideration at least equal to the fair market value (such fair
market value to be determined on the date of the contractually agreeing to such
transaction) as determined in good faith by the Borrower; and (ii) such Property
is useful to the business of the Borrower or such Restricted Subsidiary.
 
“Assignee”:  as defined in Section 11.6(b)(i).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E-1.
 
“Atlanta IRB Transaction”:  the transactions entered into by ADESA Atlanta, LLC
with the Development Authority of Fulton County, Georgia in connection with a
wholesale automobile auction facility located in Fulton, Georgia on or about
December 1, 2002.
 
“Available Amount”:  at any time, an amount (if a positive number) equal to (a)
50.0% of Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for the period (taken as one accounting period) commencing on January 1,
20172019 to the end of the most recently ended fiscal quarter for which
financial statements have been delivered (or in the case such Consolidated Net
Income for such period is a deficit, a negative amount equal to 100.0% of such
deficit); plus (bto the extent not otherwise applied; plus (b) 100.0% of the
aggregate Net Cash Proceeds received by the Borrower from the sale of Capital
Stock (excluding Disqualified Capital Stock) of the Borrower or from any capital
contributions to the Borrower made in cash or Cash Equivalents (excluding
Disqualified Capital Stock) to the extent such Net Cash Proceeds have not been
otherwise applied to build the Available Amount or any other basket for the
incurrence of Indebtedness or the making of any Investment or Restricted
Payment; plus (c) 100.0% of the aggregate Net Cash Proceeds
8

--------------------------------------------------------------------------------

received by the Borrower from third-party Indebtedness and Disqualified Capital
Stock of the Borrower and its Restricted Subsidiaries, in each case, issued
after the Third Amendment Effective Date, which have been exchanged or converted
into Capital Stock (excluding Disqualified Capital Stock) of the Borrower to the
extent such Net Cash Proceeds have not been otherwise applied to build the
Available Amount or any other basket for the incurrence of Indebtedness or the
making of any Investment or Restricted Payment; plus (d) 100% of the aggregate
Net Cash Proceeds and the fair market value of marketable securities or other
property received by the Borrower and its Restricted Subsidiaries since the
RefinancingThird Amendment Effective Date from Dispositions of Investments made
using the Available Amount, in each case, not to exceed the actual amount of the
Investment made using such Available Amount; plus (ce) 100% of the returns,
profits, distributions and similar amounts received in cash or Cash Equivalents
by the Borrower and its Restricted Subsidiaries on Investments made using the
Available Amount (including Investments in Unrestricted Subsidiaries), in each
case, not to exceed the actual amount of the Investment made using such
Available Amount; plus (f) 100% of the Investments of the Borrower and its
Restricted Subsidiaries made using the Available Amount in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged or consolidated with or into the Borrower or any of its Restricted
Subsidiaries (up to the fair market value of the Investments of the Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary at the time of such
re-designation or merger or consolidation), in each case, after the Third
Amendment Effective Date; plus (g) Declined Amounts; minus, (h) without
duplication, (d) an amount equal to the sum of (i) redemptions, repurchases,
defeasances or otherwise prepayments of Junior Debt pursuant to Section
8.8(a)(i), (ii) Restricted Payments made pursuant to Section 8.6(e)(i)(z) and
(iii) Investments made pursuant to Section 8.7(z)(i)(z), in each case, after the
RefinancingThird Amendment Effective Date and prior to such time or
contemporaneously therewith.
 
“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.
 
“Backstop L/C”:  as defined in Section 3.7(a).
 
“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 11.00%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the NYFRB Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate calculated to give effect to clause (y) of such definition, if
applicable, for an Interest Period of one-month
9

--------------------------------------------------------------------------------

commencing on such dateday (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%,; provided that, for purposes of
this definition, the Eurodollar Rate for any day shall be based on the
Eurodollar RateLIBOR Screen Rate (or if the LIBOR Screen Rate is not available
for such one-month Interest Period, the Interpolated Rate) at approximately
11:00 a.m., London time, on such day.  For purposes hereof:  “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Administrative Agent in connection with extensions of credit to
debtors).  Any change in the Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Eurodollar Rate shall be effective as of the opening of
business onfrom and including the effective daydate of such change in the Prime
Rate, the NYFRB Rate or the Eurodollar Rate, respectively.  If the Base Rate is
being used as an alternate rate of interest pursuant to Section 4.7 hereof, then
the Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.  For the avoidance of doubt,
if the Base Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
 
“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.
 
“Beneficial Ownership Certificate”:  a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.
 
“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“Benefited Lender”:  as defined in Section 11.7(a).
 
“Blocked Person”:  as defined in Section 5.22(b).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble to this Agreement.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 5.17(b).
 
“Business Day”:  any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; and when used in connection with a EurocurrencyEurodollar Loan for a
LIBOR Quoted Currencyquoted
10

--------------------------------------------------------------------------------

currency, the term "“Business Day"” shall also exclude any day on which banks
are not open for general business in London.
 
“Canadian Securitization”:  a Securitization the related documentation of which
is governed by the laws of a jurisdiction in Canada.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which would, in accordance with GAAP, be
set forth as capital expenditures in the consolidated statement of cash flow of
the Borrower, but excluding in any event any (i) Permitted Acquisitions, (ii)
additions to fixed assets required by GAAP in respect of Leasehold Cost Overruns
and (iii) any such expenditures made with the Net Cash Proceeds of the issuance
of Capital Stock of the Borrower or of any Disposition or Recovery Event not
required to prepay the Loans in accordance with Section 4.2(b), (iv)
expenditures that are accounted for as capital expenditures of such Person and
that actually are paid for by a third party and for which no Loan Party has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period) and (v) the purchase price of equipment
that is purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.
 
“Canadian Subsidiary”: a Subsidiary of the Borrower organized under the laws of
a jurisdiction in Canada.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
a lease liability on a balance sheet of such Person under GAAP; provided,
however, that, for the all obligations of any Person that are or would have been
treated as operating leases (including for avoidance of doubt, any obligations
relating to a lease that was validly accounted for by such Person as an
operating lease in accordance with GAAP as in effect on the Restatement
Effective Date, and any similar lease entered into after the Restatement
Effective Date by such Person that would have been validly accounted for by such
Person as an operating lease in accordance with GAAP as in effect on the
Restatement Effective Date; shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations.  For the purposes of this
Agreement, the amount ofnetwork lease or any operating indefeasible right of
use) for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purpose of this Agreement
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations at any time shall be the
capitalized amount thereof at such time determinedare required in accordance
with GAAPthe ASU (on a prospective or retroactive
11

--------------------------------------------------------------------------------

basis or otherwise) to be treated as lease liabilities in the financial
statements to be delivered pursuant to Section 7.1.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into any such capital stock
to the extent not yet converted into capital stock.
 
“Cash Collateral”:  as defined in Section 3.7(a).
 
“Cash Collateralize”:  as defined in Section 3.7(a).
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; provided, however, that time deposits
(including eurodollar time deposits), certificates of deposit (including
eurodollar certificates of deposit) and bankers'’ acceptances in an aggregate
amount not to exceed $2,000,000 may be maintained at any commercial bank of
recognized standing organized under the laws of the United States (or any State
or territory thereof) that does not satisfy the capital and surplus requirements
and rating requirements set forth in this clause (b); (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
AA by S&P or AA by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange CommissionSEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.  In the case of
Investments by any Foreign Subsidiary that is a Restricted Subsidiary or
Investments made in a country outside the U.S., Cash Equivalents shall also
include investments of the type and maturity described in clauses (a) through
(g) above of foreign obligors, which Investments or obligors (or the
12

--------------------------------------------------------------------------------

parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies.
 
“Change of Control”: if (i) any Person, entity, or “group” (within the meaning
of Section 13(d) or 14(d) of the Exchange Act) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Capital Stock of the Borrower (which is at the time entitled to
vote in the election of the Board of Directors of the Borrower) that exceeds 35%
thereof; or (ii) the Board of Directors of the Borrower shall cease to consist
of a majority of Continuing Directors.  For purposes of this definition, (x)
“beneficial ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act and (y) the phrase Person or “group” is within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or “group” and its subsidiaries and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan.
 
“CLO”:  any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.
 
“Closing Certificate of the Borrower”:  a certificate duly executed by a
Responsible Officer on behalf of the Borrower substantially in the form of
Exhibit J.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document
(for the avoidance of doubt, Collateral shall not include any Excluded
Collateral (as defined in the Amended and Restated Guarantee and Collateral
Agreement)).
 
“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.
 
“Commitment Fee Rate”:  the applicable rate per annum set forth under the
heading “Commitment Fee Rate” on the applicable Pricing Grid which corresponds
to the Consolidated Senior Secured Net Leverage Ratio as of the relevant date of
determination.  Notwithstanding the foregoing, until the Adjustment Date, the
Consolidated Senior Secured Net Leverage Ratio shall be deemed to be in Category
23 for purposes of determining the Commitment Fee Rate.  In addition, (a) at any
time during which the Borrower has failed to deliver the financial statements
and certificates required by SectionsSection 7.1(a)(i) or 7.1(ba)(ii) and
Section 7.2(a), respectively, or (b) at any time after the occurrence and during
the continuance of an Event of Default, the Consolidated Senior Secured Net
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Commitment Fee Rate.
 
“Commonly Controlled Entity”:  any trade or business, whether or not
incorporated, that is under common control with the Borrower within the meaning
of Section 4001 of ERISA or (solely for purposes of Section 302 of ERISA and
Section 412 of the Code) is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
13

--------------------------------------------------------------------------------

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
on behalf of the Borrower substantially in the form of Exhibit B.
 
“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument (a copy of which
shall be provided by the Administrative Agent to the Borrower upon request),
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations under this Agreement (including its obligation to fund a
Loan) if, for any reason, its Conduit Lender fails to fund any such Loan, and
the designating Lender (and not the Conduit Lender) shall have the sole right
and responsibility to deliver all consents and waivers required or requested
under this Agreement with respect to its Conduit Lender, and; provided, further,
that no Conduit Lender shall (a) be entitled to receive any greater amount
pursuant to Sections 4.9, 4.10, 4.11 or 11.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender, (b) be deemed to have any Commitment or (c) be designated
if such designation would otherwise increase the costs of any Facility to the
Borrower.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated February, 2014September, 2019 and furnished to the Lenders in connection
with thisthe Third Amendment Agreement.
 
“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(a) the aggregate amount of Consolidated EBITDA for the period of four
consecutive fiscal quarters ended on the most recent Test Date to
(b) Consolidated Interest Expense for such four fiscal quarters; provided, that.
 
(1) if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving effect on a pro forma basis to such Indebtedness as if such
Indebtedness had been Incurred on the first day of such period (except that in
making such computation, the amount of Indebtedness under any revolving credit
facility outstanding on the date of such calculation shall be computed based on
(A) the average daily balance of such Indebtedness during such four fiscal
quarters or such shorter period for which such facility was outstanding or (B)
if such facility was created after the end of such four fiscal quarters, the
average daily balance of such Indebtedness during the period from the date of
creation of such facility to the date of such calculation);
 
(2) if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio involves a Discharge of
Indebtedness (in each case other than Indebtedness Incurred under any revolving
credit facility unless such Indebtedness has been permanently repaid),
Consolidated EBITDA
14

--------------------------------------------------------------------------------

and Consolidated Interest Expense for such period shall be calculated after
giving effect on a pro forma basis to such Discharge of such Indebtedness,
including with the proceeds of such new Indebtedness, as if such Discharge had
occurred on the first day of such period;
 
(3) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business (any such disposition, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale;
 
(4) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Restricted Subsidiary, or otherwise
acquired any company, any business or any group of assets constituting an
operating unit of a business in a Permitted Acquisition, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder (any such Investment or acquisition, a
“Purchase”), Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any related Indebtedness) as if such Purchase occurred on the
first day of such period; and
 
(5) if since the beginning of such period any Person became a Restricted
Subsidiary or was merged or consolidated with or into the Borrower or any
Restricted Subsidiary, and since the beginning of such period such Person shall
have Discharged any Indebtedness or made any Sale or Purchase that would have
required an adjustment pursuant to clause (2), (3) or (4) above if made by the
Borrower or a Restricted Subsidiary since the beginning of such period,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving pro forma effect thereto as if such Discharge, Sale or
Purchase occurred on the first day of such period.
 
For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings, synergies or annualized impact of buyer fee increases
relating to any such Sale, Purchase or other transaction) shall be as determined
in good faith by the Chief Financial Officer or a Responsible Officer of the
Borrower.  If any Indebtedness bears a floating
15

--------------------------------------------------------------------------------

rate of interest and is being given pro forma effect, the interest expense on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedge Agreement applicable to such Indebtedness).  If any
Indebtedness bears, at the option of the Borrower or a Restricted Subsidiary, a
rate of interest based on a prime or similar rate, a eurocurrency interbank
offered rate or other fixed or floating rate, and such Indebtedness is being
given pro forma effect, the interest expense on such Indebtedness shall be
calculated by applying such optional rate as the Borrower or such Restricted
Subsidiary may designate.  If any Indebtedness that is being given pro forma
effect was Incurred under a revolving credit facility, the interest expense on
such Indebtedness shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate determined in good
faith by a responsible financial or accounting officer of the Borrower to be the
rate of interest implicit in such Capital Lease Obligation in accordance with
GAAP.
 
“Consolidated Current Assets”:  at any date, all amounts from continuing
operations (other than cash and Cash Equivalents) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, excluding all Securitization Assets on the balance
sheet on the last day of the fiscal year that are sold thereafter in the
ordinary course of a Permitted Securitization.
 
“Consolidated Current Liabilities”:  at any date, all amounts from continuing
operations (other than any accrued interest related to Indebtedness) that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein, excluding all accounts payable with respect to Securitization
Assets on the balance sheet on the last day of the fiscal year that are sold
thereafter in the ordinary course of a Permitted Securitization.
 
            “Consolidated EBITDA”:  for any period:
 
(a)           Consolidated Net Income for such period plus,
 
(b)           without duplication and to the extent reflected as a charge in
arriving at such Consolidated Net Income for such period, the sum of the
following amounts for such period:
 
(i)           the aggregate amount of all provisions for all taxes (whether or
not paid, estimated or accrued) based upon the income and profits of the
Borrower or alternative taxes imposed as reflected in the provision for income
taxes in the Borrower’s consolidated financial statements,
16

--------------------------------------------------------------------------------

 
(ii)          interest expense, amortization or write-off of debt discount and
debt issuance costs, and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans),
 
(iii)         depreciation and amortization expense,
 
(iv)         amortization of intangibles (including goodwill) and organization
costs,
 
(v)          any extraordinary, unusual or non-recurring charges, expenses or
losses (whether cash or non-cash), (including such expenses in connection with
actual or prospective litigation, legal settlements, fines, judgments or
orders),
 
(vi)         non-cash compensation expenses from stock, options to purchase
stock and stock appreciation rights issued to the management of the Borrower,
 
(vii)        any other non-cash charges, non-cash expenses or non-cash losses of
the Borrower or any of its Restricted Subsidiaries for such period (including
deferred rent but excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period); provided, however, that cash payments made in
such period or in any future period in respect of such non-cash charges,
expenses or losses (excluding any such charge, expense or loss incurred in the
ordinary course of business that constitutes an accrual of or a reserve for cash
charges for any future period) shall be subtracted from Consolidated Net Income
in calculating Consolidated EBITDA in the period when such payments are made,
 
(viii)       any impairment charges, write-off, depreciation or amortization of
intangibles arising pursuant to Statement of Financial Accounting Standards No.
141 or to Statement of Financial Accounting Standards No. 142 and any other
non-cash charges resulting from purchase accounting,
 
(ix)         proceeds of business interruption insurance in an amount
representing the earnings for the applicable period that such proceeds are
intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four (4) fiscal quarters (it
being understood that to the extent not actually received within such fiscal
quarters, such proceeds shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters)),
 
(x)          any earn-out obligation and contingent consideration obligations
(including adjustments thereof and purchase price adjustments) incurred in
connection with any Permitted Acquisition or any other Investment made in
compliance with Section 8.7 or any Investment
17

--------------------------------------------------------------------------------

consummated prior to the Third Amendment Effective Date, which is paid or
accrued during such period,
 
(xi)         to the extent actually reimbursed or reimbursable by third parties
pursuant to indemnification or reimbursement provisions or similar agreements or
insurance, fees, costs, expenses or reserves incurred to the extent covered by
indemnification provisions in any agreement in connection with any sale of
Capital Stock, Permitted Acquisition, Investment, Restricted Payment, Asset
Sale, or incurrences, repayments or amendments of Indebtedness, in each case,
including any such transaction consummated prior to the Third Amendment
Effective Date and whether or not received so long as such Person in good faith
expects to receive the same within the next four (4) fiscal quarters (it being
understood that to the extent not actually received within such fiscal quarters,
such proceeds shall be deducted in calculating Consolidated EBITDA for such
fiscal quarters),
 
(xii)       pro forma cost savings, operating expense reductions, operating
improvements and synergies related to, and net of the amount of actual benefits
realized during such period, from Permitted Acquisitions or other permitted
Investments, restructurings, cost savings initiatives or other initiatives that
are reasonably identifiable, factually supportable and projected by the 
Borrower in good faith to result from actions that have been taken, committed to
be taken or are expected to be taken (in the good faith determination of the
Borrower), in each case, within eighteen (18) months after such event; provided
that the aggregate amount of addbacks made pursuant to this clause (xii) shall
not exceed 20% of Consolidated EBITDA for such period (calculated prior to
giving effect to any adjustments pursuant to this clause (xii)),
 
(xiii)      (ix) any reduction in revenue resulting from the purchase accounting
effects of adjustments to deferred revenue in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Restricted
Subsidiaries), as a result of any acquisition consummated prior to the
RestatementThird Amendment Effective Date or any Permitted Acquisition,
 
(xiv)       (x) any loss realized upon the sale or other disposition of any
asset (including pursuant to any sale/leaseback transaction) that is not
Disposed of in the ordinary course of business and any loss realized upon the
sale or other disposition of any Capital Stock of any Person,
 
(xv)        (xi) any unrealized losses in respect of Hedge Agreements,
 
(xvi)       (xii) any unrealized foreign currency translation losses in respect
of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,
18

--------------------------------------------------------------------------------

(xvii)      (xiii) the amount of any minority expense net of dividends and
distributions paid to the holders of such minority interest,
 
(xiv)       any costs, fees and expenses associated with the consolidation of
the salvage operations of the Borrower and its Restricted Subsidiaries as
described in the Confidential Information Memorandum,
 
(xviii)    cash receipts not included in Consolidated EBITDA in any period
solely to the extent that the corresponding non-cash gains relating to such
receipts were deducted in the calculation of Consolidated EBITDA pursuant to
clause (b)(vii) above for any previous period and not added back,
 
(xix)       (xv) any costs, fees and expenses associated with the cost
reduction, operational restructuring and business improvement efforts of any
consulting firm engaged by the Borrower or its Restricted Subsidiaries to
perform such service;
 
(xx)        (xvi) the amount of any restructuring charges or reserve (including
those relating to severance, relocation costs and one-time compensation
charges), any charges, costs, fees and expenses realized upon the termination of
employees and the termination or cancellation of leases, software licenses or
other contracts in connection with the operational restructuring and business
improvement efforts of the Borrower and its Restricted Subsidiaries; and
 
(xxi)       (xvii) Transaction Costs and any other costs, fees and expenses
incurred in connection with and charges related to any Permitted Acquisition,
Investments in any Wholly-Owned Subsidiary, issuances or Incurrence of
Indebtedness, Dispositions, issuances of Capital Stock or refinancing
transactions and modifications of instruments of Indebtedness, in each case,
whether or not consummated; minus
 
(c)           to the extent included in arriving at such Consolidated Net Income
for such period, the sum of the following amounts for such period:
 
(i)           interest income,
 
(ii)          any extraordinary, unusual or non-recurring income or gains
whether or not included as a separate item in the statement of Consolidated Net
Income,
 
(iii)         all non-cash gains on the sale or disposition of any property
other than inventory sold in the ordinary course of business,
 
(iv)        any other non-cash income (excluding any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to clause (b)(vii) above),
19

--------------------------------------------------------------------------------

(v)          any gain realized upon the sale or other disposition of any asset
(including pursuant to any sale/leaseback transaction) that is not Disposed of
in the ordinary course of business and any gain realized upon the sale or other
disposition of any Capital Stock of any Person,
 
(vi)         any unrealized gains in respect of Hedge Agreements, and
 
(vii)        any unrealized foreign currency translation gains in respect of
Indebtedness of any Person denominated in a currency other than the functional
currency of such Person, all as determined on a consolidated basis; and plus
 
(d)           the annualized impact of buyer fee increases on any business
acquired in a Permitted Acquisition.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Senior Secured Leverage Ratio or the
Consolidated Leverage Ratio, (i) if at any time during such Reference Period the
Borrower or any Restricted Subsidiary shall have made any Material Disposition
or designated any Restricted Subsidiary as an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition or designation for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Restricted Subsidiary shall have made a Material
Acquisition or designated any Unrestricted Subsidiary as a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto, as if such Material Acquisition or
designation occurred on the first day of such Reference Period, and,
Consolidated EBITDA may be increased by adding back any cost savings related
thereto to the extent described as such in writing by the Borrower to the
Administrative Agent and expected to be realized within 365 days of such
Material Acquisition and all costs incurred to achieve such cost savings.  As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $5,000,000.
 
“Consolidated Interest Expense”:  for any period, (a) the total interest expense
of the Borrower and its Restricted Subsidiaries to the extent deducted in
calculating Consolidated Net Income, net of any interest income of the Borrower
and its Restricted Subsidiaries, including any such interest expense consisting
of (i) interest expense attributable to Capital Lease Obligations,
(ii) amortization of debt discount, (iii) interest in respect of Indebtedness of
any other Person that has been guaranteed by the Borrower or any Restricted
Subsidiary, but only to the extent that such interest is actually paid by the
Borrower or any Restricted Subsidiary, (iv) non-cash interest expense, (v) the
interest portion of any deferred payment obligation and (vi) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance
20

--------------------------------------------------------------------------------

financing, plus (b) preferred stock dividends paid in cash in respect of
Disqualified Capital Stock of the Borrower held by Persons other than the
Borrower or a Restricted Subsidiary and, minus (c) to the extent otherwise
included in such interest expense referred to in clause (a) above, amortization
or write-off of financing costs, in each case under clauses (a) through (c) as
determined on a consolidated basis in accordance with GAAP; provided, that gross
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and its Restricted Subsidiaries with respect to
interest rate Hedge Agreements.
 
“Consolidated Leverage Ratio”:  the ratio of (a) Consolidated Total Debt on the
last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded the income (or loss) of any Person (other than a Restricted Subsidiary
of the Borrower) in which the Borrower or any of its Restricted Subsidiaries has
an ownership interest recorded using the equity method, except to the extent
that any such income is actually received by the Borrower or such Restricted
Subsidiary in the form of dividends or similar distributions.
 
“Consolidated Net Leverage Ratio”:  the ratio of (a) Consolidated Total Debt on
the last day of any fiscal quarter of the Borrower to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters then ended.
 
“Consolidated Senior Secured Net Leverage Ratio”:  the ratio of (a) Consolidated
Total Debt on the last day of any fiscal quarter of the Borrower, except that
portion thereof consisting of Indebtedness that is not secured by a Lien on any
Property of any Group Member, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.
 
“Consolidated Total Assets”:  as of any date, the total assets of Borrower and
theits Restricted Subsidiaries, determined in accordance with GAAP, as set forth
on the consolidated balance sheet of Borrower as of such date.
 
“Consolidated Total Debt”:  at any date, (a) the aggregate amount shown or
required by GAAP to be shown as a liability on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries as of such date in respect of (i)
all Indebtedness of the Borrower or any of its Restricted Subsidiaries then
outstanding, excluding any such Indebtedness in connection with the Atlanta IRB
Transactionobligations for borrowed money; (ii) all Capital Lease Obligations
and purchase money indebtedness; (iii) any obligations evidenced by notes,
bonds, debentures or other similar instruments; and (iv) all unreimbursed
obligations in respect of drawn letters of credit, bank guarantees or similar
instruments (provided that Consolidated Total Debt shall not include
Indebtedness in respect of any letter of credit or, bank guaranty or similar
instrument, except to the extent of any unreimbursed obligations in respect of
any drawn letter of credit or, bank guaranty), and or similar instruments) minus
(b) Unrestricted Cash; provided, that, solely for purposes of calculating
Consolidated Total Debt in connection with determining the Consolidated Senior
Secured Net Leverage Ratio for purposes of Sections 4.17 and 8.2(vw),
Unrestricted Cash that is the proceeds of the Incremental Loans to be
21

--------------------------------------------------------------------------------

Incurred under Sections 4.17 or Indebtedness Incurred pursuant to Section
8.2(vw) shall not, taken together with all such other proceeds of Incremental
Loans previously deducted from Consolidated Total Debt in connection with
determining the Consolidated Senior Secured Net Leverage Ratio for purposes of
Sections 4.17 and 8.2(vw) in connection with the incurrence of any Incremental
Loans or Incremental Commitments under SectionsSection 4.17 or Indebtedness
Incurred pursuant to Section 8.2(v), exceed $125,000,000.  For the avoidance of
doubt, Consolidated Total Debt shall not include any Indebtedness of a
Securitization Subsidiary in connection with a Permitted Securitization.
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Continuing Directors”:  the directors of the Borrower on the RestatementThird
Amendment Effective Date and each other director of the Borrower whose
nomination for election to the board of directorsBoard of Directors of the
Borrower is approved by at least a majority of the then Continuing Directors or
such other director who receives the vote of the Permitted Investors in his or
her election to the board of directorsBoard of Directors of the Borrower by the
shareholders of the Borrower.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Agreement”:  with respect to any deposit account of the Borrower or any
of its Restricted Subsidiaries, one or more control agreements which (a) is
sufficient to establish the Administrative Agent’s control per Section 9-104 of
the Uniform Commercial Code, (b) provides the Administrative Agent with a
perfected, first priority security interest in all amounts from time to time on
deposit in such deposit account, and (c) is otherwise in form and substance
reasonably satisfactory to the Administrative Agent.
 
“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person or a common
controlling Person primarily for the purpose of making equity or debt
investments in one or more companies.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.
 
“Credit Agreement Refinancing Indebtedness”:  (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, (c) Permitted Unsecured
Refinancing Debt and (d) Indebtedness Incurred or Refinancing Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, Incremental Loans, Refinancing
Term Loans, Refinancing Revolving Loans, outstanding Revolving Loans or (in the
case of Refinancing Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, Incremental Revolving Commitments or the
Refinancing Revolving Commitments
22

--------------------------------------------------------------------------------

hereunder (including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided, that (i) such extending, renewing or refinancing
Indebtedness (including, if such Indebtedness includes any Refinancing Revolving
Commitments, the unused portion of such Refinancing Revolving Commitments) is in
an original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt (and, in the case of Refinanced Debt consisting,
in whole or in part, of unused Revolving Commitments or Refinancing Revolving
Commitments, the amount thereof), plus accrued and unpaid interest capitalized,
any premium or other reasonable amount paid, and fees and expenses reasonably
incurred in connection therewith, (ii) such Indebtedness has a later maturity
and a Weighted Average Life to Maturity equal to or greater than the Refinanced
Debt, (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, Incurred or obtained; provided, that to the extent that
such Refinanced Debt consists, in whole or in part, of Revolving Commitments or
Refinancing Revolving Commitments (or Revolving Loans, Refinancing Revolving
Loans or Swingline Loans Incurred pursuant to any Revolving Commitments or
Refinancing Revolving Commitments), such Revolving Commitments or Refinancing
Revolving Commitments, as applicable, shall be terminated, and all accrued fees
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, Incurred or obtained and, (iv) such
Indebtedness will have terms and conditions (other than pricing, premiums, fees,
rate floors, and optional prepayment terms) that are substantially identical to
(or in the case of any Credit Agreement Refinancing NotesIndebtedness in the
form of notes, are on market terms or are substantially identical to), or (taken
as a whole) are no more favorable to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt (except for
covenants or other provisions applicable only to the period after the Latest
Maturity Date)., and (v) such Indebtedness may be incurred in the form of a
bridge or other interim credit facility intended to be refinanced with long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clause (ii) of this definition so long as (x) such credit facility
includes customary “rollover” provisions and (y) assuming such bridge or other
interim credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clause (ii) above)
and in which case, on or prior to the first anniversary of the incurrence of
such “bridge” or other interim credit facility, clause (iv) in this definition
shall not prohibit the inclusion of customary terms for “bridge” facilities,
including customary mandatory prepayment, repurchase or redemption provisions.
 
“Credit Facilities”:  to the extent specified by the Borrower by notice to the
Administrative Agent, one or more other debt facilities or commercial paper
facilities, in each case, with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, modified, renewed, refunded, replaced (whether upon
or after termination or otherwise) or refinanced (including by means of sales of
debt securities to institutional investors) in whole or in part from time to
time.
 
“Declined Amount”:  as defined in Section 4.2(e).
 
“Declining Lender”:  as defined in Section 4.2(e).
23

--------------------------------------------------------------------------------

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  any Lender, as determined by the Administrative Agent in
its reasonable discretion, that has (a) failed to fund any portion of its Loans
or participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder (unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied), (b) notified the Borrower, the
Administrative Agent, any Issuing Lender, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan or
issuing a Letter of Credit, as applicable, under this Agreement cannot be
satisfied) or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent and the Borrower or any Issuing Lender, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent or such Issuing Lender and the Borrower), (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent, (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of or has a parent company that has become the subject of a Bail-In Action;
provided, that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
“Discharge”:  as defined in the definition of “Consolidated Coverage
Ratio”Section 1.3(d)(ii).
 
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors (or equivalent governing body) of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.
24

--------------------------------------------------------------------------------

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
  
“Disqualified Capital Stock”:  any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof, in whole or in
part, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case of clauses
(a) through (d) above, prior to the date that is ninety-one (91) days after the
later of the Revolving Termination Date and the date final payment is due on the
Term Loans.  Notwithstanding the preceding sentence, (A) if such Capital Stock
is issued pursuant to any plan for the benefit of directors, officers,
employees, members of management, managers or consultants or by any such plan to
such directors, officers, employees, members of management, managers or
consultants, in each case, in the ordinary course of business of the Borrower or
any Restricted Subsidiary, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the issuer
thereof in order to satisfy applicable statutory or regulatory obligations, and
(B) no Capital Stock held by any future, present or former employee, director,
officer, manager, member of management or consultant (or their respective
Affiliates or immediate family members) of the Borrower (or any Subsidiary)
shall be considered Disqualified Capital Stock because such stock is redeemable
or subject to repurchase pursuant to any management equity subscription
agreement, stock option, stock appreciation right or other stock award
agreement, stock ownership plan, put agreement, stockholder agreement or similar
agreement that may be in effect from time to time.
  
“Documentation Agent”: each of BMO Harris Bank, N.A., KeyBanc Capital Markets
Inc., PNC Capital Markets LLC, RBC Capital Markets LLC, SunTrust Robinson
Humphrey, Inc., The Huntington National Bank and Wells Fargo Securities, LLC.
 
“Dollars” and “$” dollars:  denote the lawful currency of the United States of
America.
 
“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.
 
“Earnout Obligation”:  an obligation to pay the seller in an acquisition a
future payment that is contingent upon the financial performance of the business
acquired in such acquisition exceeding a specified benchmark level and that
becomes payable when such excess financial performance is achieved.
 
“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA
25

--------------------------------------------------------------------------------

Member Country which is a subsidiary of an institution described in clauses (a)
or (b) of this definition and is subject to consolidated supervision with its
parent.
 
“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental Laws”:  any and all applicable foreign, Federalfederal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability
concerning protection or preservation of the environment and natural resources,
including those relating to the generation, use storage, transportation,
disposal, release, or threatened release of, or exposure to, Materials of
Environmental Concern.
 
“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, exemptions and other authorizations issued by any Governmental
Authority under any Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, the regulations promulgated thereunder and any successor thereto.
 
“Escrow Debt”:  Indebtedness permitted to be incurred hereunder that is incurred
in connection with any transaction permitted hereunder for so long as proceeds
thereof have been deposited into an escrow account on customary terms to secure
such Indebtedness pending the application of such proceeds to finance such
transaction.
 
“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to any Eurodollar Loan for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to the Eurodollar Base Rate for such Interest Period multiplied by the
Statutory Reserve Rate, provided, that (a) in the case of the Tranche B-2 Term
Loans and Tranche B-3 Term Loans, “Eurodollar Rate” shall mean an interest rate
per annum equal to the greater of the (x) Eurodollar Base Rate for such Interest
Period multiplied by the Statutory Reserve Rate and (y) 0.75% per annum and (b)
in the case of the Tranche B-4 Term Loans and Tranche B-5 Term Loans,
“Eurodollar Rate” shall mean an interest rate per annum equal to the greater of
the (x) Eurodollar Base Rate for such Interest Period multiplied by the
Statutory Reserve Rate and (y) 0.00% per annum. The Eurodollar Rate for any
Eurodollar Loan that includes the Statutory Reserve Rate as a component of the
calculation will be adjusted automatically with
26

--------------------------------------------------------------------------------

respect to all such Eurodollar Loan then outstanding as of the effective date of
any change in the Statutory Reserve Rate.
 
“Eurodollar Base Rate”:  with respect to any Eurodollar LoansLoan for any
applicable Interest Period and at all times subject to Section 4.5 hereof, the
LIBOR Screen Rate as ofat approximately 11:00 a.m., London time, on the
Quotation Day for such currency and Interest Period (provided, that if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement); provided, further, that, if a LIBOR Screen Rate
shall not be available at the applicable time for the applicable Interest
Period, then the Eurodollar Base Rate for such currency and Interest Period
shall be the Interpolated Rate (provided, that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement); provided, further, that if the LIBOR Screen Rate shall not be
available for such Interest Period with respect to such Eurodollar Loan for any
reason and the Administrative Agent shall determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the applicable Eurodollar Base Rate shall
be the Reference Bank Rate for such Interest Period for such Eurodollar Loan..
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to any Eurodollar Loan for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1.00%) equal to the Eurodollar Base Rate for such Interest Period multiplied
by the Statutory Reserve Rate. The Eurodollar Rate for any Eurodollar Loan that
includes the Statutory Reserve Rate as a component of the calculation will be
adjusted automatically with respect to all such Eurodollar Loan then outstanding
as of the effective date of any change in the Statutory Reserve Rate.
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility for which the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 9,; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash losses by the Borrower and its Restricted
Subsidiaries during such fiscal year, to the extent deducted in arriving at such
Consolidated Net Income, and (v) all Reserved Funds that were not expended in
such fiscal year for the purposes for which they were reserved in the
immediately preceding fiscal year over (b) the sum, without duplication, of  (i)
the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures,
Investments and Permitted Acquisitions (except from amounts
27

--------------------------------------------------------------------------------

designated as Reserved Funds in the preceding fiscal year, from Indebtedness
Incurred and equity contributions received or from any Reinvestment Deferred
Amount), (ii) the aggregate amount of all regularly scheduled and voluntary
principal payments of Funded Debt (excluding the Term Loans) of the Borrower and
its Restricted Subsidiaries made during such fiscal year (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), except to the extent such Funded
Debt is being refinanced with other Funded Debt, (iii) scheduled payments of the
Term Loans, the Incremental Loans made pursuant to Incremental Term Loan
Commitments and the Refinancing Term Loans made during such fiscal year, (iv)
increases in Consolidated Working Capital for such fiscal year, (v) the
aggregate net amount of non-cash gains, non-cash income and non-cash credits
accrued by the Borrower and its Restricted Subsidiaries during such fiscal year,
to the extent included in arriving at such Consolidated Net Income, (vi) all
amounts designated as Reserved Funds in such fiscal year and (vii) Restricted
Payments made in cash pursuant to Section 8.6 that are financed with internally
generated cash flows.
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.
 
“Exchanging Lenders”:  as defined in the Amendment and Restatement Agreement.
 
“Exchanging Term Lenders”:  as defined in the Amendment and Restatement
Agreement.
 
“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2 (except the
net cash proceeds of any Permitted Pari Passu Refinancing Debt, any Permitted
Junior Refinancing Debt, or any other Credit Agreement Refinancing
Indebtedness).
 
“Excluded Subsidiaries”:  (a) any Immaterial Subsidiary, (b) any Foreign
Subsidiary, (c) any Subsidiary that is not a Wholly Owned Subsidiary of the
Borrower, (d) any Securitization Subsidiary, (e) any Unrestricted Subsidiary and
(f) any other Subsidiary with respect to which the Administrative Agent and the
Borrower reasonably agree that the cost or other consequences of providing a
guarantee of or granting Liens to secure the Obligations would be excessive in
relation to the practical benefit to be afforded thereby.
 
“Excluded Redemption Obligation”:  an obligation (i) to purchase, redeem, retire
or otherwise acquire for value any Capital Stock that is not, and cannot in any
contingency become required to be purchased, redeemed, retired or otherwise
acquired prior to the 91st day after the later of the Latest Maturity Date or
(ii) an obligation of the Borrower to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of the Borrower or any Parent from present
or former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee, or otherwise under any stock option or employee stock
ownership plan approved by the board of directorsBoard of Directors of the
Borrower or any Parent.
 
“Excluded Subsidiaries”:  (a) any Immaterial Subsidiary, (b) any Foreign
Subsidiary, (c) any Subsidiary that is not a Wholly Owned Subsidiary of the
Borrower; provided
28

--------------------------------------------------------------------------------

that a Subsidiary that ceases to be a Wholly Owned Subsidiary of the Borrower
solely as a result of the Capital Stock of such Subsidiary becoming owned by an
Affiliate of the Borrower shall not be deemed to be an Excluded Subsidiary
pursuant to this clause (c), (d) any Unrestricted Subsidiary, (e) any special
purpose vehicle (or similar entity), (f) any captive insurance subsidiary (g)
any not-for-profit Subsidiary, (h) any Subsidiary, including any regulated
entity that is subject to net worth or net capital or similar capital and
surplus restrictions, acquired by the Borrower or a Restricted Subsidiary after
the Third Amendment Effective Date that is prohibited or restricted by
applicable Requirement of Law, accounting policies or by contractual obligation
existing on the date such Subsidiary is so acquired (and so long as such
contractual obligation was not incurred in contemplation of such acquisition)
from providing a guaranty pursuant to the Amended and Restated Guarantee and
Collateral Agreement, or if such guaranty would require governmental (including
regulatory) or third party consent, approval, license or authorization (except
to the extent that such consent, approval, license or authorization has been
obtained), (i) any other Subsidiary with respect to which the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a guarantee of or granting Liens to secure the Obligations would be
excessive in relation to the practical benefit to be afforded thereby and (j)
any Securitization Subsidiary.
 
“Excluded Swap Obligations”: as defined in the Amended and Restated Guarantee
and Collateral Agreement.
 
“Excluded Taxes”:  as defined in Section 4.10(ab).
 
“Executive Order”:  as defined in Section 5.22(c)(i).
 
“Existing Credit Agreement”:  as defined in the Recitals hereto.
 
“Existing Indebtedness”:  Indebtedness and other obligations outstanding under
the Existing Credit Agreement.
 
“Existing Letter of Credit”:  any “Letter of Credit” issued, extended or renewed
under the Existing Credit Agreement or this Agreement prior to the
RefinancingThird Amendment Effective Date and scheduled in Schedule 1.1(c) in
Exhibit D toof the SecondThird Amendment Agreement.
 
“Existing Revolving Commitment”:  as defined in the Amendment and Restatement
Agreement.
 
“Existing Revolving Lenders”:  as defined in the Amendment and Restatement
Agreement.
 
“Existing Securitization”:  the securitizations pursuant to (i) the Fourth
Amended and Restated Receivables Purchase Agreement, dated April 26, 2011, among
AFC Funding Corporation, as seller, AFC – US, as servicer, Fairway Finance
Company, LLC, Monterey Funding LLC, Salisbury Receivables Company LLC and such
other entities as may become purchasers, BMO Capital Markets Corp., as initial
agent, and the other parties thereto and (ii) the Receivables Purchase
Agreement, dated February 8, 2010, among Automotive FinanceAFC – Canada, Inc.,
29

--------------------------------------------------------------------------------

as seller and initial servicer, the Borrower, as Performance
Guarantorperformance guarantor, and BNY Trust Company of Canada, as trustee of
Precision Trust.
 
“Existing Term Lenders”:  each Term Lender under and as defined in the Existing
Credit Agreement.
 
“Existing Term Loans”:  as defined in the Amendment and Restatement Agreement.
 
“Extended Loans”:  as defined in Section 4.18(a).
 
“Extended Tranche”:  as defined in Section 4.18(a).
 
“Extending Lender”:  as defined in Section 4.18(b).
 
“Extending Term Lender”:  as defined in the Amendment and Restatement Agreement.
 
“Extending Revolving Lender”:  as defined in Section 4.18(b).
 
“Extension Amendment”:  as defined in Section 4.18(c).
 
“Extension Date”:  as defined in Section 4.18(d).
 
“Extension Election”:  as defined in Section 4.18(b).
 
“Extension Request”:  as defined in Section 4.18(a).
 
“Facility”:  each of (a) (vi) the Tranche B-1 Term Loans (“Tranche B-1 Term
Facility”), (wii) the Tranche B-2 Term Loans (“Tranche B-2 Term Facility”),
(xiii) the Tranche B-3 Term Loans (“Tranche B-3 Term Facility”), (yiv) the
Tranche B-4 Term Loans (“Tranche B-4 Term Facility”) and, (zv) the Tranche B-5
Term Loans (“Tranche B-5 Term Facility”) and (vi) the Tranche B-6 Term Loans
(“Tranche B-6 Term Facility” and, together with the Tranche B-1 Term Facility,
Tranche B-2 Term Facility, Tranche B-3 Term Facility and, Tranche B-4 Term
Facility and Tranche B-5 Term Facility, the “Term Facilities”) and (b) the
Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility” and, together with the Term Facilities, the “Facilities”).
 
“FATCA”:  Sections 1471 through 1474 of the Code, effective as of the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
 
“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such
30

--------------------------------------------------------------------------------

manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as the federal funds
effective rate.
 
“First Amendment Agreement”:  that certain Incremental Commitment Agreement and
First Amendment, dated as of March 9, 2016, by and among the Borrower, the other
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent.
 
“First Amendment Effective Date”:  as defined in the First Amendment Agreement.
 
“First Amendment Effective Date Amendments”:  as defined in the First Amendment
Agreement.
 
“First Tier Foreign Subsidiary”:  each Foreign Subsidiary with respect to which
any one or more ofthe Borrower and the domestic Restrictedor any of its Domestic
Subsidiaries directly owns or controls all of such Foreign Subsidiary’s issued
and outstanding Capital Stock.
 
“Fitch”:  Fitch Ratings, Inc. and any affiliate thereof and any successor
thereto that is a nationally-recognized rating agency.
 
“Fixed Amount”: as defined in Section 1.3(c).
 
“Fixed Incremental Amount”:  $300,000,000as defined in the definition of
“Incremental Amount”.
 
“Fixed Restricted Payment Basket Amount”:  $225,000,000 in each fiscal year.
 
“Flood Insurance Laws"”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto,  (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto  and (iv)
the  Flood Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance
Reform Act of 2012, as now or hereafter in effect or any successor statute
thereto, in each case, together with all statutory and regulatory provisions
consolidating, amending, replacing, supplementing, implementing  or interpreting
any of the foregoing, as amended or modified from time to time.
 
“Foreign Subsidiary”:  any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary or that is a Foreign Subsidiary Holdco.
 
“Foreign Subsidiary Holdco”:  any Domestic Subsidiary that (a) has no material
assets other than equity (or equity and other securities) of one or more Foreign
Subsidiaries and other assets relating to the ownership interest in any such
securities and (b) has no Guarantee Obligations in respect of any Indebtedness
of the Borrower or any Domestic Subsidiary.
 
“Former Properties”:  as defined in Section 5.17(d).
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
31

--------------------------------------------------------------------------------

such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1.  In the event that any
Accounting Change (as defined below) shall occur and such change would otherwise
result in a change in the method of calculation of financial covenants,
standards or terms in this Agreement or if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Third Amendment Effective Date in GAAP regardless of whether any such notice is
given before or after any Accounting Change or in the application thereof, then
the Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Notwithstanding any other provision contained herein, the
amount of any Indebtedness under GAAP with respect to Capital Lease Obligations
shall be determined in accordance with the definition of Capital Lease
Obligations.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to the Borrower and its Restricted
Subsidiaries.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement,
32

--------------------------------------------------------------------------------

counterindemnity or similar obligation which (in the case of either clause (a)
or clause (b)), guarantees or has the effect of guaranteeing any Indebtedness,
leases, dividends or other obligations (the “primary obligations”) of any other
third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any such obligation of the guaranteeing person, whether or
not contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or product warranties in effect on the Third Amendment Effective Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Hedge Agreements”:  any interest rate protection agreement, commodity price
protection agreement or other interest or currency exchange rate or commodity
price hedging arrangement.
 
“Hedge Termination Value”: in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) have been
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Immaterial Subsidiary”:  any Restricted Subsidiary that is not a Material
SubsidiaryIBA”:  as defined in Section 1.5.
 
“Immaterial Subsidiary”:  any Restricted Subsidiary that is not a Material
Subsidiary; provided that all Immaterial Subsidiaries, in the aggregate, shall
not (a) contribute greater than five percent (5%) of the Borrower’s Consolidated
EBITDA for the most recently ended period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 7.1 or
(b) contribute greater than five percent (5%)
33

--------------------------------------------------------------------------------

of the Borrower’s Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1.
 
“Impacted Interest Period”:  means, with respect to a LIBOR Screen Rate, an
Interest Period which shall not be available at the applicable time.
  
“Incremental Amount”: at any time, an amount not to exceed:
 
(a)           the greater of (i) $500,000,000 and (ii) 100% of Consolidated
EBITDA for the most recently ended period of four consecutive fiscal quarters
for which financial statements have been delivered pursuant to Section 7.1; plus
 
(b)           the aggregate principal amount of the sum of (i) voluntary
prepayments of Term Loans and Incremental Equivalent Debt and/or permanent
reductions of the Revolving Commitments or commitments in respect of any
Incremental Equivalent Debt and (ii) the consideration paid in connection with
any purchases of any Loans outstanding hereunder pursuant to Section 4.13(b) or
Section 11.6(g) by an Affiliated Lender from time to time, except, in each case,
to the extent (x) such prepayments were funded with the proceeds of long-term
Indebtedness (other than revolving credit facilities) or (y) such Term Loans or
Incremental Equivalent Debt were incurred pursuant to the Ratio Incremental
Amount (together with clause (a) above, the “Fixed Incremental Amount”, which
shall be reduced by previously used amounts of the Fixed Incremental Amount for
Incremental Facilities and Incremental Equivalent Debt); plus
 
(c)           an unlimited amount if, after giving effect to the incurrence of
any Incremental Facilities or Incremental Equivalent Debt (assuming for this
purpose that the Incremental Revolving Commitments being Incurred at the time of
such calculation are fully drawn and assuming for this purpose that any
unsecured Indebtedness incurred under the Ratio Incremental Amount or pursuant
to Section 8.2(s) are deemed to be secured ratably with the Facilities for
purposes of calculating the Consolidated Senior Secured Net Leverage Ratio), the
Consolidated Senior Secured Net Leverage Ratio is less than or equal to
3.00:1.00 (the “Ratio Incremental Amount”); provided that for purposes of this
clause (c), if the proceeds of the relevant Incremental Facility or Incremental
Equivalent Debt will be applied to finance a Limited Condition Acquisition, the
Ratio Incremental Amount will be determined in accordance with Section 1.3. It
is understood and agreed that if the applicable incurrence test is satisfied on
a pro forma basis after giving effect to any Incremental Facility or Incremental
Equivalent Debt in lieu thereof, such Incremental Facility or Incremental
Equivalent Debt, as applicable, may be incurred under the Ratio Incremental
Amount regardless of whether there is capacity under the Fixed Incremental
Amount.
 
“Incremental Amendments”:  as defined in the First Amendment Agreement.
 
“Incremental Commitment Agreement”:  an agreement delivered by an Incremental
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and accepted by the Loan PartiesBorrower, by which an Incremental Lender
confirms its Incremental Commitment in accordance with the terms of Section
4.17.
34

--------------------------------------------------------------------------------

“Incremental Commitments”:  as defined in Section 4.17(a).
 
“Incremental Effective Date”:  as defined in the First Amendment Agreement.
 
“Incremental Effective Date Revolving Lender”:  as defined in the First
Amendment Agreement.
 
“Incremental Effective Date Transactions”:  as defined in the recitals hereto.
 
“Incremental Equivalent Debt”:  as defined in Section 8.2(w).
 
“Incremental Facilities”:  as defined in Section 4.17(a).
 
“Incremental Lender”:  a Lender, Approved Fund or other Person that provides an
Incremental Commitment.
 
“Incremental Loans”:  as defined in Section 4.17(ca).
 
“Incremental Revolving Commitments”:  as defined in Section 4.17(a).
 
“Incremental Revolving Facility”:  as defined in Section 4.17(a).
 
“Incremental Revolving Facility Lender”:  with respect to any Incremental
Revolving Facility, each Revolving Lender providing any portion of such
Incremental Revolving Facility.
 
“Incremental Revolving Loans”:  as defined in Section 4.17(a).
 
“Incremental Term Facility”:  as defined in Section 4.17(a).
 
“Incremental Term Loan Commitments”:  as defined in Section 4.17(a).
 
“Incremental Term Loans”: as defined in Section 4.17(c).
 
“Incremental Tranche B-3 Term Lender”:  as defined in the First Amendment
Agreement.
 
“Incur”:  issue, assume, enter into any Guarantee Obligation in respect of,
incur or otherwise become liable for; and the terms “Incurs,” “Incurred” and
“Incurrence” shall have a correlative meaning; provided, that any Indebtedness
or Capital Stock of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary.  The accrual of
interest or dividends, the accretion of accreted value, the accretion of
amortization of original issue discount and the payment of interest or dividends
in the form of additional Indebtedness will not be deemed to be an Incurrence of
Indebtedness.  Any Indebtedness issued at a discount (including Indebtedness on
which interest is payable through the issuance of additional Indebtedness) shall
be deemed Incurred at the time of original issuance of the Indebtedness at the
initial accreted amount thereof.
35

--------------------------------------------------------------------------------

“Incurrence-Based Amount”:  as defined in Section 1.3(c).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables Incurred in the ordinary course of such Person’s business
and Earnout Obligations), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, in each case, that have not been
repaid, defeased or otherwise terminated, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such propertyexcluding trade accounts payable
incurred in the ordinary course of business), (e) all Capital Lease Obligations
of such Person, (f) all obligations of such Person, contingent or otherwise, as
an account party or applicant under or in respect of acceptances, letters of
credit or similar arrangements, (g) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, except an Excluded Redemption Obligation, (h) all
Guarantee Obligations of such Person in respect of obligations of others of the
kind referred to in clauses (a) through (gf) above, (ih) all obligations of the
kind referred to in clauses (a) through (hg) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation; provided, that the amount of such Indebtedness shall
be limited to the lesser of such obligation and the value of the property
subject to such Lien if such Person has not assumed or become liable for the
payment of such obligation, (ji) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of Disqualified
Capital Stock of such Person, and (kj) for the purposes of Sections 8.2 and 9(e)
only, all obligations of such Person in respect of Hedge Agreements, but in each
case in the above clauses excluding obligations under operating leases, Escrow
Debt and obligations under employment contracts entered into in the ordinary
course of business.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  The amount of the obligations of the Borrower or
any Subsidiary in respect of any Hedge Agreement shall, at any time of
determination and for all purposes under this Agreement, be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedge Agreement were terminated
at such time giving effect to current market conditions notwithstanding any
contrary treatment in accordance with GAAP.
 
“Indemnified Liabilities”:  as defined in Section 11.5.
 
“Indemnitee”:  as defined in Section 11.5.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
36

--------------------------------------------------------------------------------

“Intellectual Property”:  the collective reference to all rights and privileges
relating to intellectual property, whether arising under United States,
multinational or foreign laws or otherwise, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses and
technology, know-how, trade secrets and proprietary information of any type,
domain names and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.
 
“Intellectual Property Security Agreement”:  theeach Intellectual Property
Security Agreement to be executed and delivered by each applicable Loan Party in
accordance with Section 5.9 of the Amended and Restated Guarantee and Collateral
Agreement.
 
“Intercreditor Agreement”:  an intercreditor agreement substantially in the form
of Exhibit K-1 hereto or such other form that is reasonably acceptable to the
Administrative Agent.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or, if available to
all Lenders under the relevant Facility, twelve12 months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, three or six or, if available to all Lenders
under the relevant Facility, twelve12 months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent no later than 1:00
p.m., New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided,
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)          the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans, as applicable;
37

--------------------------------------------------------------------------------

(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)         the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Interpolated  Rate”:  at any time, for any Interest Period, the rate per annum
(rounded to the same number of  decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBOR Screen Rate for the shortest
period (for which the LIBOR Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, on the Quotation
Day for such Interest Period.  When determining the rate for a period which is
less than the shortest period for which the LIBOR Screen Rate is available, the
LIBOR Screen Rate for purposes of paragraphclause (a) above shall be deemed to
be the overnight screen rate where "“overnight screen rate"” means, the
overnight rate for such currency determined by the Administrative Agent from
such service as the Administrative Agent may select.
 
“Investments”:  as defined in Section 8.7.
 
“Issuing Lender”:  as the context may require, (a) each Lender listed in
Schedule EC in Exhibit C of the SecondThird Amendment Agreement, acting through
any of its Affiliates or branches, in its capacity as an issuer of Letters of
Credit hereunder, (b) with respect to each Existing Letter of Credit, the Lender
that issued such Existing Letter of Credit, and (c) any other Lender that may
become an Issuing Lender pursuant to Section 3.7(c), with respect to Letters of
Credit issued by such Lender.  Each Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.
 
“Joint Bookrunner”:  (i) prior to the Incremental Effective Date, each of J.P.
Morgan Securities LLC, Barclays Bank PLC, Fifth Third Bank, Goldman Sachs
Lending Partners LLC, Deutsche Bank Securities Inc. and CS Securities (USA) LLC,
each in its capacity as a joint bookrunner of the Facilities hereunder, (ii)
after the Incremental Effective Date and prior to the Refinancingafter the Third
Amendment Effective Date, each of JPMorgan Chase Bank, N.A., BofA Securities,
Inc., Goldman Sachs Bank USA, Barclays Bank PLC, Credit Suisse Loan Funding LLC,
Fifth Third Bank, Goldman Sachs Lending Partners LLC, and U.S. Bank National
Association and CS Securities (USA) LLC, each in its capacity as a joint
bookrunner under the First Amendment Agreement and (iii) after the Refinancing
Effective Date, each of JPMorgan Chase Bank, N.A., Barclays Bank PLC, Goldman
Sachs Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or such
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially
38

--------------------------------------------------------------------------------

all of Bank of America’s Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement), Credit Suisse Securities (USA) LLC, U.S.
Bank National Association, Fifth Third Bank and Sumitomo Mitsui Banking
Corporation..
 
“Junior Debt”:  as defined in Section 8.8.
 
“Latest Maturity Date”:  as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.
 
“L/C Commitment”:  as to each Issuing Lender, the amount listed next to its name
in Schedule EC in Exhibit C of the FirstThird Amendment Agreement, as the same
may be reduced or increased from time to time in accordance herewith.
 
“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.  The L/C Obligations as to any
Revolving Lender shall be such Lender’s Revolving Percentage of the L/C
Obligations then outstanding.
 
“L/C Participants”:  the collective reference to all the Revolving Lenders
(other than the Issuing Lenders in their capacities as such).
 
“L/C Subcommitment Amount”:  $75,000,000.
 
“Latest Maturity Date”:  as of any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Refinancing Term Loan, any Refinancing Revolving Loan or any Refinancing
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.
 
“Lead Arranger”:  (i) prior to the Incremental Effective Date, J.P. Morgan
Securities LLC and (ii) after the Incremental Effective Date, JPMorgan Chase
Bank, N.A.
 
“Leasehold Cost Overruns”:  cost funded by the Borrower or one of its Restricted
Subsidiaries in connection with leasehold improvements financed by a lessor of
any premises leased by the Borrower or one of its Restricted Subsidiaries.
 
“Lender Vote/Directive”:  as defined in Section 11.21.
 
“Lender Consent”:  as defined in the Amendment and Restatement Agreement.
39

--------------------------------------------------------------------------------

“Lenders”:  as defined in the preamble hereto (including for the avoidance of
doubt, the New Term Lenders, the Incremental Tranche B-3 Term Lenders, the
Refinancing Tranche B-4 Term Lenders, the Refinancing Tranche B-5 Term Lenders,
the Tranche B-6 Term Lenders, the Incremental Effective Date Revolving Lenders,
the Refinancing Effective Date Revolving Lenders, the Third Amendment Effective
Date Revolving Lenders and any Issuing Lender); provided,. that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.7(a).
 
“LIBOR Screen Rate”:  for any day and time, with respect to any Eurodollar Loan
for any applicable currency and for any Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for the relevant
currency) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on either of sucha Reuters pagespage or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall befrom time to time as selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, that, if anythe LIBOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Limited Condition Acquisition”:  any Permitted Acquisition or other permitted
Investment that is not conditioned upon receipt of financing.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement, including, for
the avoidance of doubt, (a) any reference to Tranche B-1 Term Loans and Tranche
B-2 Term Loans after giving effect to the Restatement Effective Date
Transactions, (b) any reference to Tranche B-3 Term Loans and Revolving Loans
after giving effect to the Incremental Effective Date Transactions and, (c) any
reference to Tranche B-4 Term Loans, Tranche B-5 Term Loans and Revolving Loans
after giving effect to the Refinancing Effective Date Transactions and (d) any
reference to Tranche B-6 Term Loans and Revolving Loans after giving effect to
the Third Amendment Effective Date Transactions.
 
“Loan Documents”:  this Agreement, the Amendment and Restatement Agreement, the
First Amendment Agreement, the Second Amendment Agreement, the Third Amendment
Agreement, the Security Documents, the Notes, each other agreement and each
other material certificate or document executed by any Group MemberLoan Party
and delivered to anythe Administrative Agent or any Lender pursuant to this
Agreement, the First Amendment
40

--------------------------------------------------------------------------------

Agreement, the Second Amendment Agreement, the Third Amendment Agreement or any
Security Document.
 
“Loan Parties”:  each Group Member that is a party to a Loan Documentthe
collective reference to the Borrower and the Subsidiary Guarantors.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche B-1 Term
Facility, Tranche B-2 Term Facility, Tranche B-3 Term Facility, Tranche B-4 Term
Facility, Tranche B-5 Term Facility, the Tranche B-6 Term Facility or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).  The Loans and Commitments of any Defaulting Lender shall be
disregarded in determining Majority Facility Lenders with respect to any
Facility at any time.  The Loans and Commitments of any Affiliated Lender shall,
for purposes of this definition, be subject to Section 11.21.
 
“Management Advances”:  promissory notes issued on an unsecured basis by the
Borrower to a Management Investor in accordance with the Management Stock
Agreements to fund all or a portion of the purchase price paid in connection
with the repurchase by the Borrower of its Capital Stock from such Management
Investor, if such repurchase is occasioned by the death, disability, or
retirement of such Management Investor.
 
“Management Investors”:  present or former officers, employees or directors of a
Group Member who beneficially own outstanding capital stock of the Borrower.
 
“Management Stock Agreements”:  any subscription agreement or stockholders
agreement between the Borrower and any Management Investor.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Group
Members, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
AgentsAdministrative Agent or the Lenders hereunder or thereunder.
 
“Material Domestic Subsidiary”:  each Domestic Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrowerwhich, for the most recently ended
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 7.1, contributed greater than
two and a half percent (2.5%) of the Borrower’s (i) Consolidated EBITDA for such
period or (ii) which contributed greater than two and a half percent (2.5%) of
the Borrower’s Consolidated Total Assets as of the end of such dateperiod.
 
“Material Foreign Subsidiary”:  each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrowerwhich, for the most recently ended
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 7.1, contributed greater than
two and a half percent (2.5%) of the Borrower’s (i) Consolidated EBITDA for such
period or (ii) which contributed greater than two and a half percent (2.5%) of
the Borrower’s Consolidated Total Assets as of the end of such dateperiod.
41

--------------------------------------------------------------------------------

“Material Subsidiary”:  each Material Domestic Subsidiary and each Material
Foreign Subsidiary.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any substances,
materials or wastes, defined, listed or regulated as hazardous or toxic under
any Environmental Law, including polychlorinated biphenyls,      
urea-formaldehyde       insulation,        asbestos,        pollutants,       
contaminants, radioactivityradioactive materials, and any other substances that
are regulated pursuant to or could give rise to liability under any
Environmental Law.
 
“Modification”:  a mortgage modification or new Mortgage in proper form for
recording in the relevant jurisdiction and in a form reasonably satisfactory to
the Administrative Agent.
 
“Moody’s”:  Moody’s Investors Service, Inc. and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.
 
“Mortgaged Properties”:  the owned real properties listed on Schedule F to the
Second1.1(a) in Exhibit D of the Third Amendment Agreement, as to which the
Administrative Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages, deeds to secure debts and deeds of trust
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D (with such changes thereto as (a) shall be advisable under the law of
the jurisdiction in which such mortgage, deed to secure debt or deed of trust is
to be recorded and (b) do not have a significant adverse economic effect on any
Loan Party), as amended, restated, modified, supplemented or extended from time
to time.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received, and Cash Equivalents at their
maturity) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset that is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
actually incurred in connection therewith and net of taxes paid, payable or
reasonably estimated to be payable as a result thereof  and (b) in connection
with any issuance or sale of Capital Stock or any Incurrence of Indebtedness,
the cash proceeds received from such issuance or Incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other reasonable fees and expenses actually incurred in
connection therewith; provided, that amounts provided as a reserve, in
accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
42

--------------------------------------------------------------------------------

shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.
 
“New Term Lenders”:  as defined in the Amendment and Restatement Agreement.
 
“New Term Loans”:  as defined in the Amendment and Restatement Agreement.
 
“Non-Consenting Lender”:  as defined in Section 4.13(a).
 
“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.
 
“Non-Excluded Taxes”:  as defined in Section 4.10(ab).
 
“Non-Extending Lender”:  as defined in Section 4.18(de).
 
“Non-public Information”:  information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD of the Securities Act 1933, as amended.
 
“Non-U.S. Lender”:  as defined in Section 4.10(de).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“NYFRB”:  the Federal Reserve Bank of New York.
 
“NYFRB Rate”:  for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower or any Restricted Subsidiary (solely with respect to
any Specified Hedge Agreement or Specified Cash Management Arrangement) to
anythe Administrative Agent or to any Lender (or, in the case of Specified Hedge
Agreements or Specified Cash Management Arrangements, any Qualified
Counterparty), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter Incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Hedge Agreement, any Specified Cash Management
Arrangements or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, overdraft charges (including
all reasonable fees,
43

--------------------------------------------------------------------------------

charges and disbursements of counsel to anythe Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, that (i) obligations of the Borrower or any Restricted
Subsidiary under any Specified Hedge Agreement or Specified Cash Management
Arrangement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or the Borrower or the
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements or Specified Cash Management Arrangements.  Notwithstanding the
foregoing, the Obligations shall not include any Excluded Swap Obligations.
 
“OID”:  as defined in Section 4.17(c).
 
“Organizational Documents”:  as to any Person, its certificate or articles of
incorporation and by‑laws if a corporation, its partnership agreement if a
partnership, its limited liability company agreement if a limited liability
company, or other organizational or governing documents of such Person.
 
“Other Applicable Indebtedness”:  Indebtedness permitted hereunder that is
secured on a pari passu basis with the Obligations.
 
“Other Representatives”:  the Lead Arranger and, the Joint Bookrunners and the
Documentation Agents.
 
“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording or filing taxes or any other excise taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery, performance, registration or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document, except for any such Taxes described in
clause (i) of the definition of Excluded Taxes imposed with respect to an
assignment.
 
“Overnight Bank Funding Rate”:  for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
 
“Parent”: KAR Holdings II, LLC, a Delaware limited liability company or any
otherany Person of which the Borrower at any time is or becomes a Subsidiary
after the RestatementThird Amendment Effective Date.
 
“Pari Debt Intercreditor Agreement”:  an intercreditor agreement substantially
in the form of Exhibit K-2 hereto or such other form that is reasonably
acceptable to the Administrative Agent.
 
“Participant”:  as defined in Section 11.6(c)(i).
44

--------------------------------------------------------------------------------

“Participant Register”:  as defined in Section 11.6(c)(iii).
 
“Patriot Act”:  as defined in Section 11.18.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).
 
“Permitted Acquisition”:  any acquisition by purchase or otherwise of all or
substantially all of the business, assets or at least a majority of the Capital
Stock (other than directors’ qualifying shares) of any Person or a business unit
of a Person so long as, subject to Section 1.3, (a) no Event of Default has
occurred and is continuing at the time such acquisition is made and no Event of
Default would result from the completion of such acquisition, (b) on a pro forma
basis after giving effect to such acquisition, all related transactions
(including the Incurrence and use of proceeds of all Indebtedness Incurred in
connection therewith) and all other acquisitions and dispositions and related
transactions at any time completed as if completed on the first day of the
twelve12-month period ending on the most recent Test Date,  (i) the Borrower
would have been in compliance with Section 8.1 on the Test Date (assuming
compliance with Section 8.1, as originally in effect or amended in accordance
with the date hereof, was required on the Test Date) and (ii) the Consolidated
Net Leverage Ratio on the Test Date would not have exceeded 6.0 to 1.00:1.00 and
(c) if the aggregate consideration for such acquisition is more than
$25,000,000, the Borrower delivers to the Administrative Agent a certificate of
a Responsible Officer demonstrating in reasonable detail that the pro forma
tests in clause (b) above are satisfied.
 
“Permitted Encumbrances”:  has the meaning specified in the Mortgages.
 
“Permitted Exchange”:  an exchange of real property of the Borrower or any
Restricted Subsidiary (other than Equity Interests or other Investments) which
qualifies as a like kind exchange pursuant to and in compliance with Section
1031 of the Code or any other substantially concurrent exchange of real property
by the Borrower or any Restricted Subsidiary (other than Equity Interests or
other Investments) for real property (other than Equity Interests or other
Investments) of another person; provided that (a) such real property is useful
to the business of Borrower or such Restricted Subsidiary, (b) Borrower or such
Restricted Subsidiary shall receive reasonably equivalent value for such real
property and (c) such assets will be received by the Borrower or such Subsidiary
substantially concurrently with its delivery of assets to be exchanged.
 
“Permitted Foreign Entities”:  any First Tier Foreign Subsidiary which is a
Restricted Subsidiary.
 
“Permitted Foreign Investment”:  an Investment made by the Borrower or another
Loan Party to any Permitted Foreign Entity or any other Wholly-OwnedWholly Owned
Foreign Subsidiary after the Restatement Effective Date; provided that, the
proceeds of such Investment are used by such Permitted Foreign Entity or
Wholly-OwnedWholly Owned Foreign Subsidiary, as applicable, solely to directly,
or indirectly through any Foreign Subsidiary of such Permitted Foreign Entity or
Wholly-OwnedWholly Owned Foreign Subsidiary, finance a Permitted Acquisition.
45

--------------------------------------------------------------------------------

“Permitted Investors”:  collectively, any Management Investors and all of their
respective Permitted Transferees.
 
“Permitted Junior Refinancing Debt”:  secured Indebtedness Incurred by the
Borrower or any other Loan Party in the form of one or more series of
secondjunior lien secured notes or junior lien loans; provided, that (i) such
Indebtedness is secured by the Collateral on a second lien, subordinatedjunior
priority basis to the Obligations hereunder and the obligations in respect of
any Permitted Pari Passu Refinancing Debt and is not  secured by any property or
assets of the Borrower or any Restricted Subsidiary of the Borrower other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, Incremental Loans, Refinancing Term
Loans, outstanding Revolving Loans or outstanding Refinancing Revolving Loans,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal prior to the date that is the Latest Maturity Date at the
time such Indebtedness is Incurred, (iv) the security agreements relating to
such Indebtedness are substantially the same as the Security Documents (with
such differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Restricted Subsidiaries other
than the Subsidiary Guarantors, and (vi) a Senior Representative validly acting
on behalf of the holders of such Indebtedness shall have become party to an
Intercreditor Agreement or, if an Intercreditor Agreement has previously been
entered into in connection with any other Permitted Pari Passu Refinancing Debt,
execute a joinder to the then existing Intercreditor Agreement in substantially
the form provided in the Intercreditor Agreement and (vii) such Indebtedness may
be incurred in the form of a bridge or other interim credit facility intended to
be refinanced with long-term indebtedness (and such bridge or other interim
credit facility shall be deemed to satisfy clause (iii) of this definition so
long as (x) such credit facility includes customary “rollover” provisions and
(y) assuming such bridge or other interim credit facility were to be extended
pursuant to such “rollover” provisions, such extended credit facility would
comply with clause (iii) above) and in which case, on or prior to the first
anniversary of the incurrence of such “bridge” or other interim credit facility,
nothing in this definition shall prohibit the inclusion of customary terms for
“bridge” facilities, including customary mandatory prepayment, repurchase or
redemption provisions.  Permitted Junior Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.
 
“Permitted Liens”:  any Liens permitted by Section 8.3.
 
“Permitted Pari Passu Refinancing Debt”:  any secured Indebtedness Incurred by
the Borrower or any other Loan Party in the form of one or more series of senior
secured notes; provided, that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations hereunder and is not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans, Incremental Loans, Refinancing Term Loans, outstanding Revolving
Loans or outstanding Refinancing Revolving Loans, (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal prior to the
date that is the Latest Maturity Date at the time such Indebtedness is Incurred,
(iv) the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness is not
guaranteed by any
46

--------------------------------------------------------------------------------

Restricted Subsidiaries other than the Subsidiary Guarantors and, (vi) a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement or, if an Intercreditor
Agreement has previously been entered into in connection with any other
Permitted Pari Passu Refinancing Debt, execute a joinder to the then existing
Intercreditor Agreement in substantially the form provided in the Intercreditor
Agreement and (vii) such Indebtedness may be incurred in the form of a bridge or
other interim credit facility intended to be refinanced with long-term
indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clause (iii) of this definition so long as (x) such credit facility
includes customary “rollover” provisions and (y) assuming such bridge or other
interim credit facility were to be extended pursuant to such “rollover”
provisions, such extended credit facility would comply with clause (iii) above)
and in which case, on or prior to the first anniversary of the incurrence of
such “bridge” or other interim credit facility, nothing in this definition shall
prohibit the inclusion of customary terms for “bridge” facilities, including
customary mandatory prepayment, repurchase or redemption provisions.  Permitted
Pari Passu Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor.
 
“Permitted Refinancing”:  with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended and (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole.
 
“Permitted Securitization”:  the Existing Securitization or any other
Securitization that complies with the following criteria:  (a) the cash portion
of the initial purchase price paid by the Securitization Subsidiary at closing
for the Securitization Assets is at least 70% of the book value of the
Securitization Assets at such time and (b) the Seller’s Retained Interest and
all proceeds thereof shall constitute Collateral hereunder if the seller is a
Loan Party and in such event all necessary steps to perfect a security interest
in such Seller’s Retained Interest by the Administrative Agent are taken by the
Group Members.
 
“Permitted Transferees”:  in the case of any Management Investors, (i) his or
her heirs, executors, administrators, testamentary trustees, legatees or
beneficiaries, (ii) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) or direct lineal descendants or
(iii) a trust, the beneficiaries of which, or a corporation or partnership, the
stockholders or partners of which, include only the Management Investor, as the
case may be,
47

--------------------------------------------------------------------------------

and his or her spouse, parents, siblings, members of his or her immediate family
(including adopted children) and/or direct lineal descendants.
 
“Permitted Unsecured Refinancing Debt”:  unsecured Indebtedness Incurred by the
Borrower or any Subsidiary Guarantor in the form of one or more series of senior
or subordinated unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
Incremental Loans, Refinancing Term Loans, outstanding Revolving Loans or
outstanding Refinancing Revolving Loans, (ii) such Indebtedness does not mature
or have scheduled amortization or payments of principal prior to the date that
is the Latest Maturity Date at the time such Indebtedness is Incurred, (iii)
such Indebtedness is not guaranteed by any Restricted Subsidiaries other than
the Subsidiary Guarantors and, (iv) such Indebtedness is not secured by any Lien
on any property or assets of Borrower or any Restricted Subsidiary and (v) such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be refinanced with long-term indebtedness (and such bridge
or other interim credit facility shall be deemed to satisfy clause (ii) of this
definition so long as (x) such credit facility includes customary “rollover”
provisions and (y) assuming such bridge or other interim credit facility were to
be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (ii) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, nothing in this definition shall prohibit the inclusion of customary
terms for “bridge” facilities, including customary mandatory prepayment,
repurchase or redemption provision.  Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee pension benefit plan that is covered
by ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in Section 7.2(f).
 
“Pledged Notes”:  as defined in the Amended and Restated Guarantee and
Collateral Agreement.
 
“Pledged Stock”:  as defined in the Amended and Restated Guarantee and
Collateral Agreement.
 
“Pricing Grid”:  (a)  with respect to Revolving Loans and Swingline Loans:
48

--------------------------------------------------------------------------------

Category

 

Consolidated Senior Secured Net Leverage Ratio

 

Applicable Margin for Base Rate Revolving Loans and Swingline Loans

 

Applicable Margin for Eurodollar Rate Revolving Loans

1   > 2.75:1.00   1.25%   2.25% 2   < 2.75:1.00 and > 2.00:1.00   1.00%   2.00%
3   < 2.00:1.00   0.75%   1.75%



(b)          with respect to the Tranche B-1 Term Loans, the Applicable Margin
for Eurodollar Rate Term Loans shall be 2.50% and the Applicable Margin for Base
Rate Term Loans shall be 1.50%.
 
(c) with respect to the Tranche B-2 Term Loans, the Applicable Margin for
Eurodollar Rate Term Loans shall be 3.1875% and the Applicable Margin for Base
Rate Term Loans shall be 2.1875%.
 
(d) with respect to the Tranche B-3 Term Loans, the Applicable Margin for
Eurodollar Rate Term Loans shall be 3.50% and the Applicable Margin for Base
Rate Term Loans shall be 2.50%.
 
(e) with respect to the Tranche B-46 Term Loans, the Applicable Margin for
Eurodollar Rate Term Loans shall be 2.25% and the Applicable Margin for Base
Rate Loans shall be 1.25%.; and
 
(f) with respect to the Tranche B-5 Term Loans, the Applicable Margin for
Eurodollar Rate Term Loans shall be 2.50% and the Applicable Margin for Base
Rate Loans shall be 1.50%.
 
(c)           (g) the Commitment Fee Rate will be determined as set forth in the
definition of “Commitment Fee Rate”, by reference to the following:
 
Category
 
Consolidated Senior Secured Net
Leverage Ratio
 
Commitment Fee
Rate
1
 
> 2.75:1.00
 
0.35%
2
 
< 2.75:1.00 and > 2.00:1.00
 
0.30%
3  
< 2.00:1.00
 
0.25%



“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).
 
“Projections”:  as defined in Section 7.2(b).
 
“Properties”:  as defined in Section 5.17(a).
49

--------------------------------------------------------------------------------

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
 
“PTE”:  a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.
 
“PTO”:  as defined in Section 5.19(c).
 
“Qualified Counterparty”:  with respect to any Specified Hedge Agreement or
Specified Cash Management Arrangement, any counterparty thereto that, (i) at or
before the time such Specified Hedge Agreement or Specified Cash Management
Arrangement was entered into or (ii) on or after the Restatement Effective Date,
was a Lender or the Administrative Agent or an affiliate of a Lender.
 
“Quotation Day”:  with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest period the Business
DayPeriod (unless, in each case, market practice differs in the relevant market
where the Eurodollar Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
 
“Ratio Incremental Amount”: as defined in the definition of “Incremental
Amount.”
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member, other than (x) any such settlement or payment arising by
reason of any loss of revenues or interruption of business or operations caused
thereby and (y) any such settlement or payment constituting reimbursement or
compensation for amounts previously paid by any Group Member in respect of the
theft, loss, destruction, damage or other similar event relating to any such
claim or proceeding.
 
“Reference Banks”:  in relation to the Eurodollar Rate, the principal London
offices of up to 3 certain financial institutions to be mutually agreed by the
Administrative Agent and the Borrower.
 
“Reference Bank Rate”:  the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of 11:00 a.m. London time on the
Quotation Day for Loans in Dollars and the applicable Interest Period; provided,
that, if any Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
 
“Refinanced Debt”:  as defined in the definition of “Credit Agreement
Refinancing Indebtedness.”
 
“Refinancing 2017 Amendments”:  as defined in the Second Amendment Agreement.
50

--------------------------------------------------------------------------------

“Refinancing Amendment”:  an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being Incurred pursuant thereto, in accordance with
Section 4.19.
 
“Refinancing Effective Date”:  as defined in the Second Amendment Agreement.
 
“Refinancing Effective Date Revolving Lenders”:     as defined in the Second
Amendment Agreement.
 
“Refinancing Effective Date Transactions”: as defined in the recitals hereto.
 
“Refinancing Revolving Commitments”:  one or more tranches ofthe revolving
credit commitments hereunder that result from a Refinancing Amendment.
 
“Refinancing Revolving Loans”:  the Revolving Loans made pursuant to any
Refinancing Revolving Commitment.
 
“Refinancing Term Commitments”:  one or more Tranches of term loansloan
commitments hereunder that result from a Refinancing Amendment.
 
“Refinancing Term Loans”:  one or more Tranches of Term Loans that result from a
Refinancing Amendment.
 
“Refinancing Tranche B-4 Term Lender”: as defined in the Second Amendment
Agreement.
 
“Refinancing Tranche B-5 Term Lender”: as defined in the Second Amendment
Agreement.
 
“Register”:  as defined in Section 11.6(b)(iv).
 
“Registered Equivalent Notes”:  with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933, substantially identical notes (having the same Guarantee Obligation)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.
 
“Regulation T”:  Regulation T of the Board as in effect from time to time.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Regulation X”:  Regulation X of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.
51

--------------------------------------------------------------------------------

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, an
amount equal to the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are notwould have otherwise been required to be
applied to prepay the Term Loans or reduce the Revolving Commitments pursuant to
Section 4.2 as a result of(b)(i) but for the delivery of athe Reinvestment
Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends to use
an amount equal to all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire, improve or repair fixed or capital
assets useful in its business, or to complete a Permitted Acquisition.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, improve or repair fixed or
capital assets useful in the Borrower’s business, to acquire a brand or
trademark and related assets or to complete a Permitted Acquisition.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event the date
occurring eighteen (18) months after the receipt by the Borrower of proceeds
relating to such Reinvestment Event (or the 180th day thereafter if the Borrower
or any of its Restricted Subsidiaries has entered into a legally binding
commitment to apply such proceeds in accordance with the applicable Reinvestment
Notice).
 
“Related Persons”:  with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, attorneys, agents
and advisors of such Person and such Person’s Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043requirement is waived by regulation in effect as of the date hereof.
 
“Repricing Transaction”:  as defined in Section 4.1(c).(i) prepayment or
refinancing of all or a portion of the Term Loans concurrently with the
Incurrence by the Borrower of any long-term bank debt financing or any other
financing similar to the Term Loans having a lower All-In Yield than the All-In
Yield applicable to the Term Loans and (ii) any amendment which reduces the
All-In-Yield applicable to the Term Loans; provided that “Repricing Transaction”
shall not include (x) any Transformative Acquisition or (y) a transaction that
results in a Change of Control.
52

--------------------------------------------------------------------------------

“Required Lenders”:  at any time, the holders of more than 50% of the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding.  The
Loans and Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.  The Loans and Commitments of any
Affiliated Lender shall, for purposes of this definition, be subject to Section
11.21.
 
“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Reserved Funds”:  for any fiscal year of the Borrower, amounts committed to be
paid but not expended in such fiscal year on account of Capital Expenditures,
Investments and Permitted Acquisitions if the Borrower or any of its Restricted
Subsidiaries has entered into a legally binding commitment to complete such
project within 180 days following such fiscal year.
 
“Responsible Officer”:  with respect to any Person, the chief executive officer,
president or, vice president, chief financial officer of the Borrower, but in
any event, with respect to financial matters, the chief financial officer of the
Borrower., corporate secretary or assistant secretary, manager, director or duly
appointed attorney-in-fact or similar Person or any other person designated by
the board of directors or managing officers or other appropriate governing body
of such Person, as applicable, in a resolution.
 
“Restatement Effective Date”:  March 11, 2014.
 
“Restatement Effective Date Transactions”:  as defined in the recitals hereto.
 
“Restricted Payments”:  as defined in Section 8.6.
 
“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.  The Board of Directors of the Borrower may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that
immediately prior and immediately after giving effect to such designation (x)
the Borrower is would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1 was required on the Test Date) on a pro
forma basis after giving effect to such designation and all related transactions
at any time completed as if completed on the first day of the twelve12-month
period ending on the most recent Test Date,  the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with Section
8.1, as originally in effect or amended in accordance with the date hereof, was
required on the Test Date) and (y) no Default or Event of Default hasshall have
occurred and isbe continuing.  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.
53

--------------------------------------------------------------------------------

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, (a) in the
case of Lenders party hereto as of the RestatementThird Amendment Effective
Date, the Incremental Effective Date or the Refinancing Effective Date, as
applicable, such Lender’s Revolving Commitment Allocation and (b) in the case of
Lenders that become parties hereto after such datethe Third Amendment Effective
Date, the amount set forth in the Assignment and Assumption by which such Lender
became a party hereto, in each case, as the same may be changed from time to
time pursuant to the terms hereof.  The original amount of the Total Revolving
Commitments (i) as of the RestatementThird Amendment Effective Date is
$250,000,000, (ii) as of the Incremental Effective Date is $300,000,000 and
(iii) as of the Refinancing Effective Date is $350,000,000, as may be
subsequently increased by any Incremental Revolving Commitment325,000,000.
 
“Revolving Commitment Allocation”:  (i) as of the Restatement Effective Date,
the Revolving Commitments of each Lender as set forth on Schedule 1.1(f) hereto,
(ii) as of the IncrementalThird Amendment Effective Date, the Revolving
Commitments of each Lender as set forth in Schedule B of the First Amendment
Agreement and (iii) as of the Refinancing Effective Date, the Revolving
Commitments of each Lender as set forth in Schedule C of the Secondin Exhibit C
of the Third Amendment Agreement.
 
“Revolving Commitment Period”:  the period from and including the Restatement
Effective Date up to but excluding the Business Day preceding the Revolving
Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Facility”:  as defined in the definition of “Facility”.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans (including, for the avoidance of doubt, each RefinancingThird
Amendment Effective Date Revolving Lender).
 
“Revolving Loan Joinder”:  as defined in the Amendment and Restatement
Agreement.
 
“Revolving Loans”:  as defined in Section 3.1(cb).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).
54

--------------------------------------------------------------------------------

“Revolving Termination Date”:  the earlier of (a) the fifth anniversary of the
IncrementalThird Amendment Effective Date and (b) the date on which the
Revolving Commitments are terminated pursuant to any provision of this
Agreement.
 
“S&P”:  Standard & Poor’s Ratings Services and any affiliate thereof and any
successor thereto that is a nationally-recognized rating agency.
 
“Sanctioned Country”:  at any time, a country or territory which is the subject
or target of anycomprehensive Sanctions (as of the Third Amendment Effective
Date, Cuba, the Crimea region, Iran, North Korea and Syria).
 
“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned 50 % or more or controlled by any such Person.
 
“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and
otherwise any analogous Governmental Authority.
 
“Second Amendment Agreement”:     that certain Incremental Commitment Agreement
and Second Amendment, dated as of May 31, 2017, by and among the Borrower, the
other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent.
 
“Secured Obligations”:    in the case of the Borrower, the Obligations and in
the case of any other Loan Party, the obligations of such Loan Party under the
Guarantyas defined in the Amended and Restated Guarantee and Collateral
Agreement and the other Loan Documents to which it is a party.
 
“Secured Parties”:  as defined in the Amended and Restated Guarantee and
Collateral Agreement.
 
“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Securitization”:  any transaction or series of transactions entered into by any
Group Member pursuant to which such Group Member sells, conveys, assigns, grants
an interest in or otherwise transfers to a Securitization Subsidiary,
Securitization Assets (and/or grants a security interest in such Securitization
Assets transferred or purported to be transferred to such Securitization
Subsidiary), and which Securitization Subsidiary finances the acquisition of
such Securitization Assets (i) with cash, (ii) the issuance to such Group Member
of Seller’s Retained
55

--------------------------------------------------------------------------------

Interests or an increase in such Seller’s Retained Interests, (iii) with
proceeds from the sale or collection of Securitization Assets, or (iv) in the
case of a Canadian Securitization, with proceeds from the sale or issuance of
Securitization Asset backed securities or other interests therein.
 
“Securitization Assets”:  the collective reference to (i) US Dollar-denominated
finance receivables of AFC – US of the type sold by AFC – US in the Existing
Securitization and related assets of AFC – US sold in the Existing
Securitization and other US Dollar-denominated receivables of AFC – US arising
in the ordinary course of business and receivables and related assets related to
the rental portfolio of AFC – US, and (ii) Canadian Dollar-denominated finance
receivables of AFC – Canada and related assets of AFC – Canada.
 
“Securitization Subsidiary”:  a Person (including, with respect to any Canadian
Securitization, any business trust) to which a Group Member sells, conveys,
transfers or grants a security interest in Securitization Assets, and which
Person is formed (or, in the case of any business trust, the applicable series
or other comparable tranche of such business trust is designated or otherwise
credited) for the limited purpose of effecting one or more securitizations
involving the Securitization Assets or, in the case of a Canadian
Securitization, other income producing financial assets, and related activities.
 
“Security Documents”:  the collective reference to the Amended and Restated
Guarantee and Collateral Agreement, the Intellectual Property Security
Agreements, the Amended and Restated Guaranty Agreement, Modifications, the
Mortgages and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.
 
“Seller’s Retained Interest”:  (i) in respect of a Securitization, the debt or
equity interests held by Group Members in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which any
Group Member has rights to or receives distributions in respect of any residual
or excess interest in the Securitization Assets, and (ii)  in respect of a
Canadian Securitization, all amounts which are payable or which may become
payable as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, including any such amounts which any Group
Member receives or has rights to receive as distributions in respect of any
residual or excess interest in the Securitization Assets.
 
“Senior Notes”: the 5.125% senior notes due 2025 issued by the Borrower pursuant
to the Senior Notes Indenture.
 
“Senior Notes Indenture”: the Indenture, dated as of May 31, 2017, by and among
the Borrower, the guarantors from time to time party thereto and U.S. Bank
National Association, as trustee.
 
“Senior Representative”:  with respect to any series of Permitted Pari Passu
Refinancing Debt or Permitted Junior Refinancing Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which
56

--------------------------------------------------------------------------------

such Indebtedness is issued, Incurred or otherwise obtained, as the case may be,
and each of their successors in such capacities.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, Section
302 of ERISA or Section 412 of the Code, but that is not a Multiemployer Plan.
 
“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“Specified Cash Management Arrangement”:  any arrangement for treasury,
depositary or cash management services (including any credit card, commercial
card, merchant card or other stored value card services and any processing of
payments and other administrative services with respect thereto) provided to the
Borrower or any of its Restricted Subsidiaries by a Qualified Counterparty in
connection with any transfer or disbursement of funds through an automated
clearinghouse or on a same day or immediate or accelerated availability basis
that has been designated as a Specified Cash Management Arrangement by notice
from the Borrower to the Administrative Agent.  The designation by the Borrower
of any such arrangement as a Specified Cash Management Arrangement shall not
create in favor of the Qualified Counterparty that is a party thereto any rights
in connection with the management, enforcement or release of any Collateral or
any claim againstof the Obligations of the Borrower or any Subsidiary Guarantor
under the Amended and Restated Guarantee and Collateral Agreement.  All
treasury, depository and cash management services (including any credit card,
commercial card, merchant card or other stored value card services and any
processing of payments and other administrative services with respect thereto)
now or at any time hereafter provided to the Borrower or any of its Restricted
Subsidiaries by JPMorgan Chase Bank, N.A. in connection with any transfer or
disbursement of funds through any automated clearinghouse or on a same day or
immediate or accelerated availability basis are hereby designated by the
Borrower as a Specified Cash Management Arrangement.
 
“Specified Existing Tranche”:  as defined in Section 4.18(a).
 
“Specified Hedge Agreement”:  any Hedge Agreement between the Borrower or any of
its Restricted Subsidiaries and any Qualified Counterparty that has been
designated as a Specified Hedge Agreement by notice from the Borrower to the
Administrative Agent (it being
57

--------------------------------------------------------------------------------

understood that one notice with respect to a specified ISDA Master Agreement may
designate all transactions thereunder as being “Obligations” under a Specified
Hedge Agreement, without the need for separate notices for each individual
transaction thereunder).  The designation by the Borrower of any Hedge Agreement
as a Specified Hedge Agreement (a) shall constitute a representation and
warranty by the Borrower that such Hedge Agreement is permitted by Section 8.11
(upon which such Qualified Counterparty shall be entitled to rely conclusively)
and (b) shall not create in favor of the Qualified Counterparty that is a party
thereto any rights in connection with the management, enforcement or release of
any Collateral or any claim againstof the Obligations of the Borrower or any
Subsidiary Guarantor under the Amended and Restated Guarantee and Collateral
Agreement except to the extent expressly set forth in the Amended and Restated
Guarantee and Collateral Agreement.
 
“Standard Securitization Undertakings”:  representations, warranties, covenants,
repurchase obligations and indemnities entered into by a Group Member which are
customary for a seller or servicer of assets transferred in connection with a
Securitization.
 
“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBOEurodollar Rate, for “Eurocurrency” funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D).  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, however, all such references to
“Subsidiary” or to “Subsidiaries” shall not include any Securitization
Subsidiary.
 
“Subsidiary Guarantor”:  each Wholly Owned Subsidiary of the Borrower that is a
Material Domestic Subsidiary (or any other Restricted Subsidiary designated by
the Borrower as a Subsidiary Guarantor) and party to the Amended and Restated
Guarantee and Collateral Agreement from time to time.  Notwithstanding anything
herein or in any other Loan Document to the contrary, no Excluded Subsidiary
shall be required to be a Subsidiary Guarantor.
 
“Swingline Commitment Amount”:  $90,000,00060,000,000.
58

--------------------------------------------------------------------------------

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender
at any time shall equal its Revolving Percentage of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”: as defined in Section 3.3(a).

 

“Swingline Participation Amount”: as defined in Section 3.4(c).

 

“TaxesTarget Person”:  as defined in Section 4.10(a)8.7.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Facilities”: as defined in the definition of “Facility”.

 

“Term Lender”: each Lender that holds a Term Loan.

 

“Term Loan Joinder”: as defined in the Amendment and Restatement Agreement.

 

“Term Loans”: collectively, Tranche B-1 Term Loans, Tranche B-2 Term Loans,
Tranche B-3 Term Loans, Tranche B-4 Term Loans and, Tranche B-5 Term Loans and
Tranche B-6 Term Loans.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

 

“Test Date”: at any time, the last day of the most recentrecently ended fiscal
quarter for which the Borrower’s consolidated annual or quarterly financial
statements are then available.

 

“Third Amendment Agreement”: that certain Third Amendment Agreement, dated as of
September 19, 2019, by and among the Borrower, the other Loan Parties party
thereto, the Lenders party thereto, the Issuing Lenders party thereto and the
Administrative Agent.

 

“Third Amendment Effective Date”: as defined in the Third Amendment Agreement.

 

“Third Amendment Effective Date Amendments”: as defined in the Third Amendment
Agreement.

59

--------------------------------------------------------------------------------

“Third Amendment Effective Date Revolving Lenders”: as defined in the Third
Amendment Agreement.

 

“Third Amendment Effective Date Transactions”: as defined in the recitals
hereto.

 

“Third Party Assignee”: as defined in Section 11.6(ii)(E).

 

“Total L/C Commitments”: $50,000,000.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

 

“Tranche”: each tranche of Loans and/or Commitments available hereunder. On the
Restatement Effective Date there shall be three tranches comprising (i) Tranche
B-1 Term Loans, (ii) Tranche B-2 Term Loans and (iii) the Revolving Loans. On
the IncrementalThird Amendment Effective Date, after giving effect to the
borrowings thereon and the related payment of Indebtedness hereunder, there
shall be threetwo tranches of Loans comprising of (i) Tranche B-2 Term Loans,
(ii) Tranche B-3 Term Loans and (iii) the Revolving Loans. On the Refinancing
Effective Date, after giving effect to the borrowings thereon and the related
payment of Indebtedness hereunder, there shall be three tranches of Loans
comprising of (i) Tranche B-4 Term Loans, (ii) Tranche B-56 Term Loans and (iii)
Revolving LoansCommitments.

 

“Tranche B-1 Term Facility”: as defined in the definition of “Facility”.

 

“Tranche B-1 Term Loan Allocation”: (a) the amount of Existing Term Loans of
each Exchanging Lender that is converted to Tranche B-1 Term Loans and (b) the
amount of Additional Term Loans in the form of Tranche B-1 Term Loans of each
Additional Term Lender, in each case, as set forth on Schedule 1.1(d) to this
Agreement.

 

“Tranche B-1 Term Loans”: (a) a Term Loan, the maturity of which has been
extended to the maturity date specified in Section 2.3 and (b) a Tranche B-1
Term Loan borrowed by the Borrower on the Restatement Effective Date. The
aggregate amount of Tranche B-1 Term Loans as of the Restatement Effective Date
iswas $650,000,000.

 

“Tranche B-2 Term Facility”: as defined in the definition of “Facility”.

 

“Tranche B-2 Term Loan Allocation”: (a) the amount of Existing Term Loans of
each Exchanging Lender that is converted to Tranche B-2 Term Loans and (b) the
amount of Additional Term Loans in the form of Tranche B-2 Term Loans of each
Additional Term Lender, in each case, as set forth on Schedule 1.1(e) to this
Agreement.

 

“Tranche B-2 Term Loans”: (a) a Term Loan, the maturity of which has been
extended to the maturity date specified in Section 2.3 and (b) a Tranche B-2
Term Loan borrowed

60

--------------------------------------------------------------------------------

by the Borrower on the Restatement Effective Date. The aggregate amount of
Tranche B-2 Term Loans as of the Restatement Effective Date iswas
$1,120,000,000.

 

“Tranche B-3 Term Facility”: as defined in the definition of “Facility”.

 

“Tranche B-3 Term Loan Allocation”: the amount of Tranche B-3 Term Loans of each
Incremental Tranche B-3 Term Lender, in each case, as set forth in Schedule A of
the First Amendment Agreement.

 

“Tranche B-3 Term Loans”: a Tranche B-3 Term Loan borrowed by the Borrower on
the Incremental Effective Date. The aggregate amount of Tranche B-3 Term Loans
as of the Incremental Effective Date iswas $1,350,000,000.

 

“Tranche B-4 Term Facility”: as defined in the definition of “Facility”.

 

“Tranche B-4 Term Loans”: a Tranche B-4 Term Loan borrowed by the Borrower on
the Refinancing Effective Date. The aggregate amount of Tranche B-4 Term Loans
as of the Refinancing Effective Date was $717,000,000.

 

“Tranche B-5 Term Facility”: as defined in the definition of “Facility”.

 

“Tranche B-4 Term Loan Allocation”: the amount of Tranche B-4 Term Loans of each
Refinancing Tranche B-46 Term Lender, in each case, as set forth in Schedule A
of the Second”: as defined in the Third Amendment Agreement.

 

“Tranche B-45 Term Loans”: a Tranche B-45 Term Loan borrowed by the Borrower on
the Refinancing Effective Date. The aggregate amount of Tranche B-45 Term Loans
as of the Refinancing Effective Date is $717,000,000was $1,050,000,000.

 

“Tranche B-56 Term Facility”: as defined in the definition of “Facility”.

 

“Tranche B-56 Term Loan Allocation”: the amount of Tranche B-56 Term Loans of
each Refinancing Tranche B-56 Term Lender, in each case, as set forth in
Schedule BA in Exhibit C of the SecondThird Amendment Agreement.

 

“Tranche B-56 Term Loans”: a Tranche B-56 Term Loan borrowed by the Borrower on
the RefinancingThird Amendment Effective Date. The aggregate amount of Tranche
B-56 Term Loans as of the RefinancingThird Amendment Effective Date is
$1,050,000,000950,000,000.

 

“Transaction Costs”: the fees, costs and expenses (including all expenses
related to management bonuses, severance payments or other employee related
costs and expenses) payable by the Borrower or any of its Restricted
Subsidiaries in connection with the transactions contemplated by the Amendment
and Restatement Agreement and the Restatement Effective Date Transactions.

 

“Transferee”: any Assignee or Participant.

61

--------------------------------------------------------------------------------

“Transformative Acquisition”: any acquisition or Investment by the Borrower or
any Restricted Subsidiary that either (a) is not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as reasonably determined by the Borrower acting in
good faith.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Unrestricted Cash”: cash or Cash Equivalents of the Borrower or any of its
Restricted Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower in accordance with GAAP; provided that cash and
Cash Equivalents that are restricted or secured (i) in favor of the Indebtedness
under this Agreement shall be deemed to be Unrestricted Cash and (ii) in favor
of other Indebtedness secured by a pari passu or junior Lien on the Collateral
as permitted under this Agreement, shall be deemed to be Unrestricted Cash (only
if such cash and Cash Equivalents are also restricted or secured in favor of the
Indebtedness under this Agreement on a pari passu or senior basis to the Lien of
such other Indebtedness).

 

“Unrestricted Cash”: as of any date of determination, the aggregate amount of
cash, Cash Equivalents or deposit account balances equal to the sum of (i) all
such cash, Cash Equivalents and deposit account balances held by the Borrower
and its Restricted Subsidiaries that are Domestic Subsidiaries in any deposit
account or securities account that is under the control of the Administrative
Agent pursuant to a Control Agreement, (ii) the amount of such cash, Cash
Equivalents and deposit account balances held by the Borrower and its Restricted
Subsidiaries that are Domestic Subsidiaries in any deposit account or securities
account with an average daily balance equal to or less than $1,000,000 that are
not under the control of the Administrative Agent, in an aggregate amount not to
exceed $25,000,000 and (iii) all such cash, Cash Equivalents and deposit account
balances held by Restricted Subsidiaries that are organized under the laws of a
jurisdiction in Canada (whether or not under the control of the Administrative
Agent pursuant to a Control Agreement) and, in each case, that meet the
following requirements:

 

(a) such cash, Cash Equivalents or deposit account balances are free and clear
of all Liens other than Liens of the Administrative Agent on behalf of the
Lenders hereunder, Liens securing any Permitted Junior Refinancing Indebtedness,
any Permitted Pari Passu Refinancing Indebtedness and non-consensual bankers
Liens permitted by Section 8.3 in favor of a banking institution arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry,

 

(b) such cash, Cash Equivalents or deposit account balances are included in the
cash listed on the consolidated balance sheet of the Borrower and the

62

--------------------------------------------------------------------------------

Restricted Subsidiaries that are Domestic Subsidiaries or Restricted
Subsidiaries that are organized under the laws of a jurisdiction in Canada, and

 

(c) such cash, Cash Equivalents or deposit account balances should be classified
as “unrestricted cash” for purposes of GAAP as at such date;

 

provided, that, solely for purposes of determining Unrestricted Cash on any date
that is on or prior the date that is 90 days after the Restatement Effective
Date, the requirement for any deposit account or securities account to be under
the control of the Administrative Agent pursuant to a Control Agreement set
forth in clause (i) of this definition shall not apply.

 

          “Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at
the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors of the Borrower in the manner provided below, and (ii) any
Subsidiary of an Unrestricted Subsidiary.  The Board of Directors of the
Borrower may designate any Subsidiary of the Borrower (including any newly
acquired or newly formed Subsidiary of the Borrower) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Capital
Stock or Indebtedness of, or owns or holds any Lien on any property of, the
Borrower or any other Restricted Subsidiary of the Borrower that is not a
Subsidiary of the Subsidiary to be so designated; provided, that (i)(A) such
designation was made at or prior to the RestatementThird Amendment Effective
Date (and any such Subsidiary so designated is set forth on Schedule 1.1(b)
heretoin Exhibit D of the Third Amendment Agreement), or (B) the Subsidiary to
be so designated has total consolidated assets of $1,000 or less or (C) if such
Subsidiary has consolidated assets greater than $1,000, then the fair market
value of such designation would be permitted under Section 8.7 and (ii) any
Unrestricted Subsidiary that has been designated as a Restricted Subsidiary may
not subsequently be re-designated as an Unrestricted Subsidiary without the
prior consent of the Administrative Agent and; provided, further, that
immediately prior and immediately after giving effect to such designation (x)
the Borrower is would have been in compliance with Section 8.1 on the Test Date
(assuming compliance with Section 8.1 was required on the Test Date) on a pro
forma basis after giving effect to such designation and all related transactions
at any time completed as if completed on the first day of the twelve12-month
period ending on the most recent Test Date, the Borrower would have been in
compliance with Section 8.1 on the Test Date (assuming compliance with Section
8.1, as originally in effect or amended in accordance with the date hereof, was
required on the Test Date) and (y) no Default or Event of Default hasshall have
occurred and isbe continuing.  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Borrower’s Board of
Directors giving effect to such designation and a certificate signed by a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing provisions.

  

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

63

--------------------------------------------------------------------------------

“Wholly Owned Foreign Subsidiary”: any Wholly Owned Subsidiary that is a Foreign
Subsidiary.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law or de
minimis shares held by nominees or others as required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries. Unless otherwise
qualified, all references to a “Wholly Owned Subsidiary” or to “Wholly Owned
Subsidiaries” in this Agreement shall refer to a Wholly Owned Subsidiary or
Wholly Owned Subsidiaries of the Borrower.

 

“Withholding Agent”: the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.         Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

 

(b)            As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) applied in a
consistent manner, (ii) all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with GAAP applied in a consistent manner, (iii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (iiiiv) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties of every type and nature, and
(ivv) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any applicable restrictions hereunder).

 

(c)             For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., “Tranche B-1 Term Loans”) or by Type (e.g., a
“Eurodollar Rate Term LoanLoans”).

 

(d)            The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(e)              The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

64

--------------------------------------------------------------------------------

(f)             The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to any Obligation shall
mean the payment in full of such Obligation in cash in immediately available
funds.

 

(g) When used herein in connection with a Letter of Credit, the word “draft”
shall include any written demand for payment under a Letter of Credit.

 

1.3.          Certain Calculations and Tests. (a) Notwithstanding anything to
the contrary herein, to the extent that the terms of this Agreement require (x)
compliance with any financial ratio or test (including Section 8.1 hereof, any
Consolidated Coverage Ratio test, any Consolidated Net Leverage Ratio test, any
Consolidated Senior Secured Net Leverage Ratio test, the amount of Consolidated
Total Assets or any cap expressed as a percentage of Consolidated Total Assets)
or (y) the absence of a Default or Event of Default as a condition to (A) the
making of any Limited Condition Acquisition or (B) the consummation of any
transaction in connection with any Limited Condition Acquisition (including the
assumption or incurrence of Indebtedness or Liens in connection therewith), the
determination of whether the relevant condition is satisfied may be made, at the
election of the Borrower, at the time of (or on the basis of the financial
statements for the most recently ended Test Date at the time of) either (I) the
execution of the definitive agreement with respect to such Limited Condition
Acquisition or (II) the consummation of such Limited Condition Acquisition, in
each case, after giving effect to the relevant Limited Condition Acquisition or
other transaction and any related Indebtedness or Liens on a pro forma basis.

 

(b)            Notwithstanding the foregoing, if the Borrower has made an
election to test at the time of the execution of the definitive agreement with
respect to a Limited Condition Acquisition or the consummation of any
transaction in connection with any Limited Condition Acquisition, then, in
connection with any subsequent calculation of any ratio or test on or following
the relevant determination date, and prior to the earlier of (x) the date on
which such Limited Condition Acquisition is consummated or (y) the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or test shall be calculated on (A) a pro forma basis assuming such Limited
Condition Acquisition or any transactions in connection therewith (including any
incurrence of Indebtedness, Liens and the use of proceeds thereof) has been
consummated, and also on (B) a standalone basis without giving effect to such
Limited Condition Acquisition and any such transactions in connection therewith.

 

(c)            Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement under Section 4.17 or any covenant that does
not require compliance with a financial ratio (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement under
Section 4.17 or the same covenant as such Fixed Amount that requires compliance
with a financial ratio (including Section 8.1 hereof, any Consolidated Net
Leverage Ratio test or any Consolidated Senior Secured Net Leverage Ratio test)
(any such amounts, the “Incurrence-Based Amounts”), it is understood and agreed
that the Fixed Amounts being substantially concurrently incurred shall be
disregarded in the calculation of the financial ratio or

65

--------------------------------------------------------------------------------

test applicable to such substantially concurrent utilization of the
Incurrence-Based Amounts under Section 4.17 or the same covenant as such Fixed
Amount.

 

(d)           Notwithstanding anything to the contrary herein, Consolidated
EBITDA, Consolidated Net Income and any financial ratios or tests, including the
Consolidated Coverage Ratio, Consolidated Net Leverage Ratio and the
Consolidated Senior Secured Net Leverage Ratio, shall be calculated in the
manner prescribed by this Section 1.3(d) or (e), as applicable; provided that
notwithstanding anything to the contrary in clauses (i), (ii), (iii) or (iv) of
this Section 1.3(d) or Section 1.3(e), as applicable, when calculating the
Consolidated Senior Secured Net Leverage Ratio for purposes of determining
actual compliance (and not compliance on a pro forma basis or determining
compliance giving pro forma effect to a transaction) with Section 8.1, the
events described in this Section 1.3(d) or Section 1.3(e) that occurred
subsequent to the end of the period of four consecutive fiscal quarters ended on
the most recent Test Date shall not be given pro forma effect:

 

(i)       if since the beginning of such period the Borrower or any Restricted
Subsidiary has Incurred any Indebtedness that remains outstanding on such date
of determination or if the transaction giving rise to the need to calculate
Consolidated EBITDA, Consolidated Interest Expense or any financial ratio or
test is an Incurrence of Indebtedness, then Consolidated EBITDA, Consolidated
Interest Expense or such ratio or test for such period shall be calculated after
giving effect on a pro forma basis to such Indebtedness as if such Indebtedness
had been Incurred on the first day of such period (except that in making such
computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation);

 

(ii)        if since the beginning of such period the Borrower or any Restricted
Subsidiary has repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged any Indebtedness that is no longer outstanding on such
date of determination (each, a “Discharge”) or if the transaction giving rise to
the need to calculate Consolidated EBITDA, Consolidated Interest Expense or any
financial ratio or test involves a Discharge of Indebtedness (in each case other
than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid), then Consolidated EBITDA,
Consolidated Interest Expense or such financial ratio or test for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period;

 

(iii)           if since the beginning of such period the Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition,

66

--------------------------------------------------------------------------------

a “Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, repurchased, redeemed,
defeased or otherwise acquired, retired or discharged with respect to the
Borrower and its continuing Restricted Subsidiaries in connection with such Sale
for such period (including but not limited to through the assumption of such
Indebtedness by another Person) plus (B) if the Capital Stock of any Restricted
Subsidiary is sold, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale, and any financial ratio or test shall be
calculated after giving pro forma effect to such Sale as if such Sale had
occurred on the first day of such period;

 

(iv)             if since the beginning of such period the Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business in a Permitted Acquisition, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder (any such Investment or acquisition, a
“Purchase”), Consolidated EBITDA, Consolidated Interest Expense or any financial
ratio or test for such period shall be calculated after giving pro forma effect
thereto (including the Incurrence of any related Indebtedness) as if such
Purchase occurred on the first day of such period;

 

(v)              if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Borrower or
any Restricted Subsidiary, and since the beginning of such period such Person
shall have Discharged any Indebtedness or made any Sale or Purchase that would
have required an adjustment pursuant to clause (ii), (iii) or (iv) of Section
1.3(d) if made by the Borrower or a Restricted Subsidiary since the beginning of
such period, Consolidated EBITDA, Consolidated Interest Expense or any financial
ratio or test for such period shall be calculated after giving pro forma effect
thereto as if such Discharge, Sale or Purchase occurred on the first day of such
period; and

 

(vi)            whenever pro forma effect is to be given to any Sale, Purchase
or other transaction, or the amount of income or earnings relating thereto and
the amount of Consolidated Interest Expense associated with any Indebtedness
Incurred or repaid, repurchased, redeemed, defeased or otherwise acquired,
retired or discharged in connection therewith, the pro forma calculations in
respect thereof (including without limitation in respect of anticipated cost
savings, synergies or annualized impact of buyer fee increases relating to any
such Sale, Purchase or other transaction) shall be as determined in good faith
by the Chief

67

--------------------------------------------------------------------------------

Financial Officer or a Responsible Officer of the Borrower. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedge Agreement applicable to such
Indebtedness). If any Indebtedness bears, at the option of the Borrower or a
Restricted Subsidiary, a rate of interest based on a prime or similar rate, a
eurocurrency interbank offered rate or other fixed or floating rate, and such
Indebtedness is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated by applying such optional rate as the Borrower
or such Restricted Subsidiary may designate. If any Indebtedness that is being
given pro forma effect was Incurred under a revolving credit facility, the
interest expense on such Indebtedness shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
determined in good faith by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP.

 

(e)            For the purposes of calculating Consolidated EBITDA, Consolidated
Interest Expense or any financial ratio or test for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made any Material Disposition or designated any Restricted Subsidiary as an
Unrestricted Subsidiary, the Consolidated EBITDA for such Reference Period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition or
designation for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Restricted
Subsidiary shall have made a Material Acquisition or designated any Unrestricted
Subsidiary as a Restricted Subsidiary, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto, as if such
Material Acquisition or designation occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and (b)
involves the payment of consideration by the Borrower and its Restricted
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Restricted Subsidiaries in
excess of $5,000,000.

 

1.4.         Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) any reference to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company or limited partnership, or an allocation of
assets to a series of a limited liability company or limited partnership (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as

68

--------------------------------------------------------------------------------

applicable, to, of or with a separate Person and (b) any division of a limited
liability company or limited partnership shall constitute a separate Person
hereunder (and each division of any limited liability company or limited
partnership that is a Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).

 

1.5.         Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBOR Screen Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 4.7(b), Section 4.7(b)
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant Section 4.7(b), in
advance of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBOR Screen Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 4.7(b), will be
similar to, or produce the same value or economic equivalence of, the LIBOR
Screen Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

 

1.6.         Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Refinancing Term Loans,
Refinancing Revolving Loans, Extended Loans or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in immediately available funds”, “in cash” or any other similar requirement.

 

SECTION 2. AMOUNT AND TERMS OF TERM LOANS

 

2.1.          Term Loans.

69

--------------------------------------------------------------------------------

2.1. Term Loans(a) . (a) On the Restatement Effective Date, in accordance with
the terms and conditions set forth herein and in the Amendment and Restatement
Agreement, (i) each Existing Term Lender that is an Exchanging Term Lender
hereby exchanges its Existing Term Loans for Tranche B-1 Term Loans and/or
Tranche B-2 Term Loans on a dollar-for-dollar basis in an amount equal to such
Term Lender’s Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan
Allocation and any of its Existing Term Loans in excess of its applicable
Tranche B-1 Term Loan Allocation and/or Tranche B-2 Term Loan Allocation shall
be repaid in full and (ii) each Existing Term Lender that has not agreed to be
an Exchanging Term Lender shall have its Existing Term Loans repaid in full;

 

(b) On the Restatement Effective Date, in accordance with the terms and
conditions set forth herein and in the Amendment and Restatement Agreement, each
Additional Term Lender will extend Tranche B-1 Term Loans and/or Tranche B-2
Term Loans to the Borrower in an amount equal to such Term Lender’s Tranche B-1
Term Loan Allocation and/or Tranche B-2 Term Loan Allocation.

 

(c) On the Incremental Effective Date, in accordance with the terms and
conditions set forth herein and in the First Amendment Agreement, each
Incremental Tranche B-3 Term Lender will extend Tranche B-3 Term Loans to the
Borrower in an amount equal to such Term Lender’s Tranche B-3 Term Loan
Allocation.

 

(a)             (d) On the RefinancingThird Amendment Effective Date, in
accordance with the terms and conditions set forth herein and in the SecondThird
Amendment Agreement, (x) each Refinancing Tranche B-46 Term Lender will extend
Tranche B-46 Term Loans to the Borrower in an amount equal to such Term Lender’s
Tranche B-4 Term Loan Allocation and (y) each Refinancing Tranche B-5 Term
Lender will extend Tranche B-5 Term Loans to the Borrower in an amount equal to
such Term Lender’s Tranche B-56 Term Loan Allocation.

 

(b)             (e) The Term Loans shall be either Eurodollar Loans or Base Rate
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.

 

2.2.          Procedure for the Term Loan Borrowing.

 

(a) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 5:00 p.m., New York
City time), one Business Day prior to the anticipated Restatement Effective
Date, requesting that the Term Lenders (other than the Incremental Tranche B-3
Term Lenders, the Refinancing Tranche B-4 Term Lenders and the Refinancing
Tranche B-5 Term Lenders) make Term Loans (other than Tranche B-3 Term Loans,
Tranche B-4 Term Loans and Tranche B-5 Term Loans) on the Restatement Effective
Date and specifying the amount to be borrowed. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Term Lender (other than the
Incremental Tranche B-3 Term Lenders, the Refinancing Tranche B-4 Term Lenders
and the Refinancing Tranche B-5 Term Lenders) thereof. Not later than 1:00 p.m.,
New York City time, on the Restatement Effective Date, each Term

70

--------------------------------------------------------------------------------

Lender (other than the Incremental Tranche B-3 Term Lenders, the Refinancing
Tranche B-4 Term Lenders and the Refinancing Tranche B-5 Term Lenders) shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Term Loan or Term Loans (other than
Tranche B-3 Term Loans, Tranche B-4 Term Loans and the Tranche B-5 Term Loans)
to be made by such Lender.

 

(b) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 5:00 p.m., New York
City time), one Business Day prior to the anticipated Incremental Effective
Date, requesting that the Incremental Tranche B-3 Term Lenders make Tranche B-3
Term Loans on the Incremental Effective Date and specifying the amount to be
borrowed. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Incremental Tranche B-3 Term Lender thereof. Not later than 1:00
p.m., New York City time, on the Incremental Effective Date, each Incremental
Tranche B-3 Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Tranche B-3
Term Loans to be made by such Lender.

 

(a)             (c) The Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 5:00
p.m., New York City time), one Business Day prior to the anticipated
RefinancingThird Amendment Effective Date, requesting that (x) the Refinancing
Tranche B-46 Term Lenders make the Tranche B-46 Term Loans and (y) the
Refinancing Tranche B-5 Term Lenders make the Tranche B-5 Term Loans, in each
case, on the Refinancingon the Third Amendment Effective Date and specifying the
amount to be borrowed. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Refinancing Tranche B-46 Term Lender and each
Refinancing Tranche B-5 Term Lender thereof, as applicable. Not later than 1:00
p.m., New York City time, on the RefinancingThird Amendment Effective Date, each
Refinancing Tranche B-46 Term Lender and each Refinancing Tranche B-5 Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Tranche B-4 Term Loans and
Tranche B-56 Term Loans, as applicable, to be made by such Lender.

 

(b)             (d) The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

 

2.3.          Repayment of Term Loans. Tranche B-6 Term Loans of each Term
Lender shall mature and be payable (a) in the case of Tranche B-1 Term Loans, in
full on the date that is threeseven years after the RestatementThird Amendment
Effective Date, and shall also be repayable prior to that date in consecutive
quarterly installments, each of which shall be in an amount equal to such Term
Lender’s Term Percentage of 0.25% of the original aggregate principal amount of
the Tranche B-16 Term Loans outstanding on the RestatementThird Amendment
Effective Date after giving effect to Section 2.1 hereof, due commencing on June
30, 2014December 31, 2019 and continuing on the last day of each consecutive
September, December, March and June thereafter, (b) in the case of Tranche B-2
Term Loans, in full on the date that is seven years after the Restatement
Effective Date, and shall also be repayable prior to that date in consecutive
quarterly installments, each of which shall be in an amount

71

--------------------------------------------------------------------------------

equal to such Lender’s Term Percentage of 0.25% of the original aggregate
principal amount of the Tranche B-2 Term Loans outstanding on the Restatement
Effective Date after giving effect to Section 2.1 hereof, due commencing on June
30, 2014 and continuing on the last day of each consecutive September, December,
March and June thereafter, (c) in the case of Tranche B-3 Term Loans, in full on
the date that is seven years after the Incremental Effective Date, and shall
also be repayable prior to that date in consecutive quarterly installments, each
of which shall be in an amount equal to such Lender’s Term Percentage of 0.25%
of the original aggregate principal amount of the Tranche B-3 Term Loans
outstanding on the Incremental Effective Date after giving effect to Section 2.1
hereof, due commencing on June 30, 2016 and continuing on the last day of each
consecutive September, December, March and June thereafter, (d) in the case of
Tranche B-4 Term Loans, in full on the date that is seven years after the
Restatement Effective Date, and shall also be repayable prior to that date in
consecutive quarterly installments, each of which shall be in an amount equal to
such Lender’s Term Percentage of 0.25% of the original aggregate principal
amount of the Tranche B-4 Term Loans outstanding on the Refinancing Effective
Date after giving effect to Section 2.1 hereof, due commencing on September 30,
2017 and continuing on the last day of each consecutive December, March, June
and September thereafter and (e) in the case of Tranche B-5 Term Loans, in full
on the date that is seven years after the Incremental Effective Date, and shall
also be repayable prior to that date in consecutive quarterly installments, each
of which shall be in an amount equal to such Lender’s Term Percentage of 0.25%
of the original aggregate principal amount of the Tranche B-5 Term Loans
outstanding on the Refinancing Effective Date after giving effect to Section 2.1
hereof, due commencing on September 30, 2017 and continuing on the last day of
each consecutive December, March, June and SeptemberMarch, June, September and
December thereafter.

 

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1.          Revolving Commitments.

 

3.1. Revolving Commitments(a) (a) On the Restatement Effective Date, in
accordance with the terms and conditions set forth herein and in the Amendment
and Restatement Agreement:

 

(i) each Existing Revolving Lender that is an Exchanging Revolving Lender hereby
exchanges its Existing Revolving Commitments on a dollar-for-dollar basis into
Revolving Commitments hereunder in an amount equal to its Revolving Commitment
Allocation and any of its Existing Revolving Commitments in excess of its
Revolving Commitment Allocation are hereby terminated;

 

(ii) each Existing Revolving Lender that has not agreed to be an Exchanging
Revolving Lender shall have its Existing Revolving Commitments terminated and
all such Existing Revolving Commitments are hereby terminated; and

72

--------------------------------------------------------------------------------

(iii) each Additional Revolving Lender will extend Revolving Commitments
hereunder in an amount equal to its Revolving Commitment Allocation;

 

(a)            (b) On the IncrementalThird Amendment Effective Date, in
accordance with the terms and conditions set forth herein and in the FirstThird
Amendment Agreement, each IncrementalThird Amendment Effective Date Revolving
Lender will extend Revolving Commitments hereunder in an amount equal to its
Revolving Commitment Allocations;.

 

(c) On the Refinancing Effective Date, in accordance with the terms and
conditions set forth herein and in the Second Amendment Agreement, each
Refinancing Effective Date Revolving Lender will extend Revolving Commitments
hereunder in an amount equal to its Revolving Commitment Allocations;

 

(b)            (d) subjectSubject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Commitment Period
in an aggregate principal amount at any one time outstanding which, when added
to such Lender’s Revolving Extensions of Credit then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. Revolving Loans that
are repaid may be reborrowed during the Revolving Commitment Period, subject to
the terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 3.2 and 4.3; and.

 

(c)            (e) theThe Borrower shall repay all outstanding Revolving Loans
on the Revolving Termination Date.

 

3.2.          Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided, that the Borrower shall give the Administrative Agent
irrevocable notice, which must be received by the Administrative Agent prior to
1:00 p.m., New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans and which shall
specify (i) the amount and Type of Revolving Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of Base Rate Loans, $1,000,000 or
a whole multiple thereof and (y) in the case of Eurodollar Loans, $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noonnoon, New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such amounts will then be made available
to the Borrower by the Administrative Agent crediting an account of the Borrower
maintained by the Administrative Agent, in like amounts and funds as received by
the Administrative Agent.

73

--------------------------------------------------------------------------------

3.3.          Swingline Commitment. (a)  Subject to the terms and conditions
hereof, the Swingline Lender may in its sole discretion make a portion of the
credit otherwise available to the Borrower under the Revolving Commitments from
time to time during the Revolving Commitment Period by making swing line loans
(“Swingline Loans”) to the Borrower notwithstanding that after making a
requested Swingline Loan, the sum of (i) the Swingline Lender’s aggregate
principal amount of all Revolving Loans, (ii) the Revolving Percentage of the
L/C Obligations and (iii) all outstanding Swingline Loans may exceed the
Swingline Lender’s Revolving Commitment; provided, that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment Amount, (ii) the Borrower shall not request any Swingline
Loan if, after giving effect to the making of such Swingline Loan, the aggregate
amount of the Available Revolving Commitments would be less than zero, and
(iii) the Swingline Lender shall not be required to make any Swingline Loans
under this Section 3.3 at any time when an Event of Default has occurred and is
continuing. Subject to the foregoing, Swingline Loans may be repaid and
reborrowed from time to time.

 

(b)            Swingline Loans shall be Base Rate Loans only.

 

(c)             The Borrower shall repay all outstanding Swingline Loans (i) on
each Borrowing Date for Revolving Loans, (ii) on the Revolving Termination Date,
(iii) on a weekly basis as determined by the Swingline Lender and (iv) on demand
by the Swingline Lender at any time when an Event of Default has occurred and is
continuing.

 

3.4.          Procedure for Swingline Borrowing; Refunding of Swingline Loans;
Successor Swingline Lenders. (a)  Whenever the Borrower desires that the
Swingline Lender make Swingline Loans it shall give the Swingline Lender
irrevocable telephonic notice confirmed promptly in writing (which telephonic
notice must be received by the Swingline Lender not later than 1:00 P.Mp.m., New
York City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Revolving Commitment Period) and such notice shall constitute
certification by the Borrower to the Swingline Lender that the unused portion of
the Revolving Facility is greater than or equal to the Swingline Loans and the
Swingline Lender shall be entitled to rely conclusively on such certification.
Each borrowing of Swingline Loans shall be in an amount equal to $100,000 or a
whole multiple of $100,000 in excess thereof. Not later than 3:00 P.Mp.m., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrower with the Administrative Agent on such Borrowing Date in
immediately available funds.

 

(b)            The Swingline Lender may at any time, on behalf of the Borrower
(which hereby irrevocably authorizes the Swingline Lender to do so), request a
borrowing of Revolving Loans in an amount equal to the aggregate outstanding
Swingline Loans and apply the proceeds of such borrowing to the repayment of the
Swingline Loans. Each Revolving Lender agrees to fund its Revolving Percentage
of any such borrowing so requested in immediately available funds, not later
than 10:00 a.m., New York City time, on the first Business Day after the

74

--------------------------------------------------------------------------------

date of such borrowing is requested. The proceeds of such Revolving Loans shall
immediately be made available by the Administrative Agent to the Swingline
Lender for application to the repayment of Swingline Loans. The Borrower agrees
to pay, and irrevocably authorizes the Swingline Lender and Administrative Agent
to charge the Borrower’s accounts with the Swingline Lender or Administrative
Agent as necessary to pay, all outstanding Swingline Loans to the extent amounts
received from the Revolving Lenders upon any such request are not sufficient to
repay the outstanding Swingline Loans.

 

(c)             If the Swingline Lender at any time determines that it is
precluded from making a request for a borrowing of Revolving Loans pursuant to
Section 3.4(b), whether by reason of the occurrence of a Default described in
Section 9(f) or otherwise for any reason, each Revolving Lender hereby purchases
from the Swingline Lender an undivided participating interest in the then
outstanding Swingline Loans (a “Swingline Participation Amount”) and shall
promptly upon demand of the Swingline Lender complete such purchase at par by
paying to the Swingline Lender an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate outstanding Swingline Loans.

 

(d)            Whenever, at any time after the Swingline Lender has received
from any Revolving Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
that if any such payment is required to be returned, such Revolving Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

 

(e)             Each Revolving Lender’s obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or the failure to satisfy any
of the conditions specified in Section 6; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(f)             The Swingline Lender may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 4.5(b). From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references

75

--------------------------------------------------------------------------------

herein to the term “Swingline Lender” shall be deemed to refer to such successor
or to any previous Swingline Lender, or to such successor and all previous
Swingline Lenders, as the context shall require. After the replacement of a
Swingline Lender hereunder, the replaced Swingline Lender shall remain a party
hereto and shall continue to have all the rights and obligations of a Swingline
Lender under this Agreement with respect to Swingline Loans made by it prior to
its replacement, but shall not be required to make additional Swingline Loans.

 

(g)            Subject to the appointment and acceptance of a successor
Swingline Lender, any Swingline Lender may resign as a Swingline Lender at any
time upon thirty days’ prior written notice to the Administrative Agent, the
Borrower and the Lenders, in which case, such Swingline Lender shall be replaced
in accordance with Section 3.4(f) above.

 

3.5.          Commitment Fees, etc. (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the RestatementThird Amendment Effective Date
to the last day of the Revolving Commitment Period, computed at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Termination Date, commencing on the first of such dates to occur after
the Restatement Effective DateDecember 31, 2019.

 

(b)            The Borrower agrees to pay to the AgentsAdministrative Agent the
fees in the amounts and on the dates agreed to in writing by the Borrower and
the Administrative Agent.

 

3.6.          Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments, which notice may be
conditioned upon the occurrence of any other transaction and, if such condition
is not satisfied on or prior to the date specified in such notice, may be
revoked by the Borrower; provided, that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$500,000, or a whole multiple thereof or the Total Revolving Commitment, and
shall reduce permanently the Revolving Commitments then in effect. In
furtherance of the foregoing, on the RefinancingThird Amendment Effective Date,
immediately upon the borrowing of the Tranche B-46 Term Loans and Tranche B-5
Term Loans and the repayment in full of all Revolving Loans then outstanding and
substantially contemporaneously with obtaining Incremental Revolving Commitments
in an aggregate principal amount of $350,000,000325,000,000 pursuant to the
terms of the SecondThird Amendment Agreement, the Borrower hereby terminates all
Revolving Commitments outstanding immediately prior to the establishment of such
IncrementalThird Amendment Effective Date shall be deemed refinanced and
replaced in full. Unless previously terminated in accordance with the terms
hereof, the Revolving Commitments shall automatically terminate on the Revolving
Termination Date.

76

--------------------------------------------------------------------------------

3.7.          Letter of Credit SubcommitmentCommitment. (a)  Subject to the
terms and conditions hereof, each Issuing Lender (other than any Issuing Lender
referred to in clause (b) of the definition of “Issuing Lender”), in reliance on
the agreements of the other Revolving Lenders set forth in Section 3.10(a),
agrees to issue, on a sight basis, letters of credit (“Letters of Credit”) for
the account of the Borrower (or for the account of any Subsidiary of the
Borrower if the Borrower requests a Letter of Credit for such Subsidiary’s
account; provided, that notwithstanding that a Letter of Credit may be issued or
outstanding hereunder in support of any obligations of, or for the account of, a
Subsidiary of the Borrower, the Borrower shall be jointly and severally
obligated to reimburse each Issuing Lender hereunder for any and all drawings
under such Letter of Credit) on any Business Day at any time and from time to
time until the date that is ten days prior to the Revolving Termination Date, in
such form as may be approved from time to time by such Issuing Lender; provided,
that the applicable Issuing Lender shall have no obligation to cause any Letter
of Credit to be issued if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the Total L/C Subcommitment AmountCommitments, (ii) the
aggregate amount of the Available Revolving Commitments would be less than zero,
(iii) the aggregate face valuestated amount of all outstanding Letters of Credit
issued by such Issuing Lender would exceed the then outstanding aggregate
principal amount of the outstanding Revolving Commitments of such Issuing Lender
or (iv) the aggregate face valuestated amount of all outstanding Letters of
Credit issued by such Issuing Lender would exceed such Issuing Lender’s L/C
Commitment (provided, that JPMorgan Chase Bank, N.A., as Issuing Lender, may at
its sole discretion issue a Letter of Credit although after giving effect to
such issuance the aggregate face valuestated amount of all outstanding Letters
of Credit issued by JPMorgan Chase Bank, N.A. as Issuing Lender would exceed its
L/C Commitment, so long as after giving effect to such issuance the L/C
Obligations would not exceed the Total L/C Subcommitment AmountCommitments);
provided, further, that Credit Suisse AG, Barclays Bank PLC and Goldman Sachs
Bank USA shall be under no obligation to issue commercial or trade Letters of
Credit. In the event of any conflict between the terms and conditions of this
Agreement and the terms and conditions of any Application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Each Letter of Credit shall be
denominated in Dollars and expire no later than the earlier of (i) the first
anniversary of its date of issuance and (ii) the date that is tenfive days prior
to the Revolving Termination Date; provided, that any Letter of Credit with a
one-year term may provide, with the consent of the applicable Issuing Lender,
for the automatic extension thereof for additional periods of up to one year
(which shall in no event extend beyond the date referred to in clause (ii)
above). If, as of the Revolving Termination Date, any Letter of Credit for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then undrawn amount of all outstanding Letters of Credit;
provided, that all such Cash Collateral or Backstop L/Cs (each as defined below)
shall be denominated in Dollars. “Cash Collateralize” shall mean to (i) pledge
and deposit with or deliver to the Administrative Agent, for the benefit of the
applicable Issuing Lender and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances of deposit accounts under the sole
dominion and control of the Administrative Agent on terms reasonably
satisfactory to the Administrative Agent in an amount equal to 103% of the total
amount then available under the applicable Letters of Credit pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender (which documents are hereby
consented to by the Lenders) (“Cash Collateral”) or (ii) deliver to the
applicable Issuing Lender

77

--------------------------------------------------------------------------------

one or more backstop letters of credit in form and substance reasonably
acceptable to, and issued by financial institutions reasonably acceptable to the
applicable Issuing Lender that has issued such Letter of Credit and the
Administrative Agent (each such letter of credit, a “Backstop L/C”). Derivatives
of such above defined terms shall have corresponding meanings.

 

(b)            No Issuing Lender shall at any time be obligated to cause any
Letter of Credit to be issued hereunder if such issuance would conflict with, or
cause such Issuing Lender or any L/C Participant to exceed any limits imposed
by, any applicable Requirement of Law or such Issuing Lender’s internal policies
relating to the issuance of Letters of Credit.

 

(c)             The Borrower may, at any time and from time to time with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and such Lender being so designated, designate one or more
additional Lenders to act as an issuing lender under the terms of this
Agreement. Any Lender designated as an issuing lender pursuant to this Section
3.7(c) shall be deemed to be an “Issuing Lender” (in addition to being a Lender)
in respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Lender or Issuing Lenders and such Lender.

 

(d)            The Borrower hereby agrees that each Existing Letter of Credit
shall be deemed to be a Letter of Credit under this Agreement after the
RefinancingThird Amendment Effective Date; provided, that, (i) each such
Existing Letter of Credit shall expire in accordance with its own terms (without
giving effectsubject to any renewal or extension provisions thereunder) and (ii)
the Borrower shall not extend the expiry date of any of the Existing Letters of
Credit; provided, further, that, each such Existing Letter of Credit shall
expire no later than the first anniversary of the Refinancing Effective Date.in
accordance with its terms).

 

(e)            Any Issuing Lender may be replaced at any time by written
agreement among the Borrower, the Administrative Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Administrative Agent shall notify
the Lenders of any such replacement of an Issuing Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Lender pursuant to Section 3.9.
From and after the effective date of any such replacement, (x) the successor
Issuing Lender shall have all the rights and obligations of the replaced Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Lender” shall be
deemed to refer to such successor or to any previous Issuing Lender, or to such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit or amend or extend any outstanding Letter of
Credit issued by it.

 

(f)             Any Issuing Lender may resign as an Issuing Lender at any time
upon thirty days’ prior written notice to the Administrative Agent and the
Borrower, in which case, such Issuing Lender may be replaced in accordance with
Section 3.7(e) above.

78

--------------------------------------------------------------------------------

3.8.          Procedure for Issuance of LetterLetters of Credit. (a)  The
Borrower may from time to time request that any Issuing Lender (other than any
Issuing Lender referred to in clause (b) of the definition of “Issuing Lender”)
issue a Letter of Credit by delivering to such Issuing Lender at its address for
notices specified herein an Application therefor, completed to the reasonable
satisfaction of such Issuing Lender, and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. Upon
receipt of any Application, such Issuing Lender will notify the Administrative
Agent of the amount, the beneficiary and the requested expiration of the
requested Letter of Credit, and upon receipt of written confirmation from the
Administrative Agent that after giving effect to the requested issuance, none of
the statements specified in clauses (i) through (iv) of the first sentence of
Section 3.7(a) would be true, such Issuing Lender will process such Application
and the certificates, documents and other papers and information delivered to it
in connection therewith to be processed in accordance with its customary
policies and procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the Borrower. Such Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. Such Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

 

(b)            The making of each request for a Letter of Credit by the Borrower
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.7(a) or any Requirement of Law applicable to the Loan
Parties. Unless each Issuing Lender has received notice from the Administrative
Agent before it issues a Letter of Credit that one or more of the applicable
conditions specified in Section 6.1 are not satisfied, or that the issuance of
such Letter of Credit would violate Section 3.7, then such Issuing Lender may
issue the requested Letter of Credit for the account of the Borrower in
accordance with its usual and customary practicespolicies and procedures.

 

3.9.          Fees and Other Charges. (a) The Borrower will pay a fee on the
undrawn and unexpired amount of each Letter of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to Eurodollar Loans under
the Revolving Facility less the fronting fee set forth in the succeeding
sentence, shared ratably among the Revolving Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date. In addition, the
Borrower shall pay to each Issuing Lender for its own account a fronting fee on
the undrawn and unexpired amount of each Letter of Credit issued by such Issuing
Lender computed at the rate of 0.250.125% per annum and payable quarterly in
arrears on each L/C Fee Payment Date.

 

(b)            In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

79

--------------------------------------------------------------------------------

3.10.        L/CLetter of Credit Participations. (a)  Each Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce such Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in such Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued hereunder and
the amount of each draftdrawing paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draftdrawing is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Administrative
Agent for the account of such Issuing Lender upon demand of such Issuing Lender
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draftdrawing, or any part thereof, that is not so reimbursed and the
Administrative Agent shall promptly forward such amounts to such Issuing Lender.

 

(b)            If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.10(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of any Issuing Lender
by such L/C Participant within three Business Days after the date such payment
is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of any Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section 3.10 shall be conclusive in
the absence of manifest error.

 

(c)             Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or any Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent or such Issuing Lender,
as the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, that if any such payment received by Administrative Agent or
such Issuing Lender, as the case may be, shall be required to be returned by the
Administrative Agent or such Issuing Lender, such L/C Participant shall return
to the Administrative Agent for the account of such Issuing Lender the portion
thereof previously distributed to such L/C Participant.

80

--------------------------------------------------------------------------------

3.11.       Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender on the samewithin one Business Day on whichafter
such Issuing Lender notifies the Borrower of the date and amount of a
draftdrawing presented under any Letter of Credit paid by such Issuing Lender or
on the next Business Day, if such notice is received any time after 11:00 a.m.,
New York time, on such Business Day for the amount of such draftdrawing so paid.
Each such payment shall be made to such Issuing Lender at its address for
notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draftdrawing is paid until payment in full at the rate set forth in (i)
until the Business Day next succeeding the date of the relevant notice, Section
4.5(b) and (ii) thereafter, Section 4.5(c).

 

3.12.       Obligations Absolute. The Borrower’s obligations under Section 3.11
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.11 shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or purportedly transferred or any claims whatsoever
of the Borrower against any beneficiary of such Letter of Credit or any such
transferee or purported transferee, (ii) payment by each Issuing Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 3.12, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealablenon-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender or any Related Person of
such Issuing Lender. The Borrower agrees that any action taken by any Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the Borrower and shall not
result in any liability of such Issuing Lender to the Borrower.

 

3.13.       Letter of Credit Payments. If any drafta compliant drawing shall be
presented for payment under any Letter of Credit, the applicable Issuing Lender
that issued such Letter of Credit shall promptly notify the Administrative Agent
who in turn shall promptly notify the Borrower of the date and amount thereof.
The responsibility of each Issuing Lender to the Borrower in connection with any
draftdrawing presented for payment under any Letter of Credit issued by such
Issuing Lender shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to causing the applicable Issuing
Lender that has issued such Letter of Credit to determine that the documents
(including each draftdrawing, if any) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

81

--------------------------------------------------------------------------------

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND
LETTERS OF CREDIT

 

4.1.          Optional Prepayments. (a) The Borrower may at any time and from
time to time voluntarily prepay the Loans, in whole or in part, without premium
or penalty, upon irrevocable notice delivered to the Administrative Agent no
later than 1:00 p.m., New York City time (or such later time as the
Administrative Agent may agree in its sole discretion), three Business Days
prior thereto in the case of Eurodollar Loans and no later than 1:00 p.m., New
York City time (or such later time as the Administrative Agent may agree in its
sole discretion), one Business Day prior thereto in the case of Base Rate Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 4.11. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
financing or events, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date) if
such condition is not satisfied), together with (except in the case of Revolving
Loans that are Base Rate Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans pursuant to this Section 4.1 shall be in an aggregate principal amount of
$500,000 or a whole multiple thereof. Partial prepayments of Swingline Loans
pursuant to this Section 4.1 shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.

 

(b)            Any optional prepayments of the Term Facilities shall be credited
to the remaining scheduled installments of the Term Facilities thereof as
specified by the Borrower or, if not specified, pro rata to the remaining
installments of each of the Facilities on a pro rata basis.

 

(c)             Notwithstanding the foregoing, a prepayment premium shall apply
to any prepayment of Tranche B-4 Term Loans or Tranche B-56 Term Loans occurring
on or prior to the six month anniversary of the RefinancingThird Amendment
Effective Date, in each case from the proceeds of a Repricing Transaction (as
defined below) in an amount equal to 1.00% of the principal amount of any
Tranche B-6 Term Loans subject to such prepayment Repricing Transaction, or, in
the case of any Repricing Transaction effected through an amendment, the
principal amount of loans under the relevant Term FacilitiesTranche B-6 Term
Loans outstanding immediately prior to such amendment of any Term Lender that is
replaced in connection with such amendment pursuant to the Borrower’s exercise
of its mandatory assignment rights to replace a Lender under Section 4.13.
“Repricing Transaction” shall mean (i) prepayment or refinancing of all or a
portion of the Term Loans concurrently with the Incurrence by the Borrower of
any long-term bank debt financing or any other financing similar to the Term
Loans having a lower all-in yield (including in addition to the applicable
coupon, any interest rate “floors”, upfront or similar fees, and original issue
discount payable to the holders of such Indebtedness (in their capacities as
such) with respect to such Indebtedness) than the yield applicable to the Term
Loans (including in addition to the applicable coupon, any interest rate
“floors”, upfront or similar fees, and original issue discount payable to the

82

--------------------------------------------------------------------------------


holders of such Indebtedness (in their capacities as such) with respect to such
Indebtedness) and (ii) any amendment which reduces the all-in-yield (calculated
in the manner set forth in clause (i) above) applicable to the Term Loans.

 

4.2.          Mandatory Prepayments. (a)  If at any time after the
RefinancingThird Amendment Effective Date any Group Member receives any Net Cash
Proceeds from the Incurrence of any Indebtedness (other than Excluded
Indebtedness) or the issuance of any Disqualified Capital Stock, the Borrower
shall prepay the Tranche B-4 Term Loans and Tranche B-5 Term Loans on a pro rata
basis on the date of such receipt in an amount equal to 100% of such Net Cash
Proceeds.; provided, that if at the time of such prepayment such Group Member is
required to prepay any Other Applicable Indebtedness (to the extent and if
required by the terms of the definitive documentation governing such other
Indebtedness), then the Borrower may apply 100% of such Net Cash Proceeds to
prepay the Term Loans and prepay, redeem or repurchase such Other Applicable
Indebtedness on a pro rata basis on the date of such receipt; provided, further,
that (A) any prepayment, redemption or repurchase of such Other Applicable
Indebtedness shall be at par (or less than par), (B) the portion of such
prepayment amount allocated to such Other Applicable Indebtedness shall not
exceed the amount required to be allocated to such Other Applicable Indebtedness
pursuant to the terms thereof, (C) the amount of prepayment of the Term Loans
that would otherwise have been required pursuant to this Section 4.2(a) shall be
reduced accordingly and (D) to the extent the holders of such Other Applicable
Indebtedness decline to have such Indebtedness prepaid, redeemed or repurchased,
the declined amount shall promptly (and in any event within ten (10) Business
Days after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

 

(b)            If at any time after the RefinancingThird Amendment Effective
Date any Group Member receives any Net Cash Proceeds from any Asset Sale or
Recovery Event in an amount exceeding $20,000,000 in any fiscal year, then,
unless athe Borrower shall (i) if no Reinvestment Notice shall behave been
delivered in respect thereof, the Borrower shall prepay the Tranche B-4 Term
Loans and Tranche B-5 Term Loans on a pro rata basis on or prior to the third
Business Day following the date of such receipt in an amount equal to 100% of
such excess Net Cash Proceeds. If or (ii) if a Reinvestment Notice has been
delivered in respect of any Asset Sale or Recovery Event, then on each
Reinvestment Prepayment Date relating thereto, the Borrower shallthereof, prepay
the Term Loans in an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event., if any, on a pro rata basis on the
Reinvestment Prepayment Date; provided, that if at the time of such prepayment
the Borrower or such Group Member is required to prepay any Other Applicable
Indebtedness (to the extent and if required by the terms of the definitive
documentation governing such other Indebtedness), then the Borrower may apply
100% of such excess Net Cash Proceeds (or the Reinvestment Prepayment Amount, as
applicable) to prepay the Term Loans and prepay, redeem or repurchase such Other
Applicable Indebtedness on a pro rata basis on the date of such receipt;
provided, further, that (A) any prepayment, redemption or repurchase of such
Other Applicable Indebtedness shall be at par (or less than par), (B) the
portion of such prepayment amount allocated to such Other Applicable
Indebtedness shall not exceed the amount required to be allocated to such Other
Applicable Indebtedness pursuant to the terms thereof, (C) the amount of
prepayment of the Term Loans that would otherwise have been required pursuant to
this Section 4.2(b) shall be reduced accordingly

83

--------------------------------------------------------------------------------

and (D) to the extent the holders of such Other Applicable Indebtedness decline
to have such Indebtedness prepaid, redeemed or repurchased, the declined amount
shall promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

 

(c) If at any time after the Refinancing Effective Date any Group Member enters
into any sale-leaseback transaction permitted by Section 8.10, (i) the Borrower
shall prepay the Tranche B-4 Term Loans and Tranche B-5 Term Loans on a pro rata
basis on the third Business Day following the date of such transaction in an
amount equal to 50% of the Net Cash Proceeds thereof and (ii) unless a
Reinvestment Notice shall be delivered in respect of the remaining 50% of such
Net Cash Proceeds, the Borrower shall further prepay the Tranche B-4 Term Loans
and Tranche B-5 Term Loans on a pro rata basis on the third Business Day
following the date of such transaction in an amount equal to the remaining 50%
of such Net Cash Proceeds, and if such a Reinvestment Notice has been delivered,
then on each Reinvestment Prepayment Date relating thereto, the Borrower shall
prepay the Tranche B-4 Term Loans and Tranche B-5 Term Loans on a pro rata basis
in an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event.

 

(c)            (d) If at any time after the RefinancingThird Amendment Effective
Date, the aggregate Revolving Extensions of Credit then outstanding exceed the
Revolving Commitments then in effect, the Borrower (without notice or demand)
shall immediately prepay outstanding Swingline Loans or Revolving Loans and pay
any unpaid Reimbursement Obligations (or, if no Swingline Loans or Revolving
Loans are outstanding, Cash Collateralize outstanding Letters of Credit) in an
amount sufficient to eliminate any such excess.

 

(d)            (e) Mandatory prepayments of Term Loans shall be applied first to
Base Rate Loans to the full extent thereof and then to Eurodollar Loans and
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid. Each such prepayment shall be credited to prepay in direct order
of maturity the unpaid amounts due onthe remaining scheduled installments of the
Term Facilities thereof as specified by the Borrower or, if not specified, to
the next eight scheduled quarterly installments of the Tranche B-4 Term Loans
and Tranche B-5 Term Loans, ratably,in direct order of maturity and thereafter
to the remaining scheduled quarterly installments of the Tranche B-4 Term Loans
and Tranche B-5 Term Loans, ratably, on a pro rata basis.

 

(e)            The Borrower shall provide the Administrative Agent written
notice of any mandatory prepayment of Term Loans required to be made pursuant to
Sections 4.2(a) and (b), three (3) Business Days (or with respect to any
mandatory prepayments upon the Incurrence of any Permitted Pari Passu
Refinancing Debt, Permitted Junior Refinancing Debt or other Credit Agreement
Refinancing Indebtedness pursuant to Section 4.2(a), one (1) Business Day prior
thereto in the case of any Base Rate Loans being prepaid) prior to the date of
prepayment (or such later time as the Administrative Agent may agree in its sole
discretion), which notice shall specify the date and amount of prepayment;
provided, that such notice may be conditioned on consummation of such mandatory
prepayment event and receipt of Net Cash Proceeds thereof by the applicable
Group Member. Other than with respect to mandatory prepayments upon the
Incurrence of

84

--------------------------------------------------------------------------------

any Permitted Pari Passu Refinancing Debt, Permitted Junior Refinancing Debt or
other Credit Agreement Refinancing Indebtedness pursuant to Section 4.2(a), the
applicable Lenders may elect not to accept any mandatory prepayment (each such
Lender, a “Declining Lender”) by providing written notice to the Administrative
Agent and the Borrower no later than 5:00 p.m., New York City time, one Business
Day prior to the date of such prepayment. Any prepayment amount declined by the
Declining Lenders (the “Declined Amount”) shall be retained by the Borrower.

 

(f)             Notwithstanding any other provisions of this Section 4.2 to the
contrary, with respect to any prepayment required pursuant to Section 4.2(a) or
(b), if at the time of such prepayment, the Group Member receiving the Net Cash
Proceeds (i) is prohibited, restricted or delayed by applicable local law from
repatriating such Net Cash Proceeds to the Borrower, the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay Term Loans
at the times provided in Section 4.2(a) or (b) but may be retained by the
applicable Group Member so long, but only so long, as the applicable local law
will not permit repatriation to the Borrower, and once such repatriation of any
of such affected Net Cash Proceeds is permitted under the applicable local law,
such repatriation will be effected and such repatriated Net Cash Proceeds will
be promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to Section 4.2(a) or
(b) to the extent provided therein or (ii) cannot repatriate such funds to the
Borrower without (in the good faith determination of the Borrower) the
repatriation of such Net Cash Proceeds (or a portion thereof) that would
otherwise be required to be applied pursuant to Section 4.2(a) or (b) resulting
in material adverse tax consequences, the Net Cash Proceeds (or portion thereof)
so affected may be retained by the applicable Group Member (the Borrower hereby
agrees to cause the applicable Group Member to promptly use commercially
reasonable efforts to take all actions within the reasonable control of the
Borrower that are reasonably required to eliminate such tax effects) until such
time as such material adverse costs would not apply to the repatriation thereof,
at which time the mandatory prepayments otherwise required by Section 4.2(a) or
(b) with respect to such Net Cash Proceeds shall be made.

 

4.3.          Conversion and Continuation Options. (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 noon, New York City time, on the Business Day preceding the proposed
conversion date,; provided, that any such conversion of Eurodollar Loans may
only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 p.m., New York City time, on the second Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefore),; provided, that no Base Rate Loan under
a particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. If the Borrower requests a
conversion to Eurodollar Loans in any such notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

85

--------------------------------------------------------------------------------

(b)            Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans,;
provided, that no Eurodollar Loan under a particular Facility may be continued
as such when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations, and; provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraphSection 4.3(b) or if
such continuation is not permitted pursuant to the preceding proviso such Loans
shall be automatically converted to Base Rate Loans on the last day of such then
expiring Interest Period. So long as no Event of Default has occurred and is
continuing, if the Borrower requests a continuation of Eurodollar Loans in any
such notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

4.4.         Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than fifteen Eurodollar
Tranches shall be outstanding at any one time.

 

4.5.         Interest Rates and Payment Dates; Administrative Agent Fees; Other
Fees. (a)  Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof for each day during each Interest Period with respect thereto at
a rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)            Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the Base Rate plus the
Applicable Margin.

 

(c)             (i) If any portion of the principal of any Loan or Reimbursement
Obligation is not paid when due (whether at the stated maturity, by acceleration
or otherwise), such portion of such principal shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to Section 4.5(a) or 4.5(b) plus 2.00% per annum or
(y) in the case of Reimbursement Obligations, the rate applicable to Base Rate
Loans under the Revolving Facility plus 2.00% per annum and (ii) if all or a
portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder is not paid when due (whether
at the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate then applicable to Base Rate
Loans under the relevant Facility plus 2.00% per annum (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Facility plus 2.00% per
annum), in each case, with respect to both clause (i) and clause (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

86

--------------------------------------------------------------------------------

(d)            Interest shall be payable in arrears on each Interest Payment
Date,; provided, that interest accruing pursuant to paragraphSection 4.5(c) of
this Section shall be payable from time to time on demand.

 

(e)             The Borrower agrees to pay to the Administrative Agent and the
Other Representatives any fees in the amounts and on the dates previously agreed
to in writing by the Borrower, the Other Representatives and the Administrative
Agent in connection with this Agreement.

 

4.6.          Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Statutory Reserve Rate shall become effective as
of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate. Interest shall accrue on each Loan for each day on which it is
made or outstanding, except the day on which it is repaid unless it is repaid on
the same day that it was made.

 

(b)            Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).

 

(c)             In the event that any financial statement or compliance
certificate delivered pursuant to Sections 7.1 or 7.2 respectively is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin or Commitment Fee Rate for any
period (an “Applicable Period”) than the Applicable Margin or Commitment Fee
Rate applied for such Applicable Period respectively, then (i) the Borrower
shall promptly deliver to the Administrative Agent a corrected financial
statement and a corrected compliance certificate for such Applicable Period,
(ii) the Applicable Margin and the Commitment Fee Rate shall be determined based
on the corrected compliance certificate for such Applicable Period, and (iii)
the Borrower shall promptly pay to the Administrative Agent (for the account of
the Lenders and the Issuing Lenders during the Applicable Period or their
successors and assigns) the accrued additional interest owing as a result of
such increased Applicable Margin and Commitment Fee Rate for such Applicable
Period. This Section 4.6(c) shall not limit the rights of the Administrative
Agent or the Lenders with respect to Section 4.5(b) and Section 9 hereof, and
shall survive the termination of this Agreement.

 

4.7.          Inability to Determine Interest Rate.

 

(a)             If prior to the first day of any Interest Period:

87

--------------------------------------------------------------------------------

(i)             the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate or the
Eurodollar Base Rate, as applicable, for a Loan for (including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis), for the applicable currency and such Interest Period, or

 

(ii)            the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate or the Eurodollar Base Rate, as applicable, determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,

 

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans (provided, that the Borrower may rescind such request promptly
after receipt of such notice), (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

 

(b)            If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 4.7(a)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
4.7(a)(i) have not arisen but either (w) the supervisor for the administrator of
the LIBOR Screen Rate has made a public statement that the administrator of the
LIBOR Screen Rate is insolvent (and there is no successor administrator that
will continue publication of the LIBOR Screen Rate), (x) the administrator of
the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published by it (and there is no successor administrator that will continue
publication of the LIBOR Screen Rate), (y) the supervisor for the administrator
of the LIBOR Screen Rate has made a public statement identifying a specific date
after which the LIBOR Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the LIBOR Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBOR
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other

88

--------------------------------------------------------------------------------

related changes to this Agreement as may be applicable (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Margin); provided that, if such alternate rate of interest as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. Notwithstanding anything to the contrary in Section 11.1,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this Section
4.7(b) (but, in the case of the circumstances described in clause (ii) of the
first sentence of this Section 4.7(b), only to the extent the LIBOR Screen Rate
for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any request for the conversion
or continuation of any Eurodollar Loans shall be ineffective and (y) any request
for a borrowing of Eurodollar Loans denominated in Dollars shall be deemed to be
a request for a Base Rate Loan.

 

4.8.          Pro Rata Treatment and Payments. (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be of the relevant Lenders.

 

(b)            Each payment (including each prepayment but excluding any
purchase of Loans pursuant to Section 11.6(g)) by the Borrower on account of
principal of and interest on the Tranche B-4 Term Loans and Tranche B-5 Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Tranche B-4 Term Loans and Tranche B-5 Term Loans then held by
the Term Lenders. Amounts prepaid on account of the Term Loans may not be
reborrowed.

 

(c)             Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.

 

(d)            All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 p.m., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment

89

--------------------------------------------------------------------------------

of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(e)             Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraphSection 4.8(e) shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.

 

(f)             Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

 

4.9.          Requirements of Law. (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof, or
compliance by any Lender or the Administrative Agent with any request or
directive whether or not having the force of law from any central bank or other
Governmental Authority made subsequent to the date such Lender or the
Administrative Agent, as applicable, becomes a party hereto:

 

(i)              shall subject any Lender or the Administrative Agent to any
taxTax of any kind whatsoever with respect to this Agreement, or any other Loan
Documents, and Commitment or Obligation, any Letter of Credit, any Application
or any Eurodollar Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for (A) changes in the rate of net
income taxes, capital taxes, branch profits taxes, and franchise taxes (imposed
in lieu of income taxes) and net worth taxes (imposed in lieu of income taxes)

90

--------------------------------------------------------------------------------

and (B) Non-Excluded Taxes imposed on amounts payable hereunder, Other Taxes and
Excluded Taxes,; provided, that this provision shall not affect any obligation
of the Borrower under Section 4.10);

 

(ii)           shall impose, modify or hold applicable any reserve, liquidity
requirements, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate hereunder; or

 

(iii)          shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent, by an amount that such Lender or the Administrative
Agent, as applicable, reasonably deems to be material, of making, converting
into, continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender or
the Administrative Agent, upon its written demand (accompanied by a certificate
of the type described in clauseSection 4.9(c) below), any additional amounts
necessary to compensate such Lender or the Administrative Agent for such
increased cost or reduced amount receivable. If any Lender or the Administrative
Agent becomes entitled to claim any additional amounts pursuant to this
paragraphSection 4.9(a), it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

 

(b)           If any Lender shall have reasonably determined that the adoption
of or any change in any Requirement of Law regarding capital adequacy or
liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity requirements
whether or not having the force of law from any Governmental Authority made
subsequent to the date such Lender becomes a party hereto shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity requirements and such Lender’s desired return on capital) by an amount
reasonably deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request (accompanied by a certificate of the type described
in clause (c) below) therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction. For purposes of this Agreement, and notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be

91

--------------------------------------------------------------------------------

have been enacted, adopted or issued after the date each Lender has become a
party hereto, regardless of the date such act, requests, rules, regulations,
guidelines or directives enacted, adopted or issued.

 

(c)             A certificate as to any additional amounts payable pursuant to
this Section 4.9 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts Incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section 4.9 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

4.10.       Taxes. (a)  Except to the extent required under applicable law, all
payments made under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, value added taxes, or any other goods
and services, use or sales taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (“any Taxes. If any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is a Non-Excluded Tax (as defined below), then the sum
payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.10) the
Administrative Agent or Lender receives an amount equal to the sum it would have
received had no such deduction or withholding been made; provided, however,
that, for the avoidance of doubt, the Borrower shall not be required to increase
any such amounts payable to any Lender or the Administrative Agent with respect
to any Excluded Taxes”.

 

(b)             ). “Non-Excluded Taxes” shall mean all Taxes other than Excluded
Taxes. “Excluded Taxes” shall mean Taxes (i) measured by net income
taxes(however denominated), branch profits taxes, franchise taxes (imposed in
lieu of net income taxes) and net worth taxes (imposed in lieu of net income
taxes) imposed on anyTaxes and franchise Taxes imposed on the Administrative
Agent or any Lender or its applicable lending office or any branch, in each case
as a result of a present or former connection between suchthe Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such taxTax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from suchthe Administrative Agent
or such Lender having executed, delivered or performed its obligations or
received a payment under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced, this Agreement or any
other Loan Document). If any Non-Excluded Taxes or Other Taxes are

92

--------------------------------------------------------------------------------

required to be withheld from any amounts payable by or on behalf of the Borrower
or any other Loan Party to any Agent or any Lender hereunder or any other Loan
Document (or are required to be withheld or paid by such Agent or Lender), the
amounts so payable to such Agent or such Lender shall be increased by such Loan
Party to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement or any other Loan Document that would have been received had no such
withholding been required, provided, however, that the Borrower shall not be
required to increase any such amounts payable to any Lender or Agent with
respect to any, and Excluded Taxes shall include, Taxes (i, or sold or assigned
an interest in any Loan or Loan Document), (ii) that are attributable to such
Lender’s or the Administrative Agent’s failure to comply (other than as a result
of any change in any Requirement of Law) with the requirements of paragraph (d)
of this SectionSections 4.10(e) or (f), (iiiii) that are United States federal
withholding taxes imposed on amounts payable to such Lender or the
Administrative Agent at the time such Lender or the Administrative Agent becomes
a party to this Agreement (other than pursuant to a replacement by the Borrower
under Section 4.13), except to the extent that such Lender’s or the
Administrative Agent’s assignor (if any) was entitled, at the time of assignment
to receive additional amounts from the Borrower with respect to the Non-Excluded
Taxes pursuant to this paragraph (a) or (g) or (iii) U.S. federalSection 4.10(b)
or Section 4.10(h) and (iv) any withholding taxes imposed under FATCA.

 

(c)            (b) In addition, but without duplication of paragraphSection
4.10(a), the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(d)            (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by
or on account of the Borrowera Loan Party, as promptly as possible thereafter
the Borrower shall send to the Administrative Agent for its own account or for
the account of the relevant Agent or Lender, as the case may be, a certified
copy of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay or cause to be paid any Non-Excluded Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit or
cause to be remitted to the Administrative Agent the required receipts or other
required documentary evidence, the BorrowerLoan Parties shall indemnify the
AgentsAdministrative Agent and the Lenders for any incremental taxes, interest
or penalties that may become payable by anythe Administrative Agent or any
Lender as a result of any such failure.

 

(e)            (d) Each Lender or the Administrative Agent (or Transferee) that
is not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service Form W-8IMY (together with any required attachments), Form
W-8EXP and/or Form W-8BEN or W-8BEN-E (claiming benefits of an applicable tax
treaty) or Form W-8ECI, as applicable (or successor form) or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN
or W-8BEN-E, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete

93

--------------------------------------------------------------------------------

exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver properly updated forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this paragraphSection 4.10(e), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraphSection 4.10(e) that such Non-U.S.
Lender is not legally able to deliver. Each Lender or the Administrative Agent
that is not a Non-U.S. Lender shall furnish an accurate and complete U.S.
Internal Revenue Service Form W-9 (or successor form) establishing that such
Lender or the Administrative Agent is not subject to U.S. backup withholding,
and to the extent it may lawfully do so at such times, provide a new Form W-9
(or successor form) upon the expiration or obsolescence of any previously
delivered form.

 

(f)             (e) A Lender or the Administrative Agent that is entitled to an
exemption from or reduction of non-U.S. withholding tax under the law of the
jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party,Tax with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and
upon reasonable request in writing by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate, to the extent that such Lender or Agent is legally entitled to complete,
execute and. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation andprescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.10(d)) shall
not be required if in such Lender’s or the Administrative Agent’s reasonable
judgment such completion, execution or submission would notsubject such Lender
or the Administrative Agent to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender or
the Administrative Agent.

 

(g)            (f) If any Lender or the Administrative Agent determines, in its
reasonable discretion, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall promptly pay over such refund to the Borrower (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 4.10 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of suchthe
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority

94

--------------------------------------------------------------------------------

with respect to such refund); provided, that the Borrower, upon the request of
suchthe Administrative Agent or such Lender, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to suchthe Administrative Agent or such
Lender in the event suchthe Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraphSection 4.10(fg), in no event will any Lender or
the Administrative Agent be required to pay any amount to any Loan Party under
this paragraphSection 4.10(fg) the payment of which would place such Lender or
the Administrative Agent in a materially less favorable net after-Tax position
than such Lender or the Administrative Agent would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraphSection
4.10(g) shall not be construed to require anythe Administrative Agent or any
Lender to make available its taxTax returns (or any other information relating
to its taxesTaxes which it deems confidential) to the Borrower or any other
Person.

 

(h)            (g) EachThe Borrower and each Loan Party shall indemnify each
Lender and the Administrative Agent within twenty (20) days after written demand
therefor, for the full amount of any Non-Excluded Taxes or Other Taxes paid or
payable by such Lender or the Administrative Agent or any of their respective
Affiliates, as applicable, on or with respect to any payment by or on account of
any obligation of suchthe Borrower or such Loan Party hereunder (including
Non-Excluded Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.10) or otherwise arising in connection with
this Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that noneither the Borrower ornor any
Loan Party shall be obligated to make payment to any Lender or the
Administrative Agent, as applicable, pursuant to this Section 4.10(gh) in
respect of penalties, interest or other similar liabilities attributable to such
Non-Excluded Taxes or Other Taxes if such penalties, interest or other similar
liabilities are attributable to the gross negligence or willful misconduct of
such Lender or the Administrative Agent, as the case may be, seeking
indemnification, as determined in a final, non-appealable judgment of a court of
competent jurisdiction. An original official receipt, or certified copy thereof,
as to the amount of such payment, delivered to the applicable Borrower by a
Lender or by the Administrative Agent on its own behalf or on behalf of any such
Person, shall be conclusive absent manifest error.

 

(i)            (h) The agreements in this Section 4.10 shall survive resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments or this
Agreement and the paymentrepayment, satisfaction or discharge of the Loans,
Obligations and all other amounts payable hereunderunder any Loan Document.

 

(j)             (i) If a Lender or Agent changes its applicable lending office
(other than with respect to the designation of a new lending office pursuant to
a request by the Borrower under Section 4.12) or assigns its rights or sells
participations therein and the effect of the change, assignment or
participation, as of the date of the change, would be to cause the Borrower to
become obligated to pay any additional amount under Section 4.9(a)(i) or 4.10,
the Borrower shall not be

95

--------------------------------------------------------------------------------

obligated to pay such additional amount in excess of amounts the Borrower was
obligated to pay prior to such change, assignment or participation.

 

(k)            (j) If a payment made to a Lender or the Administrative Agent
under this Agreement or any assignment or assumptionany Loan Document would be
subject to U.S. federal withholding taxTax imposed by FATCA if such Lender or
the Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or the Administrative Agent shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or the Administrative Agent has complied with such Lender’s or Agent'sthe
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this 4.10(jk),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

4.11.        Indemnity. The Borrower agrees to indemnify each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding loss of anticipated profits) that such Lender may sustain or incur as
a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section 4.11 submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

4.12.        Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9, 4.10(a) or
4.15 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations

96

--------------------------------------------------------------------------------

of such Lender) to designate another lending office for any Loans or Letters of
Credit affected by such event with the object of avoiding the consequences of
such event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and; provided, further, that
nothing in this Section 4.12 shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 4.9, 4.10(a) or
4.15. Subject to the terms and conditions set forth in Section 10.7, the
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

4.13.       Replacement of Lenders. (a) The Borrower may replace (at its sole
expense and effort), with a replacement financial lender reasonably satisfactory
to the Administrative Agent, any Lender that (ax) requests payment of any
amounts payable under Section 4.9, 4.10(a) or 4.15, (by) is a Defaulting Lender
hereunder, or (cz) declines to deliver any requested consent to a waiver,
amendment or other modification of any provision of the Loan Documents that has
been consented to by the Borrower, the Administrative Agent, the Required
Lenders and, if otherwise required, the Majority Facility Lenders, (any such
Lender who does not agree to such consent, waiver or other modification, a
“Non-Consenting Lender”), but only if (i) such replacement does not conflict
with any Requirement of Law, (ii) no Event of Default has occurred and is
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender has taken no action under Section 4.12 so as to eliminate the demand
or condition giving rise to the Borrower’s replacement right, (iv) the
replacement lender purchases, at par, all Loans and other amounts owing to the
replaced Lender on or prior to the date of replacement and assumes all
obligations of the replaced Lender under the Loan Documents in accordance with
Section 11.6 (except that the Borrower shall pay the registration and processing
fee referred to therein), (v) the Borrower compensates the replaced Lender under
Section 4.11 if any Eurodollar Loan outstanding to the replaced Lender is
purchased other than on the last day of the Interest Period relating thereto
and, (vi) in the case of any such replacement resulting from a claim for
compensation under Section 4.9 or Section 4.10, such replacement will result in
a reduction in such compensation or payments thereafter, and (vii) the Borrower
shall pay the replaced Lender all amounts payable under Section 4.9 or Section
4.10. Notwithstanding the foregoing, all rights and claims of the Borrower, the
Administrative Agent and the Lenders against any replaced Lender that has
defaulted in its obligation to make Loans hereunder shall be in all respects and
unaffected by the replacement of such Lender.

 

(b)          If the Borrower is unable to find a replacement for any
Non-Consenting Lender, the Borrower may purchase the outstanding principal of
its Loans of the relevant Class or Classes, in each case, subject to the terms
and conditions set forth in Section 11.6(g).

 

4.14.       Evidence of Debt. (a)  Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b)            The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(b), and a subaccountsub-account
therein for each Lender, in which shall be recorded (i) the amount of each Loan
made hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of

97

--------------------------------------------------------------------------------

any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(c)             The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded, but the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

(d)            The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Loans or
Swingline Loans, as the case may be, of such Lender, substantially in the forms
of Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as to date
and principal amount.

 

4.15.       Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

 

4.16.       Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)             fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 3.5;

 

(b)            the Aggregate Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Required Lenders or the
Majority Facility Lenders under any Facility have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
11.1),; provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lenderunder Section 11.1;

98

--------------------------------------------------------------------------------

(c)            if any Swingline Exposure or any L/C Obligations exists at the
time a Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Defaulting Lender’s Swingline Exposure
and L/C Obligations shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
(x) the sum of all Non-Defaulting Lenders’ Revolving Extensions of Credit plus
such Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed
the total of all Non-Defaulting Lenders’ Revolving Commitments and, (y) the sum
of the Revolving Extensions of Credit, Swingline Exposure and L/C Obligations of
any Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Revolving
Commitment and (z) no Event of Default shall have occurred and be continuing at
such time;

 

(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and any unpaid Reimbursement Obligations and (y) second, Cash
Collateralize such Defaulting Lender’s remaining L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 3.7(a) for so long as such L/C
Obligations are outstanding;

 

(iii)          if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s L/C Obligations pursuant to Section 4.16(c)(ii) and Section
3.7(a), the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 3.9(a) or (b) with respect to such Defaulting
Lender’s L/C Obligations during the period such Defaulting Lender’s L/C
Obligations are cash collateralized;

 

(iv)          if the L/C Obligations of the Non-Defaulting Lenders is
reallocated pursuant to Section 4.16(c)(i), then the fees payable to the Lenders
pursuant to Section 3.9(a) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Percentages; or

 

(v)           if any Defaulting Lender’s L/C Obligations are neither cash
collateralized nor reallocated pursuant to Section 4.16(c)(i) or (ii), then,
without prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such L/C Obligations) and letter of
credit fees payable under Section 3.9(a) with respect to such Defaulting
Lender’s L/C Obligations shall be payable to the applicable Issuing Lenders
until such L/C Obligations are cash collateralized and/or reallocated;

 

(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and each Issuing Lender
shall not be

99

--------------------------------------------------------------------------------

required to issue, amend, extend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.16(c) and Section 3.7(a), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 4.16(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

(e)             in the event and on the date that each of the Administrative
Agent, the Borrower, the Issuing Lenders and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and L/C Obligations of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Percentage.; provided, that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; provided, further, that, subject to Section 11.23, except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

4.17.       Incremental Facilities. (a)  So long as no Event of Default exists
or would arise therefrom, the Borrower shall have the right, at any time and
from time to time after the RestatementThird Amendment Effective Date to (i)
request new term loan commitments under one or more new term loan credit
facilities to be included in this Agreement and/or increase the principal amount
of any Class of Term Loans (each, an “Incremental Term Facility” and,
collectively, the “Incremental Term Loan Commitments”) and/or (ii) increase the
Total Revolving Credit Commitment (theeach, an “Incremental Revolving Facility”
and, such commitments, the “Incremental Revolving Commitments” and, together
with the Incremental Term Loan Commitments, the “Incremental Commitments” and,
together with any Incremental Term Facility, “Incremental Facilities”; and the
loans thereunder, “Incremental Revolving Loans” and, together with any
Incremental Term Loans, “Incremental Loans”)) so long as the aggregate then
outstanding principal amount of the sum of all unutilized Incremental
Commitments and Incremental Loans together with any amounts Incurred under
Section 8.2(v) that were Incurred in reliance on the Fixed Incremental Amount
does not exceed the Fixed Incremental Amount, plus if the Consolidated Senior
Secured Leverage Ratio after giving effect to the Incurrence of Incremental
Loans thereof (subject to Section 1.3) is less than or equal to 3.50 to 1.00
(assuming for purposes of such calculation that the Incremental Revolving
Commitments being incurred at the time of such calculation are fully drawn and
assuming that any unsecured notes are deemed to be secured ratably with the
Facilities for purposes of calculating the Consolidated Senior Secured Leverage
Ratio), an unlimited amount; provided that, after giving pro forma effect to any
Incurrence or discharge of Indebtedness on the date the applicable Incremental
Commitment Agreement (as defined below) becomes effective (subject to Section
1.3) and all related transactions as if completed on the first day of the
twelve12-month period ending on the most recent Test Date, the Borrower would
have been in compliance with Section 8.1 on the Test Date (assuming compliance
with Section 8.1, as originally in effect or amended in accordance with the
terms hereof, was required on the Test Date) (and the Borrower

100

--------------------------------------------------------------------------------

shall deliver a certificate, on or prior to the date on which such Incremental
Commitment shall become effective to the Administrative Agent certifying that
the Borrower is in compliance with this Section 4.17). Any loans made in respect
of any such Incremental Term Loan Commitment shall be made by creating a new
TrancheIncurred in the form of increases to any Class of existing Term Loans
shall be identical to and form part of such Term Loans. Any Incremental
Revolving Facility Commitments shall be Incurred in the form of increases to the
Revolving Credit Commitments and such Incremental Revolving Facility Commitment
shall be identical to and form part of such Revolving Facility.

 

(b)            Each request from the Borrower pursuant to this Section 4.17
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments. The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or financial institution
(any such bank or other financial institution, an “Additional Lender”) subject,
(i) in respect of any Additional Lender not already a Lender hereunder or an
affiliate of a Lender hereunder, to the Borrower’s consent (such consent not to
be unreasonably withheld or delayed) and (ii) in the case of any Incremental
Revolving Commitments (if such Additional Lender is not already a Lender
hereunder or any affiliate of a Lender hereunder) to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).
Any allocation of any Incremental Commitments to any Affiliated Lender shall be
subject to the terms of Section 11.6(g).

 

(c)             No Incremental Commitment or Incremental Loans shall be
effective unless the Borrower delivers to the Administrative Agent an
Incremental Commitment Agreement executed and delivered by the Loan
PartiesBorrower and the proposed Additional Lenders and such other documentation
relating thereto as the Administrative Agent may reasonably request.
Notwithstanding anything in Section 11.1 to the contrary, an Incremental
Commitment Agreement may, without the consent of any other Lender, effect such
amendments to any Loan Documents as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Section 4.17,; provided, however, that (i) (A) the Incremental Term Loan
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured on a pari passu or (at the
Borrower’s option) junior basis by the same Collateral securing the Loans, (B)
the Incremental Term Loan Commitments and any incremental loans drawn thereunder
(the “Incremental Term Loans”) shall rank pari passu in right of payment with or
(at the Borrower’s option) junior to the Loans hereunder and (C) no Incremental
Commitment Agreement may provide for any Incremental Commitment or any
Incremental Term Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the interest
rate margins, upfront fees, original issue discount, any interest rate floors
and any customary arrangement or commitment fees applicable to the loans made
pursuant to the Incremental Commitments shall be determined by the Borrower and
the applicable Additional Lenders; provided, that in the event that the
applicable interest rate margins for any term loans Incurred by the Borrower
under any Incremental Commitment are higher than the applicable interest rate
margin for anyAll-In Yield for any Incremental Term Facility incurred by the
Borrower on or prior to the date that is eighteen (18) months after the Third
Amendment Effective Date is higher than the All-In Yield for any existing Term
Loans hereunder by more than 50 basis points, then the Applicable Margin for
thesuch Term Loans shall be increased to the extent necessary so that the

101

--------------------------------------------------------------------------------

applicable interest rate margin for theAll-In Yield for such Term Loans is equal
to the applicable interest rate marginsAll-In Yield for such Incremental
CommitmentTerm Facility minus 50 basis points; provided, further that, in
determining the applicable interest rate margins for the Loans hereunder and any
Incremental Loans, (A) original issue discount (“OID”) or upfront fees payable
generally to all participating Additional Lenders in lieu of OID (which shall be
deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
under the Loans or any Incremental Loan in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity); (B) customary arrangement or commitment fees
payable to any of the Other Representatives (or their respective affiliates) in
connection with the Loans or to one or more arrangers (or their respective
affiliates) in connection with the Incremental Loans (and any fee payable to any
Additional Lender in lieu of any portion of any such fee payable to any such
arranger or affiliate thereof) shall be excluded; and (C) if the Incremental
Loans include an interest rate floor greater than the interest rate floor then
applicable to the Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Margin for the Loans shall be required, to the extent an
increase in the interest rate floor for the Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Loans shall be increased
by such amount; (iv) such Incremental Commitment AmendmentAgreement may provide
for the inclusion, as appropriate, of Additional Lenders in any required vote or
action of the Required Lenders or of the Lenders of each Tranche hereunder and
may provide class protection for any additional credit facilities in a manner
consistent with those provided the original FacilityFacilities pursuant to the
provisions of Section 11.1 as originally in effect on the Third Amendment
Effective Date; (v) the final maturity date of any Incremental Loans or
Incremental Commitments shall be no earlier than the Latest Maturity Date and
the Weighted Average Life to Maturity of any Incremental Loans made pursuant to
Incremental Term Loan Commitments shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans; (vi) the prepayment
provisions shall be determined by the Borrower and the applicable Additional
Lenders; provided that they shall not be more favorable than the prepayment
provisions applicable to the Term Loans; (vii) if such Incremental Loans or
Incremental Commitment shall be secured on a junior basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to an Intercreditor Agreement; and (viii) the other
terms and documentation in respect thereof, to the extent not consistent with
this Agreement as in effect prior to giving effect to the Incremental Commitment
AmendmentAgreement, shall otherwise be reasonably satisfactory to the
Administrative Agent.

 

(d)            The Administrative Agent shall promptly notify each Lender
whenever any Incremental Commitment becomes effective.

 

(e)            No Incremental Commitment Agreement shall become effective unless
the Administrative Agent has received (i) a certificate executed by a
Responsible Officer of the Borrower to the effect that no Event of Default has
occurred and is continuing (subject to Section 1.3), and (ii) such additional
Security Documents, legal opinions, board resolutions, certificates and other
documentation as may be required by such Incremental Commitment Agreement or
reasonably requested by the Administrative Agent.

102

--------------------------------------------------------------------------------

(f)             Upon the implementation of any Incremental Revolving Facility
pursuant to this Section 4.17, (i) each Revolving Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each relevant Incremental Revolving Facility Lender, and each
relevant Incremental Revolving Facility Lender will automatically and without
further act be deemed to have assumed a portion of such Revolving Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each deemed assignment and assumption of
participations, all of the Revolving Lenders’ (including each Incremental
Revolving Facility Lender) (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swingline Loans shall be held on a pro rata
basis on the basis of their respective Revolving Credit Commitments (after
giving effect to any increase in the Revolving Credit Commitment pursuant to
this Section 4.17) and (ii) the existing Revolving Lenders shall assign
Revolving Loans to certain other Revolving Lenders (including the Revolving
Lenders providing the relevant Incremental Revolving Facility), and such other
Revolving Lenders (including the Revolving Lenders providing the relevant
Incremental Revolving Facility) shall purchase such Revolving Loans, in each
case to the extent necessary so that all of the Revolving Lenders participate in
each outstanding borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Credit Commitments (after giving effect to any increase in
the Revolving Credit Commitment pursuant to this Section 4.17); it being
understood and agreed that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

 

(g)            Subject to clause (i) below, each Incremental Commitment
Agreement shall contain representations and warranties by the Borrower
substantially in the form of those made by the Borrower in this Agreement,
except for any exceptions, disclosures or modifications reasonably acceptable to
the Administrative Agent, the Borrower and the Additional Lender(s) making an
Incremental Commitment pursuant to such Incremental Commitment Agreement.

 

(h)             In connection with any Incremental Commitment Agreement pursuant
to this Section 4.17, at the direction and as reasonably requested by
Administrative Agent to ensure the continuing priority of the Lien of the
Mortgages as security for the Loans, (A) the Borrower or Loan Party party to the
Mortgages shall enter into, and deliver to the Administrative Agent a
Modification and (B) Borrower shall deliver, or cause the title company or local
counsel, as applicable, to deliver, to the Administrative Agent local counsel
opinions, an endorsement to the relevant title policies, date down(s) or other
documents, instruments or evidence of the priority of the Lien of the Mortgages
as security for the Loans, each in form and substance reasonably satisfactory to
Administrative Agent. In addition, as reasonably requested by the Administrative
Agent, the Borrower shall deliver an updated flood hazard certificate for each
of the Mortgaged Properties.

 

(i)              Notwithstanding anything to the contrary in this Section 4.17
or in any other provision of any Loan Document, if the proceeds of any
Incremental Facility are intended to be applied to finance a Limited Condition
Acquisition, the conditions to entering into and availability of such
Incremental Facility (including applicability of customary “SunGard” or other
“certain funds” conditionality), and the timing of satisfaction or waiver of any
such conditions (as between being satisfied or waived upon execution of an
amendment evidencing such Incremental

103

--------------------------------------------------------------------------------

Facility or upon the making of any Incremental Loans thereunder), shall be as
agreed to among the Borrower and the Incremental Lenders.

 

4.18.       Extension Amendments. (a) The Borrower may at any time and from time
to time request that all or a portion, including one or more tranchesTranches,
of any commitments or the Loans (including any Extended Loans), each existing at
the time of such request (each, an “Existing Tranche” and the Loans of such
Tranche, the “Existing Loans”) be converted to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of any Existing Tranche (any
such Existing Tranche which has been so extended, “Extended Tranche” and the
Loans of such Tranche, the “Extended Loans”) and to provide for other terms
consistent with this Section 4.18. In order to establish any Extended Tranche,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders of the applicable Existing
Tranche) (an “Extension Request”) setting forth the proposed terms of the
Extended Tranche to be established, which terms (other than provided in
clauseSection 4.18(c) below) shall be identical to those applicable to the
Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”) except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the
commitment fee, if any, with respect to the Extended Tranche may be higher or
lower than the commitment fee, if any, for the Specified Existing Tranche, in
each case to the extent provided in the applicable Extension Amendment;
provided, that, notwithstanding anything to the contrary in this Section 4.18 or
otherwise, (1) such Extended Tranche shall not be, (x) in the case of any
Extended Tranche relating to Loans under eachany of the Term Facilities
hereunder, in an amount less than $100,000,000 and shall be in integral
multiples of $50,000,000 in excess thereof and (y) in the case of any Extended
Tranche relating to Loans under the Revolving Facility hereunder, in an amount
less than $50,000,000 and shall be in integral multiples of $25,000,000 in
excess thereof, (2) no Extended Tranche shall be secured by or receive the
benefit of any collateral, credit support or security that does not secure or
support the Existing Tranches, (3) the repayment (other than in connection with
a permanent repayment and, if applicable, termination of commitments), the
mandatory prepayment and the commitment reduction of any of Loans or Commitments
under the Extended Tranches shall be made on a pro rata basis with all other
outstanding Loans or Commitments (including all Extended Tranches) respectively;
provided, that, Extended Loans may, if the Extending Lenders making such
Extended Loans so agree, participate on a less than pro rata basis in any
voluntary or mandatory repayment or prepayment or commitment reductions
hereunder, (4) the final maturity of any Extended Tranche shall not be earlier
than, and if such Extended Tranche is a term facility, shall not have a Weighted
Average Life to Maturity shorter than the applicable Specified Existing Tranche,
(5) each Lender in the Specified Existing Tranche shall be permitted to
participate in the Extended Tranche in accordance with its pro rata share of the
Specified Existing Tranche and (6) assignments and participations of Extended
Tranches shall be governed by the same assignment and participation provisions
applicable to Loans and Commitments hereunder as set forth in Section 11.6. No
Lender shall have any obligation to agree to have any of its Existing Loans or,
if applicable, commitments of any Existing Tranche converted into an Extended
Tranche pursuant to any Extension Request. Any Extended Tranche shall constitute
a separate Tranche of Loans

104

--------------------------------------------------------------------------------

(and, if applicable, commitments) from the Specified Existing Tranches and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).

 

(b)            The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender” and with respect to Term Loans an “Extending Term
Loan Lender” and with respect to Revolving Commitments an “Extending Revolving
Lender”) wishing to have all or a portion of its Specified Existing Tranche
converted into an Extended Tranche shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche. In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.

 

(c)             Extended Tranches shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, fees or prepayments referenced
in Section 4.18(a) and which, except to the extent expressly contemplated by the
penultimate sentence of this Section 4.18(c) and notwithstanding anything to the
contrary set forth in Section 11.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan PartiesBorrower, the Administrative
Agent, and the Extending Lenders. No Extension Amendment shall provide for any
Extended Tranche in an aggregate principal amount that is less than (x) in the
case of any Extended Tranche relating to Loans under either of the Term
Facilities hereunder, in an amount less than $100,000,000 and shall be in
integral multiples of $50,000,000 in excess thereof and (y) in the case of any
Extended Tranche relating to Loans under the Revolving Facility hereunder, in an
amount less than $50,000,000 and shall be in integral multiples of $25,000,000
in excess thereof; provided, further, that no Extension Amendment may provide
for (a) any Extended Tranche to be secured by any Collateral or other assets of
any Loan Party that does not also secure the Existing Tranches. It is understood
and agreed that each Lender has consented to each amendment to this Agreement
and the other Loan Documents authorized by this Section 4.18 and the
arrangements described above in connection therewith for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 4.18 and the arrangements described above in connection therewith. In
connection with any Extension Amendment, the Borrower shall, if requested by the
Administrative Agent, deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby.

 

(d)            Notwithstanding anything to the contrary contained in this
Agreement, (A) on any date on which any Existing Tranche is converted to extend
the related scheduled maturity date(s) in accordance with clauseSection 4.18(a)
above (an “Extension Date”), in the case of the Specified Existing Tranche of
each Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the

105

--------------------------------------------------------------------------------

aggregate principal amount of Extended Tranche so converted by such Lender on
such date, and such Extended Tranches shall be established as a separate Tranche
from the Specified Existing Tranche and from any other Existing Tranches
(together with any other Extended Tranches so established on such date) and (B)
if, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Specified Existing Tranches, such loans (and
any related participations) shall be deemed to be allocated as Extended Loans
(and related participations) and Existing Loans (and related participations) in
the same proportion as such Extending Lender’s applicable Specified Existing
Tranches to the applicable Extended Tranches so converted by such Lender on such
date.

 

(e)             If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (A) replace such Non-Extending Lender by
causing such Lender to (and such Lender shall be obligated to) assign pursuant
to Section 11.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Assumption or
(B) prepay the Loans and, at the Borrower’s option, if applicable, terminate the
Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 4.11, without premium or penalty. In connection with any such
replacement under this Section 4.18, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and
(b) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalfwithout
any action on the part of such Non-Extending Lender and the Assignment and
Assumption executed by the replacement Lender shall be effective for the
purposes of this Section 4.18.

 

(f)             This Section 4.18 shall supersede any provisions in Section 4.8
or Section 11.1 to the contrary.

 

(g)            No amendment, conversion or exchange of Loans pursuant to any
Extension Amendment in accordance with Section 4.18 shall constitute a voluntary
or mandatory payment or prepayment for purposes of this Agreement.

106

--------------------------------------------------------------------------------

4.19.        Refinancing Facilities.  (a)  At any time after the
RestatementThird Amendment Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (A) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (A) will be deemed to include any
then outstanding Incremental Loans under any Incremental Term Loan Commitments)
and any then outstanding Refinancing Term Loans or (B) all or any portion of the
Revolving Loans (or unused Revolving Commitments or any Incremental Loans or
unused Incremental Revolving Commitments or any unused Refinancing Revolving
Commitment of Refinancing Revolving Loans) under this Agreement, in the form of
(x) Refinancing Term Loans or Refinancing Term Commitments or (y) Refinancing
Revolving Loans or Refinancing Revolving Commitments, as the case may be, in
each case pursuant to a Refinancing Amendment; provided, that such Credit
Agreement Refinancing Indebtedness (i) will rank pari passu or junior in right
of payment and of security with the other Loans and Commitments hereunder, (ii)
will have such pricing and optional prepayment terms as may be agreed by the
Borrower and the Lenders thereof, (iii) (x) with respect to any Refinancing
Revolving Loans or Refinancing Revolving Commitments, will have a maturity date
that is not prior to the maturity date of Revolving Loans (or unused Revolving
Commitments) being refinanced and (y) with respect to any Refinancing Term Loans
or Refinancing Term Commitments, will have a maturity date that is not prior to
the maturity date of, and will have a Weighted Average Life to Maturity that is
not shorter than, the Term Loans being refinanced, (iv) will have such pricing,
premiums, optional prepayment terms and financial covenants as may be agreed by
the Borrower and the Lenders thereof and (v) will have other terms and
conditions that are substantially identical to (or in the case of any Credit
Agreement Refinancing NotesIndebtedness in the form of notes, are on market
terms or are substantially identical to), or (taken as a whole) are no more
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than the Refinanced Debt; provided, further, that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, Incurred
or obtained.  The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 6.1 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the RestatementThird Amendment Effective Date (other than changes
to such legal opinions resulting from a change in law, change in fact or change
to counsel’s form of opinion reasonably satisfactory to the Administrative
Agent).  Each Tranche of Credit Agreement Refinancing Indebtedness Incurred
under this Section 4.19 shall be in an aggregate principal amount that is (x)
not less than $100,000,000 in the case of Refinancing Term Loans or $50,000,000
in the case of Refinancing Revolving Loans and (y) an integral multiple of
$50,000,000 in excess thereof in the case of Refinancing Term Loans or
$25,000,000 in excess thereof in the case of Refinancing Revolving Loans.  Any
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower, or the provision to the Borrower of Swingline Loans,
pursuant to any Refinancing Revolving Commitments established thereby, in each
case on terms substantially equivalent to the terms applicable to Letters of
Credit and Swingline Loans under the Revolving Commitments and in each case with
the consent of the applicable issuing lenders and swingline lenders.Issuing
Lenders and Swingline Lenders.  The


107

--------------------------------------------------------------------------------

Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness Incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Loans, Refinancing Revolving Commitments and/or Refinancing Term Commitments). 
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section.  In addition, if so provided in the
relevant Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving
Termination Date shall be reallocated from Lenders holding Revolving Commitments
to Lenders holding extended revolving commitments in accordance with the terms
of such Refinancing Amendment; provided, however, that such participation
interests shall, upon receipt thereof by the relevant Lenders holding Revolving
Commitments, be deemed to be participation interests in respect of such
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly.
 
(b)          This Section 4.19 shall supersede any provisions in Section 4.8 or
Section 11.1 to the contrary.
 
SECTION 5.   REPRESENTATIONS AND WARRANTIES
 
To induce the AgentsAdministrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Borrower hereby represents and warrants to eachthe Administrative
Agent and each Lender that, unless otherwise specified, on and as of the
RestatementThird Amendment Effective Date and on and as of each date as required
by Section 6.1(b):
 
5.1.          Financial Condition.  The audited consolidated balance sheets and
the related consolidated statements of income and of cash flows of the Borrower
and its consolidated Subsidiaries atfor the fiscal year ended on or about
December 31, 2013 reported on by and2018 accompanied by an unqualified report
from KPMG LLP, and as at on or about December 31, 2012 and on or about December
31, 2011, in each case present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries, as atof
such datesdate and their consolidated results of operations and consolidated
cash flows for the fiscal yearsyear then ended.  All such financial statements,
including the related schedules and notes (if any) thereto, have been prepared
in accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firms of accountants and disclosed
therein).  As of the RestatementThird Amendment Effective Date, no Group Member
has any material Guarantee Obligations, contingent liabilities or any long‑term
leases or unusual forward or long‑term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraphSection 5.1 other than as contemplated by the Loan
Documents.
 
108

--------------------------------------------------------------------------------

5.2.          No Change.  There has not been since December 31, 20132018, any
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
 
5.3.          Corporate Existence; Compliance with Law.  Each of the Borrower
and its Material Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent the failure to be so qualified
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law and Organizational
Documents, except to the extent that the failure to comply therewith would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.4.          Power; Authorization; Enforceable Obligations.  Each Loan Party
has the organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to obtain extensions of credit under this Agreement.  Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of creditborrowings under
this Agreement as of the Third Amendment Effective Date.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
RestatementThird Amendment Effective Date Transactions, the extensions of credit
hereunderborrowings under this Agreement as of the Third Amendment Effective
Date or the execution, delivery, performance, validity or enforceability of the
Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 5.4 in Exhibit D of the Third Amendment Agreement, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect except as specifically described in Schedule 5.4 in
Exhibit D of the Third Amendment Agreement and (ii) the filings referred to in
Section 5.19.  Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto.  This Agreement constitutes, each other Loan
Document upon execution will constitute the legal, valid and binding obligation
of each Loan Party party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
5.5.          No Legal Bar.  No execution, delivery and performance of the Loan
Documents and, the issuance of Letters of Credit and the borrowings hereunder do
not and will not violate in any material respect any Requirement of Law,
Organizational Documents or any material Contractual Obligation of the Borrower
or any Material Subsidiary or result in or require the creation or imposition of
any Lien on any property or revenues of the Borrower or any Material Subsidiary
in any material respect pursuant to any Requirement of Law, Organizational
Documents or material Contractual Obligation (other than the Liens created by
the Security Documents).  No Group Member is subject to any Requirement of Law,
Organizational Documents


109

--------------------------------------------------------------------------------

or Contractual Obligation that has had or would reasonably be expected to have a
Material Adverse Effect.
 
5.6.          Litigation.  Except as set forth on Schedule 5.6 in Exhibit D of
the Third Amendment Agreement, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.
 
5.7.          No Default.  No Default or Event of Default has occurred and is
continuing.
 
5.8.          Ownership of Property; Liens; Insurance.  Each of the Borrower and
its Material Subsidiaries has good and indefeasiblemarketable title to the
Mortgaged Properties, and to the knowledge of the Borrower, has good and valid
title to, or a valid leasehold interest in, all its other material property and
none of such property is subject to any Lien except Permitted Liens.
 
5.9.        Intellectual Property.  Each Group Member owns, or is licensed to
use, all material Intellectual Property necessary for the conduct of its
business as currently conducted, except to the extent such failure to own or
possess the right to use, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Except as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect, (a) no claim has been asserted and
is pending before a Governmental Authority against any Group Member by any
Person challenging or questioning the use of any Intellectual Property, or the
validity or effectivenessenforceability of any Intellectual Property owned by
any Group Member, nor does the Borrower know of any valid basis for any such
claim and (b) the use of Intellectual Property by each Group Member does not
infringe on the rights of any Person in any material respect.
 
5.10.        Taxes.  Each Group Member has filed or caused to be filed all
Federal and state income and other material taxTax returns that are required to
be filed and has paid all material taxesTaxes due and payable by such Group
Member or any assessments made against it or any of its property and all other
material taxesTaxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any taxes the amount or validity of
which are currentlyexcept that are being contested in good faith by appropriate
proceedings (if any) and with respect to whichdiligently conducted and for which
such Person, as applicable, has set aside on its books adequate reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); as of the RestatementThird Amendment Effective Date, no tax Lien has
been filed (other than Liens for taxes not yet delinquent or that are being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member), and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any material taxTax, fee or other charge.  No Group
Member intends to treat the Loan, the RestatementThird Amendment Effective Date
Transactions, or any other transaction contemplated hereby as being a
“reportable transaction” (within the meaning of Treasury Regulation section
1.6011-4).
 
110

--------------------------------------------------------------------------------

5.11.        Federal Regulations.  No part of the proceeds of any Loans or
Revolving Extensions of Credit will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board, including, without
limitation, Regulation T, Regulation U or Regulation X of the Board.  If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U‑1, as
applicable, referred to in Regulation U.
 
5.12.        Labor Matters.  Except as, in the aggregate, has not had and would
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.
 
5.13.        ERISA.  Neither a Reportable Event nor a failure to satisfy the
minimum funding standard (within the meaning of Sections 412 and 430 of the Code
or Sections 302 and 303 of ERISA) has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Single Employer Plan for, whether or not waived, which resulted in any
material liability to any Group Member or Commonly Controlled Entity has a
material unpaid liability, and each Single Employer Plan has complied in all
material respects with the applicable provisions of ERISA and the Code.  No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five-year period. The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. No Group Member or Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a material liability under ERISA. No such
Multiemployer Plan is Insolvent, or was determined to or expected to be in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA, and no Single Employer Plan was determined to or expected to be in “at
risk” status as defined in Section 430 of the Code or Section 303 of ERISA, and
no Group Member or Commonly Controlled Entity would become subject to any
material liability under ERISA if any Group Member or Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made.  No such Multiemployer Plan is in Reorganization or Insolvent.  No
Group Member has any liability with respect to any employee benefit plan that is
not subject to the laws of the United States or a political subdivision thereof
that would reasonably be expected to result in a Material Adverse Effect.
 
5.14.        Investment Company Act; Other Regulations.  No Group Member is an
“investment company”, or a company “controlled” by an “investment company”,
within the


111

--------------------------------------------------------------------------------

meaning of the Investment Company Act of 1940, as amended.  Neither the Borrower
nor any Material Subsidiary is subject to regulation under any Requirement of
Law or restriction under its Organizational Documents (other than Regulation X
of the Board) that limits its ability to Incur Indebtedness under this
Agreement.
 
5.15.        Restricted Subsidiaries.  As of the RestatementThird Amendment
Effective Date, (a) Schedule 5.15 in Exhibit D of the Third Amendment Agreement
sets forth the name and jurisdiction of organization of each Restricted
Subsidiary and, as to each such Restricted Subsidiary, the percentage of each
class of Capital Stock owned by any Group Member and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Capital Stock of the Group Member
(other than the Borrower), except as created by the Loan Documents.
 
5.16.        Use of Proceeds.  (a) The proceeds of anythe Tranche B-6 Term Loans
made on the Restatement Effective date shall be used to prepay Existing Term
Loans and outstanding incremental term loans under the Existing Credit Agreement
and any amounts that remain unutilized after the consummation of the Restatement
Effective Date Transactions may be used by the Borrower and its Subsidiaries
after the Restatement Effective Date for ongoing working capital needs and
general corporate purposes, (b) the proceeds of the Tranche B-3 Term Loans made
on the IncrementalThird Amendment Effective Date shall be used to prepay in full
the Tranche B-14 Term Loans, Tranche B-5 Term Loans and all Revolving Loans
existingoutstanding immediately prior to the IncrementalThird Amendment
Effective Date (and to pay fees and expenses incurred in connection with the
Third Amendment Effective Date Transactions) and any amounts that remain
unutilized after the consummation of the IncrementalThird Amendment Effective
Date Transactions may be used by the Borrower and its Subsidiaries after the
Incremental Effective Date for ongoing working capital needs and general
corporate purposes, (c) the proceeds of the Tranche B-4 Term Loans and Tranche
B-5 Term Loans made on the Refinancing Effective Date shall be used to prepay in
full the Tranche B-2 Term Loans, Tranche B-3 Term Loans and all Revolving Loans
existing prior to the Refinancing Effective Date and any amounts that remain
unutilized after the consummation of the Refinancing Effective Date Transactions
may be used by the Borrower and its Subsidiaries after the Refinancing
Effectiveon or after the Third Amendment Effective Date for ongoing working
capital needs and general corporate purposes and (db) after the RefinancingThird
Amendment Effective Date, the Borrower and its Subsidiaries may use proceeds
from Revolving Loans, Letters of Credit, Swingline Loans and proceeds of any
Incremental Loans for working capital, Permitted Acquisitions or other general
corporate purposes.
 
5.17.        Environmental Matters.  Except as, in the aggregate, has not had
and would not reasonably be expected to have a Material Adverse Effect:
 
(a)          Except as listed on Schedule 5.17 in Exhibit D of the Third
Amendment Agreement, the facilities and properties currently owned, leased or
operated by any Group Member (the “Properties”) do not contain either (a) any
Materials of Environmental Concern or (b) contamination in amounts or
concentrations or under circumstances, in either case that constitute, or
couldwould reasonably be expected to give rise to liability under, any
Environmental Law;
 
112

--------------------------------------------------------------------------------

(b)          Except as listed on Schedule 5.17 in Exhibit D of the Third
Amendment Agreement, no Group Member has received any written notice of
violation, alleged violation, non-compliance or liability or potential
liability, under Environmental Laws with regard to any of the Properties or any
Group Member’s operation of any of the Properties or the business operated by
any Group Member (the “Business”), nor does the Borrower have knowledge that any
such notice is likely to be received or is being threatened;
 
(c)          the Group Members (i) conduct the Business in compliance with
Environmental Law, (ii) hold all Environmental Permits (each of which is in full
force and effect) required pursuant to Environmental Law for the conduct of the
Business; and (iii) are in compliance with all such Environmental Permits;
 
(d)          Except as listed on Schedule 5.17 in Exhibit D of the Third
Amendment Agreement, Materials of Environmental Concern have not been
transported or disposed of by or on behalf of any Group Member from the
Properties in violation of, or in a manner or to a location that would give rise
to liability under, any Environmental Law, nor during any Group Member’s
ownership or operation of the Properties or, to the knowledge of the Borrower,
at any formerly owned, leased or operated facilities or properties (“Former
Properties”) have any Materials of Environmental Concern been generated,
treated, stored or disposed of, released or threatened to be released at, on or
under any of the Properties or Former Properties or otherwise in connection with
the Business in violation of Environmental Law, or in a manner that could give
rise to liability under, any Environmental Law; and
 
(e)          Except as listed on Schedule 5.17 in Exhibit D of the Third
Amendment Agreement, no judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or is reasonably likely to be
named as a party with respect to the Properties, or the Business or, to the
knowledge of the Borrower, any Former Properties, nor are there any consent
decrees, consent orders, administrative orders or other orders, or other binding
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties, or the Business or, to the knowledge of the
Borrower, any Former Properties.
 
5.18.        Accuracy of Information, etc.  No statement or information (other
than any projections and information of a general economic or general industry
nature) contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum, or any other material document, certificate or written
statement furnished by or on behalf of any Group Member to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this AgreementThird Amendment Effective Date
Transactions or the other Loan Documents, taken as a whole, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Confidential Information Memorandum, as of the
RestatementThird Amendment Effective Date), any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not materially misleading.  The, in the light of the
circumstances under which they were made (after giving effect to all
supplements).  The forecasts, projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as


113

--------------------------------------------------------------------------------

it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
 
5.19.        Security Documents.  (a)  The Amended and Restated Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds and products
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.  In the case of the Pledged Stock described in
the Amended and Restated Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral described in the Amended and
Restated Guarantee and Collateral Agreement, to the extent provided therein,
when financing statements, other filings specified on Schedule 4 to the Amended
and Restated Guarantee and Collateralin Exhibit E to the Third Amendment
Agreement in appropriate form are filed in the offices specified on Schedule 4
to the Amended and Restated Guarantee and Collateralin Exhibit E to the Third
Amendment Agreement and the other actions described in Section 4.3 of the
Amended and Restated Guarantee and Collateral Agreement are completed, the
Amended and Restated Guarantee and Collateral Agreement shall be effective to
create a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Amended and Restated Guarantee
and Collateral Agreement), in each case (to the extent provided therein) prior
and superior in right to any other Person (except for Permitted Liens);
 
(b)          Upon execution thereof, each of the Mortgages shall be effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds and products thereof, and when the Mortgages are
filedappropriately filed or recorded and indexed in the appropriate offices as
may be required under applicable Requirements of Law (to the extent required
hereunder and thereunder), together with payment of appropriate filing or
recording fees and applicable taxes, if any, in the offices specified therein,
each such Mortgage shall constitute, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally, (to the extent
provided therein), a perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case (except as expressly set forth therein) prior and
superior in right to any other Person (except for Permitted Liens).  Schedule
1.1(a) in Exhibit D of the Third Amendment Agreement lists, as of the
RestatementThird Amendment Effective Date, each parcel of owned real property
located in the United States and held by the Borrower or any of its Restricted
Subsidiariesother Loan Party that has a value, in the reasonable opinion of the
Borrower, in excess of $6,000,000.
 
(c)          When delivered and at all times thereafter, each Intellectual
Property Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Intellectual Property Collateral described
therein and the proceeds and products thereof, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws


114

--------------------------------------------------------------------------------

affecting the enforcement of creditors’ rights generally.  Upon the filing of
(i) each Intellectual Property Security Agreement in the appropriate indexes of
the United States Patent and Trademark Office (the “PTO”) relative to United
States patents and United States trademarks, and the United States Copyright
Office relative to United States copyrights, if any, and the taking of
appropriate actions with respect to Intellectual Property which is the subject
of a registration or application outside the United States under applicable
local laws, together with provision for payment of all requisite fees, and (ii)
financing statements in appropriate form for filing in the offices specified on
Schedule 4 of the Amended and Restated Guarantee and Collateralin Exhibit E of
the Third Amendment Agreement, each Intellectual Property Security Agreement
shall constitute (to the extent provided in the Amended and Restated Guarantee
and Collateral Agreement) a perfected Lien on, and security interests in, all
right, title and interest of the Loan Parties in such Intellectual Property
Collateral and the proceeds and products thereof, as security for the
Obligations (as defined in the Amended and Restated Guarantee and Collateral
Agreement), in each case (except as expressly set forth therein) prior and
superior in right to any other Person (except for Permitted Liens); provided,
that, except as set forth in Section 5.9(d) of the Amended and Restated
Guarantee and Collateral Agreement, the Loan Parties shall not have any
obligation to perfect any security interest or lien, or record any notice
thereof, in any Intellectual Property Collateral in any jurisdiction other than
the United States of America and subsequent filings in the PTO and United States
Copyright Office and actions and filings under applicable law to obtain the
equivalent perfection may be necessary with respect to registrations for
Intellectual Property acquired by any Loan Party after the date hereof.
 
5.20.        Solvency.  The Loan PartiesBorrower and its Subsidiaries, on a
consolidated basis, are, and after giving effect to the RestatementThird
Amendment Effective Date Transactions and the Incurrence of all Indebtedness and
obligations being Incurred in connection herewith and therewith will be,
Solvent.
 
5.21.        Regulation H.  No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in respect of
which the procurement of flood insurance is required by any Requirement of Law,
unless such flood insurance has been obtained and is in full force and effect.
 
5.22.        Anti-Terrorism Laws.  (a) No Group Member or any Affiliate of any
Group Member is in violation of (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the PATRIOT Act or (iii)
or any other similar anti-terrorism laws.  No part of the proceeds of the Loans
or the Revolving Extensions of Credit will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
 
(b)            No Group Member or Affiliate of any Group Member is any of the
following (each a “Blocked Person”):
 
115

--------------------------------------------------------------------------------

(i)      a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 (the “Executive Order”);
 
(ii)     a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;
 
(iii)    a Person or entity with which any bank or other financial institution
is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Lawapplicable anti-terrorism law;
 
(iv)    a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;
 
(v)     a Person or entity that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
 
(vi)    a Person or entity who is affiliated with a Person or entity listed
above.
 
(c)           No Group Member knowingly (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.
 
5.23.        Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to
ensurepromote compliance by the Borrower, its Affiliated PersonsSubsidiaries and
their respective directors, officers, and employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its Affiliated
PersonsSubsidiaries and their respective officers, directors and employees and,
to the knowledge of the Borrower, its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects. 
None of (a) the Borrower, any Affiliated Personof its Subsidiaries or any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Affiliated Personof its
subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.  No borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by the
Creditthis Agreement will directly or knowingly indirectly violate
Anti-Corruption Laws or applicable Sanctions.
 
5.24.        EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.
 
5.25.                    Beneficial Ownership Certificate.  To the knowledge of
the Borrower, the information included in the Beneficial Ownership Certificate
last delivered with respect to the Borrower, if applicable, is true and correct
in all respects.
 
116

--------------------------------------------------------------------------------

SECTION 6.    CONDITIONS PRECEDENT
 
6.1.          Conditions to Each Extension of Credit.  Subject to Section 1.3
and Section 4.17(i), the agreement of each Lender to make any extension of
credit requested to be made by it on the date of this Agreement or any other
date is subject to the satisfaction (or waiver) of the following conditions
precedent:
 
(a)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(b)          Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date, except to the extent that such representations and
warranties refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.
 
(c)          Borrowing Notices.  The Administrative Agent shall have received
(i) a notice of borrowing pursuant to Section 3.2 or 3.4, as the case may be, in
connection with any borrowing under the Revolving Commitments or Swingline Loans
or (ii) an Application pursuant to Section 3.8 for issuance of a Letter of
Credit on behalf of the Borrower.
 
Each borrowing by and issuance or increase of a Letter of Credit on behalf of
the Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 6.1 have been satisfied.
 
SECTION 7.   AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:
 
7.1.          Financial Statements.
 
(a)          Furnish to the Administrative Agent andon behalf of each Lender:
 
(i)            (a) as soon as available, but in any event within 90 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year and the current year budget, reported on without any
material qualification or exception including a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (except to the extent solely due to the scheduled occurrence of a maturity
date within one year from the


117

--------------------------------------------------------------------------------

date of such audit or the potential inability to satisfy the financial covenant
set forth in Section 8.1), by KPMG LLP or other independent certified public
accountants of nationally recognized standing; and
 
(ii)           (b) as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower (or, in the case of the first fiscal quarter ending after the
RestatementThird Amendment Effective Date, 60 days after the end of such fiscal
quarter), the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year and the
current year budget, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year‑end audit adjustments and the
absence of footnotes).
 
(b)            (c) All such financial statements shall be complete and correct
in all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).
 
(c)            (d) Notwithstanding the foregoing such financial statements may
be delivered in the form and with the accompanying certifications required by
applicable Requirements of Law for filing Forms 10-K and Forms 10-Q with the
SEC.
 
7.2.          Certificates; Other Information.  Furnish to the Administrative
Agent andon behalf of each Lender (or, in the case of clause (g), to the
relevant Lender):
 
(a)          concurrently with the delivery of any financial statements pursuant
to Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
knowledge of such Responsible Officer, each Group Member during such period has
observed in all material respects or performed in all material respects all of
the applicable covenants and other agreements, and satisfied every condition,
contained in this Agreement and the other Loan Documents to be observed,
performed or satisfied by it in all material respects, and that such Responsible
Officer has obtained no knowledge of any Default or Event of Default, in each
case except as specified in such certificate and (ii)(x) a Compliance
Certificate containing all information and calculations reasonably necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and, if applicable, for determining
the Applicable Margins and Commitment Fee Rate, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and, concurrently with the
delivery of any financial statements pursuant to Section 7.1(a)(i) only, a
listing of any registered or applied-for material Intellectual Property acquired
by any Loan Party since the date of the most recent list delivered pursuant to
this clause (y) (or, in the case of the first such list so delivered, since the
RestatementThird Amendment Effective Date);
 
118

--------------------------------------------------------------------------------

(b)          as soon as available, and in any event no later than 4590 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow, projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect, it being recognized by the Lenders that the projections and
pro forma financial information contained in the material referenced above is
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made and that such financial information
as it relates to future events is not to be viewed as fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount;;
 
(c)          if the Borrower is not then a reporting company under the Exchange
Act within 45 days after the end of each fiscal quarter of the Borrower (90
days, in the case of the fourth fiscal quarter of any Fiscal Yearfiscal year,
and 60 days, in the case of the first fiscal quarter ending after the
RestatementThird Amendment Effective Date), a narrative discussion and analysis
of the financial condition and results of operations of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year;
 
(d)          no later than five (5) Business Days prior to the effectiveness
thereof (or such later date as may be agreed to by the Administrative
AgentsAgent in its reasonable discretion), copies of substantially final drafts
of any proposed amendment, supplement, waiver or other modification with respect
to any Securitization;
 
(e)          within five Business Days after the same are sent, copies of all
financial statements and reports that any Parent or the Borrower sends to the
holders of any class of its debt securities or public equity securities and,
within five Business Days after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC;
 
(f)          concurrently with the delivery of any document or notice required
to be delivered pursuant to Section 7.1 or 7.2, Borrower shall indicate in
writing whether such document or notice contains Non-public Information.  The
Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
informationNon-Public Information with respect to any Group Member or their
securities) and, if documents or notices required to be delivered pursuant to
Section 7.1 or 7.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that Borrower has
indicated contains Non-public Information shall not be posted on that portion of
the Platform designated for such public-side Lenders.  If the Borrower has not
indicated whether a document or notice delivered pursuant to Section 7.1 or 7.2
contains Non-public Information,


119

--------------------------------------------------------------------------------

Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material nonpublic informationNon-public Information with respect to the Group
Members and their securities.  Notwithstanding anything herein to the contrary,
in no event shall the Borrower request that the Administrative Agent make
available to “public-side” Lenders budgets or any certificates, reports or
calculations with respect to the Borrower’s compliance with the covenants
contained herein; and
 
(g)          promptly, such additional financial and other information
(including, without limitation, anyinformation regarding any Single Employer
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA) as the Administrative Agent or any Lender may from time to
time reasonably request. (including any information that any Lender reasonably
requests in order to comply with its obligations under any “know-your-customer”
or anti-money laundering laws or regulations, including Patriot Act and the
Beneficial Ownership Regulation).
 
The information required to be delivered by Sections 7.1(a)(i), 7.1(a)(ii)
7.2(c) and 7.2(e) shall be deemed to have been delivered if such information, or
one or more annual or quarterly reports or other reports containing such
information, shall have been posted by the Administrative Agent on a Platform to
which the Lenders have been granted access or shall be available on the website
of the SEC at http://www.sec.gov.  Information required to be delivered pursuant
to Sections 7.1 and 7.2 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.
 
7.3.          Payment of Obligations; Payment of Taxes.  (a)  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its material obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or where
failure to pay, discharge or otherwise satisfy such material obligations, in the
aggregate, has not had and would not reasonably be expected to result in a
Material Adverse Effect; and
 
(b)          pay all material Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereonwhen due and payable, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefore and for any accrued interest and potential penalties or other costs
relating thereto, (b) in the case of a Tax or claim which has or may become a
Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any material portion of the Collateral to satisfy
such Tax or claim and (c) any Tax or claim determined to be due, together with
any interest or penalties thereon is promptly paid after final resolution of
such contest.
 
120

--------------------------------------------------------------------------------

7.4.          Maintenance of Existence; Compliance(a) .  (a)  (a) (i) Preserve,
renew and keep in full force and effect its organizational existence and (ii)
take all reasonable action to maintain all rights, privileges and franchises
necessary to conduct its business, except, in each case, as otherwise permitted
by Section 8.4 and except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to ensurepromote
compliance by the Borrower, its Affiliated PersonsSubsidiaries and their
respective directors, officers, and employees and agents with Anti-Corruption
Laws and applicable Sanctions.
 
7.5.          Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) maintain with
reputable insurance companies insurance on all its property in at least such
amounts and against such risks (but including in any event public liability) as
are usually insured against in the same general area by companies engaged in the
same or a similar business.
 
7.6.          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, upon
reasonable prior notice, any persons designated by the Administrative Agent, or
upon the occurrence and during the continuance of an Event of Default, any
Lender, to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at such reasonable times and upon
reasonable intervals and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers of the Group
Members and with their independent certified public accountants at such
reasonable times and upon reasonable intervals, in each case as any
Administrative Agent or, upon the occurrence of and during the continuance of an
Event of Default, any Lender may reasonably request; provided, that, unless an
Event of Default has occurred and is continuing, such visitation and inspection
rights may only be exercised by the Administrative Agent once per calendar
year.  Notwithstanding anything to the contrary in this Section 7.6, none of the
Group Members will be required to disclose, permit the inspection, examination
or making copies or abstracts of, or discussion of, any document, information or
other matter that is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that such Group Member shall have
notified the Administrative Agent that such document, information or other
matter is being withheld on the basis of the foregoing.
 
7.7.          Notices.  Promptly upon any Responsible Officer of any Group
Member acquiring knowledge thereof, give notice to the Administrative Agent and
each Lender of the following:
 
(a)          the occurrence of any Default or Event of Default;
 
121

--------------------------------------------------------------------------------

(b)          any (i) default or event of default under any material Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that is reasonably expected to be determined adversely and, if so
determined, would reasonably be expected to have a Material Adverse Effect;
 
(c)          any litigation or proceeding affecting any Group Member (i) which
is reasonably expected to be determined adversely and, if so determined, would
have or would reasonably be expected to have a Material Adverse Effect, (ii) in
which injunctive or other temporary or specific relief is sought which, if
granted, would reasonably be expected to have a Material Adverse Effect or (iii)
which relates to any Loan Document;
 
(d)          the following events, as soon as possible and in any event within
30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, the
incurrence of a failure to satisfy the minimum funding standard (as defined in
Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA) (whether or
not waived) with respect to a Single Employer Plan, the creation of any Lien in
favor of the PBGC or a Single Employer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan; and
 
(e)          any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the relevant Group Member proposes to
take with respect thereto.
 
7.8.        Environmental Laws.  (a)  Comply in all material respects and
conduct the Business in compliance with, and make all commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all Environmental Laws, and obtain and comply in all
material respects with and maintain, and make all commercially reasonable
efforts to ensure that all tenants and subtenants, if any, obtain and comply in
all material respects with and maintain, any and all Environmental Permits
required pursuant to Environmental Law for the conduct of the Business or their
respective operations, in each case except for any such non-compliance or
failure to obtain that, individually or in the aggregate, would not be expected
to result in a Material Adverse Effect.
 
(b)          UnlessExcept as would not be expected to result in a Material
Adverse Effect, (i) unless being contested in good faith, conduct and complete
in all material respects all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
(ii) promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws;
provided, that compliance within deadlines set by such orders or authorities
shall be deemed to be prompt.
 
122

--------------------------------------------------------------------------------

7.9.          Additional Collateral, etc.  (a)  With respect to any owned
property constituting Collateral acquired after the RestatementThird Amendment
Effective Date by the Borrower or any Subsidiary Guarantor as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien (except as expressly set forth in the applicable Security
Document), within thirty (30) days of such acquisitionpromptly (or within such
longer period of time as reasonably consented to by the Administrative Agent)
(i) execute and deliver to the Administrative Agent such amendments to the
Amended and Restated Guarantee and Collateral Agreement or such other documents
as the Administrative Agent reasonably deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions reasonably necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a (except as expressly set forth in the applicable Security Document)
perfected security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Amended and Restated Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Administrative Agent.
 
(b)          Subject to the last sentence of this paragraphSection 7.9(b), with
respect to any fee simple interest in any real property having a value of at
least $6,000,000 acquired after the RestatementThird Amendment Effective Date by
the Borrower or any Subsidiary Guarantor within sixtyninety (6090) days of such
acquisition (or within such longer period of time as reasonably consented to by
the Administrative Agent) (A) execute, acknowledge and deliver a Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties, in an
amount no greater than 125% of the purchase price if the property is located in
a state with mortgage recording tax covering such real property, (B) if
requested by the Administrative Agent, provide the Secured Parties with (1)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (and endorsements
thereto) as well as atogether with a current ALTA survey thereof, together with
a surveyor’s certificate; provided that, if the Borrower is able to obtain a “no
change” affidavit acceptable to the title company and does deliver such
certificate to the title company to enable it to issue a title policy (x)
removing all exceptions which would otherwise have been raised by the title
company as a result of the absence of a current survey for such real property
and (y) including all endorsements that would otherwise have been included had a
current survey been obtained, then a current survey shall not be required; and
(2) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (C) a
flood hazard certificate, certified to the Administrative Agent, specifying
whether such real property is located in a special flood hazard zone and if so,
evidence of flood insurance as required by any Requirement of Law and (D) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.  Notwithstanding the foregoing, the Administrative Agent
shall not enter into any Mortgage in respect of any real property acquired by
any Loan Party after the RefinancingThird Amendment Effective Date unless and
until (a) if such Mortgaged Property relates to a property not located in a
flood zone, the date that is five (5) Business Days or (b) if such Mortgaged
Property relates to a property located in a flood zone, the date that is
fourteen (14) days, after the Administrative Agent has delivered to the Lenders
the following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor;


123

--------------------------------------------------------------------------------

(ii) if such real property is located in a “special flood hazard area”, (A) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (B) evidence of the receipt by the applicable Loan Parties of such
notice; and (iii) if required by Flood Insurance Laws, evidence of required
flood insurance.
 
(c)          With respect to any new Restricted Subsidiary that is not an
Excluded Subsidiary (or such other Restricted Subsidiary designated by the
Borrower as a Subsidiary Guarantor) created or acquired after the
RestatementThird Amendment Effective Date by any Group Member (which, for the
purposes of this paragraphSection 7.9(c), shall include any existing Restricted
Subsidiary that ceases to be a Foreign Subsidiary or an Excluded Subsidiary),
promptly (or within such period of time as reasonably consented to by the
Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the Amended and Restated Guarantee and Collateral Agreement as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in the Capital Stock of such new Restricted Subsidiary (to the
extent constituting Collateral) that is owned by any Group Member, (ii) deliver
to the Administrative Agent the certificates, if any, representing such Capital
Stock, together with undated stock powers or equivalents, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such new Restricted Subsidiary (other than any Securitization Subsidiary) (A) to
become a party to the Amended and Restated Guarantee and Collateral Agreement,
(B) to take such actions reasonably necessary or reasonably advisable to grant
to the Administrative Agent for the benefit of the Secured Parties a (to the
extent provided in the Amended and Restated Guarantee and Collateral Agreement)
perfected security interest in the Collateral described in the Amended and
Restated Guarantee and Collateral Agreement with respect to such new Restricted
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Amended and Restated Guarantee
and Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of Exhibit
C, with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(d)          With respect to (i) any new Foreign Subsidiary created or acquired
after the RestatementThird Amendment Effective Date by any Group Member (other
than by any Group Member that is a Foreign Subsidiary) that is a Material
Foreign Subsidiary or a direct or indirect parent of any Material Subsidiaries,
or (ii) any Foreign Subsidiary thatowned by any Group Member (other than by any
Group Member that is a Foreign Subsidiary) that (x) becomes a Material Foreign
Subsidiary or (y) is a direct or indirect parent of any Subsidiary that becomes
a Material Foreign Subsidiary, promptly (A) (or within such period of time as
reasonably consented to by the Administrative Agent) execute and deliver to the
Administrative Agent such amendments or supplements to the Amended and Restated
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a (except as expressly set forth in the Amended and Restated
Guarantee and Collateral Agreement) perfected security interest in the Capital
Stock of such new Foreign Subsidiary (to the extent constituting Collateral)
that is owned by any such Group


124

--------------------------------------------------------------------------------

Member (provided, that in no event shall more than 65% of the total outstanding
voting Capital Stock of any such new Foreign Subsidiary be required to be so
pledged), (B) deliver to the Administrative Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers or
equivalents, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, as the case may be, and take such other action as may
be reasonably necessary or, in the reasonable opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (C) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
 
(e)          If at any time the aggregate amount of Consolidated EBITDA or
Consolidated Total Assets attributable to all Restricted Subsidiaries that are
not Material Subsidiaries exceeds five percent (5.0%) of Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for any such period or five percent
(5.0%) of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the end of any such fiscal quarter, the Borrower (or, in the
event the Borrower has failed to do so within forty-five (45) days, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” or sufficient Foreign Subsidiaries as “Material
Foreign Subsidiaries” to eliminate such excess, and such designated Restricted
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries or Material Foreign Subsidiaries, respectively.
 
(f)           Notwithstanding anything to the contrary herein or in any other
Loan Document, it is understood and agreed that:
 
(i)            no Loan Party shall be required to seek any landlord waiver,
bailee letter, estoppel, warehouseman waiver or other collateral access, lien
waiver or similar letter or agreement;
 
(ii)           no Loan Party shall be required to perfect a security interest in
any asset to the extent perfection of a security interest in such asset would be
prohibited under any applicable Law;
 
(iii)          the Administrative Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any Taxes or expenses
payable relating to such Lien) is excessive in relation to the benefit to the
Lenders of the security afforded thereby as reasonably determined by the
Borrower and the Administrative Agent;
 
(iv)           no actions in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction shall be required in order to create any security
interests in any assets or to perfect or make enforceable such security
interests (including any Intellectual Property registered in any non-U.S.
jurisdiction) (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction or


125

--------------------------------------------------------------------------------

any requirement to make any filings in any foreign jurisdiction including with
respect to foreign Intellectual Property); and
 
(v)            no actions shall be required with respect to assets requiring
perfection through control agreements or perfection by “control” (as defined in
the UCC) (other than in respect of Indebtedness for borrowed money (other than
intercompany Indebtedness) owing to the Loan Parties evidenced by a note in
excess of $5,000,000, Indebtedness of any non-Loan Party that is owing to any
Loan Party in excess of $5,000,000 (which shall be evidenced by an intercompany
note and pledged to the Administrative Agent)) and certificated Capital Stock of
Wholly Owned Restricted Subsidiaries that are Material Subsidiaries otherwise
required to be pledged pursuant to the Amended and Restated Guarantee and
Collateral Agreement to the extent otherwise required by Section 7.9(a). 
Notwithstanding the foregoing, in each case subject to the terms and conditions
set forth in the Amended and Restated Guarantee and Collateral Agreement, in the
case of any Collateral consisting of uncertificated securities in excess of
$5,000,000, the applicable Loan Party shall have caused the issuer thereof to
either (x) register the Administrative Agent as the owners of such
uncertificated securities or (y) promptly agree in writing that such issuer will
comply with instructions issued or originated by the Administrative Agent
without further consent of such Loan Party.
 
7.10.          Use of Proceeds.  Use the proceeds of the Loans only for the
purposes specified in Section 5.16.
 
7.11.          Further Assurances.  From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the borrower
or any Restricted Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the exercise by the Administrative Agent or
any Lender of any power, right, privilege or remedy pursuant to this Agreement
or the other Loan Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will,
if reasonably requested by the Administrative Agent, use commercially reasonable
efforts to execute and deliver, or to cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.
 
7.12.        Ratings.  The Borrower will use commercially reasonable efforts to
obtain and maintain (but not maintain any specific rating) a public corporate
family and/or corporate credit rating, as applicable, and public ratings in
respect of the Term Loans provided pursuant to this Agreement, in each case,
from at least two of S&P, Moody’s and Fitch.
 
126

--------------------------------------------------------------------------------

7.13.        7.12. Post-Closing Items.  Deliver the items described on Schedule
7.127.13 within the period or by the date specified therein or, within such
longer period of time or by such later date as reasonably consented to by the
Administrative Agent.
 
SECTION8.    NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (other than to the extent such Letters
of Credit have been Cash Collateralized or as to which other arrangements
satisfactory to the applicable Issuing Lender shall have been made) or any Loan
or other amount is owing to any Lender or the Administrative Agent hereunder,
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:
 
8.1.          Financial Condition Covenant.  Maximum Consolidated Senior Secured
Leverage Ratio.  Permit the Consolidated Senior Secured Net Leverage Ratio, as
of any date set forth belowthe last day of each fiscal quarter (commencing with
the fiscal quarter ending December 31, 2019) on which any Revolving Loans are
outstanding, to exceed the amount set forth opposite such date below3.50:1.00.
 
Last Day of Fiscal Quarter Ending On or About
Maximum Consolidated
Senior Secured Leverage Ratio
June 30, 2017
3.75:1.00
September 30, 2017 and the last day of each Fiscal Quarter thereafter
3.50:1.00

 
8.2.          Indebtedness.  Create, issue, assume, become liable in respect of
or otherwise Incur, or suffer to exist, any Indebtedness, except:
 
(a)          Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)          Indebtedness (i) of the Borrower to any Restricted Subsidiary, (ii)
of any Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary,
(iii) of any Restricted Subsidiary that is not a Subsidiary Guarantor to any
other Restricted Subsidiary that is not a Subsidiary Guarantor and (iv) subject
to Section 8.7(j) and Sectionor 8.7(z), of any Restricted Subsidiary that is not
a Subsidiary Guarantor to the Borrower or any Subsidiary Guarantor;
 
(c)          Guarantee Obligations Incurred in the ordinary course of business
by the Borrower or any of its Restricted Subsidiaries of obligations of the
Borrower, any Subsidiary Guarantor and, subjectto the extent permitted pursuant
to Section 8.7(j), of any Restricted Subsidiary that is not a Subsidiary
Guarantor; and Guarantee Obligations Incurred by any Restricted Subsidiary that
is not a Subsidiary Guarantor of obligations of any other Restricted Subsidiary
that is not a Subsidiary Guarantor;
 
127

--------------------------------------------------------------------------------

(d)          Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the RestatementThird Amendment Effective Date and listed on
Schedule 8.2(d) andin Exhibit D of the Third Amendment Agreement, and in each
case, any Permitted Refinancing thereof;
 
(e)          Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 8.3(g) in an aggregate principal amount not to exceed,
immediately after giving effect to the issuance or Incurrence of such
Indebtedness and taken together with all such Indebtedness Incurred and then
outstanding under this Section 8.2(e), the greater of (i) $75,000,000 and (ii)
1.5% of Consolidated Total Assets for the period of four (4) consecutive fiscal
quarters ending as of the last day of the most recentrecently ended fiscal
quarter for which financial statements have been delivered pursuant to Section
7.1 and any Permitted Refinancing of such Indebtedness;
 
(f)           Hedge Agreements permitted under Section 8.11;
 
(g)          Indebtedness of Foreign Subsidiaries, and guarantees thereof by
Foreign Subsidiaries, in an aggregate principal amount not to exceed
$175,000,000 at any timethe greater of (i) $125,000,000 and (ii) 2.0% of
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter for which financial statements have been delivered pursuant to Section
7.1;
 
(h)          Unsecuredunsecured Indebtedness of the Borrower in respect of
Management Advances in an aggregate principal amount not to exceed $10,000,000
Incurred in any fiscal year;
 
(i)          guarantees of Indebtedness of directors, officers and employees of
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes, if the aggregate amount of Indebtedness so guaranteed, when added to
the aggregate amount of unreimbursed payments theretofore made in respect of
such guarantees and the amount of Investments then outstanding under Section
8.7(f), shall not at any time exceed $10,000,000;
 
(j)          (i) Indebtedness of a Restricted Subsidiary of the Borrower
acquired in a Permitted Acquisition and outstanding at the time of such
Permitted Acquisition, (ii) Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness ifso long as, in the case of
each of clauses (i) and (ii), (x) such Indebtedness was not Incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition and (y) the aggregate principal amount of such Indebtedness does not
at any time exceed $50,000,000, and (iii) any Permitted Refinancing of such
Indebtedness under clausesclause (i) or (ii);
 
(k)          guarantees of Indebtedness of a Person which is not a Restricted
Subsidiary of the Borrower and in which the Borrower or a Restricted Subsidiary
made an investment permitted by Section 8.7(m) or preferred Capital Stock of a
Foreign Subsidiary which such Foreign Subsidiary is obligated to purchase,
redeem, retire or otherwise acquire, if the aggregate outstanding principal
amount so guaranteed and the aggregate outstanding redemption


128

--------------------------------------------------------------------------------

value of such Capital Stock, when added to (i) unreimbursed payments theretofore
made in respect of such guarantees and (ii) Investments then outstanding under
Section 8.7(m), does not at any time exceed $10,000,000;
 
(l)          to the extent constituting Indebtedness, obligations of any Group
Member which is the seller or servicer in a Permitted Securitization in respect
of any Standard Securitization Undertakings as to such Permitted Securitization
and Guarantee Obligations of the Borrower or any other Loan Party as to such
Indebtedness;
 
(m)          Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
(including in connection with workers’ compensation), or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case Incurred in the ordinary course of business;
 
(n)          Indebtedness in respect of obligations under Specified Cash
Management ObligationsArrangements, netting services, overdraft protections and
otherwise in connection with deposit accounts;
 
(o)          Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted Dispositions;
 
(p)          Indebtedness consisting of promissory notes issued to present or
former officers, directors or employees of any Group Member upon the death,
disability, retirement or termination of employment or service of such officer,
director or employee or otherwise to finance the purchase or redemption of
Capital Stock of Borrower, to the extent the applicable Restricted Payment is
permitted by Section 8.6;
 
(q)          unsecured Indebtedness representing insurance premiums owing in the
ordinary course of business;
 
(r)          Indebtedness of one or more Canadian Subsidiaries of the Borrower
to the Borrower or any other Loan Party in an aggregate outstanding principal
amount not at any time exceeding the aggregate principal amount of such
Indebtedness outstanding on the Restatement Effective Date plus $25,000,000;
 
(s)           (i) Indebtedness of the Borrower or any Subsidiary Guarantor
Incurred in connection with a Permitted Acquisition; provided that (A) the
Consolidated Senior Secured Net Leverage Ratio after giving effect to the
Incurrence thereof (subject to Section 1.3) is less than or equal to 3.00:1.00
(assuming for this purpose that any revolving commitments being incurred
pursuant to this Section 8.2(s) at the time of such calculation are fully drawn
and assuming for purposes of such calculation that any unsecured Indebtedness
incurred pursuant to this Section 8.2(s) or incurred under the Ratio Incremental
Amount are deemed to be secured ratably with the Facilities for purposes of
calculating the Consolidated Senior Secured Net Leverage Ratio), (B) such
Indebtedness is not


129

--------------------------------------------------------------------------------

scheduled to mature prior to (x) in the case of such Indebtedness secured on a
pari passu basis, the Latest Maturity Date and (y) in the case of such
Indebtedness secured on a junior basis or unsecured, the date that is 91 days
after the Latest Maturity Date (provided that, this clause (B) shall not apply
to any bridge loans permitted under this Section 8.2(s) prior to its
conversion), (C) such Indebtedness is not guaranteed by any Restricted
Subsidiaries other than the Subsidiary Guarantors, (D) if such Indebtedness is
secured, the obligations in respect thereof shall not be secured by any property
or assets of the Borrower or any Restricted Subsidiary other than the Collateral
and the security agreements relating to such Indebtedness are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (E) if such Indebtedness is secured
on a pari passu basis, such Indebtedness must be in the form of senior secured
notes and (F) if such Indebtedness is secured, a Senior Representative validly
acting on behalf of the holders of such Indebtedness shall have become party to,
if secured on a pari passu basis, a Pari Debt Intercreditor Agreement and, if
secured on a junior basis, an Intercreditor Agreement, and (ii) any Permitted
Refinancing thereof;
 
(t)           (s) Indebtedness in respect of bid, workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, performance or surety, appeal
or similar bonds issued for the account of and completion guarantees and other
similar obligations provided by any Group Member in each case in the ordinary
course of business and consistent with past practices, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;
 
(u)          (t) Indebtedness representing deferred compensation to employees of
the Borrower and its Restricted Subsidiaries permitted by the terms of this
Agreement and Incurred in the ordinary course of business and substantially
consistent with past practices;
 
(v)          (u) Permitted Pari Passu Refinancing Debt, Permitted Junior
Refinancing Debt, Permitted Unsecured Refinancing IndebtednessDebt and any
Permitted Refinancing thereof;
 
(w)         (v) (i) Indebtedness of the Borrower or any Subsidiary Guarantor in
respect of one or more series of senior unsecured notes or seniorloans that are
either senior or subordinated and unsecured or secured notesby Liens on the
Collateral ranking junior to or pari passu with the Liens securing the
Obligations (or any bridge loans to the extent that the long-term indebtedness
into which such bridge loans convert into otherwise satisfies the requirements
of this clauseSection 8.2(vw)) that, to the extent secured by any of the
Collateral, will be secured by the Collateral on a  pari passu (but without
regard to the control of remedies) or junior basis, that are issued or made in
lieu of Incremental Loans (any such Indebtedness, “Incremental Equivalent
Debt”); provided that (A) such Indebtedness is not scheduled to mature prior to
(x) in the case of such Indebtedness secured on a pari passu basis, the Latest
Maturity Date and (y) in the case of such Indebtedness secured on a junior basis
or unsecured, the date that is 18191 days after the Latest Maturity Date
(provided that, this clause (A) shall not apply to any bridge loans permitted
under this clauseSection 8.2(vw) prior to its conversion), (B) the aggregate
principal amount of all such Indebtedness Incurred pursuant to this
clauseSection 8.2(vw) shall not exceed, (x) when taken together with the
aggregate outstanding principal amount of the unutilized Incremental Commitments
and all


130

--------------------------------------------------------------------------------

Incremental Loans and any other amounts Incurred pursuant to this Section 8.2(v)
in reliance on the Fixed Incremental Amount, the Fixed Incremental Amount, in
each case, plus (y) if the Consolidated Senior Secured Leverage Ratio after
giving effect to the Incurrence thereof (subject to Section 1.3) is less than or
equal to 3.50 to 1.00 (assuming for purposes of such calculation that the
commitments under the Revolving Facility are fully drawn and assuming that any
unsecured notes pursuant to this Section are deemed to be secured ratably with
the Facilities for purposes of calculating the Consolidated Senior Secured
Leverage Ratio), an unlimited amount,the Incremental Amount, (C) such
Indebtedness is not guaranteed by any Restricted Subsidiaries other than the
Subsidiary Guarantors, (D) in the case of such Indebtedness that is secured, the
obligations in respect thereof shall not be secured by any property or assets of
the Borrower or any Restricted Subsidiary other than the Collateral and the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (E) subject to Section 1.3, after giving pro forma
effect to any Incurrence or discharge of Indebtedness on the date such debt is
Incurred and all related transactions as if completed on the first day of the
twelve month period ending on the most recent Test Date, the Borrower would have
been in compliance with Section 8.1 on the Test Date (assuming compliance with
Section 8.1, as originally in effect or amended in accordance with the date
hereof, was required on the Test Date), (F) such unsecured notes or senior
secured notesIncremental Equivalent Debt shall not provide for any scheduled
prepayments of principal prior to the final maturity date of such debt, (F) if
such Indebtedness is secured on a pari passu basis, such Indebtedness must be in
the form of senior secured notes and (G) if such Indebtedness is secured, a
Senior Representative validly acting on behalf of the holders of such
Indebtedness shall have become party to, if secured on a pari passu basis, a
Pari Debt Intercreditor Agreement and, if secured on a junior basis, an
Intercreditor Agreement, and (ii) any Permitted Refinancing thereof;
 
(x)          (w) unsecured Indebtedness of the Borrower and unsecured Guarantee
Obligations ofor any Subsidiary Guarantors in respect thereof ifGuarantor so
long as (i) such Indebtedness and Guarantee Obligations (A) maturematures no
earlier than the Latest Maturity Date (provided that, this clause (A) shall not
apply to any bridge loans to the extent that the long-term indebtedness into
which such bridge loans convert into otherwise satisfies the requirements of
this clause (A)) and (B) dodoes not require any mandatory prepayments,
redemptions, sinking fund payments or purchase offers prior to maturity, except
in case of certain customary asset sales or changes of control (provided that,
this clause (B) shall not apply with respect to any mandatory prepayments of
bridge loans permitted under this clauseSection 8.2(wx) with the proceeds of
other unsecured Indebtedness, including senior unsecured notes) and (ii) subject
to Section 1.3, on the date of the Incurrence of such Indebtedness, and any
Permitted Refinancing in respect thereof, as the case may be, after giving
effect to the Incurrence thereof, the Consolidated Coverage Ratio would be
greater than 2.00 to2.00:1.00;
 
(y)          (x) additional Indebtedness of the Group Members in an aggregate
principal amount not to exceed $100,000,000 at any one time outstanding; and the
greater of (i) $75,000,000 and (ii) 1.25% of Consolidated Total Assets as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1;
 
131

--------------------------------------------------------------------------------

(z)          (y) Indebtedness in connection with the Atlanta IRB Transaction and
any Permitted Refinancing thereof.; and
 
(aa)        unsecured Indebtedness of the Borrower or any Restricted Subsidiary
in an aggregate outstanding principal amount not to exceed 100% of the amount of
Net Cash Proceeds received by the Borrower from capital contributions or the
issuance or sale of Capital Stock (other than Disqualified Capital Stock) to the
extent such Net Cash Proceeds have not been otherwise applied to build the
Available Amount or any other basket for the incurrence of Indebtedness or the
making of any Investment or Restricted Payment and (ii) any Permitted
Refinancing thereof.
 
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 8.2.  The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.
 
8.3.          Liens.  Create, become subject to, assume or otherwise incur, or
suffer to exist, any Lien upon any of its property, whether now owned or
hereafter acquired, except for:
 
(a)          Liens for taxes, assessments or government charges not yet due or
that are being contested in good faith by appropriate proceedings, provided,
that reserves with respect thereto are maintained on the books of and for which
the relevant Group Member has set aside reserves with respect on its books in
conformity with GAAP;
 
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings;
 
(c)          pledges or deposits in connection with workers’ compensation,
unemployment insurance, old age pensions, or other social security or retirement
benefits or similar legislation;
 
(d)          (i) deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or (ii) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers;
 
(e)          easements, rights-of-way, restrictions (including zoning
restrictions) and other similar encumbrances and minor title defects or matters
that would be disclosed in an accurate survey affecting real property incurred
in the ordinary course of business that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of any Group
Member or materially detract from the value of the real property subject
thereto;
 
132

--------------------------------------------------------------------------------

(f)           Liens created pursuant to the Loan Documents (including any Liens
created to secure the Existing Credit Agreement and any related UCC financing
statements);
 
(g)          Liens securing Indebtedness permitted by Section 8.2(e) if (i) such
Liens are created substantially simultaneously with the Incurrence of such
Indebtedness (for the acquisition of certain property) or within 270 days
thereafter and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (except for additions and
accessions to such assets, replacements and products thereof and customary
deposits); provided, that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender;
 
(h)          any interest or title of a lessor under any lease entered into by a
Group Member in the ordinary course of its business and covering only the assets
so leased and other statutory and common law landlords’ liens under leases;
 
(i)           Liens in existence on the RestatementThird Amendment Effective
Date and listed on Schedule 8.3(i) in Exhibit D of the Third Amendment
(including the Atlanta IRB Transaction), and modifications, replacements,
renewals or extensions thereof,; provided, that no such Lien is spread to cover
any additional property after the RestatementThird Amendment Effective Date and
the amount of the aggregate obligations, if any, secured by any such Lien are
not increased;
 
(j)           attachment and judgment Liens, to the extent and for so long as
the underlying judgments and decrees do not constitute an Event of Default
pursuant to Section 9;
 
(k)          Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, if (i) any Indebtedness secured by such Liens is permitted by
Section 8.2(j), and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of any Group Member; and Liens on such property or assets
securing refinancings, renewals and extensions of such Indebtedness permitted
under Section 8.2(j);
 
(l)           Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted pursuant to Section 8.2(g);
 
(m)          Liens on property subject to sale-leaseback transactions to the
extent such sale-leaseback transactions are permitted by Section 8.10;
 
(n)          licenses, sublicenses, leases or subleases granted to other Persons
in the ordinary course of business that do not, individually or in the
aggregate, materially interfere with the conduct of the business of the Borrower
or any of its Restricted Subsidiaries taken as a whole;
 
(o)          (i) any encumbrances or restrictions (including put and call
agreements) with respect to the Capital Stock of any joint venture agreed to by
the holders of such Capital Stock;Unrestricted Subsidiary, (ii) consisting of
customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to


133

--------------------------------------------------------------------------------

non-Wholly Owned Subsidiaries and (iii) any encumbrance or restriction
(including put and call arrangements) in favor of a joint venture party with
respect to the Capital Stock of, or assets owned by, any joint venture or
similar arrangement pursuant to any joint venture or similar agreement;
 
(p)          any interest of any Group Member’s clients in vehicles that are on
consignment to the Borrower and any proceeds thereof;
 
(q)          Liens on Securitization Assets sold or transferred or purported to
be sold or transferred to a Securitization Subsidiary in connection with a
Securitization;
 
(r)           Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection or (ii) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(s)           Liens (i) on earnest money deposits of cash or Cash Equivalents in
connection with any Investments made pursuant to Section 8.7(h) or 8.7(z) or
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 8.5;
 
(t)           Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business;
 
(u)          the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases or consignment of goods and similar
arrangements;
 
(v)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(w)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.7;
 
(x)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto to the extent permitted under
Section 8.2(q);
 
(y)          Liens in connection with the sale or transfer of any assets in a
transaction permitted under Section 8.5, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof solely relating to such assets so sold or transferred;
 
(z)           Liens in favor of a Loan Party on assets of a Subsidiary that is
not required to be a Subsidiary Guarantor;
 
(aa)         Liens on Collateral securing Permitted Pari Passu Refinancing Debt,
Permitted Junior Refinancing Debt, secured Indebtedness Incurred pursuant to
Section 8.2(v) (provided that, if secured on a pari passu basis, a Senior
Representative validly acting on behalf of the holders of such Indebtedness
shall have become party to a Pari Debt Intercreditor Agreement, and if secured
on a junior basis, a Senior Representative validly acting on behalf of the
holders of


134

--------------------------------------------------------------------------------

such Indebtedness shall have become party to an Intercreditor Agreement) and any
Permitted Refinancing thereof;
 
(bb)        Permitted Encumbrances;
 
(cc)        Liens solely on the proceeds of Escrow Debt and any interest
thereof, securing the applicable Escrow Debt; and
 
(dd)        Liens not otherwise permitted by this Section 8.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds $25,000,000 at any one
time. the greater of (x) $75,000,000 and (y) 1.25% of Consolidated Total Assets
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1; and
 
(ee)        Liens securing Indebtedness permitted by Section 8.2(s).
 
8.4.          Fundamental Changes.  EnterMerge into any merger, consolidation or
amalgamation, consolidate or amalgamate with any other Person, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), Dispose
of, all or substantially all of its property or business or (solely with respect
to the Borrower) change its jurisdiction of organization to any jurisdiction
outside of the United States, except:
 
(a)          that any Restricted Subsidiary of the Borrower may be merged,
amalgamated, consolidated or liquidated (i) with or into the Borrower if the
Borrower is the continuing or surviving corporation, (ii) with or into any
Subsidiary Guarantor if the Subsidiary Guarantor is the continuing or surviving
corporation or (iii) subject to Section 8.7(j), with or into any Foreign
Subsidiary; and any ForeignRestricted Subsidiary that is not a Loan Party may be
merged, amalgamated or consolidated with or into any other ForeignRestricted
Subsidiary that is not a Loan Party;
 
(b)          that any Restricted Subsidiary of the Borrower may Dispose of any
or all of its assets (upon voluntary liquidation, winding up, dissolution or
otherwise) as permitted by Section 8.5 (other than Section 8.5(c)), or to the
Borrower or any Subsidiary Guarantor or, subject to Section 8.7(j), any Foreign
Subsidiary; and any ForeignRestricted Subsidiary that is not a Loan Party may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other ForeignRestricted Subsidiary that is not a Loan Party;
 
(c)          any Restricted Subsidiary may merge into or consolidate with any
Person in order to consummate a Disposition made in compliance with Section 8.5
(other than Section 8.5(c)) in which the surviving entity is not a Subsidiary;
 
(d)          any Restricted Subsidiary may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; provided, further, that, if the other party is not a Loan Party, no
Default exists after giving effect to such transaction; and
 
135

--------------------------------------------------------------------------------

(e)          pursuant to any merger, consolidation or amalgamation between the
Borrower or a Subsidiary Guarantor, on the one hand, and any other Person, on
the other hand; provided, that the Borrower or such Subsidiary Guarantor, as the
case may be, is the surviving entity of any such merger., consolidation or
amalgamation; and
 
(f)           any merger, consolidation or amalgamation between a Restricted
Subsidiary that is not a Loan Party, on the one hand, and any other Person, on
the other hand; provided, that such Restricted Subsidiary is the surviving
entity of any such merger, consolidation or amalgamation.
 
8.5.          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:
 
(a)          the Disposition of (i) obsolete, used, surplus or worn out property
in the ordinary course of business (including the abandonment or other
Disposition of Intellectual Property that is in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or used or useful in
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole), (ii) Dispositions of property no longer used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries and
(iii) cash and Cash Equivalents;
 
(b)          the sale of inventory or the licensing, sublicensing or other
disposition of Intellectual Property in the ordinary course of business;
 
(c)          Dispositions permitted by Sections 8.4(a), 8.4(b) and 8.4(e);
 
(d)          the sale or issuance of any Restricted Subsidiary’s(i) Capital
Stock of any Restricted Subsidiary to the Borrower or any Subsidiary Guarantor;
and the sale or issuance of any(ii) Capital Stock of aany Subsidiary that is not
a Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary
Guarantor, the Borrower or any other Subsidiary Guarantor;
 
(e)          sale-leaseback transactions permitted by Section 8.10;
 
(f)          sales, transfers or dispositions by the Borrower or any of its
Restricted Subsidiaries of non-strategic assets purchased as part of a Permitted
Acquisition, so long as (i) no Default then exists or would result therefrom,
(ii) the Borrower or such Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Borrower), (iii) the aggregate
proceeds received by the Borrower or such Restricted Subsidiary from all such
sales, transfers or dispositions relating to a given Permitted Acquisition do
not exceed 40% of the aggregate consideration paid for such Permitted
Acquisition, and (iv) such non-strategic assets are sold, transferred or
disposed of on or prior to the first anniversary of such Permitted Acquisition;
 
(g)          the sale of Securitization Assets to one or more Securitization
Subsidiaries in connection with a Permitted Securitization;
 
(h)          Dispositions of property from (a) the Borrower to any Subsidiary
Guarantor, (b) from any Subsidiary Guarantor to any other Subsidiary Guarantor
and (c) any


136

--------------------------------------------------------------------------------

Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
or to any Loan Party;
 
(i)          Dispositions permitted by Section 8.3, Section 8.6 and Section 8.7;
 
(j)          leases or subleases of property in the ordinary course of business
which do not materially interfere with the conduct of the business of the
Borrower or any of its Restricted Subsidiaries taken as a whole;
 
(k)          Dispositions of property in connection with Recovery Events;
 
(l)          Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business;
 
(m)          the Borrower or any Restricted Subsidiary may effect Permitted
Exchanges in accordance with the definition thereofAsset Swaps;
 
(n)          sales, transfers, leases and other dispositions to a Foreign
Subsidiary; provided, that any such sales, transfers, leases or other
dispositions from the Borrower or a Restrictedany Subsidiary that is a Loan
PartyGuarantor shall be made (i) in compliance with Section 8.9 and (ii) to the
extent not made in compliance with Section 8.9, shall be treated as an
Investment in such Foreign Subsidiary and shall be permitted only to the extent
permitted pursuant to Section 8.7;
 
(o)          Dispositions of Investments in joint ventures, to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the consideration received shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
Borrower);
 
(p)          sales, forgiveness or other dispositions of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof;
 
(q)          any issuance or sale of Equity InterestsCapital Stock in, or sale
of Indebtedness or other securities of, an Unrestricted Subsidiary; and
 
(r)          the issuance of Capital Stock by a Restricted Subsidiary that
represents all or a portion of the consideration paid by the Borrower or a
Restricted Subsidiary in connection with any Investment permitted by Section
8.7, including in connection with the formation of a joint venture with a Person
other than a Restricted Subsidiary;
 
(s)           (r) Dispositions of other property; provided that (i) at the time
of such Disposition, no Default or Event of Default shall have occurred and been
continuing or would result from such Disposition, (ii) with respect to any
Disposition pursuant to this Section 8.5(r)s) of property having an aggregate
fair market value (determined as of the closing of such Disposition) that
exceeds $10,000,000, the Borrower or any of its Restricted Subsidiaries shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided,


137

--------------------------------------------------------------------------------

however, that for the purposes of this clause (ii), the following shall be
deemed to be cash:  (A) any liabilities (as shown on the Borrower’s most recent
balance sheet provided hereunder or in the footnotes thereto) of the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 120 days following the
closing of the applicable Disposition, and (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed
$10,000,000, and (iii) to the extent the aggregate amount of Net Cash Proceeds
received by the Borrower or a Restricted Subsidiary from Dispositions made
pursuant to this Section 8.5(r) in the aggregate exceeds $100,000,000 in any
fiscal year, all Net Cash Proceeds in excess of such amount in such fiscal year
shall be applied to prepay Loans in accordance with Section 4.2(b) and may not
be reinvested in the business of the Borrower or a Restricted Subsidiary,
notwithstanding anything to the contrary set forth in the definition of “Net
Cash Proceeds” and (iv) such Disposition is for fair market value as reasonably
determined by the Borrower in good faith.;
 
(t)           Dispositions of Capital Stock deemed to occur upon the exercise of
stock options, warrants or other equity derivatives or settlement of convertible
securities if such Capital Stock represent (i) a portion of the exercise price
thereof or (ii) withholding incurred in connection with such exercise;
 
(u)          termination, assignment or unwinding of any Hedge Agreement; and
 
(v)          other Dispositions of property having an aggregate fair market
value not in excess of $10,000,000 (as determined by the Borrower in good
faith).
 
8.6.          Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in Capital Stock (other than Disqualified Capital
Stock) of the Person making such dividend) on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:
 
(a)          (i) any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor (and, in the case of a Restricted Payment
by a non-Wholly Owned Subsidiary, to (ix) the Borrower or any Subsidiary
Guarantor and (iiy) to each other owner of Capital Stock of such Restricted
Subsidiary based on their relative ownership interests); and (ii) any
ForeignRestricted Subsidiary that is not a Loan Party may make Restricted
Payments to another Foreignany other Restricted Subsidiary that is not a Loan
Party;
 
138

--------------------------------------------------------------------------------

(b)          so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may purchase the Borrower’s Capital Stock
from present or former officers, directors or employees of any Group Member upon
the death, disability, retirement or termination of employment or service of
such officer, director or employee or otherwise under any stock option or
employee stock ownership plan approved by the board of directors of the
Borrower, in an aggregate amount (net of any proceeds received by the Borrower
in connection with resales of any Capital Stock so purchased) not exceeding
$10,000,000 in any fiscal year (with unused amounts carried over to the
succeeding fiscal year);
 
(c)          the Borrower may pay dividends or make loans and advances to any
Parent to permit any Parent to (i) pay corporate overhead expenses incurred in
the ordinary course of business in an aggregate amount not exceeding $5,000,000
in any fiscal year; (ii) pay (A) any taxes, charges or assessments, including
but not limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed on payments made by any Parent), required to be paid
by any Parent solely by virtue of its being incorporated or otherwise organized
or having Capital Stock outstanding (but not by virtue of owning stock or other
equity interests of any corporation or other entity other than the Borrower, any
of its Restricted Subsidiaries or any Parent), or being a holding company parent
of the Borrower, or having guaranteed any obligations of the Borrower or any
Restricted Subsidiary thereof, or having made any payment in respect of any of
the items for which the Borrower is permitted to make payments to any Parent
pursuant to the other clauses of this Section 8.6, or (B) for so long as the
Borrower is a member of a group filing a consolidated, combined or unitary tax
return with any Parent, amounts necessary for the payment of federal, state or
local income taxes payable by such Parent and measured by the income of the
Borrower and its Subsidiaries which are payable by such Parent, for any
applicable tax period; provided, however, that such amount shall not exceed the
lesser of (x) the aggregate amount that would be payable by the Borrower and its
Restricted Subsidiaries if the Borrower and such Subsidiaries had filed a
separate consolidated, combined or unitary tax return with the Borrower as the
parent (or, if such group tax return had not been available, each a separate tax
return) with respect to such tax period or (y) the net amount of the relevant
income tax that the Parent actually owes (taking into account credits and prior
payments); (iii) to pay expenses incurred by any Parent in connection with
offerings, registrations, or exchange listings of equity securities and
maintenance of same (A) where the net proceeds of such offering are to be
received by or contributed to the Borrower, or (B) in a prorated amount of such
expenses in proportion to the amount of such net proceeds intended to be so
received or contributed or loaned, or (C) otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary of
the Borrower out of the proceeds of such offering promptly if such offering is
completed; (iv) to pay audit costs and any costs (including all professional
fees and expenses) incurred by any Parent in connection with reporting
obligations under or otherwise incurred in connection with compliance with
applicable laws, applicable rules or regulations of any governmental, regulatory
or self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Exchange Act or the respective
rules and regulations promulgated thereunder; (v) to pay obligations of any
Parent under or in respect of director and officer insurance policies or
indemnification obligations to directors or officers; and (vi) the Borrower may
make Restricted Payments the proceeds of which shall be used by any
139

--------------------------------------------------------------------------------


Parent to make cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of any Parent;
 
(d)          Restricted Payments by the Borrower to redeem in whole or in part
any of its Capital Stock for another class of its Capital Stock or rights to
acquire its Capital Stock or with proceeds from substantially concurrent equity
contributions or issuances of new Capital Stock; provided that any terms and
provisions material to the interests of the Lenders, when taken as a whole,
contained in such other class of Capital Stock are at least as advantageous to
the Lenders as those contained in the Capital Stock redeemed thereby; provided,
further, that the only consideration paid for any such redemption is Capital
Stock of the Borrower or the proceeds of any substantially concurrent equity
contribution or issuance of Capital Stock; and
 
(e)          (i) the Borrower may make Restricted Payments in an aggregate
amount not to exceed (x) the Fixed Restricted Payment Basket Amount in any
fiscal year, less (y) any Restricted Payments made pursuant to this Section
8.6(e), any Investments made pursuant to Section 8.7(z) and any repayments,
repurchases, redemptions, defeasances or other acquisitions, retirements or
discharges of Junior Debt pursuant to Section 8.8, in each case made in reliance
on the Fixed Restricted Payment Basket Amount during such fiscal year, plus (z)
the Available Amount, in each case, if and so long as no Event of Default has
occurred and is continuing or would result therefrom, both on a historical
and and (other than with respect to clause (b) of the “Available Amount”
definition) on a pro forma basis (giving effect to such payment and all related
transactions, including the Incurrence and use of proceeds of all Indebtedness
Incurred in connection therewith) the Consolidated Net Leverage Ratio on the
most recent Test Date did not exceed 4.50 to4.50:1.00 and (ii) the Borrower
shall be permitted to make unlimited Restricted Payments so long as no Event
of Default has occurred and is continuing or would result therefrom and the
Consolidated Senior Secured Net Leverage Ratio is less than 3.00 to3.00:1.00
after giving pro forma effect to such Restricted Payment.;
 
(f)          the Borrower may repurchase its Capital Stock upon the exercise of
stock options, warrants or other equity derivatives or settlement of convertible
securities if such Capital Stock represents a portion of the exercise price of
such options, warrants or other equity derivatives or the settlement price of
such convertible securities; provided that such repurchase shall not be paid in
cash;
 
(g)          the Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock in the Borrower;
 
(h)          the Borrower may make Restricted Payments in an aggregate amount
not to exceed the aggregate amount of net cash proceeds received from sales or
issuances of the Capital Stock of the Borrower (other than Disqualified Capital
Stock) after the Third Amendment Effective Date to the extent such net cash
proceeds have not been otherwise applied to build the Available Amount or any
other basket for the incurrence of Indebtedness or the making of any Investment
or Restricted Payment;
 
140

--------------------------------------------------------------------------------

(i)           any repurchase of Capital Stock deemed to occur upon the non-cash
exercise of Capital Stock to pay Taxes shall be permitted; and
 
(j)          the payment of any dividend or distribution, or the consummation of
any irrevocable redemption, within sixty (60) days after the date of declaration
of the dividend or distribution or giving of the redemption notice, as the case
may be, if at such date of declaration or redemption notice such dividend,
distribution or redemption, as the case may be, would have complied with this
Section 8.6 shall be permitted.
 
8.7.          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)          extensions of trade credit in the ordinary course of business;
 
(b)          Investments in Cash Equivalents;
 
(c)          Guarantee Obligations permitted by Section 8.2;
 
(d)          Guarantee Obligations to insurers required in connection with
worker’s compensation and other insurance coverage arranged in the ordinary
course of business;
 
(e)          Investments held by the Borrower or any Restricted Subsidiary on
the RestatementThird Amendment Effective Date and described on Schedule 8.7(e)
in Exhibit D of the Third Amendment Agreement (including the Atlanta IRB
Transaction);
 
(f)          loans and advances to directors, officers and employees of any
Group Member of the Borrower in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for all
Group Members, together with the aggregate amount of Indebtedness outstanding
under Section 8.2(i), not to exceed $10,000,000 at any one time outstanding;
 
(g)          non-cash consideration received in any Disposition permitted by
Section 8.5;
 
(h)          any Permitted Acquisition; provided that, if on a pro forma basis
after giving effect to such Permitted Acquisition the Consolidated Net Leverage
Ratio exceeds 4.50:1.00, then the aggregate amount of consideration paid in
respect of all Permitted Acquisitions of (x) Persons that do not become
Subsidiary Guarantors and/or (y) assets that do not become Collateral shall not
exceed 15.0% of Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters for which financial statements have been delivered pursuant to Section
7.1;
 
(i)          intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such Investment, is a Subsidiary Guarantor;
 
141

--------------------------------------------------------------------------------

(j)        Investments (x) in Restricted Subsidiaries that are not Subsidiary
Guarantors (including Permitted Acquisitions of Persons which become Foreign
Subsidiaries, Incurrence of Guarantee Obligations with respect to obligations of
Foreign Subsidiaries, loans made to Foreign Subsidiaries and Investments
resulting from mergers with or sales of assets to any such Foreign Subsidiaries)
or (y) made pursuant to clause (x) in conjunction with joint ventures or other
similar agreements or partnerships, in each case so long as the aggregate amount
of all such Investments made by the Borrower or any of its Restricted
Subsidiaries (except Investments by Subsidiaries that are not Subsidiary
Guarantors in a Person that prior to such Investment is a Subsidiary that is not
a Subsidiary Guarantorpursuant to this Section 8.7(j) does not, immediately
after giving effect to such Investments (subject to Section 1.3) and together
with all Investments made pursuant to this Section 8.7(j), exceed the greater of
(i) $400,000,000250,000,000 and (ii) 6.04.0% of Consolidated Total Assets for
the period of four (4) consecutive fiscal quarters ending as of the last day of
the most recentrecently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 7.1;
 
(k)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business;
 
(l)           Hedge Agreements permitted under Section 8.11;
 
(m)         intercompany Investments by any ForeignRestricted Subsidiary that is
not a Loan Party in any other ForeignRestricted Subsidiary that is not a Loan
Party;
 
(n)          transactions permitted by Sections 8.3, 8.4 (other than Sections
8.4(e) and 8.4(f)) and 8.6(c);
 
(o)          [reserved]Asset Swaps consummated in compliance with Section 8.5;
 
(p)          Investments that are captured by, added to the value of or
consisting of the Seller’s Retained Interests in connection with a Permitted
Securitization;
 
(q)          intercompany loans permitted by Section 8.2;
 
(r)           advances of payroll payments to employees in the ordinary course
of business;
 
(s)           lease, utility and other similar deposits in the ordinary course
of business;
 
(t)           Investments to the extent financed by the issuance of Capital
Stock of the Borrower;
 
(u)          Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary; provided such Investment was not made in
connection with or


142

--------------------------------------------------------------------------------

anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;
 
(v)          any Investment in an aggregate amount not to exceed at any time the
aggregate amount of Net Cash Proceeds received from sales or issuances of Equity
InterestsCapital Stock of the Borrower after the Restatement Effective Date;
 
(w)          Investments made by(i) in Restricted Subsidiaries in connection
with reorganizations or other activities related to tax planning; provided that,
after giving effect to any such reorganization or other activity related to tax
planning, the security interest of the Administrative Agent (for the benefit of
the Secured Parties) in the Collateral, taken as a whole, is not materially
impaired and (ii) by any Loan Party in any Restricted Subsidiary that is not a
Loan Party to the extent such Investments are financed with the proceeds
received by such Restricted Subsidiary from an Investment in such Restricted
Subsidiary made pursuant to Sections 8.7(j);consisting of the contribution of
Capital Stock of any Person that is not a Loan Party (other than Capital Stock
constituting Collateral);
 
(x)          guarantees of leases (other than CapitalizedCapital Lease
Obligations), contracts, or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
 
(y)          Permitted Foreign Investments;
 
(z)          subject to Section 1.3, (i) the Borrower may make Investments in an
aggregate amount not to exceed (x) the Fixed Restricted Payment Basket Amount in
any fiscal year, less (y) any Investments made pursuant to this Section 8.7(z),
any Restricted Payments made pursuant to Section 8.6(e), and any repayments,
repurchases, redemptions, defeasances or other acquisitions, retirements or
discharges of Junior Debt pursuant to Section 8.8, in each case made in reliance
on the Fixed Restricted Payment Basket Amount during such fiscal year, plus (z)
the Available Amount, in each case, if and so long as no Event of Default has
occurred and is continuing or would result therefrom, both on a historical and
on a pro forma basis (giving effect to such payment and all related
transactions, including the Incurrence and use of proceeds of all Indebtedness
Incurred in connection therewith) the Consolidated Leverage Ratio on the most
recent Test Date did not exceed 4.50 to 1.00 and (ii) the Borrower shall be
permitted to make unlimited Investments so long as no Event of Default has
occurred and is continuing or would result therefrom and the Consolidated Senior
Secured Net Leverage Ratio is less than 3.00 to3.00:1.00 after giving pro forma
effect to such Investment;
 
(aa)        in addition, to Investments otherwise expressly permitted by this
Section 8.7, Investments by the Borrower or any of its Restricted Subsidiaries
in an aggregate amount, not exceeding $100,000,000 at any time outstanding;
and not exceeding the greater of (i) $100,000,000 and (ii) 1.75% of Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 7.1;
 
(bb)       Guarantee Obligations of the Borrower in connection with obligations
of the Restricted Subsidiaries party to Specified Hedge Agreements and Specified
Cash


143

--------------------------------------------------------------------------------

Management Arrangements as evidenced by the Amended and Restated Guaranty
Agreement.; and
 
(cc)        any Investments in any Subsidiary or joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business; provided that any entity that serves to hold
cash balances for the purposes of making such advances to Subsidiaries or joint
ventures is a Loan Party.
 
For purposes of covenant compliance with this Section 8.7, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.  In addition, to the extent an Investment is
permitted to be made by any Group Member directly in any other Person (each such
person, a “Target Person”) under any provision of this Section 8.7, such
Investment may be advanced or contributed by the Group Member to a Restricted
Subsidiary that is not a Loan Party for purposes of ultimately making the
relevant Investment in the Target Person without such advancement or
contribution constituting an Investment for purposes of Section 8.7 (it being
understood that such Investment must satisfy the requirements of, and shall
count toward any thresholds or baskets in, the applicable clause under Section
8.7 as if made by the applicable Group Member directly in the Target Person).
 
8.8.          Optional Payments and Modifications of Certain Debt Instruments;
Certain Modifications(a) .  (a)  (a) Make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
unsecured indebtedness in an outstanding principal amount in excess of
$50,000,000 (including in such principal amount all unsecured indebtedness
issued under the same instrumentIndebtedness (other than any intercompany
Indebtedness) or subordinated or junior lien indebtednessIndebtedness of the
Borrower or any of its Restricted Subsidiaries in an aggregate outstanding
principal amount in excess of $35,000,000 (including in such principal amount
all indebtedness issued under the same instrument) (collectively, “Junior Debt”)
(other than in connection with Junior Debt, a Permitted Refinancing therefor or
the conversion of any Junior Debt to Capital Stock of the Borrower (other than
Disqualified Capital Stock)); provided, that on any date after the Restatement
Effective Date (i), the Borrower may redeem, repurchase, defease or otherwise
prepay Junior Debt from and counted against Available Amount if and so long as
(A) no Default has occurred and is continuing or would result therefrom and (B)
both on a historical and on a pro forma basis (giving effect to such payment and
all related transactions) the Consolidated Leverage Ratio on the most recent
Test Date did not exceed 4.50 to 1.00, (ii) the Borrower may(i) redeem,
repurchase, defease or otherwise prepay Junior Debt in an aggregate amount not
to exceed (x) the Fixed Restricted Payment Basket Amount in any fiscal year,
less (y) any Restricted Payments made pursuant to Section 8.6(e), any
Investments made pursuant to Section 8.7(z) and any repayments, repurchases,
redemptions, defeasances or other acquisitions, retirements or discharges of
Junior Debt pursuant to this Section 8.8, in each case made in reliance on the
Fixed Restricted Payment Basket Amount during such fiscal year, plus (z) the
Available Amount, in each case, if and so long as (x) no Event of Default has
occurred and is continuing or would result therefrom and, both on a historical
and on a pro forma basis (giving effect to such payment and all related
transactions, including the Incurrence and use of proceeds of all Indebtedness
Incurred in connection therewith)


144

--------------------------------------------------------------------------------

and (y), the Consolidated Net Leverage Ratio on the most recent Test Date did
not exceed 4.50 to4.50:1.00, (iii) the Borrower mayii) redeem, repurchase,
defease or otherwise prepay Junior Debt in an unlimited amount, so long as no
Event of Default has occurred and is continuing or would result therefrom and
the Consolidated Senior Secured Net Leverage Ratio is less than 3.25
to3.00:1.00, (iv) the Borrower mayiii) convert any Junior Debt to Capital Stock
(other than Disqualified Capital Stock) and (viv) the Borrower may prepay,
redeem, purchase or defease any Junior Debt with any Permitted Refinancing
thereof permitted pursuant to Section 8.2, or (b) (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any of the Junior Debt (other than
technical corrections or modifications) (i) which shortens the fixed maturity or
increases the principal amount of, or increases the rate or shortens the time of
payment of interest on, or increases the amount or shortens the time of payment
of any principal or premium payable whether at maturity, at a date fixed for
prepayment or by acceleration or otherwise of the Indebtedness evidenced by any
Junior Debt, or increases the amount of, or accelerates the time of payment of,
any fees or other amounts payable in connection therewith; (ii) which adds or
relates to any material affirmative or negative covenants or any events of
default or remedies thereunder and the effect of which is to subject the
Borrower or any of its Restricted Subsidiaries to any more onerous or more
restrictive provisions; or (iii) which otherwise materially and adversely
affects the interests of the Lenders with respect to any of the Junior Debt or
the interests of the Lenders, taken as a whole, under this Agreement or any
other Loan Document in any material respect.without the prior consent of the
Administrative Agent (such consent not to be unreasonably withheld); provided
that it is understood and agreed that the foregoing limitation shall not
prohibit any Permitted Refinancing Indebtedness in respect thereof that is
otherwise permitted by Section 8.2.
 
8.9.          Transactions with Affiliates.  Enter into any transaction with a
value in excess of $5,000,000, including any purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Wholly Owned Subsidiary)its Restricted Subsidiaries), unless such transaction is
(i) otherwise permitted under this Agreement and (ii) upon fair and reasonable
terms not materially less favorable to the relevant Group Member, than it would
obtain in an arm’s length transaction with a Person that is not an Affiliate. 
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries may
do the following:
 
(a)          Restricted Payments may be made to the extent permitted by Section
8.6;
 
(b)          loans may be made and other transactions may be entered into by the
Borrower and its Restricted Subsidiaries to the extent permitted by Sections
8.2, 8.4, 8.5 and 8.7;
 
(c)          customary fees and indemnifications may be paid to directors of any
Parent, the Borrower and its Restricted Subsidiaries;
 
(d)          the Borrower and its Restricted Subsidiaries may enter into, and
may make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions and other similar compensatory
arrangements with officers, employees


145

--------------------------------------------------------------------------------

and directors of any Parent, the Borrower and its Restricted Subsidiaries in the
ordinary course of business;
 
(e)          the execution, delivery and performance of a tax sharing agreement
with respect to any of the charges, taxes or assessments described in clause (B)
of Section 8.6(c)(ii), to the extent that payments in connection with such tax
sharing agreement are permitted by Section 8.6(c)(ii);
 
(f)          transactions related to Permitted Securitizations;
 
(g)          sales of Capital Stock (other than Disqualified Capital Stock) of
the Borrower to its Affiliates and options and warrants exercisable therefore
and the granting of registration and other customary rights in connection
therewith;
 
(h)          any transaction with an Affiliate where the only consideration paid
is Capital Stock of the Borrower (other than Disqualified Capital Stock);
 
(i)          any transaction with an Affiliate existing on the RestatementThird
Amendment Effective Date and listed on Schedule 8.9(i) in Exhibit D of the Third
Amendment Agreement; and
 
(j)          the execution, delivery and performance of any amendments to the
stockholders’ agreements and registration rights agreement of the Borrower
entered into in connection with the initial registered public offering of voting
Capital Stock of the Borrower in form and substance reasonably acceptable to the
Administrative Agent.;
 
8.10. Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member,
except for (a) a sale of real or personal property made for cash consideration
in an amount not less than the cost of such real or personal property and
consummated within 270 days after the Borrower or any Restricted Subsidiary
acquires, makes improvements or completes the construction of such property, and
(b) any other sale and contemporaneous leaseback of any real property and any
associated fixtures and equipment for cash consideration in an aggregate amount
not less than the fair market value of such property (as determined in good
faith by the Board of Directors of the Borrower) and on leaseback terms
determined in good faith by the Board of Directors of the Borrower to be fair to
the Borrower and its Restricted Subsidiaries.
 
(k)          leases or subleases of property in the ordinary course of business
not materially interfering with the business of the Borrower and the Restricted
Subsidiaries taken as a whole;
 
(l)           transactions between or among the Borrower and/or any Restricted
Subsidiary and any entity that becomes a Restricted Subsidiary as a result of
such transaction;
 
146

--------------------------------------------------------------------------------

(m)        any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged into the Borrower or
any of its Restricted Subsidiaries pursuant to the terms of this Agreement;
provided that such agreement was not entered into in contemplation of such
acquisition or merger, or any amendment thereto (so long as any such amendment
is not disadvantageous to the Lenders in any material respect in the good faith
judgment of the Borrower when taken as a whole as compared to such agreement as
in effect on the date of such acquisition or merger); and
 
(n)          any other transactions with an Affiliate, which is approved by a
majority of Disinterested Directors of the Borrower in good faith.
 
8.10.         [Reserved].
 
8.11.        Hedge Agreements.  Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or anticipated exposure (other than those in
respect of Capital Stock) and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary.
 
8.12.       Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on or about a day other than December 31 or change the Borrower’s method
of determining fiscal quarters without the prior consent of the Administrative
Agent (not to be unreasonably withheld).
 
8.13.          Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, become subject to, assume or otherwise incur, or suffer to exist, any
Lien upon any of its property or revenuesassets, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is or
may become a party other than (a) this Agreement and, the other Loan
Documents, and under any Hedge Agreement permitted under Section 8.11; (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby, if the prohibition or limitation therein is only
effective against the assets financed thereby,; (c) agreements for the benefit
of the holders of Liens described in SectionsSection 8.3(k) or 8.3(l) and
applicable solely to the property subject to such Lien,; (d) agreements related
to any Permitted Securitization, (e) covenants in documents creating Liens
permitted by Section 8.3(k) prohibiting further Liens on the properties
encumbered thereby; (f) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents on any
Collateral securing the Secured Obligations or securing any Credit Agreement
Refinancing Indebtedness and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of property of any Loan Party to secure the Secured
Obligations; (g) covenants in any Indebtedness permitted pursuant to Section 8.2
to the extent such restrictions or conditions are no more restrictive, taken as
a whole, than the restrictions and conditions in the Loan Documents or, in the
case of subordinated Indebtedness, are market terms at the time of issuance or,
in the case of Indebtedness of any ForeignRestricted Subsidiary that is not a
Loan Party, are imposed solely on Foreign Subsidiariesany Restricted Subsidiary
that is not a Loan Party; (h) any prohibition or limitation that (1) exists
pursuant to applicable lawRequirements of Law or any request of any


147

--------------------------------------------------------------------------------

Governmental Authority having regulatory authority over the Borrower or any of
its Subsidiaries, (2) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 8.5 pending the consummation of such sale, solely with respect to such
property being Disposed of, (3) restricts subletting or assignment of any lease
governing a leasehold interest of the Borrower or a Restricted Subsidiary, (4)
exists in any agreement in effect at the time such Restricted Subsidiary becomes
a Subsidiary of the Borrower, so long as such agreement was not entered
intosubject to such sale, (3) is contained in leases, subleases, licenses,
sublicenses or similar agreements, in each case, so long as such provisions are
customary and such leases, subleases, licenses or similar agreements were
entered into in the ordinary course of business, (4) exists in any agreement or
other instrument of a Person acquired by or merged or consolidated with or into
the Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that
is designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation of such person
becoming a Subsidiarythereof), (5) is imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents of the contracts, instruments
or obligations referred to in clauses (b), (f), (g) or (h)(4),; provided that
such amendments and refinancings are, taken as a whole, no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing and; (i) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint venturerestrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business.; (j) any agreement existing on the Third Amendment Effective
Date and listed on Schedule D in Exhibit C of the Third Amendment Agreement; (k)
customary restrictions that arise in connection with any Lien permitted by
Section 8.3 on any asset or property that is not, and is not required to be,
Collateral that relates to the asset or property subject to such Lien; (l) any
restrictions and conditions imposed by any amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing of any
contract, instrument or obligation referred to in clauses (a) through (j) above;
provided that such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of the Borrower, no more restrictive with respect to such restrictions taken as
a whole than those in existence prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; and (m) customary provisions in joint venture agreements,
partnership agreements or limited liability company governance documents and
other similar agreements applicable to joint ventures or non-Wholly Owned
Subsidiaries and applicable solely to such joint venture or non-Wholly Owned
Subsidiary.
 
8.14.        Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of any Group Member to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
encumbrance or restriction pursuant to applicable law or an agreement in effect
at or entered into on the RestatementThird Amendment Effective Date (including
the Indentures), (iii) any


148

--------------------------------------------------------------------------------

encumbrance or restriction with respect to a Restricted Subsidiary or any of its
Restricted Subsidiaries pursuant to an agreement relating to any Indebtedness
Incurred by such Restricted Subsidiary prior to the date on which it became a
Restricted Subsidiary (other than Indebtedness Incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
the any other Group Member or the properties or assets of any other Group
Member, (iv) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness Incurred pursuant to an agreement referred to in
clause (i), (ii) or (iii) of this covenant or this clause (iv) or contained in
any amendment to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv); provided, however, that the encumbrances and
restrictions contained in any such refinancing agreement or amendment are not
materially less favorable taken as a whole, as determined by the Borrower in
good faith, to the Lenders than the encumbrances and restrictions contained in
such predecessor agreement, (v) with respect to clause (c), any encumbrance or
restriction (A) that restricts the subletting, assignment or transfer of any
property or asset or right and is contained in any lease, license or other
contract entered into in the ordinary course of business or (B) contained in
security agreements securing Indebtedness of a Restricted Subsidiary to the
extent such encumbrance or restriction restricts the transfer of the property
subject to such security agreements, (vi) any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (vii) any encumbrances or
restrictions applicable solely to a ForeignRestricted Subsidiary that is not a
Loan Party and contained in any Credit Facilitycredit facility extended to any
Foreignsuch Restricted Subsidiary; (viii) restrictions in the transfers of
assets encumbered by a Lien permitted by Section 8.3, (ix) any encumbrance or
restriction arising under or in connection with any agreement or instrument
relating to any Indebtedness permitted by Section 8.2 if (A) either (x) the
encumbrance or restriction applies only in the event of a payment default or a
default with respect to a financial covenant contained in the terms of such
agreement or instrument or (y) the the Borrower in good faith determines that
such encumbrance or restriction will not cause the Borrower not to have the
funds necessary to pay the Obligations when due and (B) the encumbrance or
restriction is not materially more disadvantageous to the Lenders, taken as a
whole, than is customary in comparable financings (as determined in good faith
by the Borrower), (x) any encumbrance or restriction arising under or in
connection with any agreement or instrument governing Capital Stock of any
Person other than a Wholly Owned Subsidiary that is acquired after the
Restatement Effective Date, (xi) customary restrictions and conditions contained
in any agreement relating to the Disposition of any property permitted by
Section 8.5 pending the consummation of such Disposition, (xii) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures, (xiii) any encumbrance or restriction in agreements related
to any Permitted Securitization, (xiv) any holder of a Lien permitted by Section
8.3(k) restricting the transfer of the property subject thereto, (xv) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.5 pending the consummation of such sale
and, (xvi) customary provisions in partnership agreements, limited liability
company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person., (xvii)


149

--------------------------------------------------------------------------------

provisions in agreements or instruments which prohibit the payment of dividends
or the making of other distributions with respect to any class of Capital Stock
of a Person other than on a pro rata basis, (xviii) provisions in the Senior
Notes Indenture, as in effect on the Third Amendment Effective Date and (xix) 
any restrictions and conditions imposed by any amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing of any contract, instrument or obligation referred to in clauses (i)
through (xviii) above; provided that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
 
8.15.        Lines of Business.  Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the RestatementThird
Amendment Effective Date or that are reasonably related thereto or similar or
complementary thereto or are reasonable extensions thereof.
 
SECTION9.    EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)          the Borrower shall fail to pay (i) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay(ii) any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, within threefive (5) Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or
 
(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document shall prove to have been inaccurate
in any material respect on or as of the date made or deemed made; or
 
(c)          any Loan Party shall fail to observe or perform any agreement
contained in clause (i) or (ii) of Section 7.4(a) (with respect to the Borrower
only), Section 7.7(a) or Section 8 of this Agreement; provided, that any failure
by the Borrower to observe any term, covenant or agreement under Section 8.1
shall not constitute an Event of Default with respect to the Term Loans until
the earlier of (i) the date that the Revolving Lenders declare all outstanding
obligations under the Revolving Loans and Revolving Commitments to be
immediately due and payable as a result of the Borrower’s failure to observe
such term, covenant or agreement in Section 8.1 and (ii) the date on which the
Administrative Agent or the Revolving Lenders exercise any remedies with respect
to the Revolving Loans in accordance with Section 9; and provided, further, that
any failure by the Borrower to observe any term, covenant or agreement under
Section 8.1 may be waived from time to time pursuant to clause (xiii) of Section
11.1; or
 
(d)          any Loan Party shall fail to observe or perform any other agreement
contained in this Agreement or any other Loan Document (other than as provided
in paragraphsclauses (a) through (c) of this Section 9), and such failure shall
continue unremedied


150

--------------------------------------------------------------------------------

for a period of 30 days after written notice thereof is given to the Borrower by
the Administrative Agent or any Lender; or
 
(e)          (1) the Borrower or any Material Subsidiary shall (i) default in
making any payment of any principal of any Indebtedness (including any Hedge
Agreement or Guarantee Obligation, but excluding the Loans and any Hedge
Agreement) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness
(excluding any Hedge Agreement) beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (excluding any Hedge Agreement), or any
other event shall occur or condition exist beyond the period of grace provided
in such instrument or agreement, if any, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or (2) there occurs
under any Hedge Agreement an Early Termination Date (as defined, or as such
comparable term may be used and defined, in such Hedge Agreement) resulting from
(A) any default under such Hedge Agreement as to which the Borrower or any
Material Subsidiary is the “Defaulting Party” (as defined, or as such comparable
term may be used and defined, in such Hedge Agreement) or (B) any “Termination
Event” (as defined, or as such comparable term may be used and defined, in such
Hedge Agreement) under such Hedge Agreement as to which the Borrower or any
Material Subsidiary is an Affected Party (as defined, or as such comparable term
may be used and defined, in such Hedge Agreement); provided, that a default,
event or condition described in clause (i), (iithe foregoing clauses (1) or
(iii2) of this paragraphclause (e) shall not at any time constitute an Event of
Default unless, at such time, the outstanding principal amount of Indebtedness
with respect to which one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iiiclause (1) of this paragraphclause
(e) shall have occurred and be continuing with respect to Indebtedness the
outstanding principal amount of which exceeds in the aggregate $50,000,000; or,
together with the Hedge Termination Value owned by the Borrower or any Material
Subsidiary under Hedge Agreements with respect to which the events or conditions
described in the foregoing clause (2) shall have occurred, shall exceed in the
aggregate $50,000,000; provided, further, that this clause (e) shall not apply
(A) to secured Indebtedness that becomes due as a result of the Disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness unless such secured Indebtedness is not paid
on such due date or (B) with respect to Indebtedness incurred under any Hedge
Agreement, termination events or equivalent events pursuant to the terms of the
relevant Hedge Agreement which are not the result of any default thereunder by
any Loan Party or any Subsidiary; or
 
(f)          (i) the Borrower or any Material Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution,


151

--------------------------------------------------------------------------------

composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower or any Material Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any Material Subsidiary
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) the Borrower or any Material Subsidiary shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
 
(g)          (i) any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any failure to satisfy the minimum funding standard (as
defined in Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA),
whether or not waived, shall exist with respect to any Single Employer Plan or
any Lien in favor of the PBGC or a Single Employer Plan shall arise on the
assets of any Group Member or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate in a
distress termination under Section 4041(c) of ERISA or in an involuntary
termination by the PBGC under Section 4042 of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i), (iii), (iv), (v) and (vi) above, such event or condition,
together with all other such events or conditions, if any, would, in the
aggregate, reasonably be expected to have a Material Adverse Effect; or
 
(h)          one or more judgments or decrees for the payment of money shall be
entered against the Borrower or any Material Subsidiary involving in the
aggregate a liability (not paid or fully covered by insurance) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, paid,
discharged, stayed or bonded pending appeal within 3060 days from the entry
thereof; or
 
(i)          any of the Security Documents shall cease, for any reason other
than as set forth in Section 11.14, to be in full force and effect, or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable or (except as expressly set forth therein or as a
result of the actions, or lack thereof, by the Administrative Agent) perfected
as to any property of the Loan Parties having an aggregate value exceeding
$50,000,000; or
 
152

--------------------------------------------------------------------------------

(j)          the guarantee contained in Section 2 of the Amended and Restated
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party shall so assert, in each case, other than in
connection with a release of any Subsidiary Guarantor in accordance with the
terms of this Agreement; or
 
(k)        (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) shall be the “beneficial owner” of shares of
voting Capital Stock having more than 35% of the total voting power of all
outstanding shares of the Borrower or (ii) the board of directors of the
Borrower shall cease to consist of a majority of Continuing Directors.a Change
of Control shall occur,
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraphclause (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, (B) if such event is any other Event of Default, either
or both of the following actions may be taken:  (i) the Administrative Agent
may, or upon the request of the Required Lenders shall, by notice to the
Borrower declare the Revolving Commitments to be terminated forthwith, whereupon
the Revolving Commitments shall immediately terminate; and (ii) the
Administrative Agent may, or upon the request of the Required Lenders shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; and (C) if such event is the
failure by the Borrower to observe any term, covenant or agreement under Section
8.1 and exists solely with respect to the Revolving Loans and/or the Revolving
Commitments, the Administrative Agent may, and at the request of the Majority
Facility Lenders under the Revolving Facility, shall, take any of the following
actions solely as they relate to Revolving Loans and/or the Revolving
Commitments:  (i) by notice to the Borrower declare the Revolving Commitments to
be terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) by notice to the Borrower, declare the Revolving Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
The Borrower shall, at the time of acceleration pursuant to this
paragraphclause, Cash Collateralize the aggregate then undrawn and unexpired
amount of all Letters of Credit then outstanding.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been terminated, if any,
shall be applied to repay any of the other Secured Obligations pursuant to the
requirements of the Amended and Restated Guarantee and Collateral Agreement. 
After all such Letters of Credit shall have expired or been terminated, all
Reimbursement Obligations shall have been satisfied and all other Secured
Obligations shall have been paid in full, the balance, if any, in such cash
collateral


153

--------------------------------------------------------------------------------

account shall be returned to the Borrower (or such other Person as may be
lawfully entitled thereto).
 
Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.
 
SECTION10.     THE AGENTSADMINISTRATIVE AGENT AND OTHER REPRESENTATIVES
 
10.1.        Appointment.  Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent (and each
AgentJPMorgan Chase Bank, N.A. (and JPMorgan Chase Bank, N.A. hereby accepts
such appointment) as the agent of such Lender (and, if applicable, each other
Secured Party) under this Agreement and the other Loan Documents, and each such
Lender (and, if applicable, each other Secured Party) irrevocably authorizes
suchthe Administrative Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
suchthe Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, none of the Other Representatives or the Administrative Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender or other Secured Party, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against anythe Administrative Agent or any Other Representative.
 
10.2.       Delegation of Duties.  EachThe Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  NoThe Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
10.3.        Exculpatory Provisions.  None ofNeither  the AgentsAdministrative
Agent, any Other Representative ornor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and
nonappealablenon-appealable decision of a court of competent jurisdiction to
have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders or any other
Secured Party for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or any Specified Hedge Agreement or in any certificate,
report, statement or other document referred to or provided for in, or received
by the AgentsAdministrative Agent or the Other Representatives under or in
connection with, this Agreement or any other Loan Document or any Specified
Hedge Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Hedge Agreement or for any failure of any Loan Party a party
thereto to perform its obligations hereunder or thereunder.  The
AgentsAdministrative Agent and the Other Representatives shall


154

--------------------------------------------------------------------------------

not be under any obligation to any Lender or any other Secured Party to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document or any Specified Hedge Agreement, or to inspect the properties, books
or records of any Loan Party.
 
10.4.       Reliance by Agentsthe Administrative Agent.  EachThe Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by suchthe Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  EachThe
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The AgentsAdministrative Agent shall in all cases be fully
exculpated from and protected against any action or claim by any Lender or
affiliate thereof, in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans and all other Secured
Parties.
 
10.5.       Notice of Default.  NoThe Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless suchthe Administrative Agent has received notice from a Lender,
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders and the Secured Parties.
 
10.6.        Non‑Reliance on AgentsAdministrative Agent and Other Lenders.  Each
Lender (and, if applicable, each other Secured Party) expressly acknowledges
that none of the Agents orneither the Administrative Agent nor the Other
Representatives or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by anythe Administrative Agent or any Other
Representative hereafter taken, including any review of the affairs of a Loan
Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by anythe
155

--------------------------------------------------------------------------------


Administrative Agent or any Other Representative to any Lender or any other
Secured Party.  Each Lender (and, if applicable, each other Secured Party)
represents to the AgentsAdministrative Agent and the Other Representatives that
it has, independently and without reliance upon anythe Administrative Agent, the
Other Representatives or any other Lender or any other Secured Party, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon anythe
Administrative Agent, the Other Representative or any other Lender or any other
Secured Party, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents or any Specified Hedge Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
10.7.        Indemnification.  The Lenders agree to indemnify eachthe
Administrative Agent and each Other Representative in its capacity as such (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against suchthe
Administrative Agent or Other Representative in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents, any
Specified Hedge Agreements or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by suchthe Administrative Agent or Other Representative
under or in connection with any of the foregoing; provided, that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealablenon-appealable decision
of a court of competent jurisdiction to have resulted from suchthe
Administrative Agent’s or such Other Representative’s gross negligence or
willful misconduct.  The agreements in this Section 10.7 shall survive the
payment of the Loans and all other amounts payable hereunder.
 
10.8.        Agent in Its Individual Capacity.  EachThe Administrative Agent,
each Other Representative and their respective Affiliates may make loans to,
accept deposits from and


156

--------------------------------------------------------------------------------

generally engage in any kind of business with any Loan Party as though suchthe
Administrative Agent were not anthe Administrative Agent or an Other
Representative.  With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, eachthe
Administrative Agent and each Other Representative in its individual capacity as
a Lender shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not anthe Administrative Agent or Other Representative, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include eachthe
Administrative Agent and each Other Representative in its individual capacity as
such.
 
10.9.        Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign as Administrative Agent.  If the Administrative
Agent shall have given notice of its resignation as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or Section
9(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is
30 days following a retiring Administrative Agent’s notice of resignation, then
the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.  After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 10
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents.
 
10.10.      AgentsAdministrative Agent Generally.  Except as expressly set forth
herein, nothe Administrative Agent shall not have any duties or responsibilities
hereunder in its capacity as such.
 
10.11.      Other Representatives.  Each of the Lead Arranger and, the Joint
Bookrunners and the Documentation Agents, in its several capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement or any other Loan Document.
 
10.12.       Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax.    IfWithout limiting the
provisions of Section 4.10, if any Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, or
the Administrative Agent has paid over to a


157

--------------------------------------------------------------------------------

Governmental Authority applicable withholding tax relating to a payment to a
Lender but no deduction has been made from such payment, each Lender shall
indemnify the Administrative Agent, within 10 days demand therefor, fully for
all amounts paid, directly or indirectly, by the Administrative Agent as taxTax
or otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such taxesamounts were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this Section 10.12.  The agreements in this Section
10.12 shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
10.13.      Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Lawslaws of the United States or other
applicable jurisdictions from time to time in effect or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Lender and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, such Issuing
Lender and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, such Issuing Lender and the Administrative
Agent under Sections 3.5, 3.13, 4.5 and 11.5) allowed in such judicial
proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the applicable Issuing
Lender, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 3.5, 3.13, 4.5 and 11.5.
 
10.14.       Certain ERISA Matters.
 
158

--------------------------------------------------------------------------------

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Other
Representatives and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
 
(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,
 
(ii)            the prohibited transaction exemption set forth in one or more
PTEs, such as PTE 84-14 (a class exemption for certain transactions determined
by independent qualified professional asset managers), PTE 95-60 (a class
exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable so as to exempt from the prohibitions of Section 406 of ERISA and
Section 4975 of the Code such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
 
(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
 
(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
(b)          In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such


159

--------------------------------------------------------------------------------

Person became a Lender party hereto, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the Other
Representatives and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that none
of the Administrative Agent or any Other Representative or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).
 
10.15.      Intercreditor Agreements. The Administrative Agent is authorized to
enter into the Intercreditor Agreement and the Pari Debt Intercreditor Agreement
(and any amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, and extensions, restructuring,
renewals, replacements of, such agreements) in connection with the incurrence of
any Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness or
any other Indebtedness permitted by the terms of this Agreement to be secured by
the Collateral on a pari passu or junior priority secured basis, and the parties
hereto acknowledge that each of the Intercreditor Agreement and the Pari Debt
Intercreditor Agreement is (if entered into) binding upon them.  Each Lender (a)
understands, acknowledges and agrees that Liens may be created on the Collateral
pursuant to the documentation relating to any Indebtedness incurred as permitted
by this Agreement which is (in accordance with the terms hereof) to be secured
thereby, on a pari passu, or junior secured basis to the Liens securing the
Secured Obligations, which Liens securing any such other Indebtedness shall be
subject to the terms and conditions of the Intercreditor Agreement and/or the
Pari Debt Intercreditor Agreement executed and delivered as required hereby, (b)
hereby agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and/or the Pari Debt Intercreditor
Agreement (if entered into) and (c) hereby authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement and the Pari Debt
Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements) in connection with the incurrence of any secured Indebtedness as
contemplated above.
 
SECTION 11.    MISCELLANEOUS
 
11.1.        Amendments and Waivers.  Except as provided in SectionSections
4.17, 4.18 and 4.19 and subject to Section 4.7(b) and Section 11.21, none of
this Agreement, any other Loan Document, or any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 11.1.  The Required Lenders and each Loan Party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its


160

--------------------------------------------------------------------------------

consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder  or extend the scheduled date of any
payment thereof (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates, which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility, (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i) even if the effect of
such amendment would be to reduce the rate of interest on any Loan or any L/C
Obligations or to reduce any fee payable hereunder and (z) any reduction of the
amount of, or any extension of the payment date for, the mandatory prepayments
required under Section 4.2 which shall only require the approval of the Majority
Facility Lenders of each Facility adversely affected thereby)), or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case,
without the written consent of each Lender directly affected thereby (but not,
for the avoidance of doubt, the consent of the Required Lenders); (ii) eliminate
or reduce the voting rights of any Lender under this Section 11.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents or, except as set forth in Section 11.14, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary GuarantorGuarantors from their obligations under the Amended and
Restated Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; provided, further that, any amendment to Section 11.14
to permit the release of all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Amended and Restated Guarantee and Collateral Agreement shall also
require the written consent of all Lenders; (iv) extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan, in
each case, without the written consent of each Lender directly affected thereby;
(v) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Facility set forth in Section 6.1 without the written
consent of the Majority Facility Lenders under the Revolving Facility;
(vi) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders under each Facility affected thereby,
except that the additional written consent of each Lender directly and adversely
affected thereby shall be required in the case of Section 4.8(a), 4.8(c) and the
first sentence of Section 4.8(b); (vii) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (viii) amend, modify or
waive any provision of Section 10 without the written consent of eachthe
Administrative Agent or Other Representative adversely affected thereby; (ix)
amend, modify or waive any provision of Section 3.3 or 3.4 without the written
consent of the Swingline Lender; (x) amend, modify or waive any provision of
Sections 3.7 to 3.14 without the written consent of each Issuing Lender; (xi)
amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of the BorrowerObligations arising under any Specified Hedge Agreement
Obligations and the Borrower Credit Agreementor Specified Cash Management
Arrangement and the Obligations arising under the Loan Documents or (B) the
definition of “Qualified Counterparty,”, “Specified Hedge Agreement,”,
“Specified Cash Management Arrangement”, “Obligations,” “Borrower Obligations”
(as defined in the Amended and Restated Guarantee and Collateral Agreement), or
“Borrower Hedge Agreement Obligations” (as defined in the Amended and Restated
Guarantee


161

--------------------------------------------------------------------------------

and Collateral Agreement), or “Secured Obligations”, in each case in a manner
adverse to any Qualified Counterparty with Obligations then outstanding without
the written consent of any such Qualified Counterparty; (xii) amend, modify or
waive any terms of Section 4.16 without the consent of each Lender (other than
any Defaulting Lender),; (xiii) amend, modify or waive any of the terms and
provisions (and related definitions) of Section 8.1 (even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligations
or to reduce any fee payable hereunder) or any of the terms and provisions of
the proviso set forth in clause (c) of Section 9, without the written consent of
the Majority Facility Lenders under the Revolving Facility or (xiv) modify or
extend the maturity date of any Letter of Credit to a date that is later than
the maturity date applicable to the Revolving Commitments, without the consent
of each Revolving Lender; provided, further, that, notwithstanding anything else
in this Agreement to the contrary, any such amendment, waiver or other
modification pursuant to this clause (xiii) shall be effective for all purposes
of this Agreement with the written consent of only the Majority Facility Lenders
under the Revolving Facility (or the Administrative Agent with the prior written
consent thereof) and the Borrower; (xiv) modify or extend the maturity date of
any Letter of Credit to a date that is later than the maturity date applicable
to the Revolving Commitments, without the consent of each Revolving Lender; (xv)
amend, modify or waive any provisions of Section 6.5 of the Amended and Restated
Guarantee and Collateral Agreement without the written consent of each Lender
directly and adversely affected thereby; or (xvi) amend, modify or waive any
provisions of Section 11.7(a) hereof without the written consent of each Lender
directly and adversely affected thereby.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the
AgentsAdministrative Agent and all future holders of the Loans.  In the case of
any waiver, the Loan Parties, the Lenders and the AgentsAdministrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof  to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
 
Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any technical ambiguity,
omission, mistake, defect or inconsistency.; provided, that the Administrative
Agent shall post such amendment to the Lenders (which may be provided through
electronic, telecommunications or other information transmission systems)
reasonably promptly after the effectiveness thereof.
 
11.2.        Notices.  (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy or electronic transmission),


162

--------------------------------------------------------------------------------

and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the AgentsAdministrative
Agent, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
 

The Borrower:
KAR Auction Services, Inc.
13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032
Attention:  Eric Loughmiller
Telecopy:  (317) 249-4596
Telephone:  (317) 249-4254

Email:  eric.loughmiller@karauctionservices.com


with a copy to:


Steven M. Messina, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036-6522
Telecopy:  (917) 777-3509
Telephone:  (212) 735-3509
Email:  Steven.Messina@skadden.com



The Administrative Agent:
JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor 07L2
Chicago, IL, 60603-2003
Attention:  Mouy LimThomas Defosse IV
Telephone:  (312302) 732634-20241965
Facsimile:  (312844) 385490-71035665
Email:  muoy.lim@jpmchasethomas.defosseiv@chase.com
 
with a copy to:

Alfred Y. Xue, Esq.
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Telephone:  (212) 906-1640
Facsimile:  (212) 751-4864
Email:  alfred.xue@lw.com
 
(b)          No notice, request or demand to or upon anythe Administrative
Agent, any Issuing Lender, the Lenders, or the Borrower shall be effective until
received.  The


163

--------------------------------------------------------------------------------

Borrower shall be conclusively deemed to have received any notice, request or
demand if such notice, request or demand is sent by courier service and delivery
thereof is confirmed by the courier, if it is sent by fax or electronic
transmission and receipt thereof is confirmed orally, if it is sent by certified
mail or if it is served by any manner of service of process permitted by law. 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent.  Approval of such procedures may be limited to particular
notices or communications;
 
(c)          (i)  Notices and other communications to the Lenders and the
Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent,; provided, that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Sections 2 and 3 if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to each of them hereunder by electronic communications pursuant
to procedures approved by it,; provided, that approval of such procedures may be
limited to particular notices or communications.
 
(ii)       Unless the Administrative Agent otherwise prescribes, (a) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement),; provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefore.
 
11.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of anythe Administrative Agent or any Lender,
any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
11.4.         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
11.5.        Payment of Expenses; Indemnity.  The Borrower agrees (a) to pay or
reimburse the Other Representatives and eacheach Lender, each Issuing Lender,
each Other



164

--------------------------------------------------------------------------------

Representative and the Administrative Agent for all its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities and the development, preparation and execution of,
and any amendment, supplement or modification to (including expenses incurred in
connection with due diligence and travel, courier, reproduction, printing and
delivery expenses), this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one primary counsel to such Agents,the
Lenders, the Issuing Lenders, the Other Representatives and Lendersthe
Administrative Agent and, to the extent reasonably determined by the
Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction per affected party and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower two (2) Business Days prior to the RestatementThird
Amendment Effective Date (in the case of amounts to be paid on the
RestatementThird Amendment Effective Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as suchthe Administrative Agent
shall deem appropriate, (b) to pay or reimburse each Lender, each Issuing
Lender, each Other Representative and the Administrative Agent for all its
documented and out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit and including the fees and disbursements of one
primary counsel to such Agents,the Lenders, the Issuing Lenders, the Other
Representatives and Lendersthe Administrative Agent and, to the extent
reasonably determined by the Administrative Agent to be necessary, one local
counsel in each applicable jurisdiction (exclusive of any reasonably necessary
special counsel) and, in the case of an actual or reasonably perceived conflict
of interest, one additional counsel in each applicable jurisdiction per affected
party, (c) to pay, indemnify, and hold each Lender, each Issuing Lender, each
Other Representative and the Administrative Agent harmless from, any and all
recording and filing fees that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender, the Other Representatives andeach Issuing
Lender, each Other Representative and the Administrative Agent and each of their
and their affiliates’ respective officers, directors, employees, attorneys,
affiliates, agents, members, partners and advisors (each, including each Lender
and the Administrative Agent, an “Indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the syndication of the Facilities and the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or any related
transaction or the violation of, noncompliance with or liability under, any
Environmental Law or related to any Materials of Environmental Concern
applicable to the operations of any Group Member or any of the Properties or the
unauthorized use by Persons of information or other materials sent through
electronic, telecommunications or other


165

--------------------------------------------------------------------------------

information transmission systems that are intercepted by such Persons or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
or preparation of a defense in connection therewith, regardless of whether such
claim, litigation, investigation or proceeding is brought by the Borrower, the
Borrower’s equity holders or creditors, an Indemnitee or any other person or
entity, whether any Indemnitee is a party thereto, including in each case the
reasonable and documented fees and disbursements of one primary counsel to such
Agents,the Lenders, the Issuing Lenders, the Other Representatives, Lendersthe
Administrative Agent and Indemnitees and, to the extent reasonably determined by
the Administrative Agent to be necessary, one local counsel in each applicable
jurisdiction (exclusive of any reasonably necessary special counsel) and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel in each applicable jurisdiction per affected party (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”),; provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from (x) the willful misconduct, bad faith or gross
negligence of such Indemnitee or its Related Persons, (y) a material breach by
such Indemnitee of its express and material contractual obligations under this
Agreement or the Loan Documents pursuant to a claim made by the Borrower or (z)
disputes between and among the Indemnitees (other than disputes involving the
AgentsAdministrative Agent or the Other Representatives in their respective
capacities as such) other than any dispute related to any act or omission by the
Borrower or any of its Subsidiaries.  Without limiting the foregoing, and to the
extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 11.5 shall be submitted
pursuant to the notice information for the Borrower set forth in Section 11.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent.  To the fullest extent
permitted by applicable law, none of the Borrower, the Loan Parties and the
Indemnitees shall assert, and each of the Borrower, the Loan Parties and the
Indemnitees hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof; provided, that the
foregoing will not limit the Borrower’s indemnity obligations set forth above. 
No Indemnitee referred to in paragraphclause (bd) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages determined in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  The agreements
in this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder. This Section 11.5 shall not


166

--------------------------------------------------------------------------------

apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, or other costs and expenses arising from any non-Tax claim.
 
11.6.        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its respective rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 11.6.
 
(b)          (i)  Subject to the conditions set forth in paragraphSection
11.6(c) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
 
(A)         the Borrower,; provided, that no consent of the Borrower shall be
required (1) for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund or, (2) for an assignment to any Person if an Event of Default
under Section 9(a) or Section 9(f) has occurred and is continuing, any other
Person; provided, further, that no consent of the Borrower shall be required for
an(3) for an assignment by a Conduit Lender to its designated Lender, a conduit
administered or managed by such Conduit Lender’s designated Lender or to such
Conduit Lender’s liquidity providers or (4) during the primary syndication of
the Facilities; provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within fiveten (510) Business Days after
having received written notice thereof and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities;
 
(B)         the Administrative Agent,; provided, that no consent of the
Administrative Agent shall be required (1) for an assignment to an Assignee that
is a Lender, an Affiliate of a Lender or an Approved Fund immediately prior to
giving effect to such assignment, except in the case of an assignment of a
Revolving Commitment to an Assignee that does not already have a Revolving
Commitment provided, further, that no consent of the Administrative Agent shall
be required for anor (2) for an assignment by a Conduit Lender to its designated
Lender, a conduit administered or managed by such Conduit Lender’s designated
Lender or to such Conduit Lender’s liquidity providers; and
 
(C)         each Issuing Lender and the Swingline Lender, in case of an
assignment of a Revolving Commitment.
 
(ii)       Assignments shall be subject to the following additional conditions:

 
167

--------------------------------------------------------------------------------

 
(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any of the Term Loans, $1,000,000) unless each of
the Borrower and the Administrative Agent otherwise consent,; provided, that (1)
no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;
 
(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that no more than one such fee shall be
payable in connection with simultaneous assignments to or by two or more
Approved Fundssuch processing and recordation fee may be waived by the
Administrative Agent in its sole discretion;
 
(C)            the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;
 
(D)            the Assignee, if it shall not be a Lender, shall deliver to the
Borrower and the Administrative Agent the forms and documentation required
pursuant to Sections 4.10 (e), (f) and (k);
 
(E)            (D) in the case of an assignment by a Conduit Lender to an
Assignee that is not its designated Lender, another Conduit Lender administered
or managed by such Conduit Lender’s designated Lender or such Conduit Lender’s
liquidity providers (eachany such Assignee, a “Third Party Assignee”), such
Conduit Lender’s designated Lender shall concurrently assign to the such Third
Party Assignee or, if such Third Party Assignee is a conduit not administered by
such designated Lender, to an Assignee designated by such Third Party Assignee
an amount of its Commitment at least equal to the amount of the Loans assigned
to such Third Party Assignee by such Conduit Lender; provided, that if, in
connection with such assignment, such Conduit Lender notifies the Borrower or
the Administrative Agent that such Conduit Lender shall not make any additional
Loans under this Agreement, such Conduit Lender’s designated Lender shall assign
its entire Commitment to such Third Party Assignee or, if such Third Party
Assignee is a conduit not administered by such designated Lender, to an Assignee
designated by such Third Party Assignee;
 
(F)            (E) no such assignment shall be made to an assignee that is a
Defaulting Lender at the time of such assignment and any such purported
assignment thereto shall be deemed null and void;
 
(G)           (F) notwithstanding anything to the contrary herein, no such
assignment shall be made to any Affiliated Lender unless made in compliance with
the additional terms and conditions set forth in Section 11.6(g); and
168

--------------------------------------------------------------------------------

(H)      (G) notwithstanding anything to the contrary herein, no such assignment
shall be made to a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person).
 
(iii)          Subject to acceptance and recording thereof pursuant to
paragraphSection 11.6(b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.9, 4.10, 4.11 and 11.5).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance
with, and subject to the limitations of Section 11.6(c).
 
(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount and stated interest of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, each Issuing Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, each Issuing Lender and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), and any written consent to such assignment required by
paragraphSection 11.6(b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraphclause
(v).
 
(c)            (i)            Any Lender may, without the consent of the
Borrower, the Administrative Agent or any other Person, sell participations to
one or more banks or other entities (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (a “Participant”) in all or a
169

--------------------------------------------------------------------------------

portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided, that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, each Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1 and (2) directly affects such Participant.  Subject to
paragraphSection 11.6(c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 or 4.11 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraphSection 11.6(b) of this Section 11.6.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.7(b) as though it were a Lender,; provided, that such Participant
shall be subject to Section 11.7(a) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such
Participant. (except to the extent such entitlement to receive a greater payment
results from change in a Requirement of Law that occurs after the Participant
acquired the applicable participation).  Any Participant that is a Non-U.S.
Lender shall not be entitled to the benefits of Section 4.10 unless such
Participant complies with SectionSections 4.10(de) and (f).
 
(iii)          Each Lender that sells a participation shall, acting for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
stated interest of each Participant’s interest in the Loans (or other rights or
obligations) held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such Loan (or other right or obligation) hereunder as the owner
thereof for all purposes of this Agreement notwithstanding any notice to the
contrary.  No Lender shall have any obligation to disclose any portion of its
Participant Register to any Person except to the extent such disclosure is
necessary to establish that the Loans (or other rights or obligations) hereunder
are in registered form forunder Section 5f.103-1(c) or Proposed Section
1.163-5(b) (or any successor sections) of the United States federal income tax
purposesTreasury Regulations.  For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.
 
(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights and/or obligations under this Agreement to
secure obligations of
170

--------------------------------------------------------------------------------

such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or central bank having jurisdiction over it, and this
Section 11.6 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
 
(e)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraphSection 11.6(d) above.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 11.6(b).  Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
(g)          Subject to the other provisions of this Section 11.6 and the
provisions of Section 11.21, any Affiliated Lender may make Loans or Commitments
or purchase an assignment of outstanding Loans or Commitments (including
Incremental Loans and Incremental Commitments) from one or more Lenders and any
such purchases of Loans and/or Commitments may be made through (a) open market
purchases on a non-pro rata basis and/or (b) Dutch auction procedures open to
all applicable Lenders on a pro rata basis in accordance with customary
procedures determined by such Affiliated Lender in its sole discretion, in each
case, on the following basis and subject to the following terms and conditions:
 
(i)           any such purchase of Loans (other than any commitment to provide
Incremental Loans or any Incremental Commitments) shall be consummated as an
assignment otherwise in accordance with the provisions of this Section 11.6 and
pursuant to an Assignment and Assumption (it being understood and agreed that
any such purchase of Loans that does not comply with this Section 11.6 and
Section 11.21 shall not be effective as an assignment hereunder);
 
(ii)           any such purchase of Loans may be made by the applicable
Affiliated Lender from time to time from one or more Lenders of such Affiliated
Lender’s choosing and need not be made from all Lenders (unless such Affiliated
Lender is the Borrower or any of its Subsidiaries, in which case such Affiliated
Lender must offer to purchase such Loans from all Lenders on the same terms and
conditions, and must make the purchase from any Lenders that accept such offer,
in each case on a pro rata basis);[reserved];
171

--------------------------------------------------------------------------------

(iii)          the aggregate principal amount of the Term Loans and Commitments
(including Incremental Term Loans and Incremental Term Loan Commitments) held by
all Affiliated Lenders shall not exceed 25% of the total principal amount
outstanding under the Term Facilities and any Incremental Term Loans at the time
of such purported assignment;
 
(iv)          no Affiliated Lender may purchase Revolving Commitments or
Incremental Revolving Commitments hereunder and no Affiliated Lender may
purchase any Revolving Loans or any Incremental Revolving Loans from any Lender,
except from a Defaulting Lender (in which case, such Affiliated Lender shall
purchase such Defaulting Lender’s Loans and shall purchase all such Loans and
other amounts owing to the replaced Lender on or prior to the date of
replacement and assume all obligations of the replaced Lender under the Loan
Documents in connection with the purchased Revolving Loans in accordance with
this Section 11.6 (except that the Borrower shall pay the registration and
processing fee referred to therein and for the avoidance of doubt such purchase
shall not include its Commitments));
 
(v)           in the case of a purchase of Loans by the Borrower or any of its
Subsidiaries, no proceeds of the Revolving Facility and no proceeds of any
Incremental Loans drawn under any Incremental Revolving Commitments shall be
used for any purchases hereunder;
 
(vi)          any Loans purchased by the Borrower or any of its Subsidiaries
shall be automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
 
(vii)          no Affiliated Lender may purchase any Loans while such Affiliated
Lender is in the possession of any material non-public informationNon-public
Information with respect to the Borrower or its Subsidiaries that is material to
the assigning Lender’s decision to assign any Loans and that has not been
disclosed to the Lenders (except to the extent that any such Lender expressly
waives its right to receive such information);
 
(viii)         notwithstanding anything to the contrary in this Agreement, the
purchase of Loans made by an Affiliated Lender under this Section 11.6 shall not
constitute a voluntary or mandatory prepayment of the Loans; and
 
(ix)           in the case of a purchase by any Affiliated Lender, the assigning
Lender and such assignee shall execute and deliver to the Administrative Agent
an Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Assumption.
 
11.7.          Adjustments; Set‑off.  (a)  Except as expressly provided in
Section 11.6 and otherwise to the extent that this Agreement expressly provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefited Lender”)
172

--------------------------------------------------------------------------------

shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender,; provided, that the failure to give
such notice shall not affect the validity of such setoff and application.
 
11.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
11.9.        Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.10.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the AgentsAdministrative Agent and the
Lenders with respect to the subject matter hereof and thereof.  This Agreement
supersedes all prior commitments and undertakings of any or all of the
AgentsAdministrative Agent and Lenders relating to the financing contemplated
hereby.  There are no promises, undertakings, representations or
173

--------------------------------------------------------------------------------

warranties by anythe Administrative Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
11.11.     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
11.12.      Submission To Jurisdiction; Waivers.  Each of the Borrower, the
AgentsAdministrative Agent and the Lenders hereby irrevocably and
unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non‑exclusive generalexclusive jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may besuch Person at its address set forth in Section 11.2 or at such other
address of which the Administrative Agent and the Borrower shall have been
notified pursuant thereto;
 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
11.13.      Acknowledgments.  The Borrower hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)          nonone of the Administrative Agent, any Other Representative or
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the AgentsAdministrative Agent and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
174

--------------------------------------------------------------------------------

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
11.14.     Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender and other Secured Parties
(without requirement of notice to or consent of any Lender or other Secured
Party except as expressly required by Section 11.1) to take any action requested
by the Borrower having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.1 or (ii) under the circumstances described in
paragraphSection 11.14(b) below.
 
(b)          At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than contingent surviving
indemnity obligations in respect of which no claim or demand has been made and
obligations under or in respect of Hedge Agreements or Specified Cash Management
Arrangements) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding (other than Letters of Credit
which have been Cash Collateralized or as to which other arrangements
satisfactory to the applicable Issuing Lender shall have been made), the
Collateral shall automatically be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person. 
Additionally, the Administrative Agent shall deliver such other documentation
reasonably requested by the Borrower to evidence the termination of this
Agreement and the other Loan Documents and/or the termination of the Liens on
the Collateral, in favor of the Administrative Agent for the benefit of the
Secured Parties, all in form reasonably satisfactory to the Administrative Agent
and the Borrower.  Any such documentation shall be made without recourse,
representation or warranty.  The Borrower shall pay all costs and expenses
(including, but not limited to, reasonable attorney’s fees), that the
Administrative Agent incurs in preparing and delivering the foregoing documents
(or reviewing forms of such documents prepared by the Borrower or its counsel).
 
11.15.          Confidentiality.  EachThe Administrative Agent and, each Other
Representative and Lender agrees to keep confidential all non-public information
provided to it by any Loan Party pursuant to or in connection with this
Agreement; provided, that nothing herein shall prevent anythe Administrative
Agent, Other Representative or any Lender from disclosing any such information
(a) to any Agent, any other LenderLender or any Affiliate of any Lender (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) (i) to any actual or prospective Transferee
or, (ii) any direct or indirect actual or prospective counterparty to any Hedge
Agreement (or any professional advisor to such counterparty) to any Hedge
Agreement or any other swap, derivative or securitization transaction relating
to the Borrower and its Obligations or (iii) to any credit insurance provider
relating to the Borrower and its Obligations, in each case, if such person is
required to maintain confidentiality on terms at least as restrictive as those
contained in this Section 11.15,
175

--------------------------------------------------------------------------------

(c) to its employees, directors, agents, members, partners, attorneys,
accountants and other professional advisors or those of any of its affiliates if
such person is required to maintain confidentiality, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority, or as may otherwise be required pursuant to any
Requirement of Law, or if requested or required to do so in connection with any
litigation or similar proceeding; provided, that suchthe Administrative Agent,
Other Representative or Lender, unless prohibited by any Requirement of Law,
shall use reasonable efforts to notify the Borrower in advance of any disclosure
pursuant to this clause (e) above but only to the extent reasonably practicable
under the circumstances and on the understanding that nonone of the
Administrative Agent, Other Representative or Lender shall incur any liability
for failure to give such notice, (f) that has been publicly disclosed, (g) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (h) in connection with the exercise of any remedy
hereunder or under any other Loan Document or, (i) to any rating agency when
required by it,; provided, that, prior to any disclosure, such rating agency is
required to maintain confidentiality or (j) with the consent of the Borrower. 
In addition, eachthe Administrative Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the AgentsAdministrative Agent and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents.
 
11.16.    WAIVERS OF JURY TRIAL.  THE BORROWER, THE AGENTSADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
11.17.      [Reserved].
 
11.18.      USA PATRIOT Act.  Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Publ. L.
107-56 (signed into law October 26, 2001)), (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.
 
11.19.      Lender Action.  Each Lender and each other Secured Party agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 11.19 are for the sole benefit of the Lenders and the
other Secured Parties and shall not afford any right to, or constitute a defense
available to, any Loan Party.
176

--------------------------------------------------------------------------------

11.20.      Certain Undertakings with Respect to Securitization Subsidiaries.
 
(a)          EachThe Administrative Agent and Lender agrees that, prior to the
date that is one year and one day after the payment in full of all the
obligations of the Securitization Subsidiary in connection with and under a
Securitization, (i) suchthe Administrative Agent and such Lender shall not be
entitled, whether before or after the occurrence of any Event of Default, to (A)
institute against, or join any other Person in instituting against, any
Securitization Subsidiary any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof, (B) transfer and register the Capital Stock of any Securitization
Subsidiary or any other instrument evidencing any Seller’s Retained Interest in
the name of the Administrative Agent or a Secured Party or any designee or
nominee thereof, (C) foreclose such security interest regardless of the
bankruptcy or insolvency of any Group Member, (D) exercise any voting rights
granted or appurtenant to such Capital Stock of any Securitization Subsidiary or
any other instrument evidencing any Seller’s Retained Interest or (E) enforce
any right that the holder of any such capital stock of any Securitization
Subsidiary or any other instrument evidencing any Seller’s Retained Interest
might otherwise have to liquidate, consolidate, combine, collapse or disregard
the entity status of such Securitization Subsidiary, (ii) suchthe Administrative
Agent and such Lender hereby waives and releases any right to require (A) that
any Securitization Subsidiary be in any manner merged, combined, collapsed or
consolidated with or into any Group Member, including by way of substantive
consolidation in a bankruptcy case or (B) that the status of any Securitization
Subsidiary as a separate entity be in any respect disregarded and (iii) suchthe
Administrative Agent and such Lender agrees and acknowledges that the agent
acting on behalf of the holders of securitization indebtedness of the
Securitization Subsidiary is an express third party beneficiary with respect to
Sections 11.20(a) and 11.20(b) and such agent shall have the right to enforce
compliance by the AgentsAdministrative Agent and Lenders with Sections 11.20(a)
and 11.20(b).
 
(b)          Notwithstanding anything to the contrary in the Security Documents
or other Loan Documents, upon the transfer or purported transfer by any Group
Member of Securitization Assets to a Securitization  Subsidiary in a
Securitization, any Liens with respect to such Securitization Assets arising
under this Agreement, any Security Documents or any other Loan Documents shall
automatically be released (and the Administrative Agent is hereby authorized to
execute and enter into any such releases and other documents as the Borrower may
reasonably request in order to give effect thereto).
 
11.21.      Certain Undertakings with Respect to Certain Affiliate Lenders.
 
(a)          Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, Affiliated Lenders shall not be permitted to attend
any meeting (live or by any electronic means) in such Affiliated Lender’s
capacity as a Lender with anythe Administrative Agent or other Lender or receive
any information from anythe Administrative Agent or other Lender, except to the
extent such information is made available to any Loan Party (or its
representatives) and other than administrative notices given to all Lenders
hereunder (including information delivered by the Borrower in accordance with
Section 7.1 and Section 7.2), or have access to the Platform; and
177

--------------------------------------------------------------------------------

(b)          Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, with respect to any Loans at any time held by an
Affiliated Lender, such Affiliated Lender shall have no right whatsoever, in its
capacity as a Lender with respect to such Loans then held by such Affiliated
Lender, whether or not the Borrower or any other Loan Party is subject to a
bankruptcy or other insolvency proceeding or otherwise, so long as such Lender
is an Affiliated Lender, to (i) consent to any amendment, modification, waiver,
consent or other such action with respect to, or otherwise vote on any matter
related to, or vote in connection with any direction delivered to the
Administrative Agent by the Required Lenders or Majority Facility Lenders under
any Facility pursuant to, any of the terms of the Agreement or any other Loan
Document, in each case to the extent such amendment, modification, waiver,
consent, other action, vote or direction is effective with only the consent of
or action by the Required Lenders or the Majority Facility Lenders under any
Facility (each, a “Lender Vote/Directive”) and, if applicable, the Borrower;
provided, that for purposes of any Lender Vote/Directive the Administrative
Agent shall automatically deem any Loans held by such Affiliated Lender to be
voted on a pro rata basis in accordance with the votes cast in respect of the
Loans of all other Lenders in the aggregate (other than any Affiliated Lenders)
in connection with any such Lender Vote/Directive (including all voting and
consent rights arising out of any bankruptcy or other insolvency proceedings
(except for voting on any plan of reorganization or refraining from voting on
any plan of reorganization, in which case the Administrative Agent shall vote or
refrain from voting such Loans of such Affiliated Lender in its sole
discretion)); provided, further, that no such Lender Vote/Directive shall
deprive such Affiliated Lender of its share of any payments or other recoveries
which the Lenders are entitled to share on a pro rata basis under the Loan
Documents and such Affiliated Lender’s vote shall be counted to the extent any
such plan of reorganization or other amendment, waiver, modification or consent
proposes to treat the Obligations of the Affiliated Lender in a manner less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of Obligations held by Lenders that are not Affiliates of the
Borrower.
 
11.22.      No Fiduciary Duty.  EachThe Administrative Agent, each Other
Representative, each Lender and their Affiliates (collectively, solely for
purposes of this paragraphSection 11.22, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties, their stockholders
and/or their affiliates.  The Borrower, on behalf of itself and each other Loan
Party, agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender or Other Representative, on the one hand, and
the Borrower and such other Loan Party, its stockholders or its affiliates, on
the other.  The Borrower, on behalf of itself and each other Loan Party,
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders or
Other Representatives, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
or Other Representative has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, their stockholders or their Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender or Other Representative has advised, is currently advising or will advise
any Loan Party, its stockholders or its Affiliates on other matters) or any
other obligation to any Loan Party except the obligations expressly set forth in
the Loan Documents and (y) each Lender or Other Representative is acting solely
as principal and not as the agent or fiduciary of any Loan Party, its
management, stockholders, creditors or any
178

--------------------------------------------------------------------------------

other Person.  The Borrower, on behalf of itself and each other Loan Party,
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower, on behalf of itself and each other Loan
Party, agrees that it will not claim that any Lender or Other Representative has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or such other Loan Party, in connection with such
transaction or the process leading thereto.
 
11.23.      Acknowledgment and Consent to Bail-In of EEA Financial Institutions 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
11.24. Effect of Amendment and Restatement of Existing Credit Agreement(a)  On
the Restatement Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect and shall be deemed
replaced and superseded in all respects by this Agreement, except (i) the
representations and warranties made by the Borrower and the Loan Parties prior
to the Restatement Effective Date (which representations and warranties made
prior to the Restatement Effective Date shall not be superseded or rendered
ineffective by this Agreement as they pertain to the period prior to the
Restatement Effective Date) and (ii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the
179

--------------------------------------------------------------------------------

covenants contained in the Existing Credit Agreement).  The parties hereto
acknowledge and agree that (1) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation or termination of the “Obligations” under the Existing
Credit Agreement or the other Loan Documents as in effect prior to the
Restatement Effective Date and which remain outstanding as of the Restatement
Effective Date, (2) the “Obligations” under the Existing Credit Agreement and
the other Loan Documents are in all respects continuing (as amended and restated
hereby and which are in all respects hereafter subject to the terms herein) and
(3) the Liens and security interests as granted under the applicable Loan
Documents securing payment of such “Obligations” are in all respects continuing
and in full force and effect and are reaffirmed hereby.  The Borrower
acknowledges and agrees that Section 11.5 of the Existing Credit Agreement
shall, to the extent applicable immediately prior to the Restatement Effective
Date, survive for the intended beneficiaries of such provision to the extent
such provision applies with respect to any Indemnified Liabilities (under and as
defined in Section 11.5 of the Existing Credit Agreement) relating to events and
circumstances occurring prior to the Restatement Effective Date.
 
(b) On and after the Restatement Effective Date, (i) all references to the
Existing Credit Agreement or the Credit Agreement in the Loan Documents (other
than references to the “Existing Credit Agreement” in this Agreement, the
Amendment and Restatement Agreement, the Amended and Restated Guarantee and
Collateral Agreement, the Amended and Restated IP Security Agreement, or the
Mortgages) shall be deemed to refer to the Existing Credit Agreement, as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement or the Credit Agreement in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Restatement Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be references to the Existing Credit
Agreement, as amended and restated hereby.
 
(c) The Borrower hereby (i) expressly acknowledges the terms of this Agreement,
(ii) ratifies and affirms its obligations under the Loan Documents (including
guarantees and security agreements) executed by such Loan Party and as amended
and restated on the date hereof, as applicable and (iii) acknowledges, renews
and extends its continued liability under all such Loan Documents and agrees
such Loan Documents remain in full force and effect, including with respect to
the obligations of the Borrower as modified by this Agreement.  Each Loan Party
further acknowledges and agrees to each Agent, each Issuing Lender and each of
the Lenders that after giving effect to this Agreement, neither the modification
of the Existing Credit Agreement effected pursuant to this Agreement, nor the
execution, delivery, performance or effectiveness of the Amendment and
Restatement Agreement and this Agreement, as applicable (a) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document (as such term is defined in the Existing Credit Agreement), and such
Liens continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred; or (b) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.
180

--------------------------------------------------------------------------------

11.24.    Acknowledgment Regarding Any Supported QFCs  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
 
(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support; and
 
(b)            As used in this Section 11.24, the following terms have the
following meanings:
 
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
 
“Covered Entity” means any of the following:
 
 (i)           a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
 
 (ii)         a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
 
 (iii)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
181

--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
 
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
 
11.25          Cashless Rollovers.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Refinancing Term Loans,
Refinancing Revolving Loans, Extended Loans or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in immediately available funds”, “in cash” or any other similar requirement.
 
[Remainder of Page Intentionally Left Blank]
182

--------------------------------------------------------------------------------

Exhibit B
 
Amended and Restated Guarantee and Collateral Agreement
 
see attached
 


183

--------------------------------------------------------------------------------

184 
EXHIBIT B TO
THIRD AMENDMENT AGREEMENT

 



 
AMENDED AND RESTATED
 
GUARANTEE AND COLLATERAL AGREEMENT
 
made by


KAR AUCTION SERVICES, INC.
and certain of its Subsidiaries
 
in favor of
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of March 11, 2014
 
as amended by that certain Third Amendment Agreement as of September 19, 2019
 
 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
       

    Page       
SECTION 1. DEFINED TERMS
 
21
1.1
 
Definitions
 
21
1.2
 
Other Definitional Provisions
 
76
     
SECTION 2. GUARANTEE
 
87
2.1
 
Guarantee
 
87
2.2
 
Reimbursement, Contribution and Subrogation
 
98
2.3
 
Amendments, Etc., With Respect to the Borrower Obligations
 
109
2.4
 
Guarantee Absolute and Unconditional
 
10
2.5
 
Reinstatement
 
1110
2.6
 
Payments
 
11
2.7
 
Bankruptcy, Etc.
 
11
2.8
 
Keepwell
 
1211
     
SECTION 3. GRANT OF SECURITY INTEREST
 
1211
     
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
1413
4.1
 
Representations in Amended and Restated Credit Agreement
 
1413
4.2
 
Title; No Other Liens
 
1413
4.3
 
Perfected First Priority Liens
 
14
4.4
 
Jurisdiction of Organization; Chief Executive Office
 
1514
4.5
 
Inventory and Equipment
 
15
4.6
 
Farm Products
 
1615
4.7
 
Pledged Stock and Pledged Notes
 
1615
4.8
 
Receivables and Chattel Paper
 
1615
4.9
 
Intellectual Property
 
16
     
SECTION 5. COVENANTS
 
1817
5.1
 
Covenants in Amended and Restated Credit Agreement
 
1817
5.2
 
Delivery and Control of Instruments, Certificated Securities, Chattel Paper,
Negotiable Documents, Investment Property and Letter-of-Credit Rights
 
1817
5.3
 
Maintenance of Insurance
 
2018
5.4
 
Maintenance of Perfected Security Interest; Further Documentation
 
2018
5.5
 
Changes in Locations, NameNames, etc.
 
2019
5.6
 
Notices
 
2119
5.7
 
Investment Property
 
2119
5.8
 
Receivables
 
2220
5.9
 
Intellectual Property
 
2220
     
SECTION 6. REMEDIAL PROVISIONS
 
2523
6.1
 
Certain Matters Relating to Receivables
 
2523
6.2
 
Communications with Obligors; Grantors Remain Liable
 
2524
6.3
 
Investment Property
 
2624
6.4
 
Proceeds to be Turned Over to Administrative Agent
 
2725
6.5
 
Application of Proceeds
 
2725
6.6
 
Code and Other Remedies
 
2827
6.7
 
Registration Rights
 
2928
6.8
 
Deficiency
 
29

 

--------------------------------------------------------------------------------

6.9  
 
NSULC Shares
 
29
     
SECTION 7. THE ADMINISTRATIVE AGENT
 
3029
7.1  
 
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
 
3029
7.2  
 
Duty of Administrative Agent
 
3130
7.3  
 
Financing Statements
 
3231
7.4  
 
Authority, Immunities and Indemnities of Administrative Agent
 
3231
     
SECTION 8. MISCELLANEOUS
 
3231
8.1  
 
Amendments in Writing
 
3231
8.2  
 
Notices
 
3231
8.3  
 
No Waiver by Course of Conduct; Cumulative Remedies
 
32
8.4  
 
Enforcement Expenses; Indemnification
 
3332
8.5  
 
Successors and Assigns
 
33
8.6  
 
Set-Off
 
33
8.7  
 
Counterparts
 
3433
8.8  
  
Severability
 
3433
8.9  
  
Section Headings
 
3433
8.10
 
Integration
 
3433
8.11
 
GOVERNING LAW
 
3433
8.12
 
Submission To Jurisdiction; Waivers
 
3433
8.13
 
Acknowledgements
 
3534
8.14
 
Additional Grantors
 
3534
8.15
 
Releases
 
3534
8.16
 
WAIVER OF JURY TRIAL
 
3635
8.17
 
Effect of Amendment and Restatement
 
36
8.18
 
Reaffirmation and Grant of Security Interest
 
36



ii

--------------------------------------------------------------------------------

SCHEDULES
 
Schedule 1
Notice Addresses
Schedule 2
Investment Property
Schedule 3
Jurisdictions of Organization and Chief Executive Offices
Schedule 4
Filings and Other Actions required for Perfection
Schedule 5
Inventory and Equipment Locations
Schedule 6
Intellectual Property
Schedule 7
Commercial Tort Claims

 
ANNEXES
 
Annex I
Form of Assumption Agreement
Annex II
Form of Acknowledgement and Consent
Annex III
Form of Intellectual Property Security Agreement

 
iii

--------------------------------------------------------------------------------

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, amended and
restateddated as of March 11, 2014, (as amended by the Third Amendment
Agreement, and as further amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”), made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”, and each individually, a “Grantor”),
in favor of JPMorgan Chase Bank, N.A. (“JPMCB”), as administrative agent (in
such capacity, the “Administrative Agent”) for (i) the banks, financial
institutions and other entities (the “Lenders”) from time to time party as
lenders to the Amended and Restated Credit Agreement, dated the date hereofas of
March 11, 2014, by and among KAR Auction Services, Inc., a Delaware corporation
(the “Borrower”), the Lenders, the Grantors party thereto and the other parties
thereto (the “Amended and Restated Credit Agreement”), which Amended and
Restated Credit Agreement amends and restates that certain Credit Agreement
dated as of May 19, 2011 (as amended and the Administrative Agent (as amended by
the First Amendment Agreement, the Second Amendment Agreement and the Third
Amendment Agreement and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “ExistingAmended Credit Agreement”) and (ii) the other Secured Parties (as
defined below).
 
RECITALS
 
A.           Pursuant to (i) the Amendment and Restatement Agreement dated the
date hereof (the “Amendment”), by and among the Borrower, the Grantors party
thereto and the Administrative Agent,Third Amendment Agreement and (ii) the
Lender Consents (as defined in the Third Amendment), and (iii) the Joinders (as
defined in the Amendment Agreement), the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth in the Third Amendment Agreement and in the Amended and
Restated Credit Agreement, and certain Qualified Counterparties have agreed to
enter into certain Specified Hedge Agreements and Specified Cash Management
Agreements;
 
B. Pursuant to the Existing Credit Agreement, the Borrower, certain of the
Grantors and the Administrative Agent previously entered into that certain
Guarantee and Collateral Agreement, dated as of May 19, 2011 (as heretofore
amended, supplemented or otherwise modified from time to time, and in effect
immediately before giving effect to the amendment and restatement thereof
pursuant to this Agreement, the “Existing Guarantee and Collateral Agreement”);
 
B.                    C. The Borrower is a member of an affiliated group of
companies that includes each other Grantor;
 
C.                    D. The Borrower and the other Grantors are engaged in
related businesses, and each Grantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Amended and
Restated Credit Agreement; and
 
D.                    Pursuant to the Third Amendment Agreement, the
Administrative Agent and the Grantors have agreed to amend this Agreement as of
the Third Amendment Effective Date.
 
E. The Borrower has requested that the Existing Guarantee and Collateral
Agreement be amended and restated in its entirety in the form set forth herein;
and
F. It is the intent of the parties hereto that this Agreement amend and restate
in its entirety the Existing Guarantee and Collateral Agreement and re-evidence
the Obligations as contemplated hereby.
1

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
enter into the Joinders or Lender Consents, as applicable, (as defined in the
Third Amendment Agreement) and to make their respective extensions of credit to
the Borrower under the Amended and Restated Credit Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor hereby agrees with the Administrative Agent, for the
benefit of the Secured Parties, as follows:
 
SECTION 1.
DEFINED TERMS
 
1.1           Definitions.
 
(a)           Unless otherwise defined herein, terms defined in the Amended and
Restated Credit Agreement and used herein shall have the meanings given to them
in the Amended and Restated Credit Agreement, and the following terms are used
herein as defined in the New York UCC (and if defined in more than one Article
of the New York UCC, shall have the meaning given in Article 8 or 9 thereof, as
applicable):  Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Accounts, Deposit Account, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights, Money, Negotiable Documents,
Securities Accounts, Securities Entitlements, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Securities.
 
(b)           The following terms shall have the following meanings:
 
“Agreement”:  this Amended and Restated Guarantee and CollateralAdministrative
Agent”:  as defined in the preamble of this Agreement.
 
“Agreement”:  as defined in the preamble of this Agreement.
 
            “Amended Credit Agreement”:  as defined in the preamble of this
Agreement.
 
“Borrower”:  as defined in the preamble of this Agreement.
 
“Borrower Cash Management Arrangement Obligations”:  all obligations and
liabilities of the Borrower to any Qualified Counterparty, whether direct or
indirect, absolute or contingent, due or to become due or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Specified Cash Management Arrangement or any material document made, delivered
or given in connection therewith or pursuant thereto, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including interest accruing at the then applicable
rate provided in the agreements governing such Specified Cash Management
Arrangement after the maturity of the obligations thereof and interest accruing
at the then applicable rate provided in the agreements governing any Specified
Cash Management Arrangement after the commencement of any bankruptcy case or
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Cash Management Arrangement).
 
“Borrower Credit Agreement Obligations”:  the unpaid principal of and interest
on the Loans and Reimbursement Obligations and all other obligations and
liabilities of the Borrower to any Agent, Lender or Indemnitee, whether direct
or indirect, absolute or contingent, due or to become due or
2

--------------------------------------------------------------------------------

now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Amended and Restated Credit Agreement, this Agreement or
the other Loan Documents or any Letter of Credit, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including interest accruing at the then applicable
rate provided in the Amended and Restated Credit Agreement after the maturity of
the Loans and Reimbursement Obligations and interest accruing at the then
applicable rate provided in the Amended and Restated Credit Agreement after the
commencement of any bankruptcy case or insolvency, reorganization, liquidation
or like proceeding relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding and all
expense reimbursement and indemnity obligations arising or incurred as provided
in the Loan Documents after the commencement of any such case or proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).
 
“Borrower Hedge Agreement Obligations”:  all obligations and liabilities of the
Borrower  to any Qualified Counterparty, whether direct or indirect, absolute or
contingent, due or to become due or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other material document made, delivered or given in connection therewith or
pursuant thereto, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in such
Specified Hedge Agreement after the maturity of the obligations thereof and
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the commencement of any bankruptcy case or insolvency,
reorganization or like  proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding
and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by the Borrower pursuant to the terms
of any Specified Hedge Agreement).
 
“Borrower Obligations”:  the Borrower Credit Agreement Obligations, Borrower
Hedge Agreement Obligations, and Borrower Cash Management Arrangement
Obligations.
 
            “Collateral”:  as defined in Section 3.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
 
“Consigned Vehicle”:  a vehicle with the certificate of title in the name of any
person or entity (including a salvage provider or an insurance company) other
than a Grantor.
 
“Consigned Vehicle Proceeds”:  identifiable cash and non-cash proceeds of
Consigned Vehicles, other than any amount owing to a Grantor.
 
“Copyrights”:  (i) all United States and foreign copyrights, whether or not the
underlying works of authorship have been published, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including each registration identified on Schedule 6 in Exhibit E of
the Third Amendment Agreement, (ii) the right to sue or otherwise recover for
any and all past, present and future infringements and other violations thereof,
(iii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past,
3

--------------------------------------------------------------------------------

present or future infringements thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.
 
“Copyright Licenses”:  with respect to any Grantor, all agreements (whether or
not in writing) naming such Grantor as licensor or licensee (including those
agreements listed inon Schedule 6 in Exhibit E of the Third Amendment
Agreement), granting any right under any Copyright, including the grant of
rights to print, publish, copy, distribute, exploit and sell materials derived
from any Copyright, subject in each case, to the terms of such agreements, and
the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such agreements.
 
“Credit Agreement Obligations”: the unpaid principal of and interest on the
Loans and Reimbursement Obligations and all other obligations and liabilities of
the Borrower or any Grantor to the Administrative Agent, Lender or Indemnitee,
whether direct or indirect, absolute or contingent, due or to become due or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Amended Credit Agreement, this Agreement or the other Loan Documents
or any Letter of Credit, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in the Amended
Credit Agreement after the maturity of the Loans and Reimbursement Obligations
and interest accruing at the then applicable rate provided in the Amended Credit
Agreement after the commencement of any bankruptcy case or insolvency,
reorganization, liquidation or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding and all expense reimbursement and indemnity obligations arising or
incurred as provided in the Loan Documents after the commencement of any such
case or proceeding, whether or not a claim for such obligations is allowed in
such case or proceeding). For the avoidance of doubt, Credit Agreement
Obligations shall not include any Secured Obligations owing to any Qualified
Counterparty in its capacity as such with respect to any Specified Hedge
Agreement or Specified Cash Management Agreement.
 
“Discharge of the Obligations”: the occurrence of all of the following: (i) the
Loans, the Reimbursement Obligations and the other Obligations under the Loan
Documents (other than contingent surviving indemnity obligations in respect of
which no claim or demand has been made and obligations under or in respect of
Specified Hedge Agreements or Specified Cash Management Agreements) shall have
been paid in full in accordance with the terms thereof, the Commitments have
been terminated and no Letters of Credit shall be outstanding (other than
Letters of Credit which have been Cash Collateralized or backstopped or as to
which other arrangements reasonably acceptable to the applicable Issuing Lender
shall have been made).
 
“Excluded Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A)Account”:  a deposit account held by any Grantor (i)
consisting solely of withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrowersuch Grantor in the ordinary course of business to be paid to the
Internal Revenue Service or state or local government agencies with respect to
current or former employees of any one or more of the Grantors and (B) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg. Sec.
2510.3-102 on behalf of or for the benefit of employees of one or more Grantors,
(ii) all segregated Deposit Accounts constituting (and the balance of which
consists solely of funds set aside in connection with) taxes accounts and
payroll accounts and (iii) any Deposit Account the maximum daily balance of
which on such date of determination does not exceed $500,000 individually, or in
the aggregate, together with the maximum daily balance of all such other Deposit
Accounts excluded pursuant to this definition at any time, $2,000,000.relevant
Governmental Authority, (ii) which is used for the sole purpose of making
payroll for the then-current payroll period and withholding Tax payments related
thereto and other employee wage and
4

--------------------------------------------------------------------------------

benefit payments and accrued and unpaid employee compensation (including
salaries, wages, benefits and expense reimbursements) and (iii) constituting a
custodian, trust, fiduciary or other escrow account established for the benefit
of third parties in the ordinary course of business in connection with
transactions permitted under the Loan Documents.
 
“Excluded Collateral”:  as defined in Section 3.
 
“Excluded Perfection Assets”:  (i) any Vehicle (including, for the avoidance of
doubt, Consigned Vehicles), in each case, only to the extent the filing of a
financing statement under the Uniform Commercial Code is not necessary or
effective to perfect the security interest therein); (ii) any foreign
Intellectual Property; (iii) Goods included in Collateral received by any Person
for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person; (only to the extent the filing of a financing
statement is not necessary or effective to perfect the security interest
therein); (iv) any Deposit Account (and any Money deposited therein) and any
Securities Account of any Grantor that is not subject to a Control Agreement as
required by Section 5.2(d); and (v) other than any foreign Intellectual Property
and anyor Pledged Stock, any Collateral the aggregate value of which shall not
exceed at any time $10,000,000 and; (vi) Letter of Credit Rights, except to the
extent the filing of a financing statement under the Uniform Commercial Code is
necessary and sufficient to perfect the security interest therein; (vii) any
promissory note in a principal amount not in excess of $5,000,000, evidencing
loans or other monetary obligations owing to any Grantor; and (viii) any
Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside the United States.
 
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
 
“Existing Guarantee and Collateral Agreement”: as defined in the recitals
hereto.
 
“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.
 
“Grantor”: as defined in the preamble heretoof this Agreement.
 
“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document to which such
Guarantor is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all expense reimbursement and indemnity obligations arising or
incurred as provided in the Loan Documents after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding); provided that Guarantor Obligations shall not include any Excluded
Swap Obligations.
5

--------------------------------------------------------------------------------

“Guarantors”:  the collective reference to each Grantor other thanand, for the
avoidance of doubt, shall include the Borrower (except with respect to its own
primary obligations).
 
“Intellectual Property”:  the collective reference to (i) all intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including all Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses, Trade Secrets, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements,
misappropriations, dilutions and other violations thereof, (iii) all income,
royalties, damages and other payments now and hereafter due and/or payable with
respect thereto (including, without limitation, payments under all licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.
 
“Intercompany Note”:  any promissory note in a principal amount in excess of
$4,000,0005,000,000, evidencing loans or other monetary obligations owing to any
Grantor by any Group Member.
 
“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
 
“Issuers”:  the collective reference to each issuer of any Investment Property
purported to be pledged hereunder.
 
“Lenders”: as defined in the preamble of this Agreement.
 
“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“NSULC”:  an unlimited company formed under the laws of the Province of Nova
Scotia.
 
“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.
 
“NSULC Shares”:  Capital Stock of any NSULC.
 
“Obligations”:  as defined in the Amended Credit Agreement.
 
“Ordinary Course Transferees”:  (i) with respect to Goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction and (ii) with
respect to General Intangibles only, licensees in the ordinary course of
business to the extent provided in Section 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction.
 
“Patents”:  (i) all United States and foreign patents, and patent applications,
including, without limitation, each issued patent and patent application
identified on Schedule 6 in Exhibit E of the Third Amendment Agreement, (ii) all
inventions and improvements described and claimed therein, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements
and other violations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith,
6

--------------------------------------------------------------------------------

and damages and payments for past, present or future infringements thereof), and
(v) all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever accruing thereunder or pertaining thereto.
 
“Patent License”:  with respect to any Grantor, all agreements (whether or not
in writing) providing for the grant by or to such Grantor of any right to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered in whole or in part by a Patent (including those agreements
listed on Schedule 6 in Exhibit E of the Third Amendment Agreement), subject in
each case, to the terms of such agreements, and the right to prepare for sale,
sell and advertise for sale, all Inventory now or hereafter covered by such
agreements.
 
“Pledged Notes”:  all Intercompany Notes at any time issued to any Grantor
(including those listed on Schedule 2 in Exhibit E of the Third Amendment
Agreement) and all other promissory notes in excess of $2,500,0005,000,000 in
principal amount at any time issued to or owned, held or acquired by any Grantor
(including those listed on Schedule 2 in Exhibit E of the Third Amendment
Agreement), except promissory notes with a maturity date of less than one year
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business.
 
“Pledged NSULC Shares”:  as defined in Section 6.9.
 
“Pledged Stock”:  all shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person
(including those listed on Schedule 2 in Exhibit E of the Third Amendment
Agreement) at any time issued or granted to or owned, held or acquired by any
Grantor; provided that in no event shall (i) more than 65% of the total
outstanding voting Capital Stock of any First Tier Foreign Subsidiary Voting
Stock, or (ii) any Foreign Subsidiary VotingCapital Stock of a Foreign
Subsidiary that is not a First Tier Foreign Subsidiary, or (iii) any Capital
Stock of a Securitization Subsidiary or an Unrestricted Subsidiary, (iv) any
Capital Stock of any Immaterial Subsidiary, (v) any Capital Stock in entities
where a Grantor holds 50% or less of the outstanding Capital Stock of such
entity, to the extent a pledge of such Capital Stock is prohibited by the
organizational documents or agreements with the other equity holders of such
entity, or (vi) any Capital Stock of a Domestic Subsidiary which is a Subsidiary
of a Foreign Subsidiary, in each case be subject to the security interests
granted hereby.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions from Investment Property and all collections thereon and
payments with respect thereto.
 
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant guarantee,
or grant of the relevant security interest, becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).
 
“Secured Obligations”: (i) the Obligations and (ii) the obligations of each
Grantor under this Agreement.
7

--------------------------------------------------------------------------------

“Secured Parties”:  the AgentsAdministrative Agent, the Lenders and Indemnitees
and, with respect to any Specified Hedge Agreement or Specified Cash Management
Agreement, the Qualified Counterparty party thereto and each of their respective
successors and permitted transferees.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Swap Obligation”: any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.
 
“Trademarks”:  (i) all United States, state and foreign trademarks, service
marks, trade names, domain names, corporate names, company names, business
names, trade dress, trade styles, or logos, and all registrations of and
applications to register the foregoing and any new renewals thereof, including
each registration and application identified inon Schedule 6 in Exhibit E of the
Third Amendment Agreement, (ii) the right to sue or otherwise recover for any
and all past, present and future infringements, misappropriations, dilutions and
other violations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements and dilutions thereof),
and (iv) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.
 
“Trademark License”:  with respect to any Grantor, any agreement (whether or not
in writing) providing for the grant by or to such Grantor of any right to use
any Trademark (including those agreements listed on Schedule 6 in Exhibit E of
the Third Amendment Agreement), subject in each case, to the terms of such
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such agreements.
 
“Trade Secrets”: (i) all trade secrets and confidential and proprietary
information, (ii) the right to sue or otherwise recover for any and all past,
present and future misappropriations and other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
misappropriations thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.
 
“UETA”:  the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.
 
“Vehicles”:  all cars, trucks, trailers, vehicles which are used for
construction, vehicles which can be considered earth moving equipment and other
vehicles, vessels and aircrafts, each of which is covered by a certificate of
title law of any jurisdiction and all appurtenances thereto.
 
1.2           Other Definitional Provisions.
 
(a)           As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Group Member not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, consistently applied, (ii) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), and (iv) the words “asset” and
“property” shall be construed
8

--------------------------------------------------------------------------------

to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder), (vi) all references to laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions and (vii) all references to any Person include successors
and assigns.
 
(b)           The words “hereof,” “herein,” “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
 
(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(d)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
(e) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean the
payment in full of such Obligation in cash in immediately available funds, which
for the purpose of such expressions and similar terms or phrases includes the
discharge of all Letters of Credit or cash collateralization of all L/C
Obligations that remain outstanding.
 
SECTION 2.
GUARANTEE
 
2.1           Guarantee.
 
(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Borrower and each other Guarantor when due (whether at the stated
maturity, by acceleration or otherwise) of each and all of the Borrower
Obligations other than any Excluded Swap Obligation and each of the Guarantors
hereby acknowledges and agrees that the guarantee provided for in this Section 2
is a guarantee of payment and not of collection.
 
(b)           Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations other than any Excluded Swap Obligation, including
specifically all future increases in the outstanding amount of the Loans or
Reimbursement Obligations and other future increases in the Borrower
Obligations, whether or not any such increase is committed, contemplated or
provided for by the Loan Documents on the date hereof.Restatement Effective
Date.  Notwithstanding any other provision hereof, the right of recovery against
each Guarantor under Section 2 hereof shall not exceed $1.00 less than the
lowest amount which would render such Guarantor’s obligations under Section 2
hereof void or voidable under applicable law, including, without limitation,
fraudulent conveyance law. To effectuate the foregoing intention, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under the guarantee set forth in Section 2 hereof
at any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under the guarantee set forth in Section 2 hereof
not constituting a fraudulent transfer or conveyance after giving full effect to
the liability under the guarantee set forth in Section 2 hereof and its related
contribution rights but before taking into account any liabilities under any
other guarantee by such Guarantor.  To the extent that any Guarantor shall be
required hereunder
9

--------------------------------------------------------------------------------

to pay any portion of any guaranteed obligation exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
(other than the Borrower) from the Loans and such other obligations and (b) the
amount such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the guaranteed obligations (excluding the amount thereof
repaid by the Borrower) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date.  For purposes of
determining the net worth of any Guarantor in connection with the foregoing, all
guarantees of such Guarantor other than the guarantee under Section 2 hereof
will be deemed to be enforceable and payable after the guarantee under Section 2
hereof.  To the fullest extent permitted by applicable law, this Section 2.1(b)
shall be for the benefit solely of creditors and representatives of creditors of
each Guarantor and not for the benefit of such Guarantor or the holders of any
equity interest in such Guarantor.
 
(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full, and all commitments to extend credit under the Loan Documents have
terminated, notwithstanding that from time to time during the term of the
Amended and Restated Credit Agreement the Borrower may be free from any Borrower
Obligations, (ii) unless released as provided in clause (iii) below, shall
survive the repayment of the Loans and Reimbursement Obligations, the
termination of commitments to extend credit under the Loan Documents, and the
release of the Collateral and remain enforceable as to all Borrower Obligations
that survive such repayment, termination and release and (iii) shall be released
when and as set forth in Section 8.15.
 
(c)           Except as provided in Section 8.15, the guarantee contained in
this Section 2.1 shall remain in full force and effect until the Discharge of
the Obligations.
 
(d)          No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred, other than as set forth in
Section 8.15.
 
2.2           Reimbursement, Contribution and Subrogation.  In case any payment
is made on account of the Borrower Obligations by any GrantorGuarantor or is
received or collected on account of the Borrower Obligations from any
GrantorGuarantor or its property:
 
(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.
 
(a)           [reserved].
 
(b)          If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of all
outstanding(but not before) the Discharge of the Obligations, and termination of
all commitments to extend credit under the Loan Documents, (i) to
10

--------------------------------------------------------------------------------

demand and enforce reimbursement for the full amount of such payment from the
Borrower and (ii) to demand and enforce contribution in respect of such payment
from each other Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets (net of their liabilities, other than the
Obligations) and any other equitable considerations deemed appropriate by the
court.
 
(c)           If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other GrantorGuarantor under Section
2.2(b), such Guarantor shall be entitled, subject to and upon payment in full of
all outstanding(but not before) the Discharge of the Obligations, and
termination of all commitments to extend credit under the Loan Documents to be
subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Grantor under Section 2.2(b)) to
any security interest that may then be held by the Administrative Agent upon any
Collateral granted to it in this Agreement.  To the fullest extent permitted
under applicable law, such right of subrogation shall be enforceable solely
against the GrantorsGuarantors, and not against the Secured Parties, and neither
the Administrative Agent nor any other Secured Party shall have any duty
whatsoever to warrant, ensure or protect any such right of subrogation or to
obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation.  If subrogation is demanded in
writing by any GrantorGuarantor, then (subject to and upon payment in full of
all outstanding Obligations, and termination of all commitments to extend credit
under the Loan Documents) the(but not before) the Discharge of the Obligations)
the Administrative Agent shall deliver to the GrantorGuarantor making such
demand, or to a representative of such GrantorGuarantor or of the
GrantorsGuarantors generally, an instrument reasonably satisfactory to the
Administrative Agent transferring, on a quitclaim basis without (to the fullest
extent permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent.
 
(d)           All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any
GrantorGuarantor as to any payment on account of the Obligations made by it or
received or collected from its property shall be fully subordinated in all
respects to the prior payment in full of allDischarge of the Obligations.  Until
payment in fullthe Discharge of the Obligations and termination of all
commitments to extend credit under the Loan Documents, no Grantor, no Guarantor
shall demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim, and no Guarantor shall exercise any right or remedy
arising by reason of any performance by it of its guarantee, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Obligations or any security for any of the Obligations.  If any such payment
or distribution is made or becomes available to any GrantorGuarantor in any
bankruptcy case or receivership, insolvency or liquidation proceeding, such
payment or distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations.  If any such payment or distribution is received by
any GrantorGuarantor, it shall be held by such GrantorGuarantor in trust, as
trustee of an express trust for the benefit of the Secured Parties, and shall
forthwith be transferred and delivered by such GrantorGuarantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.
11

--------------------------------------------------------------------------------

(e)           The obligations of the GrantorsGuarantors under the Loan
Documents, including their liability for the Obligations and the enforceability
of the security interests granted thereby, are not contingent upon the validity,
legality, enforceability, collectability or sufficiency of any right of
reimbursement, contribution or subrogation arising under this Section 2.2. To
the fullest extent permitted under applicable law, the invalidity,
insufficiency, unenforceability or uncollectability of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property.  The Secured Parties make no representations or
warranties in respect of any such right and shall, to the fullest extent
permitted under applicable law, have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.
 
(f) Each GrantorGuarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
GrantorGuarantor, but (i) the exercise and enforcement of such rights shall be
subject to this Section 2.2 and (ii) to the fullest extent permitted by
applicable law, neither the Administrative Agent nor any other Secured Party
shall ever have any duty or liability whatsoever in respect of any such right.
 
2.3           Amendments, Etc., With Respect to the Borrower Obligations.  To
the fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Amended and Restated
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, restated, amended and
restated, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the requisite Lenders) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by any Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto, except to the extent required by
applicable law.
 
2.4           Guarantee Absolute and Unconditional.  To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by anythe Administrative Agent or any Lender upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2.  The Borrower Obligations, and each of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2.  All dealings between the Borrower and any of the other Guarantors,
on the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2.  To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrower or any
of the other Guarantors with respect to the Borrower Obligations.  Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed, to the fullest extent permitted by applicable law, as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Amended and Restated Credit Agreement
or any other Loan Document, any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held
12

--------------------------------------------------------------------------------

by any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment in full or performance in fullthat the Discharge of the
Obligations has occurred) which may, at any time, be available to or be asserted
by the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor.  For the purposes hereof ”demand” shall
include the commencement and continuance of any legal proceedings.
 
2.5           Reinstatement.  The guarantee contained in this Section 2 shall be
reinstated and shall remain in all respects enforceable to the extent that, at
any time, any payment of any of the Borrower Obligations is set aside, avoided
or rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Guarantor or any substantial part of its property, or
otherwise, in whole or in part, and such reinstatement and enforceability shall,
to the fullest extent permitted by applicable law, be effective as fully as if
such payment had not been made.
 
2.6           Payments.  Each Guarantor hereby agrees to pay all amounts payable
by it under this Section 2 to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Amended and Restated Credit Agreement.
 
2.7           Bankruptcy, Etc..    (a)  TheTo the fullest extent permitted by
applicable law, the obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of any
Borrower or any Guarantor or by any defense which the Borrower or any Guarantor
may have by reason of the order, decree or decision of any court or
administrative body resulting from any such proceeding.
 
(b)           Each Guarantor acknowledges and agrees that any interest on any
portion of the Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Secured Obligations if such case or proceeding had not been
commenced) shall be included in the Obligations guaranteed hereby because it is
the intention of the Guarantors and Secured Parties that the Obligations which
are guaranteed by the Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve anythe Borrower or any
other Guarantor of any portion of such Obligations.  The Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay the Administrative Agent, or allow
the claim
13

--------------------------------------------------------------------------------

of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.
 
2.8           Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this Section 2, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the discharge ofDischarge of the Obligations
hereunder.  Each Qualified ECP Guarantor intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
SECTION 3.
GRANT OF SECURITY INTEREST
 
Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’sthe Secured Obligations:
 
(a)           all Accounts, including all Receivables;
 
(b)           all Chattel Paper;
 
(c)           all  Deposit Accounts;
 
(d)           all Documents;
 
(e)           all Equipment (whether or not constituting Fixtures);
 
(f)           all General Intangibles;
 
(g)           all Instruments, including Pledged Notes;
 
(h)           all Intellectual Property;
 
(i)            all Inventory;
 
(j)            all Investment Property;
 
(k)           all Letter-of-Credit Rights;
 
(l)            all Money;
 
14

--------------------------------------------------------------------------------

(m)          all Commercial Tort Claims identified on Schedule 7 in Exhibit E of
the Third Amendment Agreement;
 
(n)           all Vehicles;
 
(o)           all Collateral Accounts;
 
(p)           (n) all Capital Stock, Goods, insurance and other personal
property not otherwise described above;
 
(q)           (o) all Supporting Obligations and products of any and all of the
foregoing and all Guarantee Obligations, Liens and claims supporting, securing
or in any respect relating to any of the foregoing;
 
(r)           (p) all books and records (regardless of medium) pertaining to any
of the foregoing; and
 
(s)           (q) all Proceeds of any of the foregoing;
 
provided, that (i) this Agreement shall not constitute a grant of a security
interest in, and the term “Collateral” shall not include, any property to the
extent that and for as long as such grant of a security interest (A) is
prohibited by any applicable law, (B) requires a filing with or consent from any
entity or person pursuant to any applicable law that has not been made or
obtained, (C) is in Vehicles and other assets subject to certificates of title,
except to the extent perfection of a security interest therein can be
accomplished solely by the filing of a financing statement in appropriate form
in the applicable jurisdiction under the Uniform Commercial Code, (D) in any
lease, license or agreement, constitutes a breach or default under or results in
the termination of, or requires any consent not obtained under such lease,
license or agreement, except to the extent that such applicable provisions of
any such lease, license or agreement is ineffective under applicable law or
would be ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC to prevent the attachment of the security interest granted hereunder, (DE)
is in Capital Stock which is specifically excluded from the definition of
Pledged Stock by virtue of the proviso to such definition, (EF) is in any
Grantor’s right, title or interest in any applications for trademarks or service
marksthe registration for any Trademarks filed in the United States Patent and
Trademark Office pursuant to 15 U.S.C. §1051 Section 1(b), unless and until
acceptable evidence of use of the mark in interstate commerce is submitted to
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.) to the extent, if any,
that, and during the period, if any, in which granting a security interest in
such Trademark application prior to such filing would adversely affect the
enforceability or validity of such Trademark application or of any registration
that issues therefrom, (FG) is in leaseholds of real property, (GH) is in assets
subject to a Lien securing Capital Lease Obligations or purchase money debt
obligations, in each case permitted under the Amended and Restated Credit
Agreement, if the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien on such assets, (H) is in Capital Stock
in entities where a Grantor holds 50% or less of the outstanding Capital Stock
of such entity, to the extent a pledge of such Capital Stock is prohibited by
the organizational documents or agreements with the other equity holders of such
entity, (I) is in Equity Interests in any Foreign Subsidiary that is not a
Material Foreign Subsidiary, (J) is in any Equity Interests of a Domestic
Subsidiary which is a Subsidiary of a Foreign Subsidiary solely to the extent
that the grant of a security interest in such Equity Interests would reasonably
beI) is in Excluded Accounts, (J) is in Commercial Tort Claims that, in the
reasonable determination of the Borrower, are not expected to result in
materially adverse tax consequences to the Borrower,a judgment in excess of
$1,000,000, and (K) is in any Equity InterestsCapital Stock of any Foreign
15

--------------------------------------------------------------------------------

Subsidiary that would reasonably be expected to (x) violate or conflict with any
fiduciary duties of officers or directors of such Foreign Subsidiary or (y)
result in a risk of personal or criminal liability of any officer or director of
such Foreign Subsidiary (it being understood and agreed that the Grantors shall
use their commercially reasonable efforts to avoid or mitigate such limitations,
and any such limitation shall be no more than the minimum required by applicable
law) or (L) is in any Consigned Vehicles or Consigned Vehicle Proceeds (the
foregoing clauses (A) through (LK), collectively, shall be referred to hereafter
as the “Excluded Collateral”); and (ii) the security interest granted hereby
(A) shall attach at all times to all proceeds of such property to the extent
such proceeds do not constitute property described in clause (i) above,
(B) shall attach to such property immediately and automatically (without need
for any further grant or act) at such time as the condition described in
clause (i) ceases to exist, and (C) to the extent severable shall in any event
attach to all rights in respect of such property that are not subject to the
applicable condition described in clause (i); provided, further, that in any
event, this Agreement does constitute a grant of a security interest in, and the
term “Collateral” does include, the shares of capital stock and limited
liability company membership interests identified on Schedule 2 hereto in
Exhibit E of the Third Amendment Agreement.
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES
 
To induce the AgentsAdministrative Agent and the Lenders to enter into the
Amended and Restated Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, and to induce the
Qualified Counterparties to enter into Specified Cash Management Agreements and
Specified Hedge Agreements, as applicable, each Grantor hereby represents and
warrants to each Agent and LenderSecured Party that:
 
4.1           Representations in Amended and Restated Credit Agreement.  In the
case of each GuarantorGrantor, the representations and warranties set forth in
Section 5 of the Amended and Restated Credit Agreement as they relate to such
GuarantorGrantor or to the Loan Documents to which such GuarantorGrantor is a
party, each of which is hereby incorporated herein by reference, are true and
correct in all material respects, and eachthe Administrative Agent and each
Lender shall be entitled to rely on each of them as if they were fully set forth
herein; provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed
to be a reference to such Guarantor’sGrantor’s knowledge.
 
4.2          Title; No Other Liens.  Except for the security interest granted to
the Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Permitted Liens, such Grantor owns each item of
Collateral granted by it free and clear of any and all Liens.  No effective
financing statement, mortgage or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Agreement or in respect of Permitted Liens or
for which termination statements will be delivered on the RestatementThird
Amendment Effective Date.
 
4.3           Perfected First Priority Liens.
 
(a)          Upon the completion of the filings and other actions specified on
Schedule 4 in Exhibit E of the Third Amendment Agreement (which, in the case of
all filings and other documents referred to on said Schedule to the extent
applicable, have been delivered to or prepared by the Administrative Agent in
completed and, where required, duly executed form), the payment of all
applicable fees, and the delivery to and continuing possession by the
Administrative Agent of all Certificated Securities, all Instruments, all
Tangible Chattel Paper and all Documents a security interest in which is
16

--------------------------------------------------------------------------------

perfected by possession, and the obtaining and maintenance of “control” (as
described in the Uniform Commercial Code as in effect in the applicable
jurisdiction) by the Administrative Agent of all Deposit Accounts, the
Collateral Accounts, all Electronic Chattel Paper, Letter-of-Credit Rights,  all
Uncertificated Securities and all Securities Accounts, in each case a security
interest in which is perfected by such “control,” the security interests granted
in Section 3 will constitute valid perfected security interests in all of the
Collateral (except for Excluded Perfection Assetsin which a security interest
may be perfected by the filing of a financing statement under the Uniform
Commercial Code or the filing of an Intellectual Property Security Agreement
with the United States Patent and Trademark Office or the United States
Copyright Office) in favor of the Administrative Agent, for the benefit of the
Secured Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any such Collateral from such
Grantor other than Ordinary Course Transferees, except as (x) enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) or by an implied covenant of good faith and fair dealing, and
(y) to the extent that the recording or an assignment or other transfer of title
to the Administrative Agent or the recording of other applicable documents in
the United States Patent and Trademark Office or the United States Copyright
Office may be necessary for enforceability, and is and will be prior to all
other Liens on such Collateral except for Permitted Liens.  Without limiting the
foregoing and except as otherwise permitted or provided in Section 5 or with
respect to any Excluded Perfection Assets or Excluded Collateral, each Grantor
has taken all actions required hereunder to:  (i) establish the Administrative
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Property constituting Certificated
Securities, or Uncertificated Securities, Securities Entitlements or Commodity
Accounts (ii) establish the Administrative Agent’s “control” (within the meaning
of Section 9-107 of the UCC) over all Letter-of-Credit Rights of such Grantor
and (iii) establish the Administrative Agent’s control (within the meaning of
Section 9-105 of the UCC) over all Electronic Chattel Paper of such Grantor..
 
(b)           Each Grantor consents to the grant by each other Grantor of the
security interests granted hereby and, subject to Section 6.9 hereunder, the
transfer of any Capital Stock or Investment Property to the Administrative Agent
or its designee upon the occurrence and during the continuance of an Event of
Default and to the substitution of the Administrative Agent or its designee or
the purchaser upon any foreclosure sale as the holder and beneficial owner of
the interest represented thereby.
 
4.4          Jurisdiction of Organization; Chief Executive Office.  On the date
hereofAs of the Third Amendment Effective Date, such Grantor’s exact legal name,
jurisdiction of organization, identification number from the jurisdiction of
organization (if any), and the location of such Grantor’s chief executive office
or sole place of business or principal residence, as the case may be, are
specified on Schedule 3 in Exhibit E of the Third Amendment Agreement. Except as
otherwise indicated on Schedule 3 in Exhibit E of the Third Amendment Agreement,
the jurisdiction of such Grantor’s organization or formation is required to
maintain a public record showing the Grantor to have been organized or formed.
On the date hereof, such Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. On the date hereofAs of the
Third Amendment Effective Date, except as specified on Schedule 3 in Exhibit E
of the Third Amendment Agreement, such Grantor has not changed its name,
jurisdiction of organization (or formation), chief executive office or sole
place of business or its corporate or organizational form in any way (e.g., by
merger, consolidation, change in corporate form, or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as grantor under a security agreement entered
into by another person, which (x) has not heretofore been terminated or released
as grantor thereunder as of the Third Amendment Effective Date or (y) is in
respect of a Lien
17

--------------------------------------------------------------------------------

that is not a Permitted Lien.  Such Grantor has furnished to the Administrative
Agent its Organizational Documents as in effect as of the RestatementThird
Amendment Effective Date.
 
4.5           Inventory and Equipment.
 
(a)           On the date hereofAs of the Third Amendment Effective Date,
Schedule 5 in Exhibit E of the Third Amendment Agreement sets forth all
locations where any Inventory and Equipment (other than mobile goods) in excess
of $10,000,000 in value are kept.
 
(b) All Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended.
 
(b)                    (c) Except as specifically indicated on Schedule 5, on
the date hereof in Exhibit E of the Third Amendment Agreement, as of the Third
Amendment Effective Date, to the knowledge of such Grantor none of the Inventory
or Equipment of such Grantor with a value in excess of $10,000,000 is in
possession of a bailee.
 
4.6           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
 
4.7           Pledged Stock and Pledged Notes.
 
(a)           The shares of Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, 65% of the outstanding First Tier Foreign Subsidiary Voting Stock
of each relevant Issuer that is a First Tier Foreign Subsidiary.
 
(b)           All the shares of the Pledged Stock constituting Pledged NSULC
Shares pledged by suchthe applicable Grantor hereunder have been duly and
validly issued and are fully paid and nonassessable subject to the general
principles of Nova Scotia law relating to the assessability of shares of a NSULC
Shares.
 
(c)           To such Grantor’s knowledge, each of the Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a proceeding in equity or at law).
 
(d)           Such Grantor is the record and beneficial owner of, and has good
and valid title to, the Pledged Stock and Pledged Notes pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement and Permitted
Liens.
 
(e)           The Organizational Documents applicable to each interest in any
domestic partnership or limited liability company included in the Collateral
shall not expressly provide that they are securities governed by Article 8 of
the Uniform Commercial Code and any such interests shall not be certificated;
provided, that, if any such interests become certificated, such Grantor will
ensure that the Organizational Documents applicable to such interest shall
expressly provide that they are securities governed by Article 8 of the Uniform
Commercial Code and immediately deliver all such certificates, together with
related transfer powers, indorsed in blank, to the Administrative Agent for
continued possession.
18

--------------------------------------------------------------------------------

4.8           Receivables and Chattel Paper.  The names and due dates
represented by such Grantor to the Administrative Agent or the other Secured
Parties from time to time of such Grantor’s Receivables and Chattel Paper will
at such time be correct in all material respects, and the amounts represented by
such Grantor to the Administrative Agent or the other Secured Parties from time
to time as owing to such Grantor in respect of such Grantor’s Receivables and
Chattel Paper will at such time be the correct amount, in all material respects,
actually owing thereunder, except to the extent that appropriate reserves
therefor have been established on the books of such Grantor in accordance with
GAAP.
 
4.9           Intellectual Property.
 
(a)           Schedule 6 in Exhibit E of the Third Amendment Agreement lists all
issued Patents and pending patent applications, and all registrations and
applications to register Trademarks and registered Copyrights owned by such
Grantor in its own name on the date hereofas of the Third Amendment Effective
Date.  Except as set forth inon Schedule 6 in Exhibit E of the Third Amendment
Agreement or as permitted to exist on such Grantor’s Collateral by the Amended
and Restated Credit Agreement, such Grantor is the exclusive owner of the entire
right, title and interest in and to such applications, registrations and
issuances free and clear of any and all Liens (except Permitted Liens).
 
(b)          On the date hereofAs of the Third Amendment Effective Date, all
Intellectual Property of such Grantor described on Schedule 6 in Exhibit E of
the Third Amendment Agreement is subsisting and unexpired, has not been
abandoned and, to the knowledge of such Grantor,  is valid and enforceable.
Except as would not reasonably be expected to have a Material Adverse Effect, to
the knowledge of such Grantor, neither the operation of such Grantor’s business
as currently conducted nor the use of any Intellectual Property in connection
therewith conflicts with, infringes, misappropriates, dilutes, misuses or
otherwise violates the Intellectual Property rights of any other Person.
 
(c)           Except as set forth inon Schedule 6, on the date hereof in Exhibit
E of the Third Amendment Agreement, as of the Third Amendment Effective Date,
(i) none of the material Patents, Trademarks, Copyrights and Trade Secrets owned
by any Grantor is the subject of any licensing or franchise agreement pursuant
to which such Grantor is the licensor or franchisor which such licensing or
franchise agreement materially restricts the use, exploitation or enforcement of
such Intellectual Property by such Grantor and (ii) there are no other material
agreements, obligations, orders or judgments to which such Grantor is subject
which adversely affect the use of any Intellectual Property owned by such
Grantor in any material respect.
 
(d)           The rights of such Grantor in or to the Patents, Trademarks,
Copyrights and Trade Secrets owned by such Grantor do not conflict with or
infringe upon the rights of any third party, and no claim has been asserted that
the use of suchSuch Grantor is not infringing, misappropriating, diluting or
otherwise violating any Intellectual Property does or may infringe upon the
rights of any third party, in either case, which conflict or infringementof any
Person in a manner that would reasonably be expected to have a Material Adverse
Effect.  There is currently no infringement or unauthorized use of any item of
such Intellectual Property owned by such Grantor that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
 
(e)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit or cancel or render invalid or
unenforceable such Grantor’s rights in, any Patent, Trademark, Copyright or
Trade Secret owned by such Grantor in any respect that would reasonably be
expected to have a Material Adverse Effect.  Such Grantor is not aware of any
uses of any material item of Intellectual Property owned by such Grantor that
could reasonably be expected to lead to such item becoming invalid or
unenforceable including uses which were not supported by the goodwill of the
business
19

--------------------------------------------------------------------------------

connected with Trademarks and Trademark Licenses, which uses, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(f)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereofThird Amendment Effective Date seeking to
limit or cancel or render invalid any material Patent, Trademark, Copyright or
Trade Secret owned by such Grantor or such Grantor’s ownership interest therein,
which, if adversely determined, would have a Material Adverse Effect.  Except as
would not reasonably be expected to have a Material Adverse Effect, the
consummation of the transactions contemplated by this Agreement will not result
in the termination or impairment of any of the Intellectual Property owned or
licensed by such Grantor.
 
(g)           With respect to each Copyright License, Trademark License and
Patent License, except as would not reasonably be expected to have a Material
Adverse Effect:  (i) such license is valid and binding and in full force and
effect and represents the entire agreement between the respective licensor and
licensee with respect to the subject matter of such license; (ii) such Grantor
has not received any notice of termination or cancellation under such license;
(iii) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; and (iv) such Grantor is
not in breach or default in any material respect, and no event has occurred
that, with notice and/or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration under such license.
 
(h)          To the extent such Grantor has reasonably determined that it is
commercially practicable to do so, such Grantor has used proper statutory notice
in connection with its use of each material Patent, Trademark and Copyright
owned by such Grantor.
 
(i)            Such Grantor has taken commercially reasonable steps to protect
the confidentiality of its Trade Secrets.
 
(j)            Such Grantor has made all material filings and recordations and
paid all fees necessary in its reasonable business judgment to adequately
protect its interest in its United States Patents, Trademarks and Copyrights and
material non-United States Patents, Trademarks and Copyrights owned by such
Grantor.
 
SECTION 5.
COVENANTS
 
Each Grantor covenants and agrees with the AgentsAdministrative Agent and
Lenders that, from and after the date of this Agreement until the Collateral is
released pursuant to Section 8.15(a):
 
5.1           Covenants in Amended and Restated Credit Agreement.  Such Grantor
shall take, or refrain from taking, as the case may be, each action that is
necessary to be taken or not taken, so that no breach of thecomply with the
applicable covenants in the Amended and Restated Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.
 
5.2           Delivery and Control of Instruments, Certificated Securities,
Chattel Paper, Negotiable Documents, Investment Property and Letter-of-Credit
Rights.
 
(a)           If any of the Collateral of such Grantor is or shall become
evidenced or represented by any Instrument, Negotiable Document or Tangible
Chattel Paper, upon the request of the Administrative Agent and to the extent
not constituting Excluded Perfection Assets, such Instrument, Negotiable
Documents or Tangible Chattel Paper shall be promptly delivered to the
Administrative Agent, duly
20

--------------------------------------------------------------------------------

indorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.
 
(b) If any of the Collateral of such Grantor is or shall become “Electronic
Chattel Paper” such Grantor shall ensure that (i) a single authoritative copy
exists which is unique, identifiable, unalterable (except as provided in clauses
(iii), (iv) and (v) of this paragraph), (ii) such authoritative copy identifies
the Administrative Agent as the assignee and is communicated to and maintained
by the Administrative Agent or its designee, (iii) copies or revisions that add
or change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.
 
(b)           [Reserved].
 
(c)           If any of the Collateral of such Grantor is or shall become
evidenced or represented by an Uncertificated Security in excess of $5,000,000,
such Grantor shall promptly notify the Administrative Agent thereof in writing
and, upon the request of the Administrative Agent, such Grantor shall cause the
issuerIssuer thereof either (i) to register the Administrative Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to promptly (but in any event within sixty (60)
days of such request or such later date to which the Administrative Agent may
consent in writing in its sole discretion) agree in writing with such Grantor
and the Administrative Agent that such Issuer will comply with instructions with
respect to such Uncertificated Security originated by the Administrative Agent
without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Administrative Agent.
 
(d) If so requested by the Administrative Agent or Required Lenders at any time
when any Event of Default under 9(a), 9(f)(i) or 9(f)(ii) of the Amended and
Restated Credit Agreement has occurred and is continuing, such Grantor shall,
within 30 days (or such other time period as the Administrative Agent may
consent to in its sole discretion), after such request and at all times
thereafter, maintain its Securities Entitlements, Securities Accounts and
Deposit Accounts (other than (i) collection accounts that are swept (either
directly or indirectly) on a daily basis, as and when good and collected funds
are available, to an account that is subject to a Control Agreement, (ii)
disbursement accounts that are funded only as and when payment demands are
received, and (iii) Excluded Deposit Accounts) such that all cash and cash
equivalents of the Grantors, net of and after deducting an allowance reasonably
determined by the Borrower to be sufficient to pay all Consigned Vehicle
Proceeds due to the owners of Consigned Vehicles who have not received final
payment in full of the amount due to them, are maintained with financial
institutions that have agreed to comply with entitlement orders and instructions
issued or originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent. The Administrative Agent hereby agrees to issue such
entitlement orders and instructions only if an Event of Default under Section
9(a), 9(f)(i) or 9(f)(ii) of the Amended and Restated Credit Agreement has
occurred and is continuing.
 
(d)           [Reserved].
 
(e)           If any of the Collateral of such Grantor is or shall become
evidenced or represented by any Certificated Security (other than any Capital
Stock which is specifically excluded from the definition of Pledged Stock by
virtue of the proviso to such definition and any promissory note that does not
qualify as a Pledged Note pursuant to the definition thereof), such Certificated
Security shall be promptly (but in
21

--------------------------------------------------------------------------------

any event within thirty (30) days or such other time period as the
Administrative Agent may consent to in writing in its sole discretion) delivered
to the Administrative Agent, duly indorsed in a manner reasonably satisfactory
to the Administrative Agent, to be held as Collateral pursuant to this
Agreement.
 
(f) In addition to and not in lieu of the foregoing, if any issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, each Grantor shall,
subject to Section 6.9 hereunder, take such additional actions, including
causing the issuer to register the pledge on its books and records, as may be
reasonably requested by the Administrative Agent,  under the laws of such
jurisdiction to insure the validity, perfection and priority of the security
interest of the Administrative Agent.
 
(g) If any Grantor becomes the beneficiary of any Letter-of-Credit Rights in any
letter of credit exceeding $2,500,000 in value, it shall promptly notify the
Administrative Agent thereof and, upon the reasonable request of the
Administrative Agent, such Grantor shall promptly (but in any event within 60
days of such request or such later date to which the Administrative Agent may
consent in writing) make commercially reasonable efforts to obtain the consent
of the issuer thereof and any nominated person thereon to the assignment of the
proceeds of the related letter of credit in accordance with Section 5-114(c) of
the New York UCC, pursuant to an agreement in form and substance reasonably
satisfactory to the Administrative Agent.
 
(h) If any of the Collateral of such Grantor is or shall become “transferable
records” as defined in UETA, such Grantor shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent “control” under Section 16 of UETA over such
transferable records. The Administrative Agent agrees with such Grantor that the
Administrative Agent will arrange, pursuant to procedures reasonably
satisfactory to the Administrative Agent and so long as such procedures will not
result in the Administrative Agent’s loss of control, for the Grantor to make
alterations to the transferable records permitted under Section 16 of UETA for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such transferable records.
 
5.3           Maintenance of Insurance.
 
(a)           Such Grantor will maintain, with reputable companies, insurance
policies (i) insuring the Collateralall of its property against loss by fire,
explosion, theft or other risks as may be required by the Amended and Restated
Credit Agreement and (ii) naming the Administrative Agent on behalf of the
Secured Parties as additional insureds under liability insurance policies to the
extent reasonably requested by the Administrative Agent.
 
(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage (other than
materially proportionate reductions in amounts or coverage to reflect any
disposition of property by such Grantor) thereof shall be effective until at
least thirty (30) days, or such earlier time with the written consent of the
Administrative Agent, after receipt by the Administrative Agent of written
notice thereof and (ii) name the Administrative Agent as additional insured
party and/or loss payee in respect of all such property insurance policies and
as additional insured under all such liability insurance policies. All proceeds
of business and interruption insurance received by the Administrative Agent
shall be released by the Administrative Agent to the Borrower for account of the
Grantor entitled thereto.
22

--------------------------------------------------------------------------------

5.4           Maintenance of Perfected Security Interest; Further Documentation.
 
(a)           Such Grantor shall maintain the security interest created by this
Agreement in such Grantor’s Collateral as a security interest having at least
the perfection and priority described in Section 4.3 and shall defend such
security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral.
 
(b)           Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor in reasonable detail and such other reports in
connection therewith as the Administrative Agent may reasonably request.
 
(c)           AtSubject to Section 7.9(f) of the Amended Credit Agreement, at
any time and from time to time, upon the written request of the Administrative
Agent, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of creating, perfecting, ensuring the
priority of, protecting or enforcing the Administrative Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.
 
5.5           Changes in Locations, NameNames, etc..  SuchEach Grantor will not
(a) in the case of (i) and (ii) below, except upon not less than 5 Business
Days’ (or such other timefurnish to the Administrative Agent promptly (and in
any event no later than sixty (60) days following such change (or such longer
period as the Administrative Agent may consent to in writingagree in its sole
discretion) prior) a written notice to of any change (i) in its legal name and
(ii) in its jurisdiction of organization (or formation) or the location of its
chief executive office or sole place of business from that set forth on Schedule
3 in Exhibit E of the Third Amendment Agreement.  Subject to Section 7.9(f) of
the Amended Credit Agreement, each Grantor agrees promptly to provide the
Administrative Agent and delivery to the Administrative Agent ofwith all
additional financing statements and other documents (executed where appropriate)
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, (b) in
the case of (iii) below, except upon delivery. Each Grantor will furnish to the
Administrative Agent not more than 30 days after any change in
locations,promptly (and in any event no later than sixty (60) days following
such change (or such longer period as the Administrative Agent may agree in its
sole discretion)) a written supplement to Schedule 5 in Exhibit E of the Third
Amendment Agreement showing any additional locationlocations at which Inventory
or Equipment shall be kept:
 
(i) (change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4;
 
(ii) change its name; or
 
(iii) permit any Inventory or Equipment (other than mobile goods) in excess of
$10,000,000 in value to beis kept at a location other than those listedto the
extent not already set forth on Schedule 5 in Exhibit E of the Third Amendment
Agreement.
 
5.6           Notices.  Such Grantor will advise the Administrative Agent and
the Lenders promptly, in reasonable detail, of:
 
(a)           any Lien (other than security interests created hereby or
Permitted Liens) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;
and
23

--------------------------------------------------------------------------------

(b)           the occurrence of any other event which would reasonably be
expected to have a material adverse effectMaterial Adverse Effect on the
aggregate value of the Collateral or on the security interests created hereby.
 
5.7           Investment Property.
 
(a)           If such Grantor shall become entitled to receive or shall receive
any stock certificate (including any certificate representing a stock dividend
or a distribution in connection with any reclassification, increase or reduction
of capital or any certificate issued in connection with any reorganization),
option or rights in respect of the Capital Stock of any Issuer, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, to the extent constituting Collateral, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the Secured Parties and deliver the
same forthwith (to the extent not constituting Excluded Perfection Assets) to
the Administrative Agent in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations; provided, that in no
event shall there be pledged (i) more than 65% of any of the total outstanding
voting Capital Stock of any First Tier Foreign Subsidiary Voting Stock or shall
include, (ii) any Capital Stock of a Foreign Subsidiary that is not a First Tier
Foreign Subsidiary, or (iii) any Excluded Collateral.  Upon the occurrence and
during the continuance of an Event of Default under the Amended and Restated
Credit Agreement, any sums paid upon or in respect of the Investment Property,
to the extent constituting Collateral, upon the liquidation or dissolution of
any Issuer shall be paid over to the Administrative Agent (unless otherwise
agreed in the Amendment and RestatedAmended Credit Agreement) to be held by it
hereunder as additional collateral security for the Secured Obligations, and in
case any distribution of capital shall be made on or in respect of the
Investment Property, to the extent constituting Collateral, or any property
shall be distributed upon or with respect to the Investment Property pursuant to
the recapitalization or reclassification of the capital of any Issuer or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations.  If any
sums of money or property so paid or distributed in respect of the Investment
Property, to the extent constituting Collateral, shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Secured Obligations.
 
(b) Without the prior written consent of the Administrative Agent, such Grantor
will not, except as permitted by the Amended and Restated Credit Agreement, (i)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Investment Property or Proceeds thereof, (ii) create, incur
or permit to exist any Lien or option in favor of, or any claim of any Person
with respect to, any of the Investment Property or Proceeds thereof, or any
interest therein, except for the security interests created by this Agreement or
Permitted Liens, or (iii) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any of the Investment Property or Proceeds thereof (unless such
restriction is permitted by the Amended and Restated Credit Agreement).
 
(b)           [Reserved].
 
(c)           In the case of each Grantor which is an Issuer, such Grantor
agrees that (i) it will be bound by the terms of this Agreement relating to the
Investment Property, to the extent constituting
24

--------------------------------------------------------------------------------

Collateral, issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.85.7(a)
with respect to the Investment Property, to the extent constituting Collateral,
issued by it, and (iii) it will take all actions required or reasonably
requested by the Administrative Agent to enable or permit each Grantor to comply
with Sections 6.3(c) and 6.7 as to all Investment Property, to the extent
constituting Collateral, issued by it.
 
5.8           Receivables.  Other than in the ordinary course of business or as
permitted by the Loan Documents, after the occurrence and during the continuance
of an Event of Default under the Amended and Restated Credit Agreement, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable constituting Collateral, (ii) compromise or settle any Receivable
constituting Collateral, for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable
constituting Collateral, (iv) allow any credit or discount whatsoever on any
Receivable constituting Collateral, or (v) amend, supplement or modify any
Receivable in any manner that would materially adversely affect the value of the
Receivables constituting Collateral taken as a whole.
 
5.9           Intellectual Property.
 
(a)           Except as permitted in the Amended and Restated Credit Agreement
and in each case to the extent constituting Collateral:
 
(i)        With respect to each material Trademark owned by such Grantor, such
Grantor (either itself or through licensees) will take all reasonably necessary
steps to (i) continue to use such Trademark consistent with its current use of
such Trademark or as otherwise determined by such Grantor, in its reasonable
business judgment, in connection with such Grantor’s businesses or goods and
services offered by such Grantor, in order to maintain such Trademark in full
force free from any valid claim of abandonment for non-use, (ii) maintain the
quality of products and services offered under such Trademark and take all
reasonably necessary steps to ensure that all licensed users of such Trademark
maintain such quality in all material respects, and (iii) not (and not permit
any licensee or sub-licensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way, except
in the ordinary course of business consistent with such Grantor’s past conduct
and pursuant to the exercise of its reasonable business judgment.
 
(ii)      Such Grantor (either itself or through licensees) will not forfeit,
abandon or dedicate to the public any material Patent, except in the ordinary
course of business consistent with such Grantor’s past conduct and pursuant to
the exercise of its reasonable business judgment.
 
(iii)     Such Grantor (either itself or through licensees) will not (and will
not permit any licensee or sub-licensee thereof to) by any act or omission,
forfeit, abandon, or dedicate to the public any material Copyright owned by such
Grantor, except in the ordinary course of business, consistent with such
Grantor’s past conduct and pursuant to the exercise of its reasonable business
judgment.
 
(iv)       Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to knowingly infringe the
intellectual property rights of any other Person in any material respect.
 
(v)        To the extent such Grantor has reasonably determined that it is
commercially practicable to do so, such Grantor (either itself or through
licensees) will use any
25

--------------------------------------------------------------------------------

proper statutory notice necessary or appropriate in connection with the use of
each material Patent, Trademark and Copyright owned by such Grantor.
 
(vi)     Such Grantor will notify the Administrative Agent and the Lenders
promptly if it knows or has reason to believe that any application or
registration relating to any material Patent, Trademark or Copyright of such
Grantor has been or may imminently become forfeited, abandoned or dedicated to
the public, or of any material adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity or enforceability of, any material Patent,
Trademark or Copyright owned by such Grantor or such Grantor’s right to register
the same or to own and maintain the same.
 
(vii)     Such Grantor will take all reasonable and necessary steps, including
in any proceeding before the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or group of countries or any political subdivision of any of the
foregoing, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material Patents,
Trademarks and Copyrights owned by such Grantor, including the payment of
required fees and taxes, the filing of responses to office actions issued by the
United States Patent and Trademark Office and the United States Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits of use and affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue, and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
 
(viii)    Such Grantor (either itself or through licensees) will not, without
the prior written consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed, discontinue use of or otherwise abandon any
Intellectual Property, or abandon any application or any right to file an
application for letters patent, trademark, or copyright, unless such Grantor
shall have previously determined in its reasonable judgment that such
Intellectual Property was no longer economically practicable to maintain or used
or useful in the conduct of such Grantor’s business and that the loss thereof
could not reasonably be expected to have a Material Adverse Effect, and such
Grantor shall give prompt notice of any such abandonment of (i) material
Intellectual Property or (ii) registered or issued Intellectual Property or
pending applications therefore to the Administrative Agent in accordance
herewith.
 
(ix)      In the event that any material Intellectual Property is infringed,
misappropriated, diluted or otherwise violated by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, following consultation with
the Administrative Agent, shall take such actions as it deems reasonable, which
may include suing for infringement, misappropriation or dilution, seeking
injunctive relief where appropriate and seeking to recover any and all damages
for such infringement, misappropriation or dilution.
 
(x)        Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets of such Grantor.
26

--------------------------------------------------------------------------------

(b)           After the date hereofThird Amendment Effective Date, whenever such
Grantor (i) shall acquire any registered, issued or applied for Patent,
Trademark or Copyright or(other than any of the foregoing that are excluded from
the Collateral pursuant to Section 3), (ii) either by itself or through any
agent, employee, licensee or designee, shall file an application for the
registration of any Patent, Trademark or Copyright owned by such Grantor with
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof (other than any of the foregoing that are excluded from the
Collateral pursuant to Section 3) or (iii) file a statement of use or an
amendment to allege use in the United States Patent and Trademark Office with
respect to any “intent to use” Trademark application, such Grantor shall report
such acquisition or filing to the Administrative Agent together withat the same
time it delivers the financial statements required under Section 7.1(a)(i) of
the Amended and Restated Credit Agreement within 90 days after the last day of
the fiscal year in which such acquisition or filing occurs.  Such Grantor agrees
that the provisions of Section 3 shall automatically apply to such Intellectual
Property.
 
(c)           Such Grantor agrees (i) to execute an Intellectual Property
Security Agreement with respect to certain of its applicable Intellectual
Property (other than any Excluded Collateral) in substantially the form of Annex
IIIII in order to record the security interest granted herein to the
Administrative Agent for the benefit of the Secured Parties with the United
States Patent and Trademark Office or the United States Copyright Office and
(ii) to provide to the Administrative Agent together withat the same time it
delivers the financial statements required under Section 7.1(a)(i) of the
Amended and Restated Credit Agreement, within 90 days after the last day of the
fiscal year in which with respect to any Intellectual Property registered in
such offices isdescribed in Section 5.9(b) which was acquired, or registered by
such Grantorfor which a filing was made during the preceding fiscal quarter, all
documents necessary to record the security interest of the Administrative Agent
in such Intellectual Property with such offices.
 
(d)           Upon the reasonable request of the Administrative Agent, such
Grantor shall execute and deliver, and use its commercially reasonable efforts
to cause to be filed, registered or recorded, any and all agreements,
instruments, documents, and papers which the Administrative Agent may reasonably
request to evidence, register, record or perfect the Administrative Agent’s
security interest in any registered, issued or applied for Copyright, Patent or
Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby, in any office anywhere in the world in which
filing, registration or recording may be necessary or appropriate, except that
(so long as no Default has occurred and is continuing) the Administrative Agent
shall not request such filing, registration or recording in any office in any
jurisdiction outside of the United States in which the Group Members had, during
the preceding 12-month period, net sales constituting less than 15% of the
consolidated worldwide net sales of the Group Members.
 
(e)           Solely for the purpose of enabling the Administrative Agent to
exercise the rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies pursuant to the terms of this Agreement, each Grantor hereby (i) grants
to the Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to, following the
occurrence of an Event of Default, use, license or sublicense any Intellectual
Property rights now owned or hereafter acquired by each Grantor, to the extent
constituting Collateral, wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all computer software and programs used for the compilation or
printout thereof and (ii) irrevocably agrees that the Administrative Agent may,
following the occurrence of an Event of Default, sell any of each Grantor’s
Inventory, to the extent constituting Collateral, directly to any Person,
including, without limitation, Persons who have previously purchased
27

--------------------------------------------------------------------------------

each Grantor’s Inventory from any Grantor and in connection with any such sale
or other enforcement of the Administrative Agent’s rights under this Agreement,
may sell Inventory which bears any Trademark owned by or licensed to any Grantor
and any Inventory that is covered by any Copyright owned by or licensed to any
Grantor and the Administrative Agent may finish any work in process and affix
any Trademark owned by or licensed to any Grantor and sell such Inventory as
provided herein, subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation and maintain the enforceability of such Trademarks; provided that
(i) such license shall be subject to the rights of any licensee under any
exclusive license granted prior to such Event of Default, to the extent such
license is a Permitted Lien, (ii) such license shall be irrevocable until the
termination of this Agreement but shall terminate with respect to any goods that
have been disposed of in a Disposition permitted under the Amended and Restated
Credit Agreement if no Event of Default is then continuing; (iii) any
sublicenses granted by Administrative Agent under this license during the
continuance of an Event of Default shall survive as direct licenses of Grantor
in accordance with their terms, notwithstanding the subsequent cure of the Event
of Default that gave rise to the exercise of the Administrative Agent’s rights
and remedies or the termination of this agreement and (iv) to the extent the
foregoing license is a sublicense of Grantor’s rights as licensee under any
third party license, the license to Administrative Agent shall be in accordance
with any limitations in such third party license including prohibitions on
sublicensing.
 
SECTION 6.
REMEDIAL PROVISIONS
 
6.1           Certain Matters Relating to Receivables.
 
(a)           The Administrative Agent shall have the right, at reasonable times
during normal business hours and upon reasonable prior notice (but not more than
once annually if no Default or Event of Default shall exist orand be
continuing), at its own cost and expense except during the occurrence and
continuance of an Event of Default (in which case, such testing shall be at the
sole cost and expense of the Borrower), to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications.  At any time and from time to time, upon the Administrative
Agent’s reasonable request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables; provided, that unless a Default or Event of
Default shall be continuing, the Administrative Agent shall request no more than
one such report during any calendar year.
 
(b)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables constituting Collateral (not including amounts
payable by the purchaser of a Consigned Vehicle), and the Administrative Agent
may curtail or terminate said authority at any time after the occurrence and
during the continuance of an Event of Default.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within twofive (5) Business
Days of receipt by such Grantor) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor.  If
so requested by the Administrative Agent, each such deposit of Proceeds
28

--------------------------------------------------------------------------------

of Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
(c)           At any time and from time tothe Administrative Agent’s reasonable
request at any time after the occurrence and during the continuation of an Event
of Default, if so requested by the Administrative Agent, each Grantor shall
deliver to the Administrative Agent all original (if available) and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables constituting Collateral, including all original (if
available) orders, invoices and shipping receipts.
 
6.2           Communications with Obligors; Grantors Remain Liable.
 
(a)           The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables constituting Collateral
to verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables constituting Collateral after giving
reasonable prior notice to the Borrower and any other relevant Grantor.
 
(b)           At any time after the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and each Grantor at the
reasonable request of the Administrative Agent shall) notify obligors on the
Receivables constituting Collateral that the Receivables have been assigned to
the Administrative Agent for the benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Receivables constituting
Collateral to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
 
6.3           Investment Property.
 
(a)           Unless an Event of Default has occurred and is continuing and the
Administrative Agent has given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its rights pursuant to Section 6.3(b),
each Grantor mayshall be entitled to receive all cash dividends paid in respect
of the Pledged Stock and all payments made in respect of the Pledged Notes, in
each case paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Amended and Restated Credit Agreement, and may exercise
all voting and corporate or other organizational rights with respect to
Investment Property; provided, that no vote shall be cast or corporate or other
organizational right exercised or other action taken (other than in connection
with a transaction permitted by the Amended and Restated Credit Agreement) which
would impair the Collateral or be inconsistent with or result in any violation
of any provision of any Loan Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give prior written notice of its intent to exercise
such rights to the relevant Grantor or Grantors, (i) the
29

--------------------------------------------------------------------------------

Administrative Agent shall have, subject to Section 6.9 hereunder, the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property constituting Collateral and make application thereof
to the Secured Obligations in the order set forth in Section 6.5, and (ii) any
or all of the Investment Property constituting Collateral shall, subject to
Section 6.9 hereunder, be registered in the name of the Administrative Agent or
its nominee, and the Administrative Agent or its nominee may, subject to Section
6.9 hereunder, thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (B) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may reasonably determine), all without
liability except to account for property actually received by it, but the
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing; provided, that the Administrative Agent shall not exercise
any voting or other consensual rights pertaining to any such Investment Property
in a manner that constitutes an exercise of the remedies described in Section
6.6 other than in accordance with Section 6.6.
 
(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(c)(i) hereof, pay any
dividends or other payments with respect to the Investment Property directly to
the Administrative Agent.
 
6.4           Proceeds to be Turned Over to Administrative Agent.  In addition
to the rights of the AgentsAdministrative Agent and the Secured Parties
specified in Section 6.1 hereof with respect to payments of Receivables, if an
Event of Default under Sections 9(a), 9(f)(i) or 9(f)(ii) of the Amended and
Restated Credit Agreement shall occur and be continuing or an exercise of
remedies by the Administrative Agent or the Lenders with respect to any Event of
Default shall occur and the Administrative Agent has instructed any Grantor to
do so, all Proceeds (not including Consigned Vehicle Proceeds and any Excluded
Collateral) received by such Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the
AgentsAdministrative Agent and the Secured Parties, segregated from other funds
of such Grantor, and shall, forthwith upon receipt by such Grantor, be turned
over to the Administrative Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Administrative Agent, if required).  All
Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.
 
6.5           Application of Proceeds.  All(a) Subject to Section 6.5(b) below,
all cash proceeds received by the Administrative Agent during the continuance of
an Event of Default from the enforcement of the Guarantees in Section 2 or as
proceeds of Collateral from the exercise of any of the remedies set forth
30

--------------------------------------------------------------------------------

or referred to in Section 6.6 or elsewhere in this Agreement shall be applied,
unless otherwise required by the Amended and Restated Credit Agreement as
follows: (a) FIRST
 
First, to the payment of allthat portion of the Secured Obligations constituting
incurred and unpaid fees, expenses, indemnities and other amounts due and
payable to the Administrative Agent in its capacity as such (including costs and
expenses incurred by the Administrative Agent in connection with such collection
or sale or otherwise in connection with this Agreement, any other Loan Document
or any of the Obligations, including all court costs and the fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document), ratably
among the parties owed such obligations in proportion to the respective amounts
owed each; and (b) SECOND, pro rata in proportion to the aggregate amount of the
Obligations owing to each Secured Party.under the Loan Documents;
 
Second, to payment of that portion of the Secured Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, interest and fees
in respect of Letters of Credit) payable to the Lenders and the Issuing Lenders
under the Loan Documents, ratably among the Lenders and the Issuing Lenders in
proportion to the respective amounts described in this clause payable to them;
 
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and fees in respect of Letters of
Credit, ratably among the Lenders and the Issuing Lenders in proportion to the
respective amounts described in this clause payable to them;
 
Fourth, to (i) payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and (ii) payment of any Secured Obligations then
due and owing and remaining unpaid (including any breakage and termination fees)
in respect of the Specified Hedge Agreements and Specified Cash Management
Agreements, including the guaranty thereof pursuant to Section 2 hereof, and, if
the amount of such Collateral and/or Proceeds are insufficient to pay the
amounts in clauses (i) and (ii) in full, such Collateral and/or Proceeds shall
be allocated between the Administrative Agent on the one hand and each of the
Qualified Counterparties on the other hand pro rata according to the amounts of
such Secured Obligations owing to the Administrative Agent and the other Secured
Parties represented by the Administrative Agent, on the one hand, and the
amounts of such Secured Obligations owing to each Qualified Counterparty, on the
other hand; provided that, for purposes of making any such allocation pursuant
to clause (ii) above in respect of any Specified Hedge Agreement that has not
then terminated, the obligations in respect of such Specified Hedge Agreement
shall be calculated as if such Specified Hedge Agreement had terminated on the
date of such calculation with the relevant Qualified Counterparty as the
non-defaulting and non-affected party thereunder; provided, further, that,
Excluded Swap Obligations with respect to any Grantor shall not be paid with
amounts received from such Grantor or such Grantor’s assets;
 
Fifth, to the payment of all other Secured Obligations that are due and payable
to the Administrative Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such Secured Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
31

--------------------------------------------------------------------------------

Sixth, any balance of such Proceeds remaining after a Discharge of the
Obligations shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same and any Collateral remaining after a Discharge of
the Obligations shall be returned to the applicable Grantor or to whomsoever may
be lawfully entitled to receive the same.
 
Any cash proceeds not applied shall be held by the Administrative Agent as
Collateral.
 
In addition, with respect to any proceeds of insurance received by the
Administrative Agent, (x) if no Event of Default shall have occurred and be
continuing, (i) such insurance proceeds shall be returned to the Grantors if
permitted or required by the Amended Credit Agreement or (ii) if not so
permitted or required by the Amended Credit Agreement, then such Insurance
Proceeds shall be applied in accordance with this Section 6.5(a) and (y) if an
Event of Default shall have occurred and be continuing, then such Insurance
Proceeds shall be applied in accordance with this Section 6.5(a).
 
(b)           Notwithstanding the foregoing, with respect to any Letters of
Credit issued by an Issuing Lender, if such Issuing Lender, or the
Administrative Agent on behalf of such Issuing Lender, shall have received any
Collateral to “cash collateralize” any such Letter of Credit, all such
Collateral shall first be applied to satisfy any reimbursement obligations and
other obligations owing to the Issuing Lender in respect of such Letter of
Credit before it may be applied as set forth in Section 6.5(a).
 
(c)           For purposes of this purposeSection 6.5, the Administrative Agent
may rely conclusively, and without further inquiry, on its own records as to the
amount of the Secured Obligations outstanding to each Secured Party and may
suspend payments or seek relief in the form of interpleader or other similar
relief as it may determine to be appropriate.  Any balance of such Proceeds
remaining after the Obligations have been paid in full and all commitments to
extend credit under the Loan Documents have terminated shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same.
 
6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent may exercise, in addition to all other
rights and remedies granted to it in this Agreement and in any other Loan
Document, all rights and remedies of a secured party under the New York UCC or
any other applicable law or in equity.  Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable law, the Administrative
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
license, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of anythe Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  AnyThe Administrative Agent or any Lender shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such
32

--------------------------------------------------------------------------------

Grantor’s premises or elsewhere.  The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as may be
required by the Amended and Restated Credit Agreement and otherwise as required
by Section 6.5 above, and only after such application and after the payment by
the Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise of any rights
hereunder other than any such claims, damages and demands resulting primarily
from the gross negligence, bad faith or willful misconduct of such Secured Party
as determined in a final, non-appealable judgment of a court of competent
jurisdiction.  If any notice of a proposed sale or other disposition of
Collateral is required by law, such notice shall be deemed reasonable and proper
if given at least ten (10) days before such sale or other disposition.  The
Administrative Agent shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given.  The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Section 6.6, any Secured Party may
bid for or purchase for cash, free (to the extent permitted by applicable law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
(subject to the Administrative Agent’s consent) make payment on account thereof
by using any claim then due and payable to such Secured Party from any Grantor
as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor.  The Administrative
Agent may sell the Collateral without giving any warranties as to the
Collateral.  The Administrative Agent may specifically disclaim or modify any
warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
6.7           Registration Rights.
 
(a)           If the Administrative Agent shall determine to exercise its right
to sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
reasonable opinion of the Administrative Agent it is necessary or reasonably
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use its commercially reasonable efforts to cause the Issuer thereof to (i)
execute and deliver, and use its commercially reasonable efforts to cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Administrative Agent, necessary or
reasonably advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the reasonable opinion of the
Administrative Agent, are necessary or reasonably advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
use its commercially reasonable efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Administrative Agent shall reasonably designate and
33

--------------------------------------------------------------------------------

to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.
 
(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Lawlaw.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that the Secured Parties may seek
to have each and every covenant contained in this Section 6.7 be specifically
enforced against such Grantor, and to the fullest extent permitted by applicable
law, such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the Amended and Restated
Credit Agreement.
 
6.8           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the reasonable fees and disbursements of
any attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.
 
6.9           NSULC Shares.  Notwithstanding any provisions to the contrary
contained in this Agreement, the Amended and Restated Credit Agreement or any
other related security document, the IssuersGrantors set forth inon Schedule
2 in Exhibit E of the Third Amendment Agreement are the sole registered and
beneficial owners of all shares of any NSULC Shares pledged hereunder (the
“Pledged NSULC Shares”) and none of the rights and remedies granted to the
Administrative Agent herein in respect of the Pledged NSULC Shares (other than
the rights and remedies with respect to grant of the security interest) shall be
exercisable or otherwise vest in the Administrative Agent or any other Secured
Party and the applicable Grantor shall remain the legal and beneficial owner of
the Pledged NSULC Shares and shall retain all of the incidents of such ownership
until (i) an Event of Default has occurred, and (ii) the Administrative Agent
has given written notice to the applicable Grantor of such Event of Default and
its intention to exercise such rights and remedies in respect of the Pledged
NSULC Shares.  Nothing herein shall be construed to subject the Administrative
Agent or any other Secured Party to liability as a member or owner of shares of
a NSULC.
 
SECTION 7.
THE ADMINISTRATIVE AGENT
 
7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.
34

--------------------------------------------------------------------------------

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:
 
(i)        in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable
constituting Collateral of such Grantor or with respect to any other Collateral
of such Grantor and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such moneys due under any
Receivable constituting Collateral of such Grantor or with respect to any other
Collateral of such Grantor whenever payable;
 
(ii)      in the case of any Intellectual Property constituting Collateral,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the Secured Parties’ security interest in such Intellectual Property
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;
 
(iii)     pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
 
(iv)       execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)      (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (G) subject to any
permitted licenses and reserved rights permitted under the Loan Documents,
assign any Copyright, Patent or Trademark constituting Collateral (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or
35

--------------------------------------------------------------------------------

otherwise deal with any of the Collateral of such Grantor as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Secured Parties’ security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.
 
The Administrative Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 7.1(a) unless an Event of Default
has occurred and is continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply with, or cause
performance or compliance with, such agreement.
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are Base Rate Loans under the
Amended and Restated Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.[Reserved].
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable as to each Grantor until all security interests created hereby with
respect to the Collateral of such Grantor are released.
 
7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Parties to exercise any such powers.  The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except, in the case of the Administrative Agent only to the
extent resulting primarily from its own gross negligence, bad faith or willful
misconduct as determined in a final, non-appealable judgment of a court of
competent jurisdiction, to the extent required by applicable law (subject to
Section 11.12(e) of the Amended and Restated Credit Agreement and other
applicable provisions of the Loan Documents).
 
7.3           Financing Statements.  Each Grantor hereby authorizes the filing
of any financing statements or continuation statements, and amendments to
financing statements, or any similar document in any jurisdictions and with any
filing offices as the Administrative Agent may determine, in its reasonable
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Administrative Agent herein.   Such financing
statements may describe the Collateral  in the same manner as described herein
or may contain an indication or description of collateral that describes such
property in any other manner as the Administrative Agent may determine, in its
sole discretion, is necessary, advisable
36

--------------------------------------------------------------------------------

or prudent to ensure the perfection of the security interest in the Collateral
granted to the Administrative Agent herein, including describing such property
as “all assets” or “all personal property” or words of similar import and may
(but need not) add thereto “whether now owned or hereafter acquired.” Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereofThird Amendment Effective Date.
 
7.4           Authority, Immunities and Indemnities of Administrative Agent. 
Each Grantor acknowledges, and, by acceptance of the benefits hereof, each
Secured Party agrees, that the rights and responsibilities of the Administrative
Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as among the
Secured Parties, be governed by the Amended and Restated Credit Agreement and
that the Administrative Agent shall have, in respect thereof, all rights,
remedies, immunities and indemnities granted to it in the Amended and Restated
Credit Agreement.  By acceptance of the benefits hereof, each Secured Party that
is not a Lender agrees to be bound by the provisions of the Amended and Restated
Credit Agreement applicable to the Administrative Agent, including Article X
thereof, as fully as if such Secured Party were a Lender.  The Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
 
SECTION 8.
MISCELLANEOUS
 
8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Amended and Restated Credit Agreement.
 
8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.2 of the Amended and Restated Credit Agreement;
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1 in
Exhibit E of the Third Amendment Agreement or to such other address as such
Guarantor may notify the Administrative Agent from time to time in writing.
 
8.3           No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 8.1
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
any Secured Party, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
8.4           Enforcement Expenses; Indemnification.
 
(a)          Each Guarantor agrees to pay, or reimburse each any and all
reasonable and documented out-of-pocket expenses (including all reasonable and
documented fees and disbursements of counsel) that may be paid or incurred by
any Secured Party for, all its reasonable
37

--------------------------------------------------------------------------------

costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including the reasonable fees and disbursements of counsel to the
Administrative Agent and counsel to the Lenders.subject to the terms of, and
limitations on, reimbursement of costs and expenses set forth in Section 11.5 of
the Amended Credit Agreement.
 
(b)          Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement to the
extent such Guarantor would be required to do so pursuant to Section 4.10 of the
Amended Credit Agreement.
 
(c)          Each Guarantor agrees to pay, and to save the Secured Parties
harmless from, any and all liabilities, obligations, losses (other than lost
profits), damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement on the
terms set forth in Section 11.5 of the Amended and Restated Credit Agreement;
provided, that each such Guarantor shall have no obligations hereunder to any
Secured Party with respect to such liabilities, obligations, losses (other than
lost profits), damages, penalties, actions, judgments or suits to the extent
they are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from (x) the gross negligence, bad faith
or willful misconduct of such Secured Party or any of its Related Persons., (y)
a material breach by such Secured Party or its Related Persons of its express
and material contractual obligations under this Agreement or the Loan Documents
pursuant to a claim made by any Guarantor or (z) disputes between and among the
Secured Parties or their Related Persons (other than disputes involving the
Administrative Agent or the Other Representatives in their respective capacities
as such) other than any dispute related to any act or omission by any Guarantor.
 
(d)          The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Amended and Restated Credit
Agreement and the other Loan Documents.
 
8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that other than in
connection with a transaction expressly permitted under the Amended Credit
Agreement, no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent and, unless so consented to, each such assignment, transfer
or delegation by any Grantor shall be void.
 
8.6           Set-Off.  Each Grantor hereby irrevocably authorizes eachthe
Administrative Agent and each Lender at any time and from time to time while an
Event of Default shall have occurred and be continuing, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by suchthe Administrative Agent or such Lender to or for the credit or the
account of such Grantor, or any part thereof in such amounts as suchthe
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to suchthe Administrative Agent or
such Lender hereunder and claims of every nature and description of suchthe
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Amended and Restated Credit Agreement or
any other Loan Document, as suchthe Administrative Agent or such
38

--------------------------------------------------------------------------------

Lender may elect, whether or not anythe Administrative Agent or any Lender has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. EachThe Administrative Agent or each
Lender shall notify such Grantor promptly of any such set-off and the
application made by suchthe Administrative Agent or such Lender of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of eachthe Administrative
Agent and each Lender under this Section 8.6 are in addition to other rights and
remedies (including other rights of set-off) which suchthe Administrative Agent
or such Lender may have.
 
8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
8.10          Integration.  This Agreement and the other Loan Documents
represent the agreement of the Grantors and the Secured Parties with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
 
8.11          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
8.12         Submission To Jurisdiction; Waivers. 
 
(a)          Each Grantor hereby irrevocably and unconditionally submits for
itself and its property in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive generalexclusive jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof;
 
(b)          each Grantor hereby irrevocably and unconditionally consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;
 
(c)           each party hereto agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address referred toset forth in Section 8.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
 
(d)          each party hereto agrees that nothing herein shall affect the right
to effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and
39

--------------------------------------------------------------------------------

(e)           each party hereto waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 8.12 any special, exemplary, punitive or
consequential damages.
 
8.13         Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           no Secured Party has any fiduciary relationship with or duty to
any Grantor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
8.14         Additional Grantors.  Each Restricted Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 7.9 of
the Amended and Restated Credit Agreement shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of an Assumption Agreement in the form of Annex 1.
 
8.15         Releases.
 
(a)          At such time as (i) the Loans, the Reimbursement Obligations and
all other Obligations (other than contingent surviving indemnity obligations in
respect of which no claim or demand has been made, Borrower Hedge Agreement
Obligations and Borrower Cash Management Arrangement Obligations) have been paid
in full and all commitments to extend credit under the Loan Documents have
terminated and no Letters of Credit shall be outstanding, and (ii) except as
otherwise agreed by the affected Qualified Counterparties, the net termination
liability under or in respect of, and other amounts due and payable under,
Specified Hedge Agreements at such time shall have been (A) paid in full, (B)
secured by the most senior liens upon the most extensive collateral securing any
secured Indebtedness of each Grantor which provided a source of funding for
repayment of any portion of the Loans outstanding at the time the Loans were
paid in full, equally and ratably with such Indebtedness (whether or not other
obligations are also secured equally and ratably with such liens or by junior
liens upon such collateral), if (1) the agreement governing such Indebtedness
provides the affected Qualified Counterparties with equivalent rights to those
set forth in this Agreement as to the release or subordination of such senior
liens and (2) the affected Qualified Counterparties are reasonably satisfied
that the Moody’s and S&P debt ratings applicable to such Indebtedness are not
lower than the debt ratings then most recently applicable to the Facilities, or
(C) secured by any other collateral arrangement satisfactory to the Qualified
Counterparty in its reasonable discretionDischarge of the Obligations shall have
occurred, the Collateral shall immediately and automatically be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.  At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents (in form
40

--------------------------------------------------------------------------------

and substance reasonably satisfactory to such Grantor and the Administrative
Agent) as such Grantor may reasonably request to evidence such termination.
 
(b)           If any of the Collateral is sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Amended and
Restated Credit Agreement, then the Lien created pursuant to this Agreement in
such Collateral shall be immediately and automatically released, and the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of such Collateral (not including
Proceeds thereof) from the security interests created hereby.  At the request
and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Amended and Restated Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least fivethree (3) Business Days
(or such lesser time period as the Administrative Agent may agree in its sole
discretion) prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses,
with a general description of such sale, transfer or disposition to the extent
not in conflict with any confidentiality obligations arising in connection
therewithwith such sale, transfer or disposition, together with a certification
by the Borrower stating that such transaction is in compliance with the Amended
and Restated Credit Agreement and the other Loan Documents.
 
8.16          WAIVER OF JURY TRIAL.  EACH GRANTOR, AND BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
8.17 Effect of Amendment and Restatement. On the Restatement Effective Date, the
Existing Guarantee and Collateral Agreement shall be amended and restated in its
entirety by this Agreement, and the Existing Guarantee and Collateral Agreement
shall thereafter be of no further force and effect and shall be deemed replaced
and superseded in all respects by this Agreement, except (i) the representations
and warranties made by the Borrower and the Grantors prior to the Restatement
Effective Date (which representations and warranties made prior to the
Restatement Effective Date shall not be superseded or rendered ineffective by
this Agreement as they pertain to the period prior to the Restatement Effective
Date) and (ii) any action or omission performed or required to be performed
pursuant to the Existing Guarantee and Collateral Agreement prior to the
Restatement Effective Date (including any failure, prior to the Restatement
Effective Date, to comply with the covenants contained in the Existing Guarantee
and Collateral Agreement), other than in respect of any guarantee of any
Excluded Swap Agreement.  The parties hereto acknowledge and agree that (1) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the “Obligations” under the Existing Guarantee and Collateral Agreement or the
other Loan Documents as in effect prior to the Restatement Effective Date and
which remain outstanding as of the Restatement Effective Date, other than in
respect of any guarantee of any Excluded Swap Obligation, (2) the “Obligations”
under the Existing Guarantee and Collateral Agreement and the other Loan
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereafter subject to the terms herein) and (3) the
Liens and security interests as granted under the applicable Loan Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and are reaffirmed hereby.
41

--------------------------------------------------------------------------------

8.18 Reaffirmation and Grant of Security Interest.  Each Grantor hereby (i)
expressly acknowledges the terms of this Agreement, (ii) ratifies and affirms
its obligations under the Security Documents executed by such Grantor, as
amended and restated on the date hereof, as applicable and (iii) acknowledges,
renews and extends its continued liability under all such Loan Documents and
agrees such Loan Documents remain in full force and effect, including with
respect to the obligations of the Grantors as modified by this Agreement.  Each
Grantor further acknowledges and agrees that after giving effect to this
Agreement, neither the modification of the Existing Guarantee and Collateral
Agreement effected pursuant to this Agreement, nor the execution, delivery,
performance or effectiveness of the Amendment and this Agreement, as applicable
(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document (as such term is defined in the Existing Credit
Agreement), and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (b)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.


42

--------------------------------------------------------------------------------

 
[Remainder of Page Intentionally Left Blank]
 
 
986395.02-CHISR02A
MSW - Draft March 5, 2014 - 10:47 AM
NY\6185119.7
 

 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
(Additional Schedules to the Credit Agreement)
 
see attached
 
Exhibit C1

--------------------------------------------------------------------------------

SCHEDULE A
TO THIRD AMENDMENT AGREEMENT
 
Tranche B-6 Term Loan Allocation
 
[On file with Administrative Agent and Borrower]
 
ScheduleA

--------------------------------------------------------------------------------

SCHEDULE B
TO THIRD AMENDMENT AGREEMENT
 
Revolving Commitment Allocation
 
Name of Lender
Type of Commitment
Amount
JPMORGAN CHASE BANK, N.A.
Refinancing Revolving Commitment
$35,000,000.00
BANK OF AMERICA, N.A.
Refinancing Revolving Commitment
$30,000,000.00
GOLDMAN SACHS BANK USA
Refinancing Revolving Commitment
$30,000,000.00
BARCLAYS BANK PLC
Refinancing Revolving Commitment
$30,000,000.00
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Refinancing Revolving Commitment
$30,000,000.00
FIFTH THIRD BANK
Refinancing Revolving Commitment
$30,000,000.00
U.S. BANK NATIONAL ASSOCIATION
Refinancing Revolving Commitment
$30,000,000.00
BMO HARRIS BANK, N.A.
Refinancing Revolving Commitment
$17,500,000.00
KEYBANK NATIONAL ASSOCIATION
Refinancing Revolving Commitment
$17,500,000.00
PNC BANK, NATIONAL ASSOCIATION
Refinancing Revolving Commitment
$17,500,000.00
ROYAL BANK OF CANADA
Refinancing Revolving Commitment
$17,500,000.00
SUNTRUST BANK
Refinancing Revolving Commitment
$17,500,000.00
THE HUNTINGTON NATIONAL BANK
Refinancing Revolving Commitment
$11,250,000.00
WELLS FARGO BANK, N.A.
Refinancing Revolving Commitment
$11,250,000.00
   
Total:  $325,000,000.00

 
 
ScheduleB

--------------------------------------------------------------------------------

SCHEDULE C
TO THIRD AMENDMENT AGREEMENT
 
L/C Commitments
 
Name of Issuing Lender
L/C Commitment


JPMORGAN CHASE BANK, N.A.
$7,142,857.142857143
 
BANK OF AMERICA, N.A.
$7,142,857.142857143
 
GOLDMAN SACHS BANK USA
$7,142,857.142857143
 
BARCLAYS BANK PLC
$7,142,857.142857143
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$7,142,857.142857143
 
FIFTH THIRD BANK
$7,142,857.142857143
 
U.S. BANK NATIONAL ASSOCIATION
$7,142,857.142857143
 
 
Total: $50,000,000.00
 

 
Schedule C

--------------------------------------------------------------------------------

SCHEDULE D
TO THIRD AMENDMENT AGREEMENT
 
[RESERVED]
 
Schedule D

--------------------------------------------------------------------------------

EXHIBIT D
 
(Amended and Restated Schedules to the Credit Agreement)
 
[RESERVED]
 
Exhibit D

--------------------------------------------------------------------------------

EXHIBIT E
 
(Amended and Restated Schedules to the Amended and Restated Guarantee and
Collateral Agreement)
 
[RESERVED]
 
Exhibit D 

--------------------------------------------------------------------------------